               Case 21-10527-JTD       Doc 159-1     Filed 04/01/21   Page 1 of 115



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                Chapter 11
 In re:
                                                Case No. 21-10527 (JTD)
 CARBONLITE HOLDINGS LLC, et al.,
                                                (Jointly Administered)

                                                Petition Filed: March 8, 2021
                             Debtors

                                              Hearing Date: April 8, 2021 at 1:00 p.m.
                                              Objection Deadline: April 1, 2021 at 4:00 p.m.

  DECLARATION OF RACHELLE BROMBERG IN SUPPORT OF THE LIMITED
OBJECTION OF CALIFORNIA DEPARTMENT OF RESOURCES RECYCLING AND
  RECOVERY TO DEBTORS’ MOTION FOR (I) AN ORDER (A) APPROVING BID
  PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
     ASSETS; (B) APPROVING PROCEDURES FOR THE ASSUMPTION AND
  ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (C)
    APPROVING CERTAIN BID PROTECTIONS IN CONNECTION WITH THE
DEBTORS’ ENTRY INTO ANY POTENTIAL STALKING HORSE AGREEMENTS; (D)
SCHEDULING THE AUCTION AND SALE HEARING; (E) APPROVING THE FORM
 AND MANNER OF NOTICE THEREOF; AND (F) GRANTING RELATED RELIEF;
AND (II) AN ORDER OR ORDERS (A) APPROVING THE SALE OF THE DEBTORS’
 ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, ENCUMBRANCES; AND (B)
    APPROVING THE ASSUMPTION AND ASSIGNMENT OR REJECTION OF
             EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                           [DOCKET NO. 112]
          I, RACHELLE BROMBERG, declare under penalty of perjury as follows:

          1.     I am a Senior Staff Counsel at the California Department of Resources Recycling

and Recovery (CalRecycle). I submit this Declaration in Support of the Limited Objection of

California Department of Resources Recycling and Recovery to Debtors’ Motion for (I) an

Order Approving Bid Procedures for the Sale of Substantially all of the Debtors’ Assets; (B)

Approving Procedures for the Assumption and Assignment of Executory Contracts and

Unexpired Leases; (C) Approving Certain Bid Protections in Connection With the Debtors’

Entry Into Any Potential Stalking Horse Agreements; (D) Scheduling the Auction and Sale

Hearing; (E) Approving the Form and Manner of Notice Thereof; and (F) Granting Related

Relief; and (II) an Order or Orders (A) Approving the Sale of the Debtors’ Assets Free and

Clear of All Claims, Liens, Encumbrances; and (B) Approving the Assumption and Assignment

                                                 1
               Case 21-10527-JTD      Doc 159-1      Filed 04/01/21    Page 2 of 115




or Rejection of Executory Contracts and Unexpired Leases [Docket No. 112], which is being

submitted concurrently herewith.

       2.        Attached as Exhibit A are true and correct copies of the following documents

pertaining to CalRecycle’s loan number 2016-431 to Pinnpack Packaging, LLC (PinnPack):

Business Loan Agreement; Promissory Note; Commercial Security Agreement; Amended and

Restated Commercial Security Agreement; UCC Financing Statement; UCC Financing

Statement Amendment, and Guarantees, all of which are part of CalRecycle’s files.

       3.        Attached as Exhibit B are true and correct copies of the following documents

pertaining to CalRecycle’s loan number 2018-450 to PinnPack: Business Loan Agreement;

Promissory Note; Commercial Security Agreement; UCC Financing Statement; and Guarantees,

all of which are part of CalRecycle’s files.



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

April 1, 2021                                        /s/ Rachelle Bromberg
                                                      Rachelle Bromberg




                                                 2
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 3 of 115




            EXHIBIT A
                            Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21            Page 4 of 115

Loan Number: 2016-431
                                                  BUSINESS LOAN AGREEMENT
 Borrower:       Plnnpack Packaging, LLC, a Delaware limited                         Lender:        STATE OF CALIFORNIA,     DEPARTMENT                    OF
                 liability company                                                                  RESOURCES RECYCLING AND RECOVERY
                 1151 Pacific Avenue                                                                LOAN PROGRAM
                  Oxnard, CA     93033                                                              1001 "I" STREET
                                                                                                    MAIL STOP 9A
                                                                                                    SACRAMENTO, CA 95814

   THIS BUSINESS LOAN AGREEMENT dated December 11, 2017, Is made and executed between Plnnpack Packaging, LLC, a Delaware limited
   liability company ("Borrowen and STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY ("Lender") on the
   following terms and conditions. Borrower has received prior commercial loans from Lender or has appl\ed to Lender for a commercial loan or
   loans or other financial accommodations 1 Including those which may be described on any exhibit or schedule attached to this Agreement.
   Borrower understands and agrees that: (A) In granting, renewing, or extending any Loan, Lender is relying upon Borrower's representations,
   warranties, and agreements as set forth in this Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all times shall be
   subject to Lender's sole judgment and dlscretlom and (C) all such Loans shall be and remain subject to the tenns and conditions of this
   Agreement.
   TERM. Thls Agreement shall be effective as of December 11, 2017, and shall continue In full force and effect until such time as all of Borromr's Loans In
   favor of Lender have been paid In full, Including prlnclpal, Interest, costs, expenses, attorneys' fees, and other fees and charges, or until January 1, 2028,
   CONDITIONS PRECEDENT TO EACH ADVANCE. Lenders obligation to make lhe Initial Advance and each subsequent Advance under this Agreemenl
   shall be subject to the fulfillment to Lender's satisfaction of al! of the condltions set forth In this Agreement and 1n the Related Documents.
        Loan Documents. Borromr shall provide to Lender the following documents for the Loan: (1) the Note; (2) Security Agreements granting to
        Lender security Interests 1n the Collateral; (3) financing statements speclfically describing the Collateral and all other documents perfecting Lender's
        Security Interests; (4) evidence of insurance as required below; (5) guaranties; (6) together with all such Related Documents as Lender may
        require for the Loan; all In form and substance satisfactory to Lender and Lender's counsel.
        Borrower's Authorization. Borrov,rer shall have provided In form and substance satisfactory to Lender properly certified resolutions, duly authorizing
        the execution and dellvery of this Agreement, the Note and the Related Documents, In addition, Borro\-Ver shall have provided such other resolut!ons,
        authorizations, documents and instruments as Lender or Its counsel, may require.
        Payment of Fees and Expenses. Borrov.ier shall have paid to Lender all fees, charges, and other expenses which are then due and payable as
        speclfled tn this Agreement or any Related Document.
        Representations and Warranties. The representations and warranties set forth In this Agreement, In the Related Documents, and In any document
        or certificate deUvered to Lender under this Agreement are true and correct.
        No Event of Default. There shall not exist at the tlme of any Advance a condition which would constitute an Event of Default under this Agreement or
        under any Related Document.
   REPRESENTATIONS AND WARRANTIES. Borro-wer represents and warrants to Lender, as of the date of this Agreement, as of the date of each
   disbursement of loan proceeds, as of the date of any renewal, extension or modification of any Loan, and at all times any Indebtedness exists:
        Organization. Borrower Is a llmlled llablllty company which is, and at all limes shall be, duly organized, validly exisllng, and in good slanding under
        and by virtue of the lam of the State of Delaware. Borrower ls duly authorized to transact business in all other states \n which Borromr is doing
        business, having obtained all necessary filings, governmental licenses and approvals for each state In which Borrower is doing business. Specifically,
        Borrower Is, and at all times shall be, duly qualifled as a foreign limited llabillty company In all states In which the failure to so qualify would have a
        material adverse effect on lts business or financlal condition. Borro-wer has the full power and authority to own Its properties and to transact the
        business in which it Is presently engaged or presently proposes to engage. Borrov,rer maintains an office at 1151 Pacific Avenue, Oxnard, CA
        93033. Unless Borrower has designated other'lllse ln writing, the principal office Is the office at 'Nhlch Borromr keeps lts books and records including
        Its records concerning the Collateral. Borrower \NIii notify Lender prior to any change In the location of Borrower's state of organization or any change
        In Borrov.,er's name. Borrower shall do all things necessary to preserve and to keep In full force and effect lts existence, rights and prlvileges, and
        shall comply with all regulations, rules, ordinances, statutes, orders and decrees of any governmental or quasi.governmental authority or court
        applicable to Borrower and Borromr's business activities.
        Assumed Business Names. Borrower has flied or recorded all documents or fillngs required by law relatlng to all assumed business names used by
        Borromr. Excluding the name of Borrower, the following Is a complete 11st of all assumed business names under which Borromr does business:
        None.
        Authorization. Borromr's execution, dellvery, and performance of this Agreement and all the Related Documents have been duly authorized by al!
        necessary action by Borro'NBr and do not conflict with, result In a violation of, or constitute a default under (1) any· provision of (a) Borrov.ier's
        artlcles of organization or membership agreements, or (b) any agreement or other Instrument binding upon Borrower or (2) any law,
        governmental regulatlon, court decree, or order applicable to Borrower or to Borrower's properties.
         Financial Information. Each of Borrov,rer's flnanclal statements supplied to Lender truly and completely dlsclosed Borrov.,er's financlal condltlon as of
         the date of the statement, and there has been no material adverse change 1n Borrower's financial condition subsequent to the date of the most recent
         financial statement supplied to Lender. Borroy,,er has no material contingent obligations except as disclosed In such financial statements.
         Legal Effect. This Agreement constitutes, and any Instrument or agreement Borro'Ner ls required to give under this Agreement when delivered 'Nill
         constitute legal 1 valid, and binding obligations of Borrower enforceable against Borro-wer ln accordance with thelr respective terms.
         Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's financial statements or in writing to Lender and as
         accepted by Lender, and except for property tax Hens for taxes not presently due and payable and other Permitted Liens, Borromr owns and has good
         title to all of Borromr's properties free and clear of all Security Interests, and has not executed any security documents or financing statements relating
         to such properties. All of Borrower's properties are t\tled In Borrower's legal name, and Borromr has not used or filed a financing statement under
         any olher name for at least lhe lasl five (5) years.


                                                                                 1
                        Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21              Page 5 of 115

   Hazardous Substances. Except as disclosed to and acknowledged by Lender In writing, Borrower represents and warrants that: (1) During the
   period of Borrower's ownership of the Collateral, there has been no use, generation, manufacture, storage, treatment, disposal, release or threatened
   release of any Hazardous Substance by any person on, under, about or from any of the Collateral. (2) Borroy..ier has no knowledge of, or reason to
   believe that there has been (a) any breach or violation of any Envlronmental Lam; (b) any use, generation, manufacture, storage, treatment,
   dlsposaL release or threatened release of any Hazardous Substance on, under, about or from the Collateral by any prior O'Mlers or occupants of any of
   the Collateral: or (c) any actual or threatened lltigatlon or claims of any kind by any person relatlng to such matters. (3) Neither Borro'Ner nor any
   tenant, contractor, agent or other authorized user of any of the Collateral shall use, generate, manufacture, store, treat, dlspose of or release any
   Hazardous Substance on, under, about or from any of the Collateral; and any such actlvlty shall be conducted ln compliance with all appl!cable federal,
   state, and local lam, regulations, and ordinances, Including 'Mthout \Imitation all Envlronmental Laws. Borrower authorizes Lender and Its agents to
   enter upon the Collateral to make such Inspections and tests as Lender may deem appropriate to determine compliance of the Collateral with this
   section of the Agreement. Any Inspections or tests made by Lender shall be at Borrower's expense and for Lender's purposes only and shall not be
   construed to create any responsiblllty or llablllty on the part of Lender to Borro'NE:r or to any other person. The representations and warranties
   contained herein are based on Borrower's due diligence in Investigating the Collateral for hazardous waste and Hazardous Substances, Borrower
   hereby (1) releases and waives any future claims against Lender for Indemnity or contribution In the event Borrower becomes liable for cleanup or
    other costs under any such la'NS, and (2) agrees to indemnify, defend, and hold harmless Lender against any and all claims, losses, l\abllltles,
   damages, penalties, and expenses 'Nhlch Lender may dlrectly or Indirectly sustain or suffer resulting from a breach of this section of the Agreement or
    as a consequence of any use, generation, manufacture, storage, dlsposal, release or threatened release of a hazardous waste or substance on the
    Collateral. The provisions of this section of the Agreement, Including the obllgation to indemnify and defend, shall survive the p_ayment of the
    Indebtedness and the termination, expiration or satisfaction of this Agreement and shall not be affected by Lender's acquisition of any Interest In any of
    the Collateral, whether by foreclosure or otherwise.
    Litigation and Claims. No lltlgat!On, claim, Investigation, administrative proceeding or simllar action (Including those for unpaid taxes) against
    Borrower Is pending or threatened, and no other event has occurred which may materially adversely affect Borrov.,er's financial condition or properties,
    other than litlgat!on, claims, or other events, if any, that have been disclosed to and ackno'Nledged by Lender In writing.
    Taxes. To the best of BorroY-Jer's kno'Nledge, all of BorroY-Jer's tax returns and reports that are or were required to be filed, have been flied, and all
    taxes, assessments Md other governmental charges have been paid in full, except those presently being or to be contested by Borrower In good faith
    in the ordinary course of business and for which adequate reserves have been provided.
    Lien Priority, Unless otherwise previously dlsclosed to Lender In writing, Borrower has not entered !nto or granted any Security Agreements, or
    permitted the filing or attachment of any Security Interests on or affecting any of the Collateral directly or Indirectly securing repayment of Borrower's
    Loan and Note, that would be prior or that may In any way be superior to Lender's Security Interests and rights In and to such Collateral.
    Binding Effect. This Agreement, the Note, all Security Agreements (if any), and all Related Documents are binding upon the signers thereof, as mll
    as upon their successors, representatives and assigns, and are legally enforceable In accordance INfth their respective terms.
AFFIRMATIVE COVENANTS. Borromr covenants and agrees with Lender that, so long as th!s Agreement remains ln effect, Borrower wlll:
    Notices of Claims and Litigation. Promptly Inform Lender In writing of (1) all material adverse changes ln Borrower's financial condition, and (2)
    all existing and all threatened lltlgatlon, claims, Investigations, administrative proceedings or slm!lar actions affectlng Borro'NElr or any Guarantor which
    could materially affect the financlal condition of Borro'NE:r or the financial condition of any Guarantor.
    Financial Records. Maintain Its books and records In accordance with GMP, applied on a consistent basis, and permit Lender to examine and audit
    Borrower's books and records at all reasonable times,
    Financial Statements. Furnish Lender with the following:
         Annual Statements. As soon as available, but In no event later than 180 days after the end of each fiscal year, Borrower's balance sheet and
         income statement for the year ended, revle'#Bd by a certified publlc accountant satisfactory to Lender.
         Tax Returns. NI, soon as available, but tn no event later than thirty (30) days after the applicable filing date for the tax reporting period ended,
         Borro'#Br's Federal and other governmental tax returns, prepared by a tax professional satlsfactory to Lender.
         Additional Requirements. AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN ONE-HUNDRED TWENTY (120) DAYS AFTER THE
         END OF THE FISCAL YEAR, BORROWER'S SCHEDULE OF DEBTS, ACCOUNTS RECEIVABLE AGING AND LISTING, ACCOUNTS
         PAYABLE AGING AND LISTING, INVENTORY AGING AND LISTING, AND RECONCILIATION OF NET WORTH AND RETAINED EARNINGS
         FOR THE YEAR ENDED.
    AU flnanclal reports required to be provided under this Agreement shall be prepared In accordance with GMP, applied on a consistent basis, and
    certified by B0rro1Ner as being true and correct.
     Additional Jnfonnatlon. Furnish such additional Information and statements, as Lender may request from time to time.
     Insurance. Maintain fire and other risl< Insurance, public liability Insurance, and such other Insurance as Lender may require with respect to
     Borromr's properties and operations, in fonn, amounts, coverages and Yw'ith insurance companies acceptable to Lender. BorroY-Jer, upon request of
     Lender, 'Nill deliver to Lender from time to time the policies or certificates of Insurance In fonn satisfactory to Lender, Including stipulations that
     coverages 'Nill not be cancelled or diminished 'Nlthout at least thirty (30) days prior written notice to L,ender. Each Insurance pollcy also shall Include
     an endorsement providing that coverage \n favor of Lender will not be Impaired In any way by any act, omlsslon or default of Borro'NElr or any other
     person. In connection lllith all policies covering assets ln which Lender holds or ls offered a security Interest for the Loans, Borrov.ier 'NIii provide
     Lender with such lender's loss payable or other endorsements as Lender may require.
     Insurance Reports. Furnish to Lender, upon request of Lender, reports on each existing insurance po!lcy showing such Information as Lender may
     reasonably request, Including without limitation lhe following: (1) the name of the Insurer; (2) the risks Insured; (3) the amount of the policy;
     (4) the properties Insured; (5) the then current property values on the basis of which Insurance has been obtained, and the manner of determining
     those values: and (6) the expiration date of the pol\cy. ln addition, upon request of Lender (however not more often than annually), Borro'NE:r will
     have an Independent appraiser satisfactory to Lender determine, as applicable, the actual cash value or replacement cost of any Collateral. The cost
     of such appralsal shall be paid by Borrower.
     Guaranties. Prior to disbursement of any Loan proceeds, furnish executed guaranties of the Loans In favor of Lender, executed by the guarantors
     named below, on Lender's forms, and In the amounts and under the conditions set forth In those guaranties,



                                                                              2
                        Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21             Page 6 of 115

                   Names of Guarantors                               Amounts
                   CarbonLITE Plnnpack, LLC, a Delaware               Unlimited
                   limited liability company

                   CarbonLITE Pl Holdings, LLC, a Delaware Unlimited
                   limited liability company

                   Carbonllte Holdings LLC, a Delaware                Unlimited
                   limited liability company

    Other Agreements. Comply with all terms and conditions of all other agreements, W'hether now or hereafter existing, bet'Neen Borro1Ner and any
    other party and notify Lender immediately In writing of any default \n connectlo~ IN!th any other such agreements.
    Loan Proceeds, Use all Loan proceeds solely for the following speclflc purposes: The purchase of a gravimetric material dosing system,
    silos, conveying equlpment1 pipes, blowers, and related equipment and related Installation costs.
    Taxes, Charges and Liens. Pay and discharge W'hen due all of Its Indebtedness and obllgatlons, Including without llmltatlon all assessments,
    taxes, governmental charges, levies and !lens, of every kind and nature, Imposed upon Borromr or its properties, Income, or profits, prior to the
    date on which penalties would attach, and all lawful claims that, If unpaid, might become a lien or charge upon any of Borrower's properties,
    Income, or profits. Provided however, Borrower will not be required to pay and discharge any such assessment, tax, charge, levy, lien or clalm so
    long as (1) the legality of the same shall be contested in good faith by appropriate proceedings, and (2) Borrower shall have established on
    Borrower's books adequate reserves with respect to such contested assessment, tax, charge, levy, lien, or claim In accordance with GA.AP.
    Pertormance. Perform and comply, In a timely manner, with all terms, condltlons, and provisions set forth In this Agreement, ln the Related
    Documents, and In al! other lnstruments and agreements between Borrower and Lender. Borrower shall notify Lender lmmedlately In writing of
    any default In connection INith any agreement.
    Operations. Maintain executive and management personnel INith substantlally the same qualifications and experience as the present executive
    and management personnel; provide written notice to Lender of any change In executive and management personnel; conduct Its business affairs
    !n a reasonable and prudent manner.
    Environmental Studies. Promptly conduct and complete, at Borrci'Ner's expense, all such Investigations, studies, samplings and testings as may
    be requested by Lender or any governmental authority relative to any substance, or any waste or by~product of any substance defined as toxic or a
    hazardous substance under applicable federal, state, or local law, rule, regulation, order or directive, at or affecting any property or any faclllty
    ovmed, leased or used by Borrower.
    Compliance with Governmental Requirements. Comply with all la\YS, ordinances, and regulatlons, now or hereafter in effect, of all
    governmental authorities appllcable to the conduct of Borroy.rer's properties, businesses and operations, and to the use or occupancy of the
    Collateral, Including without limitation, the Americans With DlsabUlt\es Act. Borroy.rer may contest In good faith any such law, ordinance, or
    regulation and withhold compliance during any proceeding, lnclud\ng appropriate appeals, so long as Borrower has notified Lender In writing prior
    to doing so and so long as, In Lender's sole opinion, Lender's interests In the Collateral are not Jeopardized. Lender may require BorroY-ler to post
    adequate security or a surety bond, reasonably satisfactory to Lender, to protect Lender's interest.
    Inspection. Permit employees or agents of Lender at any reasonable time to Inspect any and all Collateral for the Loan or Loans and Borromr's
    other properties and to examine or audit Borrower's books, accounts, and records and to make copies and memoranda of Borro1Ner's books,
    accounts, and records. If Borrower now or at any time hereafter maintains any records (!ncluding without !Imitation computer generated records
    and computer software programs for the generation of such records) In the possession of a third party, Borrower, upon request of Lender, shall
    notify such party to permit Lender free access to such records at a\l reasonable times and to provide Lender with copies of any records It may
    request, all at Borroy.rer's expense.
    Environmental Compliance and Reports. Borrower shall comply in all respects with any and all Environmental Lam; not cause or permit to
    exist, as a result of an intentional or unintent\ona! action or omission on Borrov.ier's part or on the part of any thlrd party, on property O'Nlled and/or
    occupied by Borrower, any environmental activity W'here damage may result to the environment, unless such environmental activity Is pursuant to
    and Jn compllance with the conditions of a permit Issued by the appropriate federal, state or local governmental authorities; shall furnish to Lender
    promptly and In any event within thirty (30) days after receipt thereof a copy of any notice, summons, lien, citation, directive, letter or other
    communication from any governmental agency or lnstrumenta\lty concerning any Intentional or unintentional action or omission on Borro'N8r's part
    !n connection wfth any environmental activity W'hether or not there is damage to the environment and/or other natural resources,
    Additional Assurances. Make, execute and deliver to Lender such promissory notes, mortgages, deeds of trust, security agreements,
    assignments, financing statements, Instruments, documents and other agreements as Lender or lts attorneys may reasonably request to evidence
    and secure the Loans and to perfect all Security Interests.
LENDER'S EXPENDITURES. If any action or proceeding Is commenced that would materially affect Lender's interest In the Collateral or If Borrower
falls to comply with any provision of this Agreement or any Related Documents, Including but not limited to Borrower's fallure to discharge or pay W'hen
due any amounts Borromr is required to discharge or pay under this Agreement or any Related Documents, Lender on Borrov.ier's behalf may (but shall
not be obllgated to) take any action that Lender deems appropriate, Including but not llmlted to discharging or paying all taxes, liens, security Interests,
encumbrances and other claims, at any time levied or placed on any Collateral and paying all costs for Insuring, maintaining and preserving any
Collateral. All such expenditures Incurred or paid by Lender for such purposes 'Nill then bear Interest at the rate charged under the Note from the date
Incurred or paid by Lender to the date of repayment by Borrower. All such expenses will become a part of the Indebtedness and, at Lender's option, wf11
(A) be payable on demand; (8) be added to the balance of the Note and be apportioned among and be payable with any Installment payments to
become due during either (1) the term of any applicable Insurance policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note's maturity,
NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this Agreement is In effect, Borrower shall not, without the prior
                                                                                     1
written consent of Lender:
     Disposition and Liens. (1) Sell all or substantially all of Borro'Ner's assets or assign, pledge, mortgage, grant a security Interest In, or encumber
     any of Borro"Wer's assets (except as allo"Wed as Permitted Liens), or (2) sell with recourse any of Borrowers accounts, except to Lender,
     Continuity of Operations. (1) Engage In any business activities substantially different lhan those In which Borrower Is presently engaged, (2)
                                                                              3
                        Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21             Page 7 of 115


    cease operations, liquidate, merge, transfer, acquire or consolidate 'Nlth any other entity, change Its name, dlssolve or transfer or sell Collateral out
    of the ordinary course of business, or (3) make any distribution 'Nlth respect to any capital account, whether by reduction of capltal or otherwise,
    other than with respect to diVldends and distributions payable In cash or equity to Its direct or Indirect equity holders.
    Loans, Acquisitions and Guaranties. (1) Loan, Invest In or advance money or assets to any other person, enterprise or entity, other than to Its
    direct or Indirect equity holders and other than as may be pennltted under the tenns of deftnltlve documentation entered Into 'Nlth any funding
    sources (and/or any agent thereof) of Borrower, CarbonUte Plnnpack, LLC and their respective affillates, (2) purchase, create or acqulre any
    Interest In any other enterprise or entity, or (3) incur any obligation as surety or guarantor other than In the ordinary course of business or any
    obllgatlons owing from time to time to any funding sources (and/or any agent thereof) of Borrower, Carbonllte Plnnpack, LLC and their respective
    affillates.
    Agreements. Enter Into any agreement containing any provisions 'Nhlch would be violated or breached by the perfonnance of BorroVver's
    obl\gatlons under this Agreement or in connection here'Nlth.
CESSATION OF ADVANCES. If Lender has made any commitment to make any Loan to Borromr, 'Nhether under this Agreement or under any other
agreement, Lender shall have no obligation to make Loan Advances or to disburse Loan proceeds If: (A) Borrower or any Guarantor Is In default
under the terms of this Agreement or any of the Related Documents or any other agreement that Borrower or any Guarantor has 'Nlth Lender; (B)
Borrower or any Guarantor dies, becomes Incompetent or becomes insolvent, flies a petltlon In bankruptcy or slmilar proceedings, or Is adjudged a
bankrupt; (C) there occurs a material adverse change In Borrower's ftnanclal condition, In the financial condition of any Guarantor, or In the value of
any Collateral securing any Loan; or (D) any Guarantor seeks, claims or otherwise attempts to limlt, modify or revoke such Guarantor's guaranty of
the Loan or any other loan with Lender.
RIGHT OF SETOFF. To the extent pennltted by applicable law, Lender reserves a right of setoff In all Borrowers accounts with Lender (whether
checking, savings, or some other account). This Includes all accounts Borromr holds Jointly 'Nlth someone else and all accounts Borrower may open In
the future. Ho'Never, this does not Include any IRA or Keogh accounts, or any trust accounts for 'Nhlch setoff would be prohibited by law. Borrower
authorizes Lender, to the extent pennttted by appllcable law, to charge or setoff all sums o'Nlng on the Indebtedness against any and all such accounts.
DEFAULT. Each of the following shall constitute an Event of Default under this Agreement:
     Payment Default Borromr falls to make any payment Y-/hen due under the Loan.
     Other Defaults. Borrower falls to comply w\th or to perfonn any other term, obligation, covenant or condition contained In this Agreement or In any
     of the Related Documents or to comply with or to perform any tenn, obllgatlon, covenant or condition contained In any other agreement between
     Lender and Borrower.
     False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf under this
     Agreement or the Related Documents Is false or misleading ln any material respect, either now or at the time made or furnished or becomes false
     or mlsleadlng at any time thereafter.
     Insolvency. The dissolution of Borromr (regardless of whether election to continue Is made), the withdrawal of HPC Industries LLC as a member
     of Carbonllte Holdings LLC, the withdrawal of Carbonllte Holdings LLC as the member of CarbonLITE Pl Holdings, LLC, the withdrawal of
     CarbonLITE Pl Holdings, LLC as the member of CarbonLITE Pinpack, LLC, the withdrawal of CarbonLITE Plnnpack, LLC as a member of
     Borrower, any other termination of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a receiver for any part
     of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, or the commencement of any proceeding under
     any bankruptcy or insolvency laws by or against Borrower.

     Defective Collaterallzatlon. This Agreement or any of the Related Documents ceases to be in full force and effect (Including failure of any
     collateral document to create a valld and perfected security Interest or llen) at any time and for any reason.
     Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, Y-/hether by Judlclal proceeding, self-help,
     repossession or any other method, by any creditor of Borro1Ner or by any governmental agency against any collateral securing the Loan. This
     includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Default shall not apply If
     there Is a good faith dispute by Borrower as to the validity or reasonableness of the clatm Y-lhich ls the basis of the creditor or forfeiture proceeding
     and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits 'Nlth Lender mon!es or a surety bond for the creditor
     or forfeiture proceeding, in an amount determined by Lender, In its sole discretion, as being an adequate reserve or bond for the dispute.
     Events Affecting Guarantor. Any of the preceding events occurs 'Nlth respect to any Guarantor of any of the Indebtedness or any Guarantor
     revokes or disputes the validity of, or llablllty under, any Guaranty of the Indebtedness.
     Right to Cure. If any default, other than a default on Indebtedness, ls curable and lf Borro'NBr or Granter, as the case may be, has not been given
     a notice of a similar default 'Nlthln the preceding t\Yelve (12) months, lt may be cured If Borromr or Grantor, as the case may be, after Lender
     sends written notice to Borrower or Grantor, as the case may be, demanding cure of such default (1) cure the default 'Nlthln fifteen (15) days; or
     (2) lf the cure requires more than fifteen (15) days, immediately Initiate steps "Nhlch Lender deems In Lender's sole discretion to be sufficient to
     cure the default and thereafter contlnue and complete all reasonable and necessary steps sufficient to produce compliance as soon as reasonably
     practical.
EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur, except where otherwise provided In this Agreement or the Related
Documents, all commitments and obligations of Lender under this Agreement or the Related Documents or any other agreement Immediately \Mil
terminate (lncludlng any obligation to make further Loan Advances or disbursements), and, at Lender's option, all Indebtedness lmmedlately 'Nill become
due and payable, all without notice of any kind to Borrower, except that In the case of an Event of Default of the type described In the "Insolvency"
subsection above, such acceleration shall be automatic and not optional. In addition, Lender shall have all the rights and remedies provided ln the
Related Documents or available at law, In equity, or otherwise. Except as may be prohibited by applicable law, all of Lenders rights and remedies shall
be cumulative and may be exercised slngularly or concurrently. Election by Lender to pursue any remedy shall not exclude pursuit of any other remedy,
and an election to make expenditures or to take action to perfonn an obligation of Borromr or of any Grantor shall not affect Lender's right to declare a
default and to exercise Its r\ghts and remedies,
ADDITIONAL PROVISIONS EXHIBIT. An exhibit, titled "ADDITIONAL PROVISIONS EXHIBIT", Is attached to this Agreement and by this reference Is
made a part of this Agreement Just as If all the provisions, tenns and conditions of the Exhibit had been fully set forth In this Agreement.
WORKERS' COMPENSATION INSURANCE. Borrower agrees to maintain, and provide proof of, Workers' Compensation Insurance during the tenn of
this loan.

                                                                              4
                         Case 21-10527-JTD                     Doc 159-1            Filed 04/01/21              Page 8 of 115

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:
    Amendments. This Agreement, together 'Nith any Related Documents, constitutes the entire understanding and agreement of the parties as to
    the matters set forth In this Agreement. No alteration of or amendment to this Agreement shall be effective unless given tn writing and signed by
    the party or parties sought to be charged or bound by the alteration or amendment.
    Attorneys' Fees; Expenses. Borro'ller agrees to pay upon demand all of Lender's costs and expenses, Including Lender's attorneys' fees and
    Lender's legal expenses, Incurred In connection with the enforcement of this Agreement. Lender may hire or pay someone else to help enforce
    this Agreement, and Borro'Ner shall pay the costs and expenses of such enforcement. Costs and expenses Include Lender's attorneys' fees and
    legal expenses whether or not there Is a lawsuit, including attorneys' fees and legal expenses for bankruptcy proceedings (including efforts to
    modify or vacate any automatic stay or Injunction), appeals, and any anticipated post-Judgment collect!on services. B0rro1Ner also shall pay all
    court costs and such addltlonal fees as may be directed by the court.
    Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
    provisions of this Agreement.
    Consent to Loan Participation. Borrower agrees and consents to Lender's sale or transfer, 'Nhether now or later, of one or more participation
    Interests ln the Loan to one or more purchasers, whether related or unrelated to lender, Lender may provide, without any llmltatlon whatsoever, to
    any one or more purchasers, or potentlal purchasers, any !nfonnation or knowledge Lender may have about Borrower or about any other matter
    relating to the Loan, and Borromr hereby waives any rights to pr!vacy Borroy,.,er may have with respect to such matters. Borrower addltionally
    waives any and all notices of sale of participation Interests, as well as all notices of any repurchase of such participation Interests. Borrower also
    agrees that the purchasers of any such participation Interests wm be considered as the absolute owners of such interests In the Loan and will have
    all the rights granted under the participation agreement or agreements governing the sale of such participation Interests. Borrower further waives
    all rights of offset or counterclaim that it may have now or later against Lender or against any purchaser of such a participation Interest and
    uncondlt\onally agrees that either Lender or such purchaser may enforce Borro'Ner'S obllgatlon under the Loan Irrespective of the fallure or
    Insolvency of any holder of any Interest ln the Loan. Borro'Ner further agrees that the purchaser of any such participation Interests may enforce Its
    Interests irrespectlve of any personal claims or defenses that Borrower may have against Lender.
    Governing Law. This Agreement will be governed by federal law applicable to Lender and 1 to the extent not preempted by federal law,
    the laws of the State of California without regard to its conflicts of law provisions. This Agreement has been accepted by Lender in the
    State of California.
    No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver Is given ln writing and
    signed by Lender. No delay or omission on the part of Lender In exercising any right shall operate as a waiver of such right or any other right. A
    waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherNlse to demand strict compllance
    'lllth that provision or any other provision of th!s Agreement. No prior waiver by Lender, nor any course of dealing between Lender and Borro'Ner,
    or betmen Lender and any Grantor, shall constitute a waiver of any of Lender's rlghts or of any of Borrower's or any Grantor's obligations as to any
    future transactions. Whenever the consent of Lender Is required under this Agreement, the granting of such consent by Lender In any Instance
     shall not constitute continuing consent to subsequent Instances where such consent Is required and In all cases such consent may be granted or
    withheld In the sole d(scretlon of Lender.
    Notices. Any notice required to be given under this Agreement shall be given In writing, and shall be effective when actually delivered, when
    actually received by te\efacslmlle (unless otheJWise required by law), when deposited with a nationally recognized overnight courier, or, If malled,
    wllen deposited in the Un\ted States mall, as first class, certified or registered mall postage prepaid, directed to the addresses shown near the
    beginning of this Agreement. Any party may change Its address for notices under this Agreement by giving fonna! written notice to the other
    parties, specifying that the purpose of the notice ls to change the party's address. For notice purposes, Borrower agrees to keep Lender lnfonned
    at all times of Borro....ver's current address. Unless otherwise provided or required by law, If there Is more than one Borrov,,er, any notice given by
    Lender to any Borrower ls deemed to be notice given to all Borro'Ners.
     Severabllity. 1f a court of competent Jurisdiction finds any provision of this Agreement to be illegal, Invalid, or unenforceable as to any
     circumstance, that finding shall not make the offending provision lllegal, invalid, or unenforceable as to any other circumstance. If feaslble, the
     offending provision shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so modified,
     It shall be considered deleted from this Agreement. Unless othePNlse required by law, the Illegality, lnvaUdity, or unenforceabillty of any provision
     of this Agreement shall not affect the legality, validlty or enforceability of any other provision of this Agreement.
     Successors and Assigns. All covenants and agreements by or on behalf of Borrower contained !n this Agreement or any Related Documents
     shall bind Borrower's successors and assigns and shall Inure to the benefit of Lender and Its successors and assigns. Borrower shall not,
     homver, have the right to assign Borrower's rights under this Agreement or any interest therein, without the prior written consent of Lender.
     Survival of Representations and Warranties. Borro1NBr understands and agrees that ln making the Loan, Lender Is relying on all
     representations, warranties, and covenants made by Borro'Ner In this Agreement or in any certificate or other instrument deHvered by Borrower to
     Lender under this Agreement or the Related Documents. Borrower further agrees that regardless of any Investigation made by Lender, all such
     representations, warranties and covenants will survive the making of the Loan and de11very to Lender of the Related Documents, shall be
     continuing In nature, and shall remain in full force and effect until such time as Borrov,.,er's Indebtedness shall be paid ln full, or until this Agreement
     shall be tenninated in the manner provided above, whichever ls the last to occur.
     Time Is of the Essence. Time Is of the essence In the perfonnance of this Agreement.
DEFINITIONS. The follo'Ning capitalized words and terms shall have the following meanings wllen used In this Agreement. Unless speclfically stated
to the contrary, all references to dollar amounts shall mean amounts In lawful money of the United States of America. Words and terms used In the
slngular shall Include the plural, and the plural shall Include the singular, as the context may require. Words and tenns not otherwise defined In this
Agreement shall have the meanings attributed to such tenns In the Unlfonn Commercial Code. Accounting words and tenns not otherwise defined ln
this Agreement shall have the meanings assigned to them In accordance with generally accepted accounting principles as In effect on the date of this
Agreement:
     Advance. The word "Advance" means a disbursement of Loan funds made, or to be made, to Borrower or on Borrov,.,er's behalf on a Une of credit
      or multiple advance basis under the terms and conditions of this Agreement.
     Agreement. The word "Agreement" means this Business Loan Agreement, as this Business Loan Agreement may be amended or modified from
     time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time to time.
     Borrower. The word "Borromr'' means Plnnpack Packaging, LLC, a Delaware llmlted liability company and Includes all co-signers and co-makers
                                                                                5
                   Case 21-10527-JTD                     Doc 159-1           Filed 04/01/21             Page 9 of 115

signing the Note and all their successors and assigns.
Collateral. The word "Collateral" has the meaning set forth In the Commercial Security Agreement of even date herewith.
Environmental Laws. The words "Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances relatlng to
the protection of human health or the environment, Including without llmltatlon the Comprehensive Env\ronmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Supertund Amendments and Reauthorization Act of 1986, Pub.
L. No. 99-499 ("SARN), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource Conservation and Recovery
Act, 42 U.S,C. Section 6901, et seq., or other applicable state or federal lam, rules, or regulations adopted pursuant thereto,
Event of Default The words "Event of Default" mean any of the events of default set forth In this Agreement In the default section of this
Agreement
GAAP. The word "GMP" means generally accepted accounting principles.
Grantor. The word ~Granter'' means each and all of the persons or entitles granting a Security Interest In any Collateral for the Loan, Including
"'1thout limitation all Borrowers granting such a Secunty Interest.
Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Loan.
Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, lncludlng 1/-Jithout limitation a guaranty of all or part of the Note.
Hazardous Substances. The words "Hazardous Substances" mean materials that, because of their quantity, concentration or physical, chemical
or Infectious characteristics, may cause or pose a present or potential hazard to human health or the environment when Improperly used, treated,
stored, disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous Substances" are used ln their very
broadest sense and Include V/lthout limitation any and all hazardous or toxic substances, materials or waste as defined by or llsted under the
Environmental Laws. The term 11 Hazardous Substances" also Includes, V/lthout l\mltation, petroleum and petroleum by-products or any fraction
thereof and asbestos.
Indebtedness. The 'NOTd "Indebtedness" means the Indebtedness evidenced by the Note or Related Documents, lncludlng all principal and
interest together with all other Indebtedness and costs and expenses for which B0rro1N0r Is responsible under this Agreement or under any of the
Related Documents.
Lender. The word "Lende(' means STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, Its successors
and assigns.
Loan. The word "Loan" means any and all loans and flnanclal accommodations from Lender to B0rro1Ner 'vVhether now or hereafter exlsting, and
however evidenced, including 'Nlthout l\mitatlon those loans and f\nanc(al accommodations described herein or described on any exhibit or
schedule attached to this Agreement from time to time.
Note. The word "Note" means the Note dated December 11, 2017 and executed by Plnnpack Packaging, LLC, a Delaware limited liability
company tn the principal amount of $2,000,000.00, together with all renewals of, extensions of, modifications of, refinancings of, consolldatlons of,
and substitutions for the note or credit agreement.
Permitted Liens. The words "Permitted Liens" mean (1) liens and security Interests securing Indebtedness 01NSd by Borromr to Lender: (2)
llens for taxes, assessments, or similar charges either not yet due or being contested ln good faith; (3) llens of materlalmen, mechanics,
warehousemen, or carriers, or other like liens arising ln the ordinary course of business and securing obllgattons which are not yet delfnquent; (4)
purchase money liens or purchase money security Interests upon or in any property acquired or held by Borro'Ner In the ordinary course of
business; (5) liens and security Interests which, as of the date of this Agreement, have been disclosed to and approved by the Lender In lllfltlng:
(6) those liens and security interests which In the aggregate constitute an Immaterial and Insignificant monetary amount 'Nith respect to the net
value of Borro'Ner's assets: and (7) those liens and security Interests in assets other than the Collateral ln favor of funding sources (and/or any
agent thereof) of Borro'll8r, CarbonLITE Plnnpack, LLC and their respective affiliates.
Related Documents. The words "Related Oocumentsh mean all promissory notes, credit agreements, loan agreements, environmental
agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other Instruments,
agreements and documents, whether now or hereafter existing, executed in connection Vllth the Loan.
Security Agreement. The words "Security Agreement" mean and include without 11mltatlon any agreements, promises, covenants, arrangements,
understandings or other agreements, whether created by law, contract, or otherwise, evidencing, governing, representing, or creating a Security
Interest.
Security Interest. The words "Security Interest~ mean, without llmitatlon, any and all types of collateral security, present and future, v.tiether 1n
the form of a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment, pledge, crop pledge, chattel mortgage, collateral
chattel mortgage, chattel trust, factor's llen, equipment trust, conditional sale, trust receipt, lien or tlt\e retention contract, lease or consignment
Intended as a security device, or any other security or lien Interest whatsoever whether created by law, contract, or other\Ylse,




                                                [INTENTIONALLY LEFT BLANK]




                                                                         6
                     Case 21-10527-JTD               Doc 159-1         Filed 04/01/21   Page 10 of 115



BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES
TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED DECEMBER 11 , 2017.

BORROWER:
PINN PACK PACKAGING, LLC , a Delaware limited li ability company

By: CarbonLITE Pinnpack, LLC, its
    Managing Member

      By:
      Name:
      Title :



LENDER:
STATE OF CALIFORNIAJ>EPARTMENT OF RESOURCES RECYCLING AND RECOVERY

By:         ~ UlYct/YVr6Y)
      Auth§signer




                         [SIGNATURE PAGE FOR BUSINESS LOAN AGREEMENT]

                                                                   7
             Case 21-10527-JTD             Doc 159-1         Filed 04/01/21        Page 11 of 115


                                   ADDITIONAL PROVISIONS EXHIBIT
                                         Pinnpack Packaging, LLC,
                                       a Delaware limited liability company
                                              LOAN #2016-431

Usury Savings Clause. Nothing contained in the Note or any other Loan Document shall be deemed to require
the payment of interest or other charges by Borrower in excess of the amount Lender may lawfully charge under
the applicable usury laws. In the event Lender shall collect monies which are deemed to constitute interest which
would increase the effective interest rate to a rate in excess of that permitted to be charged by applicable law, all
such sums deemed to constitute interest in excess of the legal rate, shall, upon such determination, at the option of
Lender, be returned to Borrower or credited against the principal balance of any obligation secured hereby then
outstanding.

Nondiscrimination.
                (a)      Borrower agrees that until the Note has been paid in full Borrower shall not unlawfully
       discriminate against any employee or applicant for employment because of race, religion, color, national
       origin, ancestry, physical handicap, medical condition, marital status, age (over 40) or gender. Borrower
       shall insure that the evaluation and treatment of its employees and applicants for employment are free of
       such discrimination. Borrower shall comply with the provision of the Fair Employment and Housing Act
       (Government Code, Section 12900, et seq.) and the applicable regulations promulgated thereunder
       (California Code of Regulations, Title 2, Section 7285, et seq.). The applicable regulations of the Fair
       Employment and Housing Commission implementing Government Code, Section 12990, set forth in
       Chapter 5 of Division 4 of the Title 2 of the California Code of Regulations are incorporated into the
       Loan Agreement by reference and made a part hereof as if set forth in full and Borrower shall give written
       notice of its obligations under this clause to labor organizations with which it has a collective bargaining
       or other agreement.

                  (b)     Borrower, by signing the Loan Agreement swears under penalty of perjury that no more
         than one final unappealable finding of contempt of court by federal court has been issued against
         Borrower within the immediately preceding two-year period because of Borrower's failure to comply
         with an order of a federal court which orders Borrower to comply with an order of the National Labor
         Relations Board.

                  (c)     Borrower's signature affixed hereon will constitute a certification under penalty of
         perjury under the laws of the State of California that Borrower has, unless exempted, complied with the
         nondiscrimination program requirements of Government Code Section 12990 and Title 2, California
         Code of Regulations, Section 8103.

Indemnification, Borrower agrees to protect, indemnify, defend with counsel chosen by Lender and save
harmless Lender, the State of California, and its and their officers, agents and employees from any and all claims,
demands, damages, costs, expenses or liabilities arising out of or related to the claims, demands, damages, costs
and expenses of and by any and all contractors, subcontractors, rnaterialmen, laborers and any other Person
furnishing or supplying work, services, materials or supplies in connection with Borrower's business and the
performance of this Loan Agreement, or arising out of the acquisition, development, operation or maintenance of
Collateral by Borrower, and from all claims and losses accruing or resulting to any Person who may be injured or
damaged in connection with the performance of this Loan Agreement by Borrower or in connection with the
operations of Borrower's business,

Counterparts. This Loan Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same instrument, and in making proof of
this Loan Agreement, it shall not be necessary to produce or account for more than one such counterpart.

Program Requirements.
       I.     Borrower agrees to annually use an additional 3,130 tons of postconsumer plastic consisting of
       PET and polyethylene in its manufacturing process.
           Case 21-10527-JTD              Doc 159-1         Filed 04/01/21        Page 12 of 115



       2.       Submission of annual diversion and tonnage information. Borrower will provide an annual report
       includ ing information to support materials (postconsumer plastic consisting of PET and polypropylene)
       being diverted from California non-hazardous landfi lls. Borrower shall maintain documentations
       verifying the tons diverted as a result of the loan (receipts, invoices, bill of lading, contracts, etc.) and
       submit that documentation as requested by Lender.

       3.       Borrower will submit to an annual site audit which will be conducted to reconfirm collateral,
       compliance of the diversion and tonnage information, any other loan covenants, review of the financial
       status of the business, insurance policies, payment of applicable taxes and any items deemed necessary by
       Lender.

       4.      1f purchasing a product that is in one of the 11 State Agency Buy Recycled Campaign (SA BRC)
       categories, 13on ower agrees to purchase a recycled-content product, if available and if fitness and quality
       are equal to that ofa non-recycled content product.

       5.       "The Department may make low interest loans to local governing bodies and private interest
       entities within a Recycling Market Development Zone." [Public Resource Code 42023. 1, Section (c)(6)].
       "An applicant's project must be located within the boundaries of a Recycling Market Development Zone.
       ln the case of mobile operations, the primary business location fo r the project must be located with in the
       boundaries of a RMDZ." [Cali fornia Code of Regulations, Title 14, Section 17932].

Othel' Requirements.
        I.      Change in Ownership: Despite anything to the contrary in any Related Document, no change in
        ownership of twenty percent (20%) or more of Borrower's voting stock or limited liability company
        membership interests may be made, unless approved in advance by Lender. Lender may require a
        shareholder or member own ing twenty percent (20%) or more of the voting stock or limited liabil ity
        company membership interests of J3orrower to provide a Guaranty and, on an annual basis, furnish
        Lender with a personal financial statement and filed federal income tax return.


Borl'ower acknowledges having read a ll the provisions of this Additional Provisions Exhibit, and Borrower
agrees to its terms and conditions.

BORROWE R:

PlNNPACK .PACKAGING, LLC, a Delaware limited liability company

By:     Carbonlite Pinnpack
        its Managing Me,

        Dy:
        Name: L
        Title:
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 13 of 115
                       Case 21-10527-JTD                   Doc 159-1            Filed 04/01/21             Page 14 of 115




Loan Number: 2016-431
                                                             PROMISSORY NOTE
 Borrower:       Plnnpack Packaging, LLC,          a   Delaware limited             Lender:        STATE     OF   CALIFORNIA, DEPARTMENT                    OF
                 llablllty company                                                                 RESOURCES RECYCLING ANO RECOVERY
                 1151 Pacific Avenue                                                               LOAN PROGRAM
                 Oxnard, CA 93033                                                                  1001 "I" STREET
                                                                                                   MAIL STOP 9A
                                                                                                   SACRAMENTO, CA 96814
   Principal Amount:          $2,000,000.00                                                                     Date of Note: December 11, 2017
   PROMISE TO PAY. Plnnpack Packaging, LLC, a Delaware limited llablllty company ("Borrower") promises to pay to STATE OF CALIFORNIA,
   DEPARTMENT OF RESOURCES RECYCLING ANO RECOVERY ("Lender"), or order, In lawful money of the United States of America, the
   prlnclpal amount of Two MIiiion & 00/100 Dollars ($2,000,000.00), together with Interest on the unpaid principal balance from December 18,
   2017, unUI paid In full.
   PAYMENT. Borrower wlll pay this loan In accordance with the following payment schedule, which calculates Interest on the unpaid principal
   balances as described In the "INTEREST CALCULATION METHOD" paragraph using the Interest rates dHcrlbed In this paragraph: 6
   monthly consecutive Interest payments, beginning February 1, 2018, with Interest calculated on the unpaid principal balances using an
   Interest rate of 4.000o/.; 113 monthly consecutive principal and Interest payments of $21,116.67 each, beginning August 1, 2018, with Interest
   calculated on the unpaid principal balancH using an Interest rate of 4.000o/.; and one principal and Interest payment of $21,117.05 on January
   1, 2028, with Interest calculated on the unpaid principal balances using an Interest rate of 4.000°/o, Thia estimated final payment la baaed on
   the assumption that all payments will be made exactly as scheduled; the actual final payment will be for all principal and accrued Interest not
   yet paid, together with any other unpaid amounts under this Note. Unless otherwise agreed or required by applicable law, payments will be
   applied flrat to any accrued unpaid Interest; then to principal; then to any unpaid collection costs; and then to any late charges. Borrower
   will pay Lender at Lender's address shown above or at such other place as Lender may designate In writing.
   INTI;REST CALCULATION METHOD. Interest on this Note Is computed on a 30/360 basis; that la, with the exception of odd days before the
   first full payment cycle, monthly Interest la calculated by applying the ratio of the Interest rate over a year of 360 days, multlplled by the
   outstanding principal balance, multlplled by a month of 30 deys. Interest for the odd days before the first full month Is calculated on the
   basis of the actual days and a 360,day year. All Interest payable under this Note la computed using this method.
   PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges are earned fully as of the date of the loan and will not be subject
   to refund upon early payment (INhether voluntary or as a result of default), except as othervAse required by law. Except for the foregoing , Borrower
   may pay without penalty all or a portion of the amount owed earlier than It Is due. Early payments will not, unless agreed to by Lender In writing, relieve
   Borrower of Borrower's obligation to continue to make payments under the payment schedule. Rather, early payments will reduce the principal balance
   due and may result In Borrower's making fewer payments. Borrower agrees not to send Lender payments marked "paid In full", "without recourse·. or
   similar language. If Borrower sends such a payment, Lender may accept II without losing any of Lender's rights under this Note, and Borrower will
   remain obligated to pay any further amount owed to Lender. All written communications concerning disputed amounts, Including any check or
   other payment Instrument that Indicates that the payment constitutes "payment In full" of the amount owed or that Is tendered with other
   conditions or limitations or as full satisfaction of a disputed amount must be malled or delivered to: STATE OF CALIFORNIA, DEPARTMENT
   OF RESOURCES RECYCLING ANO RECOVERY; LOAN PROGRAM; 1001 "I" STREET; MAIL STOP 9A; SACRAMENTO, CA 96814.
   LATE CHARGE. If a payment Is 10 days or more late, Borrower will be charged 6.000% of the unpaid portion of the regularly scheduled payment.
   INTEREST AFTER DEFAULT. Upon default, the Interest rate on this Note shall, If permitted under applicable law, immediately Increase by adding an
   additional 2.000 percentage point margin ("Default Rate Margin"). The Default Rate Margin shell also apply to each succeeding Interest rate change
   that would have applled had there been no default. After maturity, or after this Note would have matured had there been no default, the Default Rate
   Margin will continue to apply to the final interest rate described In this Note.
   DEFAULT. Each of the following shall constitute an event of default ("Event of Default") under this Note:
        Payment Default. Borrower falls to make any payment INhen due under this Note.
        Other Defaults. Borrower falls to comply with or to perfonn any other term, obligation, covenant or condition contained in this Note or In any of the
        related documents or to comply with or to perform any tenn, obligation. covenant or condition contained In any other agreement between Lender
        and Borrower.
        False Statements. Any warranty, representation or statement made or furnished to Lender by Borrower or on Borrower's behalf under this Note
        or the related documents Is false or misleading in any material respect, either now or at the time made or furnished or becomes false or misleading
        at any lime thereafter.
        Insolvency. The dissolution of Borrower (regardless of INhether election to continue is made), the withdrawal of HPC Industries LLC as a member
        of CarbonLlte Holdings LLC, the withdrawal of Carbonlite Holdings LLC as the member of CarbonLITE Pl Holdings, LLC, the withdrawal of
        CarbonLITE Pl Holdings, LLC as the member of CarbonLITE Plnnpack, LLC, the withdrawal of CarbonLITE Plnnpack, LLC as a member of
        Borrower, any other tenninalion of Borrower's existence as a going business, the Insolvency of Borrower, the appointment of a receiver for any part
        of Borrower's property. any assignment for the benefit of creditors, any type of creditor workout, or the commencement of any proceeding under
        any bankruptcy or insolvency laws by or against Borrower.

        Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, INhether by Judicial proceeding, self-help,
        repossession or any other method, by any creditor of Borrower or by any governmental agency against any collateral securing the loan. This
        includes a garnishment of any of Borrower's accounts, Including deposit accounts, with Lender. However. this Event of Default shall not apply If
        there Is a good faith dispute by Borrower as to the validity or reasonableness of the claim INhlch is the basis of the creditor or forfeiture proceeding
        and If Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender monies or a surety bond for the creditor
        or forfellure proceeding, in an amount determined by Lender, in Its sole discretion, as being an adequate reserve or bond for the dispute.
        Events Affecting Guarantor. Any of the preceding events occurs w!lh respect to any Guarantor of any of the Indebtedness or any Guarantor

                                                                                1
                      Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21             Page 15 of 115




      revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
      Cure Provisions. If any default, other than a default In payment, Is curable and If Borrower has not been given a notice of a breach of the same
      provision of this Note within the preceding twelve (12) months, It may be cured If Borrower, after Lender sends written notice to Borrower
      demanding cure of such default: (1) cures the default within fifteen (15) days; or (2) If the cure requires more than fifteen (15) days,
      Immediately Initiates steps which lender deems In Lender's sole discretion to be sufficient to cure the default and thereafter continues and
      completes all reasonable and necessary steps sufficient to produce compliance as soon as reasonably practical.
LENDER'S RIGHTS. Upon default, lender may declare the entire unpaid principal balance under this Note and all accrued unpaid Interest Immediately
due, and then Borrower will pay that amount.
ATIORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect this Note If Borrower does not pay. Borrower will pay Lender
that amount. This Includes, subject to any limits under applicable law, Lender's attorneys' fees and Lender's legal expenses, whether or not there Is a
lawsuit, Including attorneys' fees, expenses for bankruptcy proceedings (Including efforts to modify or vacate any automatic stay or Injunction), and
appeals. Borrower also will pay any court costs, in addition to all other sums provided by law.
GOVERNING LAW. This Note wlll be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of Csllfornla without regard to Its conflicts of law provisions. This Note has been accepted by Lender In the State of California.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff In all Borrower's accounts with Lender (whether
checking, savings, or some other account). This inciudes all accounts Borrower holds Jointly with someone else and all accounts Borrower may open In
the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by law. Borrower
authorizes Lender, to the extent permitted by applicable law, to charge or setoff all sums owing on the Indebtedness against any and all such accounts.
COLLATERAL         Borrower acknowledges this Note Is secured by equipment described In a Commercial Security Agreement dated December 11, 2017.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and upon Borrower's heirs, personal representatives , successors
and assigns, and shall Inure to the benefit of lender and Its successors and assigns.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will not affect the rest of the Note. Lender may delay or forgo enforcing
any of Its rights or remedies under this Note without losing them. Borrower and any other person who signs, guarantees or endorses this Note, to the
extent allowed by law. waive any applicable statute of limitations, presentment, demand for payment, and notice of dishonor. Upon any change In the
terms of this Note, end unless otherwise expressly stated In writing, no party who signs this Note, whether as maker, guarantor, accommodation maker
or endorser, shall be released from liability. All such parties agree that Lender may renew or extend (repeatedly and for any length of time) this loan or
release any party or guarantor or collateral; or Impair, fail to realize upon or perfect Lender's security interest in the collateral; and take any other action
deemed necessary by Lender without the consent of or notice to anyone. All such parties also agree that Lender may modify this loan without the
consent of or notice to anyone other than the party with whom the modification Is made. The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.



BORROWER:
PINNPACK PACKAGING, LLC, a Delaware limited llablllty company

By:



      By:
      Name:
      Title:




                                                                                2
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 16 of 115
                           Case 21-10527-JTD                      Doc 159-1              Filed 04/01/21             Page 17 of 115


Loan Number: 2016-431
                                            COMMERCIAL SECURITY AGREEMENT
 Grantor:         Plnnpack Packaging, LLC, a Delaware limited                           Lender:        STATE OF CALIFORNIA, DEPARTMENT                            OF
                  liability company                                                                    RESOURCES RECYCLING AND RECOVERY
                  1151 Pacific Avenue                                                                  LOAN PROGRAM
                  Oxnard, CA 93033                                                                     1001 "I" STREET
                                                                                                       MAILSTOP9A
                                                                                                       SACRAMENTO, CA 95814



   THIS COMMERCIAL SECURITY AGREEMENT dated December 11, 2017, Is made and executed between Plnnpack Packaging, LLC, a Delaware
   limited llablllty company ("Granto(') and STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY ("Lendo('),
   GRANT OF SECURITY INTEREST. For valuable consideration, Granter grants to Lender a security Interest In the Collateral to secure the
   Indebtedness and agrees that Lender shall have the rights stated In this Agreement with respect to the Collateral, in addition to all other rights
   which Lender may have by law.
   COLLATERAL DESCRIPTION, The word "Collatera!'1 as used in this Agreement means the follo'Mng described property, whether now o'N!1ed or hereafter
   acquired, whether now existing or hereafter arising, and wherever located, In ""'11ch Granter is giving to Lender a security Interest for the payment of the
   Indebtedness and perfonnance of all other obligatlons under the Note and this Agreement:
        Specific equipment described as a Una-Dyn Inc. Bulk Material Handling System (Quotation# ISG·15950-WBG/SO-R4 dated October 10, 2016)
        and a Plast~Control GDCn 41005 + 2D Gravimetric Pound Per Hour Control and Material Dosing (blending) System for a Mono Extruder
        Thermoforming System (Quotation #Q4004·3/16 dated August 10, 2016), including all change orders for those systems, as more particularly
        described In the Exhibit A attached hereto and made a part hereof,
   In addition, the word "Collateral" also Includes all the follovling, ""'1ether now owned or hereafter acquired, lllhether now existing or hereafter arising, and
   wherever located:
        (A) All accessions, attachments, accessories, tools, parts, suppltes, replacements of and additions to any of the collateral described herein, whether
        added now or !ater.
        (B) All accounts, general lntanglbles, Instruments, rents, monies, payments, and all other rights, arising out of a sale, lease, consignment or other
        disposition of any of the property described in this Collateral section.
        (C) All proceeds (Including Insurance proceeds) from the sale, destruction, loss, or other disposition of any of the property described In this Collateral
        section, and sums due from a third party wtlo has damaged or destroyed the Collateral or from that party's insurer, whether due to Judgment,
        settlement or other process.
        (D) All records and data relating to any of the property described In this Collateral section, whether In the form of a writing, photograph, microfilm,
        microfiche, or electronlc media, together with all of Grantor's right, tltle, and Interest In and to all computer. software required to utlllze, create, maintain,
        and process any such records or data on electronic media.
   Some or all of the Collateral may be located on the folloY-/lng described real estate:
        1151 and 1351 Pacific Avenue, Oxnard, CA 93033 (the record owner of the real property ls Duris Corporation, a Callfornla corporation; 1966
        Seasons Street; Simi Valley, CA 93065).
   CROSS-COLLATERALIZATION. In addition to the Note, this Agreement secures all obligations, debts and liabilities, plus Interest thereon, of Granter to
   Lender, or any one or more of them, as well as all c\atms by Lender against Grantor or any one or more of them, W'hether now existing or hereafter arising,
   whether related or unrelated to the purpose of the Note, W'hether voluntary or otherwise, whether due or not due, direct or Indirect, determined or
   undetermined, absolute or contingent, liquidated or unllquldated, whether Granter may be liable Individually or Jointly v.th others, whether obligated as
   guarantor, surety, accommodation party or otherwise, and whether recovery upon such amounts may be or hereafter may become barred by any statute of
   llmltatlons, and Y-lhether the obligation to repay such amounts may be or hereafter may become otherwise unenforceable,
   RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff In all Granto(s accounts v.th Lender (whether chec~ng,
   savings, or some other account). This includes all accounts Grantor holds Jointly with someone else and an accounts Grantor may open in the future.
   However, this does not Include any IRA or Keogh accounts, or any trust accounts for v,,,hlch setoff would be prohibited by law. Grantor authorizes Lender,
   to the extent permitted by applicable law, to charge or setoff all sums oY-llng on the Indebtedness against any and all such accounts.
   GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With respect to the Collateral, Granter represents
   and promises lo Lender that:
        Perfection of Securtty Interest. Grantor agrees to take 'Whatever actions are requested by Lender to perfect and continue Lender's security Interest
        In the Collateral. Upon request of Lender, Grantor will deliver to Lender any and all of the documents evidencing or constituting the Collateral, and
        Grantor will note Lender's Interest upon any and all chattel paper and instruments constituting Collateral If not delivered to Lender for possession by
        Lender. This is a continuing Security Agreement and will continue In effect even though all or any part of the Indebtedness is paid In full
        and even though for a period of time Grantor may not be Indebted to Lender.
        Notices to Lender. Granter wll\ promptly notify Lender in writing at Lender's address shov,m above (or ·such other addresses as Lender may
        designate from time to time) prior to any (1) change in Granto(s name; (2) change In Granto(s assumed business name(s); (3) change in the
        management or In the members or managers of the limited llabllity company Grantor; (4) change In the authorized s!gner(s); (5) change ln
        Grantor's prlnclpal office address; (6) change in Grantor's state of organization; (7) conversion of Grantor to a new or different type of business
        entity; or (8) change ln any other aspect of Grantor that dlrectly or indirectly relates to any agreements between Granter and Lender. No change In
        Grantor's name or state of organization will take effect unUI after Lender has received notice,
        No Violation. The execution and delivery of thls Agreement wlll not violate any law or agreement governing Grantor or to which Grantor Is a party,
        atld Its membership agreement does not prohibit any term or condition of this Agreement.

                                                                                    1
                    Case 21-10527-JTD                     Doc 159-1             Filed 04/01/21              Page 18 of 115


Enforceability of Collateral. To the extent the Collateral consists of accounts, chattel paper, or general lntanglb\es, as defined by the Unlfonn
Commercial Code 1 the Collateral Is enforceable !n accordance with its tenns, Is genuine, and fully complies with all applicable lam and regulations
concerning fonn, content and manner of preparation and execution, and all persons appearing to be obligated on the Collateral have authority and
capacity to contract and are In fact obligated as they appear to be on the Collateral. There shall be no setoffs or counterclaims against any of the
Collateral, and no agreement shall have been made under 'Which any deductions or discounts may be clalmed concerning the Collateral except those
disclosed to Lender In writing.
Location of the Collateral. Except In the ordinary course of Grantor's business, Granter agrees to keep the Collateral at Granters address shown
above or at such other locations as are acceptable to Lender. Upon Lenders request, Granter will deliver to Lender In form satisfactory to Lender a
schedule of real properties and Collateral locations relating to Grantors operations, Including without !Imitation the following: (1) all real property
Granter OINTlS or ls purchasing; (2) all real property Granter is renting or !easing; (3) all storage faclllUes Granter owns, rents, leases, or uses;
and (4) all other properties where Collateral Is or may be located.
Removal of the Collateral. Except in the ordinary course of Grantor's business, Granter shall not remove the Collateral from Its existing location
without Lender's prior written consent To the extent that the Collateral consists of vehicles, or other titled property, Granter shall not take or permlt
any action 'Nhlch would require appllcatlon for certificates of Utle for the vehicles outside the State of Delaware, without Lender's prior written consent.
Granter shall, whenever requested, advlse Lender of the exact location of the Collateral.
Transactions Involving Collateral. Except for Inventory sold or accounts collected in the ordinary course of Grantors business, or as otherMse
provided for In this Agreement. Granter shall not sell, offer to sell, or otherwise transfer or dispose of the Collateral. Granter shall not pledge,
mortgage, encumber or otherwise permit the Collateral to be subject to any lien, security interest, encumbrance, or charge, other than the security
Interest provided for In this Agreement, without the prior written consent of Lender. This includes security Interests even if Junior In right to the security
Interests granted under this Agreement. Unless waived by Lender, al! proceeds from any disposition of the Collateral (for whatever reason) shall be
held In trust for Lender and shall not be commingled with any other funds; provided ho'#ever, this requirement shall not constitute consent by Lender to
any sale or other disposition. Upon receipt, Granter shall !mmedtately deUver any such proceeds to Lender.
Title. Granter represents and warrants to Lender that Granter holds good and marketable tltle to the Collateral, free and clear of all liens and
encumbrances except for the llen of this Agreement. No financing statement covering any of the Collateral is on file In any public office other than
those 'Which reflect the security Interest created by this Agreement or to INhlch Lender has specifically consented. Granter shall defend Lender's rights
in the Collateral against the claims and demands of all other persons.
Repairs and Maintenance. Granter agrees to keep and maintain, and to cause others to keep and maintain, the Collateral In good order, repair and
condition at all. times whl!e this Agreement remains in effect. Granter further agrees to pay when due all claims for work done on, or services rendered
or material furnished In connection Y-llth the Collateral so that no llen or encumbrance may ever attach to or be flied against the Collateral.
Inspection of Collateral. Lender and Lender's designated representatives and agents shall have the right at all reasonable times to examine and
Inspect the Collateral \Nherever located.
Taxes, Assessments and Liens. Granter wlll pay when due all taxes, assessments and liens upon the Collateral, Its use or operation, upon this
Agreement, upon any promissory note or notes evidencing the Indebtedness, or upon any of the other Related Documents. Granter may wlthhold any
such payment or may elect to contest any \len If Granter is In good faith conducting an appropriate proceeding to contest the obligation to pay and so
long as Lenders Interest In the Collateral Is not Jeopardized In Lender's sole opinion. If the Collateral ls subjected to a lien 'Which is not discharged
within fifteen (15) days, Grantor shall deposit with Lender cash, a sufficient corporate surety bond or other security satisfactory to Lender ln an amount
adequate to provide for the discharge of the Hen plus any Interest, costs, reasonable attorneys' fees or other charges that could accrue as a result of
foreclosure or sale of the Collateral. In any contest Granter shall defend Itself and Lender and shall satisfy any final adverse Judgment before
enforcement against the Collateral. Granter shall name Lender as an addltlonal obllgee under any surety bond furnished ln the contest proceedings.
Granter further agrees to furnish Lender with evidence that such taxes, assessments, and governmental and other charges have been paid In full and
In a t\mely manner, Granter may 'Nlthhold any such payment or may elect to contest any lien If Granter Is In good fa\1h conducting an appropriate
proceeding to contest the obllgation to pay and so long as Lender's interest In the Collateral \s not Jeopardized.
Compliance with Governmental Requirements. Granter shall comply promptly 'Nlth all lam, ordinances, rules and regulatlons of all governmental
authorities, now or hereafter in effect, applicable to the ownership, production, disposition, or use of the Collateral, Including all laws or regulations
relating to the undue erosion of hlghly-erodlble land or relating to the conversion of mtlands for the production of an agricultural product or commodity,
Granter may contest ln good faith any such law, ordinance or regulation and withhold compliance during any proceeding, lncludlng appropriate
appeals, so long as Lender's Interest ln the Collateral, in Lender's opinion, ls not jeopardized.
 Hazardous Substances. Grantor represents and warrants that the Collateral never has been, and never wlll be so long as this Agreement remains a
 llen on the Collateral, used in v\o\atlon of any Environmental La'NS or for the generation, manufacture, storage, transportation, treatment, disposal,
 release or threatened release of any Hazardous Substance. The representations and warranties contained herein are based on Grantor's due
 diligence In investigating the Collateral for Hazardous Substances. Granter hereby (1) releases and waives any future claims against Lender for
 Indemnity or contribution In the event Granter becomes liable for cleanup or other costs under any Environmental Lam, and (2) agrees to indemnify,
 defend, and hold hann!ess Lender against any and all claims and losses resulting from a breach of this provision of this Agreement. This obllgatlon to
 lndemnlfy and defend shall survive the payment of the Indebtedness and the satisfaction of this Agreement.
 Maintenance of Casualty Insurance. Granter shall procure and malntaln all risks Insurance, Including without limltatlon fire, theft and llablllty
 coverage together 'Nlth such other Insurance as Lender may require with respect to the Collateral, In form, amounts, coverages and basis reasonably
 acceptable to Lender and Issued by a company or companies reasonably acceptable to Lender. Granter, upon request of Lender, wlll deliver to
 Lender from time to time the policles or certificates of Insurance in fonn satisfactory to Lender, Including stipulations that coverages wlll not be
 cancelled or diminished without at least thirty (30) days' prior written notice to Lender and not Including any disclaimer of the Insurer's liability for failure
 to g!ve such a notice. Each Insurance policy also shall Include an endorsement providing that coverage In favor of Lender will not be impaired In any
 way by any act, omission or default of Granter or any other person. In connection with all policies covering assets ln which Lender holds or ls offered
 a security interestr Grantor will provide Lender with such \oss payable or other endorsements as Lender may require. If Grantor at any time falls to
 obtain or maintain any insurance as required under this Agreement, Lender may (but shall not be obligated to) obtain such Insurance as Lender deems
 appropriate, Including If Lender so chooses "single Interest Insurance," 'Which wlll cover only Lender's Interest ln the Collateral.
 Application of Insurance Proceeds. Granter shall promptly notify Lender of any loss or damage to the Collateral, INhether or not such casualty or
 loss ls covered by Insurance. Lender may make proof of loss lf Granter falls to do so within fifteen (15) days of the casualty. All proceeds of any
 Insurance on the CoHateral, Including accrued proceeds thereon, shall be held by Lender as part of the Collateral. If Lender consents to repair or
 replacement of the damaged or destroyed Collateral, Lender shall, upon satisfactory proof of expenditure, pay or reimburse Granter from the
                                                                            2
                       Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21             Page 19 of 115


    proceeds for the reasonable cost of repair or restoration, \f Lender does not consent to repair or replacement of the Collateral, Lender shall retain a
    sufficient amount of the proceeds to pay all of the Indebtedness, and shall pay the balance to Grantor. Any proceeds which have not been disbursed
    "Nlth\n slx (6) months after their receipt and which Grantor has not committed to the repair or restoration of the Collateral shall be used to prepay the
    Indebtedness,
    Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender reports on each exlstlng policy of Insurance sho',,V[ng such Information
    as Lender may reasonably request Including the following: (1) the name of the Insurer; (2) the nsks Insured; (3) the amount of the policy; (4)
    the property Insured; (5) the then current value on the basis of 1//hlch Insurance has been obtained and the manner of determining that value; and
    (6) the expiration date of the policy. In addition, Grantor shall upon request by Lender (ho-wever not more often than annually) have an Independent
    appraiser satisfactory to Lender determine, as applicable, the cash value or replacement cost of the Collateral.
    Financing Statements. Granter authorizes Lender to file a UCC financing statement. or alternatlve1y, a copy of this Agreement to perfect Lender's
    security Interest solely In respect of the Collateral and not in any other assets of the Granter. At Lender1s request, Granter addltlonalty agrees to sign
    all 9ther documents that are necessary to perfect, protect, and continue Lender's security interest ln the Property. Grantor 'Mll pay all fillng fees, title
    transfer fees, and other fees and costs involved unless prohibited by law or unless Lender ls required by Jaw to pay such fees and costs. Granter
    Irrevocably appoints Lender to execute documents necessary to transfer tltle If there ls a default. Lender may file a copy of this Agreement as a
    financing statement,
GRANTOR'S RIGHT TO POSSESSION. Until default, Granter may have possession of the tangible personal property and beneficial use of all the
Collateral and may use It In any lawful manner not Inconsistent 'Mth this Agreement or the Related Documents, provided that Grantor's right to possession
and beneficial use shall not apply to any Collateral where possession of the Collateral by Lender Is required by law to perfect Lenders security interest Jn
such Collateral. If Lender at any time has possession of any Collateral, whether before or after an Event of Default, Lender shall be deemed to have
exercised reasonable care In the custody and preservation of the Collateral If Lender takes such action for that purpose as Grantor sh.all request or as
Lender, In Lender's sole discretion, shall deem appropriate under the circumstances, but failure to honor any request by Grantor shall not of Itself be
deemed to b8 a failure to exercise reasonable care. Lender shall not be required to take any steps necessary to preserve any rights ln the Collateral
against prior parties, nor to protect, preserve or maintain any security interest given to secure the Indebtedness.
LENDER'S EXPENDITURES. \f any action or proceeding Is commenced that would materially affect Lender's Interest In the Collateral or If Grantor falls to
comply 'Nith any provision of this Agreement or any Related Documents, Including but not Umlted to Grantor's failure to discharge or pay 1//hen due any
amounts Granier Is required to discharge or pay under this Agreement or any Related Documents, Lender on Grantor's behalf may (but shall not be
obligated to) take any action that Lender deems appropriate, Including but not llm!ted to discharging or paying an taxes, liens, security Interests,
encumbrances and other claims, at any time levled or placed on the Collateral and paying all costs for Insuring, maintaining and preserving the Collateral.
All such expenditures Incurred or paid by Lender for such purposes 'MIi then bear Interest at the rate charged under the Note from the date Incurred or paid
by Lender to the date of repayment by Granter. All such expenses 'MIi become a part of the Indebtedness and, at Lender's option, will (A) be payable on
demand; (B) be added to the balance of the Note and be apportioned among and be payable with any Installment payments to become due dunng either
(1) the temn of any applicable Insurance polloy; or (2) the remaining term of the Note; or (C) be treated as a balloon payment which will be due and
payable at the Note's maturity. The Agreement also will secure payment of these amounts. Such right shall be In addition to all other rights and remedies
to which Lender may be entitled upon Default.
DEFAULT. Each of the following shall constitute an Event of Default under this Agreement:
     Payment Default. Grantor fails to make any payment when due under the Indebtedness.
     Other Defaults. Granter falls to comply with or to perform any other term, obligation, covenant or condltlon contained In this Agreement or In any of
     the Related Documents or to comp\y 'Mth or to perform any term, obligation, covenant or condition contained in any other agreement between Lender
     and Grantor ..
     False Statements. Any warranty, representation or statement made or furnished to Lender by Grantor or on Grantor's behalf under this Agreement
     or the Related Documents is false or mlsleadlng ln any material respect, either now or at the time made or furnished or becomes false or misleading at
     any time thereafter.
     Defective Collateralization. Thls Agreement or any of the Related Documents ceases to be ln full force and effect (Including failure of any collateral
     document to create a val\d and perfected security Interest or lien) at any time and for any reason.
     Insolvency. The dissolution of Borroy.,er (regardless of whether election to continue Is made), the ',,V[thdrawal of HPC Industries LLC as a member
     of CarbonUte Holdings LLC, the withdrawal of CarbonUte Holdings LLC as the member of CarbonLITE Pl Holdings, LLC, the withdrawal of
     CarbonLITE Pl Holdings, LLC as the member of CarbonLITE Plnnpack, LLC, the withdrawal of CarbonLITE Plnnpack, LLC as a member of
     Borrower, any other termination of Borrowers existence as a going business, the insolvency of Borrower, the appointment of a receiver for any part
     of Sorrower's property, any assignment for the benefit of creditors, any type of creditor workout, or the commencement of any proceeding under
     any bankruptcy or insolvency laws by or against Borrower,

     Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by Judicial proceeding, self~help,
     repossession or any other method, by any creditor of Granter or by any governmental agency against any collateral securing the Indebtedness.
     This Includes a garnishment of any of Grantor's accounts, Including deposit accounts, 'Nlth Lender. Ho-wever, thls Event of Default shall not apply
     if there Is a good faith dispute by Grantor as to the validlty or reasonableness of the clalm which ls the basis of the creditor or forfeiture proceeding
     and If Granter gives Lender written notice of the creditor or forfeiture proceeding and deposits 'Mth Lender monies or a surety bond for the creditor
     or forfeiture proceeding, 1n an amount determined by Lender, In Its sole discretion, as being an adequate reserve or bond for the dispute.

     Events Affecting Guarantor. Any of the preceding events occurs 'Mth respect to any Guarantor of any of the Indebtedness or any Guarantor
     revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness ..
     Cure Provisions. If any default, other than a default in payment, is curable and lf Grantor has not been given a notice of a breach of the same
     provision of this Agreement 'Mthln the preceding twelve (12) months, it may be cured If Grantor, after Lender sends written notice to Grantor
     demanding cure of such default: (1) cures the default within fifteen (15) days; or (2) If the cure requires more than fifteen (15) days, Immediately
     initiates steps which Lender deems In Lender's sole discretion to be sufficient to cure the default and thereafter continues and completes all reasonable
     and necessary steps sufficient to produce compliance as soon as reasonably practical.
 RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Agreement, at any time thereafter, Lender shall have all the rights of a

                                                                              3
                       Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21            Page 20 of 115


secured party under the Delaware Uniform Commerclal Code. ln addition and without llm\tat!on, Lender may -exercise any one or more of the follov.'ing
rights and remedies:
    Accelerate Indebtedness. Lender may declare the entire Indebtedness, lncludlng any prepayment penalty which Granter would be required to pay,
    immediately due and payable, without notice of any kind to Granter.
    Assemble Collateral. Lender may require Granter to dellver to Lender all or any portion of the Collateral and any and all certificates of title and other
    documents relatlng to the Collateral. Lender may require Granter to assemb(e the Collateral and make It available to Lender at a place to be
    designated by Lender. Lender also shall have full pov.rer to enter upon the property of Granter to take possession of and remove the Collateral. If the
    Collateral contains other goods not covered by this Agreement at the time of repossession, Granter agrees Lender may take such other goods,
    provided that Lender makes reasonable efforts to return them to Granter after repossession.
    Sell the Collateral. Lender shall have full power to sen, lease, transfer, or otherwise deal with the Collateral or proceeds thereof In Lender's 0\4111
    name or that of Granter. Lender may sell the Collateral at public auction or private sale. Unless the Collateral threatens to decline speedily In value
    or Is of a type customarily sold on a recognized market, Lender will give Granter, and other persons as required by Jaw, reasonable notice of the time
    and place of any public sale, or the time after INh!ch any private sale or any other disposition of the Collateral Is to be made. Ho1Never, no notice need
    be provided to any person who, after Event of Default occurs, enters into and authenticates an agreement waiving that person's right to notification of
    sale. The requirements of reasonable notice shall be met If such notice Is glven at least ten (1 D) days before the t\me of the sale or disposition. AU
    expenses relating to the disposition of the Collateral, lncluding without Umitatlon the expenses of retaking, holding, Insuring, preparing for sale and
    selllng the Collateral, shall become a part of the Indebtedness secured by this Agreement and shall be payable on demand, 'Nlth Interest at the Note
    rate from date of expenditure until repaid.
     Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Collateral, IMth the power to
     protect and preserve the Collateral, to operate the Collateral preceding foreclosure or sa(e, and to collect the rents from the Collateral and apply the
     proceeds, over and above the cost of the receiversh!p, against the Indebtedness. The receiver may serve without bond If permitted by law. Lender's
     right to the appointment of a receiver shall exist whether or not the apparent value of the Collateral exceeds the Indebtedness by a substantial amount.
     Employment by Lender shall not disqualify a person from serving as a receiver.
     Collect Revenues, Apply Accounts. Lender, either Itself or through a receiver, may collect the payments, rents, Income, and revenues from the
     Collateral. Lender may at any t!me In Lender's discretion transfer any Collateral Into Lender's 0\4111 name or that of Lender's nominee and receive the
     payments, rents, Income, and revenues therefrom and hold the same as security for the Indebtedness or apply It to payment of the Indebtedness in
     such order of preference as Lender may determine. Insofar as the Collateral consists of accounts, general Intangibles, insurance pollcles,
     !nstruments, chattel paper, choses In action, or slml\ar property, Lender may demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose,
     or realize on the Collateral as Lender may determine, 'Nllether or not Indebtedness or Collateral is then due. For these purposes, Lender may, on
     behalf of and tn the name of Granter, receive, open and dispose of mall addressed to Granter; change any address to INhlch mall and payments are to
     be sent; and endorse notes, checks, drafts, money orders, documents of title, Instruments and Items pertaining to payment, shipment, or storage of
     any Collateral. To facilitate collection, Lender may notify account debtors and obllgors on any Collateral to make payments directly to Lender.
     Obtain Deficiency. If Lender chooses lo sell any or all of the Collateral, Lender may obtain a Judgment against Grantor for any deficiency remaining
     on the Indebtedness due to Lender after appllcation of all amounts received from the exercise of the rights provided In this Agreement. Granter shall
     be liable for a deficiency even If the transaction described ln this subsection Is a sale of accounts or chattel paper.
     Other Rights and Remedies. Lender shall have all the rights and remedies of a secured creditor under the provisions of the Uniform Commercial
     Code, as may be amended from time to time. In addition, Lender shall have and may exercise any or all other rights and remedies 1t may have
     available at law, In equity, or otherwise.
     Election of Remedies. Except as may be prohibited by applicable law, all of Lender's rights and remedies, lllhether evidenced by this Agreement,
     the Related Documents, or by any other writing, shall be cumulatlve and may be exercised singularly or concurrently. Election by Lender to pursue
     any remedy shall not exclude pursuit of any other remedy, and an election to make expenditures or to take action to perform an obligation of Grantor
     under this Agreement, after Grantor's failure to perform, shall not affect Lender's right to declare a default and exercise its remedies.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:
     Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties as to the
     matters set forth In this Agreement. No alteration of or amendment to this Agreement shall be effective unless given In >mlttng and signed by the party
     or parties sought to be charged or bound by the alteration or amendment.
     Attorneys' Fees; Expenses. Granter agrees to pay upon demand all of Lender's costs and expenses, Including Lender's reasonable attorneys' fees
     and Lender's legal expenses, Incurred \n connection with the enforcement of this Agreement. Lender may h!re or pay someone else to help enforce
     this Agreement, and Granter shall pay the costs and expenses of such enforcement. Costs and expenses Include Lender's reasonable attorneys' fees
     and legal expenses 'Nhether or not there !s a lamuit, Including reasonable attorneys' fees and legal expenses for bankruptcy proceedings (lncludlng
     efforts to modify or vacate any automatic stay or !njunctlon), appeals, and any anticipated post·Judgment co!lectlon services. Lender may also recover
     from Granter all court, alternative dispute resolution or other collection costs (Including, without limitation, fees and charges of collection agencies)
     actually Incurred by Lender.
     Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to Interpret or define the
     provislons of this Agreement.
     Governing Law. This Agreement will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the
     laws of the State of California without regard to its conflicts of law provisions. This Agreement has been accepted by Lender In the State
     of California.
     Preference Payments. Any monies Lender pays because of an asserted preference clalm In Grantor's bankruptcy 'Nill become a part of the
     Indebtedness and, at Lender's option, shall be payable by Grantor as provided In this Agreement.
      No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver Is given ln writing and signed
      by Lender. No delay or omission on the part of Lender In exercising any right shall operate as a waiver of such right or any other right. A waiver by
      Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to demand strict compliance IMth that
      provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of dealing between Lender and Grantor, shall constitute
      a waiver of any of Lender's rights or of any of Grantor's obligations as to any future transactions. Whenever the consent of Lender Is required under
      thls Agreement, the granting of such consent by Lender In any Instance shaH not constitute continuing corisent to subsequent Instances \.'-/here such
                                                                              4
                       Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21             Page 21 of 115


    consent Is required and In all cases such consent may be granted or withheld ln the sole discretion of Lender,
    Notices. Any notice required to be given under this Agreement shall be given In wrltlng, and shall be effective when actually delivered, when actually
    received by telefacslmlle (unless otherwise required by law), 1/ihen deposited with a nat!ona1\y recognized overnight courier, or, lf malled, when
    deposited In the United States mall, as first class, certified or registered mall postage prepaid, directed to the addresses shown near the beginning of
    this Agreement. Any party may change lls address for notices under this Agreement by giving formal 'Nrltten notice to the other parties, specifying that
    the purpose of the notice Is to change the party's address. For notice purposes, Grantor agrees to keep Lender informed at all times of Grantor's
    current address. Unless otherwise provided or required by law, If there Is more than one Grantor, any notice given by Lender to any Grantor Is
    deemed to be notice given to all Grantors.
    Power of Attorney. Granter hereby appoints Lender as Grantor's Irrevocable attorney~Jn.fact for the purpose of executing any documents necessary
    to perfect, amend, or to continue the security Interest granted In this Agreement or to demand termination of fillngs of other secured parties. Lender
    may at any time, and without further authorization from Granter, file a carbon, photographic or other reproduction of any financing statement or of this
    Agreement for use as a financing statement. Granter will reimburse Lender for all expenses for the perfection and the continuation of the perfection of
    Lender's security interest In the Collateral.
    Waiver of Co-Obllgor's Rights. If more than one person Is obligated for the Indebtedness, Granter Irrevocably waives, dlsclalms and relinquishes all
    claims against such other person 'W'hlch Granter has or would otherVt'lse have by virtue of payment of the Indebtedness or any part therof, specifically
    Including but not limited to all rights of Indemnity, contribution or exoneration.
    Severablllty. \fa court of competent Jurlsd\ctlon finds any provision of this Agreement to be illegal, lnvalld, or unenforceable as to any circumstance,
    that finding shall not make the offending provision 11\egal, invalld, or unenforceable as to any other circumstance. If feasible, the offending provision
    shall be considered modified so that it becomes legal, valid and enforceable. !f the offending provision cannot be so modified, lt shall be considered
    deleted from this Agreement. Unless otherwise required by law, the Illegality, Invalidity, or unenforceabil\ty of any provision of this Agreement shall not
    affect the legality, validity or enforceability of any other provision of this Agreement.
    Successors and Assigns. Subject to any limitations stated ln this Agreement on transfer of Grantor's Interest, this Agreement shall be binding upon
    and Inure to the benefit of the parties, their successors and assigns. If ownership of the Collateral becomes vested In a person other than Granter,
    Lender, without notice to Grantor, may deal 'Nith Grantor's successors with reference to this Agreement and the Indebtedness by way of forbearance or
    extension without releasing Grantor from the obligations of this Agreement or liability under the Indebtedness.
    Survival of Representations and Warranties. All representations, warranties, and agreements made by Granter In this Agreement shall survive the
    execution and dellvery of this Agreement, shall be continuing In nature, and shall remain In fu\l force and effect until such time as Grantor's
    Indebtedness shall be paid In full.
    Time ls of the Essence. Time ls of the essence !n the perfonnance of this Agreement.
DEFINITIONS. The following cap\tal!zed words and tenns shall have the fo!lo'Nlng meanings when used in this Agreement. Unless specifically stated to
the contrary, all references to dollar amounts shal! mean amounts In lawful money _of the United States of America. Words and terms used In the singular
shall Include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise defined In this Agreement
shall have the meanings attributed to such temis in the Uniform Commercial Code:
     Agreement. The word "Agreement" means this Commerclal Security Agreement, as this Commerclal Security Agreement may be amended or
     modified from time to time, together with all exhibits and schedules attached to this Commercial Security Agreement from time to time,
     Borrower. The word "Borrower'' means Plnnpack Packaging, LLC, a Delaware 11mlted llabil\ty company and Includes all co~signers and co-makers
     signing the Note and all their successors and assigns.
     Collateral. The word "Co\latera!" means all of Grantor's right, title and Interest In and to all the Collateral as described In the Collateral Description
     section of this Agreement.
     Default. The word "Default" means the Default set forth ln this Agreement In the section titled "Default".
     Environmental Laws. The words "Envlronmenta! Lam" mean any and all state, federal and local statutes, regulations and ordinances relating to the
     protection of human health or the environment, including without Umltatlon the Comprehensive Environmental Response, Compensation, and Liability
     Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superlund Amendments and Reauthonzatlon Act of 1986, Pub. L. No.
     99-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource Conservation and Recovery Act, 42
     U.S.C. Section 6901, et seq,, or other applicable state or federal laws, rules, or regulations adopted pursuant thereto.
     Event of Default. The words 1'Event of Default'' mean any of the events of default set forth In this Agreement In the default section of this Agreement.
     Grantor. The word "GrantorN means Plnnpack Packaging, LLC, a Delaware limited liability company.
     Guarantor. The mrd "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Indebtedness,
     Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, lnclud!ng without limitation a guaranty of all or part of the Note.
     Hazardous Substances. The words "Hazardous Substances" mean materlals that, because of their quantity, concentration or physical, chemlcal or
     Infectious characteristics, may cause or pose a present or potentlal hazard to human health or the environment 1/w'hen Improperly used, treated, stored,
     disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous Substances" are used In their very broadest sense
     and Include without limitation any and all hazardous or toxic substances, materials or waste as defined by or listed under the Environmental Laws.
     The term "Hazardous Substances" also Includes, without limitatlon, petroleum and petroleum by-products or any fraction thereof and asbestos.
     Indebtedness. The word "Indebtedness" means the Indebtedness evidenced by the Note·or Related Documents, including all principal and interest
     together 1/-Jith a!l other Indebtedness and costs and expenses for 1/w'hlch Grantor Is responslble under this Agreement or under any of the Related
     Documents. Specifically, without limitation, Indebtedness Includes all amounts that may be indlrectly secured by the Cross~Co11aterallzation provision
     of this Agreement.
     Lender. The word "Lender" means STATE Of CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, its successors and
     assigns.
     Note. The word "Note" means the Note dated December 11, 2017 and executed by Plnnpack Packaging, LLC, a Delaware limited liability company In
     the principal amount of $2,000,000,00, together with all renewals of, extensions of, modifications of, refinancings of, consolidations of, and
     substitutions for the note or credit agreement.
                                                                             5
                        Case 21-10527-JTD                                     Doc 159-1                          Filed 04/01/21                       Page 22 of 115


      Owner. The word "Owner" means Pinnpack Packaging , LLC, a Delaware limited liability company. The words "Owner" and "Borrower" are used
      interchangeably.
      Property. The word "Property" means all of Grantor's right, title and interest in and to all the Property as described in the "Collateral Description"
      section of this Ag reement.
      Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental agreements,
      guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments, agreements and
      documents , whether now or hereafter existing, executed in connection with the Indebtedness.




GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
TERMS. THIS AGREEMENT IS DATED DECEMBER 11, 2017.

GRANTOR:
PINNPACK PACKAGING, LLC, a Delaware limited liability company

By:



      By:
      Name:
      Title:



LENDER:
STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY



.,.",£ili~
                                    LM•P'lo. Vtf 17 1.10.015 COflf. O • H USACotp0talon 1997, 2017.   M R~tu R•el\'H.   · DEICA J:Y.PP5UHOIUO~L\E40 FC TR-259 PA-2 (M}




                                                                                                             6
               Case 21-10527-JTD        Doc 159-1      Filed 04/01/21        Page 23 of 115

Plnnpack Packaging, LLC
RMDZ Loan No. 2016-431




                                                EXHIBIT A



Una-Dyn Inc. Bulk Material Handling System, as more particularly described in Quotation
# ISG-15950-WBG/SO-R4 dated October 10, 2016, including without limitation the following
items:
         Quantity         Description
         (2)              12' Diameter x 60' Eave Height Welded Steel Silos· 60 Degree Cone
                          PET
         ( 1)             (2)-Silo Accessories Package
         ( 1)             (2)-Silo Load Cell Package for (2) 12'x60' silos
         (1)              (8) 10' Diameter x 14' Deck-to-Discharge Welded Steel Silos - Regrind
         ( 1)             (8) Silo Accessories Package
         ( 1)             52' Long x 28' Wide x 12' Deck+ 18' Upper Deck Silo Support Mezzanine
         (6)              15 HP Grinder Evacuation Systems - Thermoformer Grinders
         (2)              1O HP Grinder Evacuation Systems - Off-line Grinders
         ( 1)             (2)-Pump 15 HP/3"/FACS Vacuum Conveying System - Extruder Load
         (1)              3" Tubing and Hardware Package
         (1)              FACS Distributive Smart 1-0 System
         ( 1)             FACS Retrofit Package
         (1)              Mechanical Installation/ Equipment Moving.


Plast-Control GDCn 4100S + 20 Gravimetric Pound Per Hour Control and Material Dosing
(blending) System for a Mono Extruder Thermoforming System, as more particularly
described in Quotation # Q4004-3/16 dated August 10, 2016, including without limitation the
following items:
         Quanitity        Description
         (5)              PLAST-CONTROL standard control cabinet 2000mm x 600mm x 600mm
                          color RAL 7035, processor computer and 10.4" color LCD screen with
                          operator pushbuttons.
          (5)             GDCn4100S software for phh control of extruder, PLAST-CONTROL
                          standard main component weighing hopper, with weighing cell and shut-
                          off device, maximum: 2 x 300 lb/hr per main hopper, aluminum; 2 x 2,500
            Case 21-10527-JTD          Doc 159-1       Filed 04/01/21     Page 24 of 115


Plnnpack Packaging, LLC
RMDZ Loan No, 2016-431


                          lb/hr per main hopper, aluminum; 1 x 1,500 lb/hr per main hopper,
                          aluminum.

         (5)              Measuring of the extruder screw rpm with voltage converter 0-10 vdc
                          input

         (5)              Measuring and control of the melt pump rpm with voltage converter 0-
                          1Ovdc input, increment & decrement isolated contacts.
         (5)              Motorized potentiometer 24 vdc 180 second, for haul-ff and extruder
                          speed.

         (5)              Measuring of the Line rpm with voltage converter 0-1 Ovdc input
         (5)              Display of screw yield, lb/hr/rpm, extruder & Dosing

         (5)              Product memory with Material Database selection.
         (1)              MB internet Box with 10h remote service.
         (5)              OPC data Link to send all Plastic Control display information to the
                          customer.
         (5)              Dosing extension manifold for maximum 5 components
         (10)             Dosing unit including additional mounting hardware, 300mm diameter
                          aluminum hopper output range 0.5-550 lb/hr by auger selection, RCM
                          stepper motor with built In drive, 2 x red auger, fast drain feature.

         (5)              Integration of the existing NOC Profile measuring system NOC Gamma
                          Backscatter by use of a RS 232 data link "T-Gauge open access".
         (5)              Documentation and displays in English.
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 25 of 115
                                Case 21-10527-JTD                     Doc 159-1            Filed 04/01/21              Page 26 of 115


                   AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT

   Grantor:      Pinn pack Packaging, LLC, a Delaware                                           Lender:         STATE OF CALIFORNIA, DEPARTMENT OF
                 limited liability company                                                                      RESOURCES RECYCLING AND RECOVERY
                 1151 Pacific Avenue                                                                            LOAN PROGRAM
                 Oxnard, CA 93033                                                                               1001 "I'' STREET
                                                                                                                MAILSTOP9A
                                                                                                                SACRAMENTO, CA 95814


      THIS AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT dated June 1, 2020, ls made and executed between Pinn pack Packaging,
      LLC, a Delaware limited liability company ("Grantor") and STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY
      ("Lender").

      AMENDMENT AND RESTATEMENT OF ORIGINAL COMMERCIAL SECURITY AGREEMENT. This Agreement amends and restates the Commercial
      Security Agreement dated December 11, 2017 made and executed between Grantor and Lender (the "Original Commercial Security Agreement'') to include
      in the Collateral description all assets financed under Lender's Loan Number 2016-431.

      GRANT OF SECURITY INTEREST. For valuable consideration, Granter grants to Lender a security interest in the Collateral to secure the Indebtedness and
      agrees that Lender shall have the rights stated in this Agreement with respect to the Collateral, in addition to all other rights \o\flich Lender may have by law.
      COLLATERAL DESCRIPTION. The v.ord "Collateral" as used in this Agreement means the folloVJing described property, whether now owned or hereafter
      acquired, whether now existing or hereafter arising, and wherever located, in which Grantor is giving to Lender a security interest for the payment of the
      Indebtedness and performance of all other obligations under the Note and this Agreement:
            Specific assets described in Exhibit A attached hereto and made a part hereof.
      In addition, the word "Collateral" also includes all the folloVJing, whether now ol/v'lled or hereafter acquired, whether now existing or hereafter arising, and
      wherever located:
           (A) All accessions, attachments, accessories, tools, parts, supplies, change orders, replacements of and additions to any of the collateral described
           herein, \o\flether added now or later.
           (B) All accounts, general intangibles, instruments, rents, monies, payments, and all other rights, arising out of a sale, lease, consignment or other
           disposition of any of the property described in this Collateral section.
           (C) All proceeds (including insurance proceeds) from the sale, destruction, loss, or other disposition of any of the property described in this Collateral
           section, and sums due from a third party who has damaged or destroyed the Collateral or from that party's insurer, whether due to judgment,
           settlement or other process.
           (D) All records and data relating to any of the property described in this Collateral section, whether in the form of a writing, photograph, microfilm,
           microfiche, or electronic media, together VJith all of Grantor's right, title, and interest in and to all computer software required to utilize, create, maintain,
           and process any such records or data on electronic media.
      Some or all of the Collateral may be located on the follo'Ning described real estate:
           1151 and 1351 Pacific Avenue, Oxnard, CA 93033 (the record owner of the real property Is Duris Corporation, a California corporation; 1966
           Seasons Street; Simi Valley, CA 93065).
     RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff in all Grantor's accounts 'Nith Lender (whether checking,
     savings, or some other account). This includes all accounts Grantor holds jointly with someone else and all accounts Grantor may open in the future.
     Hov.ever, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff v.iould be prohibited by law. Granter authorizes Lender, to
     the extent permitted by applicable law, to charge or setoff all sums oVJing on the Indebtedness against any and all such accounts.
     GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With respect to the Collateral, Grantor represents
     and promises to Lender that:
          Perfection of Security Interest Granter agrees to take whatever actions are requested by Lender to perfect and continue Lender's security interest
          in the Collateral. Upon request of Lender, Grantor VJill deliver to Lender any and all of the documents evidencing or constituting the Collateral, and
          Grantor 'Nill note Lender's interest upon any and all chattel paper and instruments constituting Collateral if not delivered to Lender for possession by
          Lender. This Is a continuing Security Agreement and will continue In effect even though all or any part of the Indebtedness Is paid In full
          and even though for a period of time Grantor may not be Indebted to Lender.
          Notices to Lender. Grantor 'Nill promptly notify Lender in writing at Lender's address shol/v'll above (or such other addresses as Lender may
          designate from time to time) prior to any (1) change in Grantor's name; (2) change in Grantor's assumed business name(s); (3) change in the
          management or in the members or managers of the limited liability company Granter; (4) change in the authorized signer(s); (5) change in Grantor's
          principal office address; (6) change in Grantor's state of organization; (7) conversion of Granter to a new or different type of business entity; or (8)
          change in any other aspect of Granter that directly or indlrectly relates to any agreements between Grantor and Lender. No change in Grantor's name
          or state of organization VJill take effect until after Lender has received notice.
          No Violation. The execution and delivery of this Agreement VJill not violate any law or agreement governing Grantor or to \o\flich Grantor is a party,
          and its membership agreement does not prohibit any term or condition of this Agreement.
          Enforceability of Collateral. To the extent the Collateral consists of accounts, chattel paper, or general intangibles, as defined by the Uniform
          Commercial Code, the Collateral is enforceable in accordance Vv'ith its terms, is genuine, and fully complies with all applicable la1NS and regulations
          concerning form, content and manner of preparation and execution, and all persons appearing to be obligated on the Collateral have authority and
          capacity to contract and are in fact obligated as they appear to be on the Collateral. There shall be no setoffs or counterclaims against any of the
          Collateral, and no agreement shall have been made under which any deductions or discounts may be claimed concerning the Collateral except those
          disclosed to Lender in writing.
          Location of the Collateral. Except in the ordinary course of Grantor's business, Grantor agrees to keep the Collateral at Grantor's address sho'Ml
          above or at such other locations as are acceptable to Lender. Upon Lender's request, Grantor 'Nill deliver to Lender in form satisfactory to Lender a
          schedule of real properties and Collateral locations relating to Grantor's operations, including VJithout limitation the follo'Ning: (1) all real property




-------------------------------·--------..-------
                         Case 21-10527-JTD                      Doc 159-1            Filed 04/01/21               Page 27 of 115



             AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT
Loan No: 2016-431                                                         (Continued)                                                                         Page 2



     Granter owns or is purchasing; (2) all real property Grantor is renting or leasing; (3) all storage facilities Granter owns, rents, leases, or uses; and
     (4) all other properties vJ,ere Collateral is or may be located.
      Removal of the Collateral. Except in the ordinary course of Grantor's business, Grantor shall not remove the Collateral from its existing location
     'v'Jithout Lender's prior written consent. To the extent that the Collateral consists of vehicles, or other titled property, Granter shall not take or permit
     any action which would require application for certificates of title for the vehicles outside the State of Delaware, Wthout Lender's prior written consent.
     Granter shall, whenever requested, advise Lender of the exact location of the Collateral.
     Transactions Involving Collateral. Except for inventory sold or accounts collected in the ordinary course of Grantor's business, or as otherwise
     provided for in this Agreement, Grantor shall not sell, offer to sell, or otherwise transfer or dispose of the Collateral. Grantor shall not pledge,
     mortgage, encumber or othervv;se permit the Collateral to be subject to any lien, security interest, encumbrance, or charge, other than the security
     interest provided for in this Agreement, without the prior written consent of Lender. This includes security interests even if junior in right to the security
     interests granted under this Agreement Unless waived by Lender, all proceeds from any disposition of the Collateral (for whatever reason) shall be
     held in trust for Lender and shall not be commingled v..iith any other funds; provided homver, this requirement shall not constitute consent by Lender to
     any sale or other disposition. Upon receipt, Grantor shall immediately deliver any such proceeds to Lender.
     Title. Granter represents and warrants to Lender that Grantor holds good and marketable title to the Collateral, free and clear of all liens and
     encumbrances except for the lien of this Agreement. No financing statement covering any of the Collateral is on file in any public office other than
     those which reflect the security interest created by this Agreement or to 1/o/hich Lender has specifically consented. Grantor shall defend Lender's rights
     in the Collateral against the claims and demands of all other persons.
     Repairs and Maintenance. Granter agrees to keep and maintain, and to cause others to keep and maintain, the Collateral in good order, repair and
     condition at all times while this Agreement remains in effect. Grantor further agrees to pay when due all claims for work done on, or services rendered
     or material furnished in connection v..iith the Collateral so that no lien or encumbrance may ever attach to or be filed against the Collateral.
    Inspection of Collateral. Lender and Lender's designated representatives and agents shall have the right at all reasonable times to examine and
    inspect the Collateral wherever located.
    Taxes, Assessments and Liens. Grantor ¥,·'ill pay when due all taxes, assessments and ~·ens upon the Collateral, its use or operation, upon this
    Agreement, upon any promissory note or notes evidencing the Indebtedness, or upon any of the other Related Documents. Grantor may v.;thhold any
    such payment or may elect to contest any lien if Grantor IS in good faith conducting an appropriate proceeding to contest the obligation to pay and so
    long as Lender's interest in the Collateral is not jeopardized in Lender's sole opinion. If the Collateral is subjected to a lien which is not discharged
    v.;thin fifteen (15) days, Grantor shall deposit v..iith Lender cash, a sufficient corporate surety bond or other security satisfactory to Lender in an amount
    adequate to provide for the discharge of the lien plus any. interest, costs, reasonable attorneys' fees or other charges that could accrue as a result of
    foreclosure or sale of the Collateral. In any contest Grantor shall defend itself and Lender and shall satisfy any final adverse judgment before
    enforcement against the Collateral. Grantor shall name Lender as an additional obligee under any surety bond furnished in the contest proceedings.
    Grantor further agrees to furnish Lender with evidence that such taxes, assessments, and governmental and other charges have been paid in full and
    in a timely manner. Grantor may v..iithhold any such payment or may elect to contest any lien if Grantor is in good faith conducting an appropriate
    proceeding to contest the obligation to pay and so long as Lender's interest in the Collateral is not jeopardized.
    Compliance with Governmental Requirements. Grantor shall comply promptly with all laws, ordinances, rules and regulations of all governmental
    authorities, now or hereafter in effect, applicable to the o\o\11ership, production, disposition, or use of the Collateral, including all laws or regulations
    relating to the undue erosion of highly-erodible land or relating to the conversion of mtlands for the production of an agricultural product or commodity.
    Grantor may contest in good faith any such law, ordinance or regulation and v.;thhold compliance during any proceeding, including appropriate
    appeals, so long as Lender's interest in the Collateral, in Lender's opinion, is not jeopardized.
    Hazardous Substances. Grantor represents and warrants that the Collateral never has been, and never v..iill be so long as this Agreement remains a
    fien on the Collateral, used in violation of any Environmental Lam or for the generation, manufacture, storage, transportation, treatment, disposal,
    release or threatened release of any Hazardous Substance. The representations and warranties contained herein are based on Grantor's due
    diligence in investigating the Collateral for Hazardous Substances. Grantor hereby (1) releases and waives any future claims against Lender for
    indemnity or contribution in the event Grantor becomes liable for cleanup or other costs under any Environmental La'NS, and (2) agrees to indemnify,
    defend, and hold harmless Lender against any and all claims and losses resulting from a breach of this provision of this Agreement. This obligation to
    indemnify and defend shall survive the payment of the Indebtedness and the satisfaction of this Agreement.
    Maintenance of Casualty Insurance. Grantor shall procure and maintain all risks insurance, inck.Jding v\1thout limitation fire, theft and liability
    coverage together with such other insurance as Lender may require v..iith respect to the Collateral, in form, amounts, coverages and basis reasonably
    acceptable to Lender and issued by a company or companies reasonably acceptable to Lender. Grantor, upon request of Lender, v..ii11 deliver to
    Lender from time to time the policies or certificates of insurance in form satisfactory to Lender, including stipulations that coverages v,..;11 not be
    cancelled or diminished v..iithout at least thirty (30) days' prior written notice to Lender and not including any disclaimer of the insurer's liability for failure
    to give such a notice. Each insurance policy also shall include an endorsement providing that coverage in favor ~f Lender will not be impaired in any
    way by any act, omission or default of Grantor or any other person. In connection v..iith all policies covering assets in which Lender holds or is offered a
    security interest, Grantor v.;11 provide Lender with such loss payable or other endorsements as Lender may require. If Grantor at any time fails to
    obtain or maintain any insurance.as required under this Agreement, Lender may (but shall not be obligated to) obtain such insurance as Lender deems
    appropriate, including if Lender so chooses "single interest insurance," which will cover only Lender's interest in the Collateral.
    Application of Insurance Proceeds. Grantor shall promptly notify Lender of any loss or damage t(? the Collateral, whether or not such casualty or
    loss is covered by insurance. Lender may make proof of loss if Grantor fails to do so v..iithin fifteen (15) days of the casualty. All proceeds of any
    insurance on the Collateral, including accrued proceeds thereon, shall be held by Lender as part of the Collateral. If Lender consents to repair or
    replacement of the damaged or destroyed Collateral, Lender shall, upon satisfactory proof of expenditure, pay or reimburse Grantorfrom the proceeds
    for the reasonable cost of repair or restoration. If Lender does not consent to repair or replacement of the Collateral, Lender shall retain a sufficient
    amount of the proceeds to pay all of the Indebtedness, and shall pay the balance to Grantor. Any proceeds which have not been disbursed v..iithin six
    (6) months after their receipt and which Grantor has not committed to the repair or restoration of the Collateral shall be used to prepay the
    Indebtedness.                    ·




                                             ----- ~------------·--·-------·~·
                                                          ..
                          Case 21-10527-JTD                   Doc 159-1            Filed 04/01/21             Page 28 of 115


              AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT
Loan No: 2016-431                                                       (Continued)                                                                     Page 3



      Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender reports on each existing policy of insurance showing such information as
      Lender may reasonably request including the follo'Mng: (1) the name of the insurer; (2) the risks insured; (3) the amount of the policy; (4) the
      property insured; (5) the then current vall!e on the basis of v.hich insurance has been obtained and the manner of determining that value; and (6) the
      expiration date of the policy. In addition, Grantor shall upon request by Lender (hov.ever not more often than annually) have an independent appraiser
      satisfactory to Lender determine, as applicable, the cash value or replacement cost of the Collateral.
      Financing Statements. Grantor authorizes Lender to file a UCC financing statement, or alternatively, a copy of this Agreement to perfect Lender's
      security interest solely in respect of the Collateral and not in any other assets of the Grantor. At Lender's request, Grantor additionally agrees to sign
      all other documents that are necessary to perfect, protect, and continue Lender's security interest in the Property. Grantor 'Nill pay alt filing fees, title
      transfer fees, and other fees and costs involved unless prohibited by law or unless Lender is required by law to pay such fees and costs. Grantor
      irrevocably appoints Lender to execute documents necessary to transfer title if there is a default. Lender may file a copy of this Agreement as a
      financing statement.
 GRANTOR'S RIGHT TO POSSESSION. Until default, Grantor may have possession of the tangible personal property and beneficial use of all the
 Collateral and may use it in any lawful manner not inconsistent with this Agreement or the Related Documents, provided that Grantor's right to possession
 and beneficial use shall not apply to any Collateral v.tiere possession of the Collateral by Lender is required by law to perfect Lender's security interest in
 such Collateral. If Lender at any time has possession of any Collateral, whether before or after an Event of Default, Lender shall be deemed to have
 exercised reasonable care in the custody and preservation of the Collateral if Lender takes such action for that purpose as Granter shall request or as
 Lender, in Lender's sole discretion, shall deem appropriate under the circumstances, but failure to honor any request by Grantor shall not of itself be
 deemed to be a failure to exercise reasonable care. Lender shall not be required to take any steps necessary to preserve any rights in the Collateral
 against prior parties, nor to protect, preserve or maintain any security interest given to secure the Indebtedness.
 LENDER'S EXPENDITURES. If any act1on or proceeding is commenced that would materially affect Lender's interest in the Collateral or if Granter fails to
 comply with any provision of this Agreement or any Related Documents, including but not limited to Grantor's failure to discharge or pay when due any
 amounts Grantor is required to discharge or pay under this Agreement or any Related Documents, Lender on Grantor's behalf may (but shall not be
 obligated to) take any action that Lender deems appropriate, ·including but not limited to discharging or paying all taxes, liens, security interests,
 encumbrances and other claims, at any time levied or placed on the Corlateral and paying all costs for insuring, maintaining and preserving the Collateral.
 All such expenditures incurred or paid by Lender for such purposes will then bear interest at the rate charged under the Note from the date incurred or paid
 by Lender to the date of repayment by Grantor. All such expenses 'MIi become a part of the Indebtedness and, at Lender's option, ¥All (A) be payable on
 demand; (8) be added to the balance of the Note and be apportioned among and be payable Wth any installment payments to become due during either
 (1) the term of any applicable insurance policy; or (2) the remaining term of the Note; or (C) be treated as a balloon payment which will be due and
 payable at the Note's maturity. The Agreement also 'Nill secure payment of these amounts. Such right shall be in addition to all other rights and remedies
 to which Le"nder may ~e entitled upon Default.              ·
 DEFAULT. Each of the follo'Ning shall constitute an Event of Default under this Agreement:
      Payment Default Grantor fails to. make any payment when due under the Indebtedness.
      Other Defaults. Grantor fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreement or in any of
      the Related Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other agreement betv.een Lender
      and Grantor.
      False Statements. Any warranty, representation or statement made or furnished to Lender by Granter-or on Grantor's behalf under this Agreement or
      the Related Documents is false or misleading in any materi~l respect, either now or at the time made or furnished or becomes false or misleading at
      any time thereafter.
      Defective .Collaterallzation. This Agreement or any of the Related Documents ceases to be in full force and effect (including failure of any collateral
      document to create a valid and perfected security interest or flen) at any time and for any reason.
      Insolvency. The dissolution of Borrower (regardless of whether election to continue is made), the Wthdrawal of HPC Industries LLC as a member
      of Carbonlite Holdings LLC, the 'Nithdrawal of Carbonlite Holdings LLC as the member of Carbon LITE Pl· Holdirgs, LLC, the withdrawal of
      CarbonLITE Pl Holdings, LLC as the member of CarbonLITE Pinnpack. LLC, the withdraml of CarbonLITE Pinnpack, LLC as a member of
      Borrower, any other termination of Borrower's existence as a going business, the insolvency of Borrov.er,-the appointment of a receiver for any part
      of Borrower's property, any assignment for the benefit of creditors, any type of creditor·workolit, or the commencement of any proceeding under
      any bankruptcy or insolvency law.;· by or against Borrov.er.                        ·         ·

     Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, Vv'hether by judicial proceeding, self-help,
     repossession or any other method, by any-creditor of Granter or by any governmental agency against any collateral securing the Indebtedness.
     This includes a garnishment of any of Grantor's accounts, including deposit accounts, 'Nith Lender. Hov.ever, this Event of Default shall not apply if
     there is· a good faith dispute by Grantor as to the validity or reasonableness of the claim which is the basis of the creditor or forfeiture proceeding
     and if Grantor gives Lehder 'M"itten. notice of the creditor or forfeiture proceeding and deposits 'Mth Lehder monies or a surety bond for the creditor
     or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate reserve or bond for the dispute.

     Event$ Affecting Gua.r3ntor. Any of the preceding events occllrs v-Ath respect to any Guarantor of any of the Indebtedness or any Guarantor revokes
     cir disputes the validity Of, or liability under, any Guaranty of the Indebtedness..                                       ·                ·
     cu re Provisions. Jf any default, other than a default in payment, is curable and_ if Grantor has not been given a notice of a breach of the same
     provision of this Agreement ·within the preceding tv.elve (12) months, it may be cured if Granter. after Lender sends written notice to Grantor
     demanding cure of such default: (1) cures the default v-Athin fifteen (15) days; or (2) if the cure requires more than fifteen (15) days, immediately
     initiates steps v.tiich Lender deems in Lender's sole discretion to be sufficient to cure the default and thereafter continues and completes all reasonable
     and necessary steps sufficient to produce compliance as soon as reasonably practical.
 RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Agreement, at any time thereafter, Lender shall have all the rights of a
                         Case 21-10527-JTD                    Doc 159-1           Filed 04/01/21             Page 29 of 115


             AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT
Loan No: ·2016-431                                                     (Continued)                                                                     Page 4



 secured party under the Delaware Uniform Commercial Code. In addition and v,,.;thout limitation, Lender may exercise any one or more of the folloVYing
 rights and remedies:
      Accelerate Indebtedness. Lender may declare the entire Indebtedness, including any prepayment penalty which Grantor would be required to pay,
      immediately due and payable, without notice of any kind to Granter.
      Assemble Collateral. Lender may require Granter to deliver to Lender all or any portion of the COiiaterai-and any and all certificates of title and other
      documents relating to the Collateral. Lender may require Granter to assemble the Collatera_l and make it available to Lender at a place to be
      designated by Lender. Lender also-shall have full po.....er to enter upon the property of Grantor to take possession of and remove the Collateral. If the
      Collateral contains other goods not covered by this Agreement at the time of repossession, Grantor agrees Lender may take such other goods,
      provi_ded tha_t Lender makes _reasonable efforts to return them to _Grantor after repossession.
      Sell the Collateral. Lender shall have tu.II po.....er to sell, lease, transfer, or otheM'ise deal with the Collateral or proceeds thereof in Lender's ow,
      name or that of Grantor. Lender may sell the Collateral at public auction or private sale. Unless the Collateral threatens to decflne speedily in value or
      is of.a type customarily sold on a recognized market, Lender will give Grantor, and other persons as required by law, reasonable notice of the time and
      place of any public sal_e, or the time after which any private sale or any other disposition of the Collateral is to be made. However, no notice need be
      provided to any person who, after Event of Default occurs, enters into and- aLJthenticates an agreement waiving that person's right to notification of
      sale. The requirements of reasonable notice shall be met if such notice is given at least ten (10) days before the time of the sale or disposition. All
      expenses relating to the disposition of the Collateral, including without limitation the expenses of retaking, holding, insuring, preparing for sale and
      selling the Collateral, shall become a part of the Indebtedness secured by this Agreement and shall be payable on demand, with interest at the Note
      rate from date of expenditure until repaid.
      Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Collateral, with the power to
      protect and preserve the Collateral, to operate the Collateral preceding foreclosure or sale, and to collect the rents from the Collateral and apply the
      proceeds, over and above the cost of the receivership, against the Indebtedness. The receiver may serve without bond if permitted by law. Lender's
      right to the appointment of a receiver shall exist whether or not the apparent value of the Collateral exceeds the Indebtedness by a substantial amount.
      Employment by Lender shall not disqualify a person from serving as a receiver.
      Collect Revenues, Apply Accounts. Lender, either itself or through a receiver, may collect the payments, rents, income, and revenues from the
      Collateral. Lender may at any time in Lender's discretion transfer any Collateral into Lender's owi name or that of Lender's nominee and receive the
      payments, rents, income, and revenues therefrom and hold the same as security for the Indebtedness or apply it to payment of the Indebtedness in
      such order of preference as Lender may determine. Insofar as the Collateral consists of accounts, general intangibles, insurance policies, instruments,
      chattel paper, choses in action, or similar property, Lender may demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose, or realize on
      the Collateral as Lender may detem1ine, whether or not Indebtedness or Collateral is then due. For these purposes, Lender may, on behalf of and in
      the name of Grantor, receive, open and dispose of mail addressed to Grantor; change any address to which mail and payments are to be sent; and
      endorse notes, checks, drafts, money orders, documents of title, instruments and items pertaining to payment, shipment, or storage of any Collateral.
      To facilitate collection, Lender may notify account debtors and obflgors on any Collateral to make payments directly to Lender.
      Obtain Deficiency. lf Lender chooses to sell any or all of the Collateral, Lender may obtain a judgment against Grantor for any deficiency remaining
      on the Indebtedness due to Lender after application of all amounts received from the exercise of the rights provided .in this Agreement. Grantor shall
      be liable for a deficiency even if the transaction described in this subsection is a sale of accounts or chattel paper.
      Other Rlghts and Remedies. Lender shall have all the rights and remedies of a secured creditor under the provisions of the Unifom, Commercial
      Code, as may be amended from time to time. In addition, Lender shall have and may exercise any or all other rights and remedies it may have
      available at _law, in equity, or otheM'ise.
      Election of Remedies. Except as may be prohibited by applicable law, all of Lender's rights and remedies, whether evidenced by this Agreement, the
      Related Documents, or by any other writing, shall be cumulative and may be exercised singularly or concurre.ntly. Election by Lender to pursue any
      remedy shall not exclude pursuit of any other remedy, and an election to make expenditures orto take action to perfom, an obligation of Grantor under
      this Agreement, after Grantor's failure to perform, shall not affect Lender's right to declare a default and exercise its remedies.
  MISCELLANEOUS PROVISIONS. The follo\r'oAng miscellaneous provisions are a part of this Agreement:
      Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties ·as to the
      matters set forth in this Agreement. No alteration of or amendment to this Agreement shall be effective unless given in v.irlting and signed by the party
      or parties sought to be charged or bound by the alteration or amendment.
      No Novatlon or Impairment of Security Interests. This Agreement shall not constitute a novation of any of the obligations of Grantor under the
      Original Security Agreement or any Related Document executed in connection with the Original Security Agreement. In addition, this Agreement shall
      not extinguish, release, discharge, or impair Grantor's obligations or Lender's rights and remedies under the Original Security Agreement, which
      obligations and rights and remedies (as amended and restated herein) shall continue under and be governed by the terms and conditions of this
      Agreement. This Agreement shall not release or impair in any way the priority of the security interest and lien granted to Lender under the Original
      Security Agreement.
      Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's reasonable attorneys' fees
      and Lender's legal expenses, incurred in connection with the enforcement of this Agreement Lender may hire or pay someone else to help enforce
      this Agreement, and Grantor shall pay the costs and expenses of such enforcement. Costs and expenses include Lender's reasonable attorneys' fees
      and legal expenses Wlether or not there is a lawsuit, including reasonable attorneys' fees and legal expenses for bankruptcy proceedings (including
      efforts to modify or vacate any automatic stay or injunction), appeals, and any anticipated post-judgment collection services. Lender may also recover
      from Grantor all court, alternative dispute resolution or other collection costs (including, without limitation, fees and charges of collection agencies)
      actually incurred by Lender.
      Caption Headings. Caption headings in this Agreement are for convenience purposes only aild are not to be used to interpret or define the provisions
      of this Agreement.
      Governing Law. This Agreement will be governed by federal law applicable to Lender and, to the ex.tent not preempted by federal law, the
                        Case 21-10527-JTD                    Doc 159-1           Filed 04/01/21             Page 30 of 115


             AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT
Loan No: 2016-431                                                     (Continued)                                                                     Page 5



     laws of the State of California without regard to Its conflicts of law provisions. This Agreement has been accepted by Lender In the State of
     California.
     Preference Payments.     Any monies Lender pays because of an asserted preference claim in Grantor's bankruptcy v,,;rr become a part of tt'e
     Indebtedness and, at Lender's option, shall be payable by Grantor as provided in this Agreement.
     No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in v.,riting and signed
     by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any other right. A waiver by
     Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherv.Ase to demand strict compliance with that
     provisi.on or any other provision of this Agreement No prior waiver by Lender, nor any course of dealing between Lender and Granter, shall constitute
     a waiver of any of Lender's rights or of any of Grantor's obligations as to any future transactions. Whenever the consent of Lender is required under
     this Agreement, the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent instances vvhere such
     conse·nt is required and in all cases such consent may be granted or wtthheld in the sole discretion of Lender.
     Notices. Any notice required to be given under this Agreement shall be given in 'vVl'"iting, and shall be effective when actually delivered, Wlen actually
     received by telefacsimile (unless otherw;se required by law), when deposited with a nationally recognized overnight courier, or, if mailed, when
     deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses shown near the beginning of
     this Agreement. Any party may change its address for notices under this Agreement by giving formal 'vVl'"itten notice to the other parties, specifying that
     the purpose of the notice is to change the party's address. For notice purposes, Grantor agrees to keep Lender informed at all times of Grantor's
     current address. Unless other'Mse provided or required by law; if there is more than one Granter, any notice given by Lender to any Granter is
     deemed to be notice given to all Granters.
     Power of Attorney. Grantor hereby appoints Lender as Grantor's irrevocable attorney-in-fact for the purpose of executing any documents necessary
     to perfect, amend, or to continue the ,security interest granted in this Agreement or to demand termination of filings of other secured parties. Lender
     may at any time, and without further authorization from Granter, file a carbon, photographic or other reproduction of any financing statement or of this
     Agreement for use as a financing statement. Grantor will reimburse Lender for all expenses for the perfection and the continuation of the perfection of
     Lender's security interest in the Collateral.
     Waiver of Co-Obllgor's Rights. If more than one person is obligated for the Indebtedness, Granter irrevocably waives, disclaims and relinquishes all
     claims against such other person Wlich Granter has or would otherv,,;se have by virtue of payment of the Indebtedness or any part therof, specifically
     including but not limited to all rights of indemnity, contribution or exoneration.
     Severability. lf a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or unenforceable as to any circumstance,
     that fi:iding shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feas!ble, the offending provision
     shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so modified, it shall be considered
     deleted from this Agreement Unless otherv,,;se required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not
     affect the legality, validity or enforceability of any ot_her provision of this Agreement.
      Successors and Assigns. Subject to any linlitations stated in this Agreement on transfer of Grantor's interest, this Agreement shall be binding upon
      and inure to the benefit of the parties, their successors and assigns. lf ownership of the Collateral becomes vested in a person other than Grantor,
      Lender, without notice to Grantor, may deal 'Mth Grantor's successors _'Mth reference to this Agre~ment and the Indebtedness by way of forbearance or
      extension without releasing Grantorfrom the obligations of this Agreement or liability under the Indebtedness.
      Survival of Representations and Warranties. All representations, warranties, and agreements made by Grantor in this Agreement shall survive the
      execution and delivery of this Agreement, shall be continuing in nature, and shall remain in full force and effect until such time as Grantor's
      Indebtedness shall be paid in full.
      Time is of the Essence. Time is of the essence in the performance of this AQreement.
 DEFINITIONS. The following capitalized mrds and terms shall have the follo'Mng meanings when used in this Agreement. Unless specifically stated to the
 contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms used in the singular shall
 include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherWse defined in this Agreement shall have
 the meanings attributed to such terms in the Unifonn Commercial Code:
      Agreement. The mrd "Agreement" means this Amended and Restated Commercial Security Agreement, as this Amended and Restated Commercial
      Security Agreement may be amended or modified from time to time, together with all exhibits and schedules attached to this Amended and Restated
      Commercial Security Agreement from time to time.
       Borrower. The word "Borrower"· means Pinnpack Packaging, LLC, a Delaware limited liability company and includes all co-signers and co-makers
      signing the Note and all their successors and assigns.
      Change in Terms Agreement. The word "Change in Terms Agreement" means the Change in Terms Agreement dated June 1, 2020.
      Collateral. The word "Collateral"· means all of Grantor's right, title and interest in and to all the Collateral as described in the Collateral Description
      section of this Agreement.
      Default. The mrd "Default" means the Default set forth in this Agreement in the section titled "Default".
      Environmental Laws. The mrds "Environmental La'NS" mean any and all state, federal alld local statutes, regulations and ordinances relating to the
      protection of human health or the environment, including without limitation the Comprehensive Environmental Response, Compensation, and Liability
      Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99-
      499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
      Section 6901, et seq., or other applicable state or federal lal/v'S, rules, or regulations adopted pursuant thereto.
      Event of Default. The words "Event of Default" mean any of the events of default set forth in this Agreement in the default section of this Agreement.
      Grantor. The mrd "Grantor" means Pinnpack Packaging, LLC, a Delaware limited liability company.
                           Case 21-10527-JTD                                              Doc 159-1                              Filed 04/01/21                                Page 31 of 115


               AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT
Loan No: 2016-431                                                                                            (Continued)                                                                               Page 6



        Guarantor. The word "Guarantor" means any guarantor, surety, or acco mmodation party of any or all of the Indebtedness.
        Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the Note.
        Hazardous Substances . The words "Hazardous Substances" mean materials that, because of their quantity, concentration or physical, chemical or
        infectious characteristics, may cause or pose a present or potential· hazard to human health or the environment when improperly used; treated, stored ,
        disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous Substances" are used in their very broadest sense
        and include without limitation any and all hazardous or toxic substa nces, materials or waste as defined by or listed under the Environmental Lav,is . The
        term "Hazardous Substances" also includes, without limitation, petroleum and petroleum by- products or any fraction thereof and asbestos.
        Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the Note or Related Documents , including all principal and interest
        together with all other indebtedness and costs and expenses for which Grantor is responsible under this Agreement or under any of the Related
        Documents .
        Lender. The word "Lender" means STATE OF CALIFORN IA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, its successors and
        assigns.
        Note. The word "Note" means the Note dated December 11, 2017 and executed by Pinnpack Packaging, LLC, a Delaware limited liability company in
        the principal amount of $2,000,000.00, as modified by the Change in Terms Agreement, together with all renewals of, extensions of, modifications of,
        refinancings of, consolidations of, and substitutions for the note or credit agreement or the Change in Terms Agreement.
        Original Commercial Security Agreement. The word "Original Commercial Security Agreement" means the Commercial Security Agreement dated
        December 11, 2017 made and executed between Pinnpack Packaging, LLC, a Delaware limite d liability company, and STATE OF CALIFORNIIA,
        DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY.
        Owner. The word "Owner" means Pinnpack Packaging, LLC, a Delaware limited liability company . The words "Owner" and "Borrower" are used
        interchangeably.
        Property. The wo rd "Property" means all of Grantor's right, title and interest in and to all the Property as described in the "Collateral Description"
        section of this Agreement.
        Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental agreements,
        guaranties, security agreements , mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments, agreements and
        documents, whether now or hereafter existing, executed in connection v.ith the Indebtedness.




  GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AMENDED AND RESTATED COMMERCIAL SECURITY AGREEMENT
  AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED JUNE 1, 2020.

  GRANTOR:
  PINNPACK PACKAGING, LLC, a Delaware limited liability company

  By:



        By:
        Name:
        Title:



  LENDER:
  STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY



  By:            _4 1£;-2a/YVJY1
        Authort _ 1igner                                                             /

                                        Li n r A"o, Vt r, 17.1.10.015   C,opr,   O•H' USA Corpo111tlan \ IJ97. 2017   Al Rigl\lJ RoHrvod. . OE/CA J:\AP!)SIL ENOINGICH LPl\E40. FC TR-259 PR·2 ( 1,4
           Case 21-10527-JTD            Doc 159-1      Filed 04/01/21      Page 32 of 115


Pinnpack Packaging. LLC
RMDZ Loan No. 2018·450




                                              EXHIBIT A


Plast-Control GDCn 4100S + 2D Gravimetric Pound PeT Hour Control and Mater.I.a.I Dosing
{blending) System for a Mono Extruder Thermoforming System, as more particularly      -····
described in Quotation# 04004-3/16 dated August 10, 2016, and Purchase Order 59502 dated
August 11, 2016, including without limitation the following items:

         Quantity         Description

         (5)              PLAST-CONTROL standard control cabinet 2000mm x 600mm x 600mm
                          color RAL 7035, processor computer and 10.4" color LCD screen with
                          operator pushbuttons.

         (5)              GDCn4100S software for phh control of extruder, PLAST-CONTROL
                          standard main component weighing hopper, with weighing cell and shut-
                          off device, maximum: 2 x 3,000 lb/hr per main hopper, aluminum; 2 x
                          2,500 lb/hr per main hopper, aluminum; 1 x 1,500 lb/hr per main hopper,
                          aluminum.

         (5)              Measuring of the extruder screw rpm with voltage converter 0-10 vdc
                          input.

         (5)              Measuring and control of the melt pump rpm with voltage converter 0-
                          1Ovdc inpu~ increment & decrement isolated contacts.

         (5)              Motorized potentiometer 24 vdc 180 second, for haul-ff and extruder
                          speed.

         (5)              Measuring of the Line rpm with voltage converter 0-1 Ovdc input.

         (5)              Display of screw yield, lb/hr/rpm, extruder & Dosing

         (5)              Product memory with Material Database selection.

         (1)              MB internet Box with 1 Oh remote service.

         (5)              OPC data Link to send all Plastic Control display information to the
                          customer.

         (5)              Dosing extension manifold for maximum 5 components

         (10)             Dosing unit including additional mounting hardware. 300mm diameter
                          aluminum hopper output range 0.5-550 lb/hr by auger selection. RCM
                          stepper motor with built in drive, 2 x red auger, fast drain feature.

         (5)              Integration of the existing NDC Profile measuring system NDC Gamma
                          Backscatter by use of a RS 232 data link "T-Gauge open access".

         (5)              Documentation and displays in English.



                                                   1
               Case 21-10527-JTD     Doc 159-1         Filed 04/01/21     Page 33 of 115


          PhmpackPackaglng. LLC
          RMDZ Loan No, 2018-450

.
               Pavee                Invoice Date             Invoice n·             Eaul11ment/lmorovement
        Adaptive Engineering          0~20/17                 6576              As described In Purchase Order
                                     06/20/17                 6595              60625 dated J1muary 19, 2017;_
                                      02/09/18                6811              • System 100 Fans and Lines
                                                                                     to Bins
                                                                                •    System 200 Bins a_nd
                                                                                     Accessories
                                                                                •   System 300 Dust COilector
                                                                                    System
                                                                                •  ·system 400 control System
                                                                                •   System 500 Pipe Supports
                                                                                •   System 600 Mechanical
                                                                                    lnstallatron
                                                                             •      System 700 Pellet SIios With
                                                                                    Load Cells
                                                                             •      System 800 Freight

              makuag                11/20/17               174.11.0_43       •      · Ma ku-Dle Tool 2000 (1600
                                    03/26/18               184.03.021                 mm), automated dle lip
                                    03/26/18               184.03.022                 adjustment system.
                                                                             •        Software/Hardware
                                                                                      Interface with NDC gauging
                                                                                     system.
                                                                             •       Rebul!t of die to Incorporate
                                                                                     the maku-DleTobl 2000
    West Coast Air Conditioning      12/28/17               J13481           •       Improvements (specifically
                                   . 01/26/18               J13516                   coring, pump Installation,
                                     02/23/18               J13558                   mal<eup water system
                                     09/13/18               J13853                   lnsta llatlon and plplng) to
                                     10/05/18               J13872                   Include any fixtures/fittings
                                                                                     added in connection with
                                                                                     the Installation of an owner
                                                                                     nrnvlded chlller.
     Ingersoll Rand Company         12/29-/17              30650084                  Acqulstlon and Turn-key
                                    02/08/18               30659399                 lnstallatlon of:
                                    02/28/18               30662956         •       1-1350 125 PSI VSD OIi free
                                    06/18/18               30686115                 460V rotary screw Air
                                                                                    Compressor
                                                                            •       1X03 IntelllFlow System
                                                                                    Controller 3"
    Ettllnger North America LP      1/26/18                 2322-1          •       Acquisition and Installation
                                                                                    of an EC0250 Continuous
                                                                                    Self-Cleaning Melt FIiter
                                                                                    with soare parts.
       Jose Reyes Services         12/04/17                 157073                  FORMERS
                                   01/02/18                 157075
                                   01/02/18                 157076

                                                   2
                   Case 21-10527-JTD           Doc 159-1         Filed 04/01/21   Page 34 of 115


      Plnnpack Packaging. UC
      RMOZ Loa-n No, 2Q18-450



                                         01/02/18                    157077       •   Manufacture and install
                                         01/28/18                    157079           brackets on pase of the
                                         02/15/18                    157080           mold for VFK machine
                                         02/15/18                    157081       •   Trim spacers of the molds on
                                         02/15/18                    157082           the VFK machine
                                         02/15/18                    157083
--- -- - --- - ------- -w-      -· ··-             -·~---- --··-·-   -157086
                                                                                      Manufacture ss cutti11~~         --
                                         03/25/18.                                    plates for sencorp machines,
                                         03/25/18                    157084           10 pcs. different measures
                                         03/25/18                    157087
                                                                                  •   Install plumbing lines for air
                                         03/25/18                    157088           water vacuum on VKF
                                         03/25/18                    157089           machlne#2
                                         03/25/18                    157090
                                         05/07/18
                                                                                  •   Manufacture and Install ss
                                                                     157091           pipe guides In feed oven of
                                         05/07/18                    157092           the VFK machlne#2
                                         05/07/18                    157093
                                         05/07/18                    157095
                                                                                  •   Manufacture brakes to lift
                                                                                      molds of the forming
                                         05/07/18                    157096           machines
                                         05/07/18                    157097
                                         05/07/18                    157098
                                                                                  •   Manufacture ls and install ss
                                                                                      pipe guides on Sencorp
                                         05/07/18                    157099           Machlne#9
                                         05/07/18                    157100
                                         05/07/18                    157101
                                         05/07/18                    157102           DIE SHOP
                                         06/04/18                    157106
                                         06/04/18                    157107
                                                                                  •   Fill with aluminum weld
                                                                                      molds for die shop
                                         06/04/18                    157108
                                                                                  •   Weld ss nuts on molds for
                                                                                      Die Shop

                                                                                      EXTRUDER#!
                                                                                  •   MANUFACTURE OF
                                                                                      PLATFORMS. EXTRUDER
                                                                                      FEED TANK, DRYER
                                                                                      PLATFORM ,LADDERS FOR
                                                                                      DRYER ANO EXTRUDER
                                                                                      PLATFORMS AND HANO
                                                                                      RAIL FOR DRYER
                                                                                  •   INSTALLATION OF
                                                                                      PLATFORMS,LADDERS,HAND
                                                                                      RAILS,EXTRUDER,FEED TANK
                                                                                      FLAT CONTROL
                                                                                  •   MANUFACTURE SLAID-GATE
                                                                                      FOR FLAP CONTROL,
                                                                                      INSTALL 6" VALVE ON DRYER
                                                                                      MODIFY LOWER PART OF
                                                                                      DRYERS TO CONNECT VALVE
                                                                                  •   MANUFACTURE 12"
                                                                                      COUPLINGS AND INSTALL


                                                            3
          Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 35 of 115


· Plnnpack Pec\"aglne, U..C
  RMDZ lot'lrt No. 2018-450


                                                                   LINES FOR THE
                                                                   CRYSTALLIZER AND DRYERS
                                                             •     MANUFACTURE OF
                                                                   REDUCTIONS OF 5" TO 3"
                                                                  .1/2 TO 3' FORMANIFUL
                                                                   AND VACCUM AND
                                                                   CONDUCTION OF MATERIAL
                                                                   FOR CRYSTALLIZER, DRYER,
                                                                   AND EXTRUDER FEED
                                                             •     MODIFY PLUMBING LINES
                                                                   FORAIRANDWATERON
                                                                   EXTRUDER 111
                                                             •     ALIGN EXTRUDER AND
                                                                   MOTOR, MODIFY PANEL
                                                                   BASE ANO ANCHOR TO THE
                                                                   FLOOR


                                                                  senco'rp Machine #7
                                                              •   REPLACE BRONZE BUSHINGS
                                                                  AND CYLINDER OF THE
                                                                  FORMER PRESS ON
                                                                  SEN CORP MACHINE #7
                                                              •   INSTALL PLUMBING LINES
                                                                  FOR AIR, WATER, ANO,
                                                                  VACCUM
                                                             •    INSTALL "T" AND COUPLING
                                                                  IN THE MAIN VACUUM LINE
                                                                  FOR THE VFK MACHINE

                                                                  VFK MACHlNES
                                                              •   INSTALL GUIDES ON PUNCH
                                                                  PRESS OF VFI< No. 2 AND 3.
                                                              •   INSTALL LIPS AND HOOKS TO
                                                                  HANG THE ROLL BAGS ON
                                                                  PACKING TABLETS VFK No.2
                                                                  AND3
                                                              •   MANUFACTURE AND
                                                                  INSTALL EXPANDED METAL
                                                                  SHELF ON PACKING TABLES
                                                                  VFI( No.2
                                                              •    MANUFACTURE EARS TO .
                                                                   LIST MOLDS OFVFK
                                                                   MACHINES

                                                                  SENCORP MACHINES



                                          4
                           Case 21-10527-JTD                            Doc 159-1     Filed 04/01/21             Page 36 of 115


          Pinn.pack Packaging, LLC
          RMDZ Loan No. 201!$-450



                                                                                                                •   MANUFACTURE CUTTING
                                                                                                                    PLATE FOR SENCORP
                                                                                                                    MACHINE
                                                                                                                •   MANUFACTURE TABLE FOR
                                                                                                                    SET UP OF SENCORP

- ·····- - -· -------- -----··-..-- ---------·-   --·· . ... ---- -··       --- ---------- -·--··---- -·· --   --·-·MACHINES ----··   --· . - :- .
                                                                                                                        EREMA EXTRUDER
                                                                                                                •       MANUFACTURE, PAINT AND
                                                                                                                        INSTALL STRUCTURE FOR
                                                                                                                        HOIST OF EREMA EXTRUDER
                                                                                                                •       INSTALL EXHAUST PIPE FOR
                                                                                                                        EREMA EXTRUDER
                                                                                                                •       MANUFACTURE PAIN AND
                                                                                                                        INSTALL DUCTS TO COVER
                                                                                                                        ELECTRIC CABLES FOR
                                                                                                                        EREMA EXTRUDER

                                                                                                                        VACUUM PUMP
                                                                                                                •       STRAIGHTEN AND WELD
                                                                                                                        MUFFLER OF VACCUM

                                                                                                                        GRINGER#7
                                                                                                                 •      WELD HINGES AND SHOCKS
                                                                                                                        BASES OF GRINGER #7

                                                                                                                        EXTRUl;)ER#S
                                                                                                                 •      MANUFACTURE BASE FOR
                                                                                                                        GRINGER AND BASE FOR
                                                                                                                        THE PLASYIC SHEET BLOWER
                                                                                                                        ON EXTRUDER NOS

                                                                                                                        PUNCH PRESS
                                                                                                                 •      REPLACE BRONZE BUSHING

                                                                                                                        DIE SHOP
                                                                                                                 •      WELD TWENTY SEVEN
                                                                                                                        ALUMINUM MOLDS FOUR
                                                                                                                        HOLES IN EACH
                                                                                                                 •      MODIFY CNC MACHINE
                                                                                                                        ACCESS PLATFORM

                                                                                                                        SENCORP MACHINE #8
                                                                                                                    •   REPAIR ON THE SENCORP
                                                                                                                        MACHINE# 8 DISASSEMBLE
                                                                                                                        TO REPLACE BUSHINGS OF
                                                                                                                        THE FORMING PRESS


                                                                                 5
        Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 37 of 115


Plnnpack Paclcagtng, LLC
RMDZ Loan No, 2018--450


                                                                · ASSEMBLE AGAl/11 AND
                                                                  ALIGN THE MACHINE

                                                                NEW VACUUM OVEN
                                                            •   INSTALL PLUMBING LINES
                                                                FOR WATER AND AIR ON
                                                                NEW VACUUM OVEN

                                                                 EXTRUDER#6
                                                            •    MODIFY AND PAINT
                                                                 HOPPER, CUT UPPER AND
                                                                 LOWER COVERS FOR
                                                                 HOPPER
                                                            •     MANUFACTURE AND
                                                                 INSTALL ALUMINUM GATE
                                                                 FOR HOPPER
                                                            •   ·MANUFACTURE PAINT AND
                                                                 INSTALL ANGLE GUIDES FOR
                                                                 EXTRUDER HO~PER #6

                                                                NEWGRJNDER
                                                            •   MANUFACTURE ELBOW TO
                                                                CONNECT THE NEW
                                                                GRINDER WITH THE
                                                                BLOWER AND THE CVCLONE,
                                                                ALIGN AND ANCHOR TO THE
                                                                FLOOR

                                                                DIE SHOP.
                                                            •   WELD THRITY··THREE PIECES
                                                                OF ALUMINUM 4.5-LOC TO
                                                                REBUILD DAMAGED
                                                                CORt-,IERS.
                                                            •   WELD FOUR PIECES OF
                                                                ALUMINUM 09-CFL PUNCH
                                                                PILOTS
                                                            •   WELD TWO PIECES OF
                                                                ALUMINUM 07E-80 BOTTON
                                                                INSERT
                                                            •   WELD CS-SLICE STRIPPER
                                                                PLATE

                                                                 EXTRUD.ER
                                                            •    MANUFACTURE AND PAINT
                                                                 SIX BASKETS FOR ROLLS ON
                                                                 EXTRUDER MACHINES



                                        6
                                Case 21-10527-JTD                       Doc 159-1                     Filed 04/01/21        Page 38 of 115


                   Plnnpack Packaging, LLC
                   RMOZ loan No. 2018-450


                                                                                                                                     PUNCH PRESS
                                                                                                                            •        DISASSEMBLE, REASSEMBLE,
                                                                                                                                     LEVEL, ALIGN, AND
                                                                                                                                     CALIBRATE PUNCH PRESS #4
                                                                                                                            •        DISASSEMBLE, REASSEMBLE,

.• 1..... -·--··   --·- "~ "· •• •• •-.. ~=-s•---·· •   =··-~"· "~-·-   -·-·- ··-- . ···~- _,.._ ··- -·   _ _ ·-·-·-
                                                                                                           ...   .     __ .,..       LEVEL, ALIGN; AND
                                                                                                                                     CALIBRATE PUNCH PRESS #5
                                                                                                                            •        DISASSEMBLE, REASSEMBLE,
                                                                                                                                     LEVEL, ALIGN, AND
                                                                                                                                     CALIBRATE PUNCH PRESS #6

                                                                                                                                     EXTURCION
                                                                                                                             •       CRYSTALLIZER# 1

                                                                                                                                     REPAIR MATERIAL REMOVER
                                                                                                                                     ARM AND REPAIR HOLE ON
                                                                                                                                     DOUBLE CRYSTALLIZER
                                                                                                                                     WALL                        i

                                                                                                                             •       MANUFACTURE GUARD FOR
                                                                                                                                     THE CRYSTALLIZER REDUCER
                                                                                                                                     CHAIN
                                                                                                                             •       DRYE# 5 MANUFACTURE
                                                                                                                                     MATERIAL LOADER BOX
                                                                                                                                     VALVE

                                                                                                                                     EXTRUDER
                                                                                                                                 •   MANUFACTURE TWO
                                                                                                                                     SAFETY SATANDS FOR
                                                                                                                                     SUPPER SACK'S
                                                                                                                                 •   DRYER #4 REPLACE REGEN
                                                                                                                                     DUCT, MODIFY EIASE OF THE
                                                                                                                                     SAME DUCT ANO ASSEMBLE
                                                                                                                                     GATE VALVES
                                                                                                                                 •   DRYER#2
                                                                                                                                     INSTALL FLANGES FOR SIX
                                                                                                                                     INCH VALVE IN THE LOWER
                                                                                                                                     PART OF THE DRYER.
                                                                                                                                 •   DRYER#2
                                                                                                                                     WELD COUPLINGS FOR
                                                                                                                                     MEASUREMENT SENSOR
                                                                                                                                 •   DRYER# 2
                                                                                                                                     REPLACE BROKEN BOLTS OF
                                                                                                                                     THE ACCES DOOR
                                                                                                                                     OF DRYER
                                                                                                                                 •   WELD PLATE TO HOLD DOOR
                                                                                                                                      IN THE REACTOR



                                                                                              7
       Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 39 of 115


Plnnpa~ Pacf<aglng,. LLC
RMDZ Loan No. 2018--!150


                                                                    FORMERS
                                                          •         VFI<
                                                                    INSTALL BOTTON PLATEN
                                                                    DRIVE
                                                           •        VFK
                                                                    WELD CHAIN GUARDS AND
                                                                    IN FEED GUIDES
                                                           •        F.#J
                                                                    REBUILD KNIVES BASE AND
                                                                  . WELD PERFORATED PLATE
                                                                    OF THE GRINDER
                                                           •        F.#7
                                                                    REBUILD HOPPER EARS ON
                                                                    THE GRINDER
                                                              •     F.#8
                                                                    WELD 6" SQUARE TUBE OF
                                                                    THE FRAM ETRl M PRESS


                                                                   DIE SHOP
                                                              •    WELD 32 MOLDS, SHORT
                                                                   STACKMAIN (M 17322600-1)

                                                              •    WELD 4 MOLDS 108-64 WDB

                                                              •    FILL AFFECTED CAVITIES
                                                                   WITH ALUMINIUM
                                                                   WELDING ON 06-SQ FORM
                                                                   TOOL PLUG MAUNTING
                                                                   PLATE

                                                              •    FILL SLOTS FOR O RINGS,
                                                                   AND DAMAGED AREAS ON
                                                                   08-SQ FORM TOOL PLUG
                                                                   MAUNTING PLATE

                                                                   EXTURCION
                                                              •    SIX STAINLESS STEEL TANKS
                                                                   FOR THE APPLICATION OF
                                                                   SILICONE ON THE
                                                                   EXTURCION MACHINES
                                                              •    REMOVE AND MOD1FYTRAY
                                                                   FOR SILICONE, MAKE
                                                                   INSTALLATION TO CONNECT
                                                                   SILICONE, TANK WITH TRAY
                                                                   IN THE MACHINES OF
                                                                   EXTURCION # 2,3,4,5.


                                       8

                                                                                     ,.
                     Case 21-10527-JTD       Doc 159-1    Filed 04/01/21                         Page 40 of 115


         Pinnpack Packaging, UC
         RMDZ Loan No. 2018-4-50



                                                                                                  •      MANUFACTURE THREE
                                                                                                         BASES FOR EXTRUDER
                                                                                                         SILICONE TANKS

                                                                                                         EXTRUDER#1

                                                                                                 --··•
                                                                                                         MANUFACTURE BASE FOR - --- .
----~-                             -·-        ...        . ·-··          "   __, , , , , - ~ -
                                                                                                         TRANSMISSION AND
                                                                                                         BRAKETS FOR THE CHAIN,
                                                                                                         AND INSTALLATION OF THE
                                                                                                         TRANSMISSION TO PULL IN
                                                                                                         ANO OUT THE EXTRUDER
                                                                                                   •     MODIFY DUMPER ANO
                                                                                                         HOPPER OFEXTRUDER#4
                                                                                                         AND EXTRUDER #5
                                                                                                   •     WELD FILTERS BASES IN THE
                                                                                                         CYCLONES OF THE
                                                                                                         EXTRUDERS GRlnDERS
                                                                                                         1,2,3,4,5.




               Carrier                   12/13/17                 96301026                         • 30RBX15065-LK-3 Air-
                                         01/09/18                 96355062                           Cooled Chiller Serial
                                         03/20/18                 96541227                               #2817086292
                                         03/20/18                 96540294                         • 30RA010-018-RC5
                                                                                                      Compressor Years 2-5 Parts
                                                                                                      Only Portable Chiller
                                                                                                   •  30RB-l30-1S0-BU2 Complete
                                                                                                      Unit Year 2 Parts & Carrier
                                                                                                      CCS CH-1
                                                                                                   • 38AP-900--032 Security
                                                                                                      Grilles/Hall Guards
                                                                                                    • 30RAP0166D-5DFOO 30RAP
                                                                                                      A/C Rotary Scroll Chiller 460-
                                                                                                      3-(T)
                                                                                                      Serial# 0618061298.
                                                                                                      Portable Chiller
                                                                                                   • OP-MAT-LOT Mobility Kit for
                                                                                                      30RAP016 Chiller (T)
    Pacific State Electrical &           12/03/17                 1712124                            Labor & Materials Incurred In
     Instrumentation Co.                 06/03/18                 1806092                            the Installation and
                                         06/03/18                 1806093                            completion of electrlcal
                                         12/17/17                 1712134                            power s.u pp lies to the
                                         01/22/18                 1801005                            following pieces of
                                         01/22/18                 1801008                            manufacturing equipment
                                         03/03/18                 1803032
                                         03/03/18                 1803034


                                                     9
       Case 21-10527-JTD    Doc 159-1   Filed 04/01/21   Page 41 of 115


Pinnpack Packaging. LLC
RMOZ loan   No. 2018-450


                           03/25/18          1803045             •   Power to new
                           04/01/18          1804056                 Formers
                           05/13/lS          1805079             •   Power to Blowers
                           05/28/18          1805087                 and Grinders Fl thru
                           05/28/18          1805091                 F5 ·
                           06/03/18          1806095            •    Power to Sheeters
                           06/03/18          1806096            •    Install Cabte Tray for
                           06/17/18          1806101                 new Sheeter
                           06/17/18          ·1806098            •   Power to VFI< Former
                           06/17/18           1806099                and Trim Press
                                                                 •   Power to Punch Press
                                                                     111 and #6 Lines
                                                                 •   Power Installation at
                                                                     rear of buildlng for
                                                                     Die Washer
                                                                 •   Power to E-6 Feed
                                                                     Material system
                                                                ••   Install Conduit and
                                                                     Wire between
                                                                     Control Panels on 2
                                                                     Extrude rs
                                                                 •   Install 4!!0V, 250A
                                                                     Feeder fornew
                                                                     Collection System
                                                                 •   Install 20A 480V 31:iP
                                                                     to new Control Panel
                                                                     for new Extruder
                                                                 •   Install conduit In
                                                                     place of sealtlght
                                                                     from VHI< Former to
                                                                     Cooler
                                                                 •    Run conduit and wire
                                                                      to power Extruder#3
                                                                 •    Install conduit wire
                                                                      and breakers for
                                                                      110V power for
                                                                      collection system
                                                                      control power
                                                                 •    Install alarm llshts for
                                                                      collection system
                                                                 •     Power to collection
                                                                      system, silos, and
                                                                      control panels
                                                                 •     Power to collection
                                                                      system blower




                                        10
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 42 of 115
                            Case 21-10527-JTD                                 Doc 159-1                     Filed 04/01/21                         Page 43 of 115




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS

 A. NAME & PHONE OF CONTACT AT FILER (optional)
 Karyn Gardner (916) 445.2148                                                                                                                              Delaware Department of State
 B. E-MAIL CONTACT AT FILER (optional)                                                                                                                           U.C.C. Filing Section
 karyn.gardner@calrecycle.ca.gov                                                                                                                             Filed: 08:55 At"1 01/17/2018
 C. SEND ACKNOWLEDGMENT TO:                     (Name and Address)                                                                                      U.C.C. Initial Filing No: 2018 0370607




                                                                                                       '
                                                                                                                                                            Service Request No: 20180291229
     'cALRECYCLE
       1001 "I" STREET
       MAIL STOP 9A
     ~ACRAMENTO, CA 95814                                                                               _J
                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1.   DEBTOR' S NAME:             Provide only .Q/1!! Debtor name (1a or 1t>) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtors name); !f any part of the Individual Debtor's
     name will not fit in line 1b, leave all o1 item 1 blank, Check hereO       and provide the Individual Debtor information in item 10 of !he Financing Statement Addendum (Fonn UCC1Ad)
      1a. ORGANIZATION'S NAME
       Pinnpack Packaging, LLC
OR
      1ti. INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                        ADDITIONAL NAME{S)/INITIAL(S)         SUFFIX


1c. MAILING ADORESS
 1151 Pacific Avenue
                                                                                            CITY
                                                                                              Oxnard
                                                                                                                                                       STATE
                                                                                                                                                        CA
                                                                                                                                                                I93033
                                                                                                                                                                 POSTAL CODE                 COUNTRY
                                                                                                                                                                                              USA
2.   DEBTOR'S         NAME: Provide only 2.Qll Debtor name (2a or 2b) (use exact, ful1 name; do not omit, modify, or abbreviate any part of !he Debto~• name); If any part of the lndivldual Debtor's
     name will not fit In line 2b, leave all of item 2 blank, check hereOand provide the Individual Debtor information ln Item 10 of the Financing Statement Addendum (Fann UCC1Ad)
      2a. ORGANIZATION'S NAME

OR
      2t,. INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                        ADO!TIONAL NAME(S)/INITIAL(S)         SUFFIX


2c. MAILING ADDRESS                                                                          CITY                                                      STATE    !POSTAL CODE                 COUNTRY



3,   SEGUREO PARTY'S       NAME (or NAME of ASSIGNEE or ASSIGNOR SECURED PARTY): Provide only 200 Secured Party name (3a or 3b)
      3a. ORGANIZATION'S NAME
       STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY
OR                                                                                                                                                     ADDITIONAL NAME{S}IINITIAL(S)
      3b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                                                              SUFFIX


Sc. MAILING ADDRESS                                                                          CITY                                                      STATE    (OSTALCODE                   COUNTRY
 1001 "I" STREET, MAIL STOP 9A                                                                SACRAMENTO                                               CA         95814                       USA

4, COLLATERAL: This financing statement covers the following collateral:

 Specific equipment described as a Una-Oyn Inc. Bulk Material Handling System (Quotation# ISG-15950-WBG/S0-R4 dated October 1O, 2016)
 and a Plast-Control GDCn 4100S + 20 Gravimetric Pound Per Hour Control and Material Dosing (blending) System for a Mono
 Extruder Thermoforming System (Quotation #Q4004·3/16 dated August 1o, 2016), as more particularly described in the Exhibit A attached
 hereto and made a part hereof, whether any of the foregoing ls now owned or hereafter acquired; all change orders, accessions, additions,
 replacements, and substitutions relating to any of the foregoing, all records of any kind relating to any of the foregoing, and all proceeds
 relating to any of the foregoing (including insurance, general Intangibles and other accounts proceeds).




5. Check QLill£ if applicable and check !l.!:fu'. one box: Collateral is Qheld In a Trust (see UCC1Ad, Item 17 and Instructions)                being administered by a Decedent's Personal Representative
6a. Check Qni1'. if applicable an<I cheCI< lUll¥ one box:                                                                                   6b. Check lUll¥ ~ applicable and check m one box:
     0     Public-Finance Transaction         O Manufactured-Home Transaction                       A Debtor Is a Transmitting Utility             0    Agricullural lien    O Non-UCC Flllng
7. ALTERNATIVE DESIGNATION (If applicable);                  lessee/Lessor           O    Consignee/Consignor              O     Seller/Buyer           0    Bailee/Bailor           Licensee/Licensor

8. O,E:.TIONAL FILER REFERENCE DATA:                 1f                      A./
     ~tUC A<qO J                        t:Ik;f. 014-0\C''"{;>
                                                                                                                                                       D+H
FILING OFFICE COPY - UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)                                                                               1320 SW Broadway, Suite 100, Portland, OR
                                                                                                                                                       97201-3411
        Case 21-10527-JTD               Doc 159-1     Filed 04/01/21         Page 44 of 115


Pinnpack Packaging, LLC
RMDZ Loan No. 2016-431




                                                 EXHIBIT A



Una-Dyn Inc. Bulk Material Handling System, as more particularly described in Quotation
# 1SG-15950-WBG/SO-R4 dated October 10, 2016, including without limitation the following
items:
        Quantity          Description
        (2)               12' Diameter x 60' Eave Height Welded Steel Silos - 60 Degree Cone
                          PET
        (1)               (2)-Silo Accessories Package
        (1)               (2)-Silo Load Cell Package for (2) 12'x60' silos
        (1)               (8) 10' Diameter x 14' Deck-to-Discharge Welded Steel Silos - Regrind
        (1)               (8) Silo Accessories Package
        (1)               52' Long x 28' Wide x 12' Deck+18' Upper Deck Silo Support Mezzanine
        (6)               15 HP Grinder Evacuation Systems - Thermoformer Grinders
        (2)               1O HP Grinder Evacuation Systems - Off-line Grinders
        (1)               (2)-Pump 15 HP/3"/FACS Vacuum Conveying System - Extruder Load
        (1)               3" Tubing and Hardware Package
        (1)               FACS Distributive Smart l-0 System
        (1)               FACS Retrofit Package
        (1)               Mechanical Installation/ Equipment Moving.


Plast-Control GDCn 4100S + 20 Gravimetric Pound Per Hour Control and Material Dosing
(blending) System for a Mono Extruder Thermoforming System, as more particularly
described in Quotation# 04004-3/16 dated August 10, 2016, including without limitation the
following items:
        Quanitity         Description
        (5)               PLAST-CONTROL standard control cabinet 2000mm x 600mm x 600mm
                          color RAL 7035, processor computer and 10.4" color LCD screen with
                          operator pushbuttons.
        (5)               GDCn41 OOS software for phh control of extruder, PLAST-CONTROL
                          standard main component weighing hopper, with weighing cell and shut-
                          off device, maximum: 2 x 300 lb/hr per main hopper, aluminum; 2 x 2,500
        Case 21-10527-JTD             Doc 159-1       Filed 04/01/21      Page 45 of 115


Pinnpack Packaging, LLC
RMDZ Loan No. 2016-431


                          lb/hr per main hopper, aluminum; 1 x 1,500 lb/hr per main hopper,
                          aluminum.
        (5)               Measuring of the extruder screw rpm with voltage converter 0-10 vdc
                          input.
        (5)               Measuring and control of the melt pump rpm with voltage converter 0-
                          1Ovdc input, increment & decrement isolated contacts.
        (5)               Motorized potentiometer 24 vdc 180 second, for haul-ff and extruder
                          speed.
        (5)               Measuring of the Line rpm with voltage converter 0.1 Ovdc input.
        (5)               Display of screw yield, lb/hr/rpm, extruder & Dosing
        (5)               Product memory with Material Database selection.
        (1)               MB internet Box with 10h remote service.
        (5)               OPC data Link to send all Plastic Control display information to the
                          customer.
        (5)               Dosing extension manifold for maximum 5 components
        (10)              Dosing unit including additional mounting hardware, 300mm diameter
                          aluminum hopper output range 0.5-550 lb/hr by auger selection, RCM
                          stepper motor with built in drive, 2 x red auger, fast drain feature.
        (5)               Integration of the existing NDC Profile measuring system NOC Gamma
                          Backscatter by use of a RS 232 data link "T-Gauge open access".
        (5)               Documentation and displays in English.
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 46 of 115
                                  Case 21-10527-JTD                                 Doc 159-1               Filed 04/01/21                     Page 47 of 115
                      UCC FINANCING STATEMENT AMENDMENT
                      State Form 50182 (R2 / 5-13)
                      Approved by State Board of Accounts, 2013




FOLLOW INSTRUCTIONS.
A. NAME & PHONE OF CONTACT AT FILER (optional)
       Karyn Gardner (916) 445-2148
B. E-MAIL CONTACT AT FILER (optional)
                                                                                                                                                        Delaware Department of State
                                                                                                                                                             U.C.C. Filing Section
       karyn.gardner@calrecycle.ca.gov
                                                                                                                                                          Filed: 04:17 PM 06/15/2020
C. SEND ACKNOWLEDGMENT TO: (Name and Address)
                                                                                                                                                     U.C.C. Initial Filing No: 2018 0370607

     ~LRECYCLE                                                                                         i                                                Amendment No: 2020 4159465
                                                                                                                                                      Service Request No: 20205702165
      1001 "I" STREET
      MAIL STOP 9A
     ~CRAMENTO, CA 95814
                                                                                                       _J
                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY.
1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   11bw:his FINANCING STATEMENT AMENDMENT is to be filed {for record]
                                                                                                                    or recorded) in the REAL ESTATE RECORDS
      20180370607                                                                                                  Filer mJ;,m Amendment Mdendum (Form UCC3Ad) fillll pmvde Debtor's name in iem 13

2.IOTERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
         Statement

3.       ASSIGNMENT (full or partial) Provide name of Assignee in item ?a or 7b , and address of Assignee in item ?c and name of Assignor in item 9.
         For partial assignment, complete items 7 and 9 and also indicate affected coHateral in item 8

           ONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
         continued for the additiona l period provided by applicable law.

sOPARTY INFORMATION CHANGE:
                                                                           AND Check one of lllese lllree t>oxes to
     Check Q!lli of these two boxes:
                                                                                    D   HAN GE name and/or address Complete
                                                                                        em 6a or 6b; and item 7a or 7b and item 7c    D    DD name: Complete item
                                                                                                                                           a or 7b, fillll item 7c
                                                                                                                                                                        D oELETE   name Give record name
                                                                                                                                                                            be deleted in item 6a or 6b


       6a ORGANIZATION'S NAME



OR 6b . INDIVIDUAL'S SURNAME                                                                  FIRST PERSONAL NAME



7. CHANGED OR ADDED INFORMATION: Complele for Assignment or Party •formation Change - provtde only one name (la or l b) (Use exact. full name. do not omit. rood1fy. orabbre,iaiE any parl of the Debto,'s name)
       7a


OR
            I
       7b INDIVIDUAL'S SURNAME
                                                                                                                                                                                                                   I
            I
            INDIVIDUAL'S FIRST PERSONAL NAME
                                                                                                                                                                                                                   I
            I
            INDIVIDUAL'S ADDITIONAL NAME/S\/IN!TIAL/S\                                                                                                                                           SUFFIX
                                                                                                                                                                                                                   I
            I                                                                                                                                                                                 II                   I
7c MAIUNG ADDRESS
                                                                                           11ry                                                   i l ~ I I O STALCODE
                                                                                                                                                                                              II
                                                                                                                                                                                                 COUNTRY

                                                                                                                                                                                                                   I
8.   0   COLLATERAL CHANGE:              e.t,g_ check Q!lli of lllese four boxes:   !DADD collateral         IDDELET E collateral             ~ RESTATE covered collateral             IDASSIGN collateral

         Indicate collatera l
      The collateral is being restated to include all assets financed under Lender's Loan No. 2016-43.

     The restated collateral is described as follows: All assets described in Exhibit A attached hereto and made a part hereof, whether
     any of the foregoing is now owned or hereafter acquired; all accessions, change orders, additions, replacements, and substitutions
     relating to any of the foregoing, all records of any kind relating to any of the foregoing, and all proceeds relating to any of the
     foregoing (including insurance, general intangibles, and other account proceeds).
9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only !l!1ll na me (9a or 9b ) (name of Assignor, if this is an Assignment)
   If this is an Amendment authorized by a DEBTOR, chec k hem            D
                                                              and provide name of authorizing Debtor
       9a ORGANIZATION'S NAME

            STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY
OR 9b INDIVIDUAL'S SURNAME                                                                    FIRST PERSONAL NAME



10. OPTIONAL FILER REFERENCE DATA:
      2016M431
                                                    UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20/11)
                 Case 21-10527-JTD        Doc 159-1       Filed 04/01/21     Page 48 of 115

Pin npacl< Packaging. LLC
RMDZ Loan No. 2018·450




                                               EXHIBIT A


~1,~~=C:~mf9t 9e.cn 41QO&;t~Rc9ravi mt!triCJ>J?l!Qci.Per. ,~our. C:9r11r9J. c!O.~. ~a!t!rial Dp§ir1Jl . .
(blending) System for a Mono Extruder Thermoforming System, as more particularly
described in Quotation# Q4004-3/16 dated August 10, 2016, and Purchase Order 59502 dated
August 11, 2016, including without limitation the following items:

           Quantity         Description

           (5)              PLAST-CONTROL standard control cabinet 2000mm x 600mm x 600mm
                            color RAL 7035, processor computer and 10.4" color LCD screen with
                            operator pushbuttons.
           (5)              GDCn41 OOS software for phh control of extruder, PLAST-CONTROL
                            standard main component weighing hopper, with weighing cell and shut-
                            off device, maximum: 2 x 3,000 lb/hr per main hopper, aluminum; 2 x
                            2,500 lb/hr per main hopper, aluminum; 1 x 1,500 lb/hr per main hopper,
                            aluminum.
           (5)              Measuring of the extruder screw rpm with voltage converter 0-10 vdc
                            input.

           (5)              Measuring and control of the melt pump rpm with voltage converter 0-
                            1Ovdc input, increment & decrement isolated contacts.
           (5)              Motorized potentiometer 24 vdc 180 second, for haul-ff and extruder
                            speed.
           (5)              Measuring of the Line rpm with voltage converter 0-10vdc input.

           (5)              Display of screw yield, lb/hr/rpm, extruder & Dosing
           (5)              Product memory with Material Database selection.
           (1)              MB internet Box with 1Oh remote service.

           (5)              OPC data Link to send all Plastic Control display information to the
                            customer.
           (5)              Dosing extension manifold for maximum 5 components

           (10)             Dosing unit including additional mounting hardware. 300mm diameter
                            aluminum hopper output range 0.5-550 lb/hr by auger selection, RCM
                            stepper motor with built in drive, 2 x red auger, fast drain feature.
           (5)              Integration of the existing NOC Profile measuring system NOC Gamma
                            Backscatter by use of a RS 232 data link "T-Gauge open access".
           (5)              Documentation and displays in English.


                                                      1
                  Case 21-10527-JTD     Doc 159-1        Filed 04/01/21    Page 49 of 115

     Pinnpack Paclragl!ig. U.t
     RMDZ I.Dan Na. 2018-450


                  Payee               Invoice Date             Invoke# ·          Equipment/Improvement
   Adaptive Engineering                05/20/17                  6576         As described In Purchase Order
                                       06/20/17                  6595         60625 dated January 19, 2017: .
                                       02/09/18                  6811         •   system 100 Fans and lines
                                                                                  to Bins
                                                                              •   System 200BfnS~nd
                                                                                  Accessories
                                                                              •   System 300 Dust Collector
                                                                                  System
                                                                              •    ·system 400 control System .
                                                                              •     System 500 Pipe Supports
                                                                              •     System 600 Mechanical
                                                                                    fnstaffation
                                                                              •     System 700Peflet Silos With
                                                                                    toad Celts
                                                                              •     System 800 Freight

                 makuag               11/20/17               174.11.043       •     Maku-Die Tool 2000 (1600
                                      03/26/18               184.03.021             mm), automated die lip
                                      03/26/18               184.03.022            ·adjustment system.
                                                                              •     Software/Hardware
                                                                                    Interface with NDC gauging·
                                                                                    system.
                                                                              •     Rebuilt -0f die to incorporate ·
                                                                                    the maku~DieTool 2000
West Coast Air Conditioning           12/28/17                 J13481         •     Improvements (specifically
                                      .01/26/18                J13516                coring, pump installatio,n,
                                       02/23/18               J13558                 mat<eup water system
                                      09/13/18                 113853             ···installation and piping) to
                                      10/05/18                 J13872                indude any fixtures/flttJngs
                                                                                    added in connectlon with
                                                                                    the instaJlation of an owner
                                                                                    provided chiller,
 Ingersoll Rand Company .             12/29/17               30650084                 Acqulstion and Tum-key
                                      02/08/18               30659399             ··· installatlon of:
                                      02/28/18               30662956                 H350 125 PSI VSD Oil free
                                      06/18/18               30686115              460V rotary screw Air
                                                                                   compressor
                                                                              •    1X03 lnteltiFlow System
                                                                                   Controller 3"
EttUnger North America LP             1/26/18'                 2322-1         •    Acquisition and installation
                                                                                   of an EC0250 Continuous
                                                                                   Self-Oeantng Melt FIiter
                                                                                   with spare arts.
   Jose Reyes Services                12/04/17                157073               FORMERS
                                      01/02/18               ·. 157075
                                      01/02/18                  157076'

                                                     2

       •,   .P
                        Case 21-10527-JTD                            Doc 159-1                    Filed 04/01/21   Page 50 of 115

           Plnnpack Packaging, LLC
           RMOZ Loan No. 201S.450



                                                          01/02/18
                                                          01/28/18
                                                                                                      157077        •   Manufacture and install
                                                                                                     157079             brackets on base of the
                                                          02/15/18                                   157080             mold for VFK machine
                                                          02/15/18
                                                          02/15/18
                                                                                                     157081         •   Trim spacers of the molds on
                                                                                                     157082             the VFK machine
. . . ·.                             ,, ,   ,
                                                -   ---
                                                          02/15/18 .............. ... . ...
                                                                                         ;   __
                                                                                                     157083             Manu.facture ss cutting
                                                          03/25/18.                                - i57086
                                                                                                                        plates for senc:orp machines,
                                                          03/25/18                                   157084             10 pcs. different measures
                                                          03/25/18                                   157087
                                                          03/25/18                                   157088
                                                                                                                   •    Install plumbing lines for air
                                                                                                                        water vacuum on VKF
                                                          03/25/18                                   157089             machine# 2
                                                          03/25/18                                   157090
                                                          05/07/18
                                                                                                                   •    Manufacture and install ss
                                                                                                     157091             pipe guides in feed oven of
                                                          05/07/18                                   157092             the VFK machine # 2
                                                          05/07/18                                   157093
                                                          05/07/18                                   157095
                                                                                                                   •    Manufacture brakes to lift
                                                                                                                        molds of the forming
                                                          05/07/18                                   157096             machines
                                                          05/07/18                                   157097
                                                          05/07/18                                   157098
                                                                                                                   •    Manufacture is and install ss
                                                                                                                        pipe guides on Sencorp
                                                          05/07/18                                   157099
                                                                                                                        Machine#9
                                                          05/07/18                                   157100
                                                          05/07/18                                   157101
                                                          05/07/18                                   157102
                                                                                                                        DIE SHOP
                                                          06/04/18                                   157106
                                                          06/04/18                                   157107
                                                                                                                   •    Fill with aluminum weld
                                                                                                                        molds for die shop
                                                          06/04/18                                   157108
                                                                                                                   •    Weld ss nuts on molds for
                                                                                                                        Die Shop

                                                                                                                        EXTRUDER#!
                                                                                                                   •    MANUFACTURE OF
                                                                                                                        PLATFORMS. EXTRUDER
                                                                                                                        FEED TANK, DRYER
                                                                                                                        PLATFORM ,LADDERS FOR
                                                                                                                        DRYER AND EXTRUDER
                                                                                                                        PLATFORMS AND HAND
                                                                                                                        RAIL FOR DRYER
                                                                                                                   •    INSTALLATION OF
                                                                                                                        PLATFORMS,LADDERS,HAND
                                                                                                                        RAILS,EXTRUDER,FEED TANK
                                                                                                                        FLAT CONTROL
                                                                                                                   •    MANUFACTURE SLAID-GATE
                                                                                                                        FOR FLAP CONTROL,
                                                                                                                        INSTALL 6" VALVE ON DRYER
                                                                                                                        MODIFY LOWER PART OF
                                                                                                                        DRYERS TO CONNECT VALVE
                                                                                                                   •    MANUFACTURE 12"
                                                                                                                        COUPLINGS AND INSTALL

                                                                                        3
           Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 51 of 115

· Plnnpad< Pad<aglne, U.C
  RMDZ Loan No. 2018-450


                                                                   UNESFORTHE
                                                                   CRYSTALLIZER AND DRYERS
                                                               •   MANUFACTURE OF
                                                                   REDUCTIONS OF 5" TO 3"
                                                                   1/2 TO 3" FOR MANIFUL
                                                                   AND VACCUM AND
                                                                   CONDUCTION OF MATERIAL
                                                                   FOR CRYSTALLIZER, DRYER,
                                                                   AND EXTRUDER FEED
                                                               •   MODIFY PLUMBING LINES
                                                                   FOR AIR A"3D WATER ON
                                                                   EXTRUDER#i
                                                               •   ALIGN EXTRUDER AND
                                                                   MOTOR, MODIFY PANEL
                                                                   BASE AND ANCHOR TO THE
                                                                   FLOOR


                                                                   Senco'rp Machine #7
                                                               •   REPLACE BRONZE BUSHINGS
                                                                   AND CYLINDER OF THE
                                                                   FORMER PRESS ON
                                                                   SENCORP MACHINE #7
                                                               •   INSTALL PLUMBING LINES
                                                                   FOR AIR, WATER, AND~
                                                                   VACCUM
                                                               •   INSTALL 1'111 AND COUPLING
                                                                   IN THE MAIN VACUUM LINE
                                                                   FOR THE VFK MACHINE

                                                                   VFK MACHlNES
                                                               •   INSTALL GUIDES ON PUNCH
                                                                   PRESS OF VFK No. 2 AND 3.
                                                               •   INSTALL UPS AND HOOKS TO
                                                                   HANG THE ROLL BAGS ON
                                                                   PACKING TABLETS VFK No.2.
                                                                   AND3
                                                               •   MANUFACTURE ANO
                                                                   JNSTALL EXPANDED METAL
                                                                   SHELF ON PACKING TABLES
                                                                   VFK No.2
                                                               •   MANUFACTURE EARS TO .
                                                                   LIST MOLDS OF VFK
                                                                   MACHINES

                                                                   SENCORP MACHINES



                                           4
               Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 52 of 115

Pinnpack Packaging, LLC
RMDZ loan No. 2018-450



                                                                •    MANUFACTURE CUTTING
                                                                     PLATE FOR SENCORP
                                                                     MACHINE
                                                                •    MANUFACTURE TABLE FOR
                                                                     SET UP OF SENCORP
                                                                     MACHINES
                                                                         - -···••------ ---•··•   ...•
                                                                                                         ....

                                                                     EREMA EXTRUDER
                                                                •    MANUFACTURE, PAINT AND
                                                                     INSTALL STRUCTURE FOR
                                                                     HOIST OF EREMA EXTRUDER
                                                                •    INSTALL EXHAUST PIPE FOR
                                                                     EREMA EXTRUDER
                                                                •    MANUFACTURE PAIN AND
                                                                     INSTALL DUCTS TO COVER
                                                                     ELECTRIC CABLES FOR
                                                                     EREMA EXTRUDER

                                                                     VACUUM PUMP
                                                                •    STRAIGHTEN AND WELD
                                                                     MUFFLER OF VACCUM

                                                                     GRINGER#7
                                                                •    WELD HINGES AND SHOCKS
                                                                     BASES OF GRINGER #7

                                                                     EXTRUDER#S
                                                                •    MANUFACTURE BASE FOR
                                                                     GRINGER AND BASE FOR
                                                                     THE PLASYIC SHEET BLOWER
                                                                     ON EXTRUDER N0.5

                                                                     PUNCH PRESS
                                                                •    REPLACE BRONZE BUSHING

                                                                     DIE SHOP
                                                                •    WELD TWENTY SEVEN
                                                                     ALUMINUM MOLDS FOUR
                                                                     HOLES IN EACH
                                                                •    MODIFY CNC MACHINE
                                                                     ACCESS PLATFORM

                                                                     SENCORP MACHINE #8
                                                                 •   REPAIR ON THE SENCORP
                                                                     MACHINE# 8 DISASSEMBLE
                                                                     TO REPLACE BUSHINGS OF
                                                                     THE FORMING PRESS


                                           5
        Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 53 of 115

Plnnpadc Packaging, lLC
RMDZ Lmm No. 20IB450


                                                                · ASSEMBLE AGAIN AND
                                                                  ALIGN THE MACHINE

                                                                NEW VACUUM OVEN
                                                            •   INSTALL PLUMBING LINES
                                                                FOR WATER AND AIR ON
                                                                NEW VACUUM OVEN

                                                                EXTRUDER#6
                                                            •   MODIFY AND PAINT
                                                                HOPPER, CUT UPPER AND
                                                                LOWER COVERS FOR
                                                                HOPPER
                                                            •   MANUFACTURE AND
                                                                 INSTALL ALUMINUM GATE
                                                                 FOR HOPPER
                                                            •   ·MANUFACTURE PAINT AND
                                                                 lNSTALL ANGLE GUJDES FOR
                                                                 EXTRUDER HOPPER #6

                                                                NEW GRINDER
                                                            •   MANUFACTURE ELBOW TO
                                                                CONNECT THE NEW
                                                                GRINDERWlTH THE
                                                                BLOWER AND THE CYCLONE,
                                                                AllGN AND ANCHOR TO THE
                                                                FLOOR

                                                                DIE SHOP
                                                            •   WELD THRITY-THREE PIECES
                                                                OF ALUMINUM 4.5-LOC TO
                                                                REBUILD DAMAGED
                                                                CORNERS.
                                                            •   WELD FOUR PIECES OF
                                                                ALUMINUM 09-CFL PUNCH
                                                                PILOTS
                                                            •   WELD TWO PIECES OF
                                                                ALUMINUM 07E-80 BOTION
                                                                INSERT
                                                            •   WELD CS-SLICE STRIPPER
                                                                 PLATE

                                                                EXTRUDER
                                                            •   MANUFACTURE AND PAINT
                                                                SIX BASKETS FOR ROLLS ON
                                                                EXTRUDER MACHINES



                                        6
              Case 21-10527-JTD   Doc 159-1   Filed 04/01/21            Page 54 of 115

Pinnpack Packaging, LLC
RMDZ loan No. 2018-450



                                                                                   PUNCH PRESS
                                                                          •        DISASSEMBLE, REASSEMBLE,
                                                                                   LEVEL, ALIGN, AND
                                                                                   CALIBRATE PUNCH PRESS #4
                                                                          •        DISASSEMBLE, REASSEMBLE,
                                                                                   LEVEL, ALIGN, AND
                                                               ···•·-   , .,                         ·-· -····-·····----- .................
                                                                                   CALIBRATE PUNCH PRESS #5
                                                                          •        DISASSEMBLE, REASSEMBLE,
                                                                                   LEVEL, ALIGN, AND
                                                                                   CALIBRATE PUNCH PRESS #6

                                                                                   EXTURCION
                                                                           •       CRYSTALLIZER# 1

                                                                                   REPAIR MATERIAL REMOVER
                                                                                   ARM AND REPAIR HOLE ON
                                                                                   DOUBLE CRYSTALLIZER
                                                                                   WALL
                                                                           •       MANUFACTURE GUARD FOR
                                                                                   THE CRYSTALLIZER REDUCER
                                                                                   CHAIN
                                                                           •       DRYE# 5 MANUFACTURE
                                                                                   MATERIAL LOADER BOX
                                                                                   VALVE

                                                                                   EXTRUDER
                                                                               •   MANUFACTURE TWO
                                                                                   SAFETY SATANDS FOR
                                                                                   SUPPER SACK'S
                                                                               •   DRYER #4 REPLACE REGEN
                                                                                   DUCT, MODIFY BASE OF THE
                                                                                   SAME DUCT AND ASSEMBLE
                                                                                   GATE VALVES
                                                                           •       DRYER# 2
                                                                                   INSTALL FLANGES FOR SIX
                                                                                   INCH VALVE IN THE LOWER
                                                                                   PART OF THE DRYER.
                                                                               •   DRYER# 2
                                                                                   WELD COUPLINGS FOR
                                                                                   MEASUREMENT SENSOR
                                                                               •   DRYER# 2
                                                                                   REPLACE BROKEN BOLTS OF
                                                                                   THE ACCES DOOR
                                                                                   OF DRYER
                                                                               •   WELD PLATE TO HOLD DOOR
                                                                                   IN THE REACTOR



                                          7
         Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 55 of 115

Pinripack Padraglng. llC
RMDZ Loan No. 2018-450


                                                                 FORMERS
                                                             •   VFK
                                                                 INSTALL BOTTON PLATEN
                                                                 DRIVE
                                                             •   VFK
                                                                 WELD CHAIN GUARDS AND
                                                                 IN FEED GUIDES
                                                             •   F.#7
                                                                 REBUILD- KNIVES BASE AN.D
                                                                 WELD PERFORATED PLATE
                                                                 OF THE GRINDER
                                                             •   F.#7
                                                                 REBUILD HOPPER EARS ON
                                                                 THE GRINDER
                                                             •   F.#8
                                                                 WELD 6" SQUARE TUBE OF
                                                                 THE FRAME TRlM PRESS


                                                                 DIE SHOP
                                                             •   WELD 32 MOLDS, SHORT
                                                                 STACKMAIN (M 17322600-1)


                                                             •   WELD 4 MOLDS 108~64 WDB


                                                             •   FILL AFFECTED CAVmES
                                                                 WITH ALUMlr,JIUM
                                                                 WELDING ON 06-SO, FORM
                                                                 TOOL PLUG MAUNTlf\lG
                                                                 PLATE

                                                             •   FILL SLOTS FOR O RINGS,
                                                                 AND DAMAGED AREAS ON
                                                                 OS-SQ FORM TOOL PLUG
                                                                 MAUNTING PLATE

                                                                 EXTURCION
                                                             •   SIX STAINLESS STEEL TANKS
                                                                 FOR THE APPLICATION OF
                                                                 SILICONE ON THE
                                                                 EXTURCION MACHINES
                                                             •   REMOVE AND MODIFY TRAY
                                                                 FOR SILICONE, MAKE
                                                                 INSTALLATION TO CONNECT
                                                                 SILICONE, TANK WITH TRAY
                                                                 IN THE MACHINES OF
                                                                 EXTURCION # 2,3,4,5.


                                         8


                                                                                   ,.
                       Case 21-10527-JTD      Doc 159-1     Filed 04/01/21       Page 56 of 115

        Pinnpack Packaging, LLC
        RMOZ Loan No. 2018-450



                                                                                   •              MANUFACTURE THREE
                                                                                                  BASES FOR EXTRUDER
                                                                                                  SILICONE TANKS

                                                                                                 EXTRUDER#l
..                                ...                .,..                    L     •
                                                                                 . .
                                                                                                  MANUFACTURE BASE FOR
                                                                                           . ... -·····-'"""···---- ···---·····---,-· ..·--···--···-·-······--··
                                                                                                  TRANSMISSION AND
                                                                                                  BRAKETS FOR THE CHAIN,
                                                                                                  AND INSTALLATION OF THE
                                                                                                  TRANSMISSION TO PULL IN
                                                                                                  AND OUT THE EXTRUDER
                                                                                   •              MODIFY DUMPER AND
                                                                                                  HOPPER OF EXTRUDER #4
                                                                                                  AND EXTRUDER #5
                                                                                   •              WELD FILTERS BASES IN THE
                                                                                                  CYCLONES OF THE
                                                                                                  EXTRUDERS GRlnDERS
                                                                                                  1,2,3,4,5.




               Carrier                  ·12/13/17             96301026                 •      30RBX15065-LK-3 Air-
                                         01/09/18             96355062                        Cooled Chiller Serial
                                         03/20/18             96541227                        #2817Q86292
                                         03/20/18             96540294                 •      30RA010-018-RCS
                                                                                              Compressor Years 2-5 Parts
                                                                                              Only Portable ChiHer
                                                                                       •      30RB-130-150-BU2 Complete
                                                                                              Unit Year 2 Parts & Carrier
                                                                                              CCSCH-1
                                                                                       •      38AP-900---032 Security
                                                                                              Grilles/Hail Guards
                                                                                       •      30RAP0166D-5DFOO 30RAP
                                                                                              A/C Rotary Scroll Chiller 460-
                                                                                              3-(T)
                                                                                              Serial# 0618Q61298.
                                                                                              Portable Chiller
                                                                                       •      OP-MAT-LOT Mobility Kit for
                                                                                              30RAP016 Chiller (T)
     Pacific State Electrical &         12/03/17              1712124                        Labor & Materials incurred in
      Instrumentation Co.               06/03/18              1806092                        the installation and
                                        06/03/18              1806093                        completion of electrical
                                        12/17/17              1712134                        power supplies to the
                                        01/22/18              1801005                        following pieces of
                                        01/22/18              1801008                        manufacturing equipment:
                                        03/03/18              1803032
                                        03/03/18              1803034


                                                       9
            Case 21-10527-JTD    Doc 159-1   Filed 04/01/21   Page 57 of 115

Pinnpack Packaging. UC
RMDZ Loan No. 2018-450


                                03/25/18          1803045             •   Powertonew
                                04/01/18          1804056                 Formers
                                05/13/18          1805079             •   Power to Blowers
                                05/28/18          1805087                 and Grinders F1 thru
                                05/28/18          1805091                 FS ·
                                06/03/18          1806095             •   Power to Sheeters
                                06/03/18          1806096             •   Install Cable Tray for
                                06/17/18          1806101                 new Sheeter
                                06/17/18          1806098             •   Power to VFK Former
                                06/17/18          1806099                 and Trim Press
                                                                      •   Power to Punch Press
                                                                          #1 and #6 Lines
                                                                      •   Power Installation at
                                                                          rear of building for
                                                                          Die Washer
                                                                      •   Power to E-6 Feed
                                                                          Material System
                                                                      •   Install Conduit and
                                                                          Wire between
                                                                          Control Panels on 2
                                                                          Extruders
                                                                      •   lnsta II 480V, 250A
                                                                          Feeder for new
                                                                          Collection System
                                                                      •   Install 20A 480V 3!;-IP
                                                                          to new Control Panel
                                                                          for new Extruder
                                                                      •   install conduit in
                                                                          place of sealtight
                                                                          from VHK Former to
                                                                          Cooler
                                                                      •   Run conduit and wire
                                                                          to power Extruder#3
                                                                      •   Install conduit wire
                                                                          and breakers for
                                                                          110V power for
                                                                          collection system
        '                                                                 control power
                         I                                            •   tnstall alarm llghts for
                         I'l                                              collection system
                                                                      •   Power to collection
                                                                          system, silos, and
                                                                          control panels
                                                                      •   Power to collection
                                                                          system blower




                                             10
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 58 of 115
                         Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21            Page 59 of 115


 Loan Number 2016-431



                                                     COMMERCIAL GUARANTY
Borrower:       Plnnpack Packaging, LLC, a Delaware limited                      Lender:           STATE OF CALIFORNIA, DEPARTMENT                         OF
                llablllty company                                                                  RESOURCES RECYCLING AND RECOVERY
                1151 Pacific Avenue                                                                LOAN PROGRAM
                Oxnard, CA 93033                                                                   1001 "I" STREET
                                                                                                   MAIL STOP 9A
                                                                                                   SACRAMENTO, CA 95814
Guarantor:      CarbonLlte Holdings LLC, a Delaware limited
                liability company
                10250 Constellation Boulevard, #2820
                Los Angeles, CA 90067


 CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
 guarantees full and punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and the performance and discharge of all Borrower's
 obligations under the Note and the Related Documents, This Is a guaranty of payment and perfonnance and not of collectlon, so Lender can enforce this
 Guaranty against Guarantor even when Lender has not exhausted Lender's remedies against anyone else obllgated to pay the Indebtedness or against any
 collateral securing the Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor w\11 make any payments to Lender or Its order,
 on demand, In legal tender of the Un!ted States of America, In same~day funds, 1/o/ithout set~off or deduction or counterclalm, and vVlll otherwise perform
 Borrower's obligatlons under the Note and Related Documents. Under this Guaranty, Guarantor's llablllty Is unllmlted and Guarantor's obligations are
 continuing.
 INDEBTEDNESS. The word "Indebtedness" as used In this Guaranty means all of the prlnc!pal amount outstanding from time to time and at any one or
 more times, accrued unpaid Interest thereon and a!I collection costs and legal expenses related thereto permitted by law, attorneys' fees, arising from any
 and all debts, Uabl\ltles and obllgatlons of every nature or form, now existing or hereafter arising or acquired, that Borrower lndtvldually or collectively or
 Interchangeably vVlth others, owes or vVIII owe Lender. "Indebtedness" Includes, 1/o/ithout limltatlon, loans, advances, debts, overdraft Indebtedness, credit
 card Indebtedness, lease obligations, llabllltles and obllgations under any Interest rate protection agreements or foreign currency exchange agreements or
 commodity price protection agreements, other obligations, and liabilities of Borrower, and any present or future Judgments against Borrower, future
 advances, \cans or transactions that renew, extend, modify, refinance, consolidate or substitute these debts, 11abllitles and obllgat!ons W'hether: voluntarily or
 Involuntarily incurred; due or to become due by their terms or acceleration: absolute or contingent: liquidated or unllquldated; determined or undetermined:
 direct or Indirect: primary or secondary In nature or arising from a guaranty or surety; secured or unsecured; joint or several or Joint and several: evidenced
 by a negotiable or non-negotiable Instrument or 'Nrltlng; originated by Lender or another or others; barred or unenforceable against Borrower for any reason
 whatsoever: for any transactions that may be voidable for any reason (such as Infancy, !nsan\ty, ultra vlres or othelWise); and originated then reduced or
 extinguished and then afterwards Increased or reinstated.
 If Lender presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under all guaranties shall be
 cumulative. This Guaranty shall not (unless speclflcal\y provided below to the contrary) affect or Invalidate any such other guaranties. Guarantor's liablllty
 will be Guarantor's aggregate liability under the terms of thls Guaranty and any such other unterminated guaranties,
  CONTINUING GUARANTY, THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
  PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
  HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.        ACCORDINGLY, ANY PAYMENTS MADE ON THE
  INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
  REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE
  FROM TIME TO TIME.
  DURATION OF GUARANTY, This Guaranty v.111 take effect v.tien received by Lender v.1thout the necessity of any acceptance by Lender, or any notice to
  Guarantor or to Borrower, and will continue In full force untl1 all the Indebtedness incurred or contracted before receipt by Lender of any notice of revocation
  shall have been fully and f\nal!y paid and satisfied and an of Guarantor's other obligations under this Guaranty shall have been performed In full. If
  Guarantor elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor's written notice of revocation must be malled to Lender, by
  certified mail, at Lender's address listed above or such other place as Lender may designate In writing. Written revocation of this Guaranty will apply only
  to new Indebtedness created after actual receipt by Lender of Guarantor's written revocation. For this purpose and 'Nlthout llmltaUon, the term "new
  Indebtedness" does not Include the Indebtedness W'hlch at the time of notice of revocation ls contingent, unl!quldated, undetermined or not due and 'Nhlch
  later becomes absolute, liquidated, determined or due. For thls purpose and 1/o/ithout llmltat\on, "new Indebtedness" does not include all or part of the
  Indebtedness that is: Incurred by Borrower prior to revocation; Incurred under a commitment that became binding before revocation: any renewals,
  extensions, substitutions, and modifications of the Indebtedness, This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before
  and after Guarantor's death or Incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's executor or
  administrator or other legal representative may terminate this Guaranty In the same manner in which Guarantor might have terminated It and 'Mth the same
  effect. Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect the \lablllty of Guarantor under this
   Guaranty. A revocation Lender receives from any one or more Guarantors shall not affect the 11abllity of any remaining Guarantors under this Guaranty.
   Guarantor's obl!gatlons under this Guaranty shall be in addition to any of Guarantor's obligations, or any of them, under any other guaranties of the
   \ndebtedness or any other person heretofore or hereafter given to Lender unless such other guaranties are modified or revoked In 'Nl'ltlng; and this
   Guarantor shall not, unless provided In this Guaranty, affect, inval\date, or supersede any such other guaranty. It Is anticipated that fluctuations may
   occur In the aggregate amount of the Indebtedness covered by this Guaranty, and Guarantor specifically acknowledges and agrees that
   reductions In the amount of the Indebtedness, even to zero dollars ($0.00), shall not constitute a termination of this Guaranty, This Guaranty Is
   binding upon Guarantor and Guarantor's heirs, successors and assigns so long as any of the Indebtedness remains unpaid and even though the
   Indebtedness may from time to time be zero dollars ($0.00).
  GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before or after any revocation hereof, without notice or demand
  and without lessening Guarantor's liability under this Guaranty, from time to time: (A) prior to revocation as set forth above, to make one or more
                                                                                1
                         Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21             Page 60 of 115


Loan Number 2016-431


addltlonal secured or unsecured loans to Borrower, to lease equipment or other goods to Borrower, or otherwise to extend addlUonal credit to Borrower;
(B) to alter, compromise, renew, extend, accelerate, or otherwise change one or more times the time for payment or other terms of the Indebtedness or
any part of the Indebtedness, lncludlng Increases and decreases of the rate of Interest on the Indebtedness: extensions may be repeated and may be for
longer than the original loan term; (C) to take and hold security for the payment of this Guaranty or the Indebtedness, and exchange, enforce, waive,
subordinate, fall or decide not to_ perfect, and release any such security, with or 'Nithout the substitution of new collateral; (D) to release, substitute, agree
not to sue, or deal 'lllth any one or more of Borrower's sureties, endorsers, or other guarantors on any terms or In any manner Lender may choose; (E} to
determine how, when and what application of payments and credits shall be made on the Indebtedness; (F) to apply such security and direct the order or
manner of sale thereof, lnclud!ng 'Mthout llmltation, any nonjudicial sale permitted by the terms of the controlling security agreement or deed of trust, as
Lender In Its discretion may determine; (G) to sell, transfer, assign or grant participations In all or any part of the Indebtedness; and (H) to assign or
transfer this Guaranty In whole or in part.
, GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that {A} no representations or agreements
  of any kind have been made to Guarantor which would llmlt or quallfy In any way the terms of th!s Guaranty; (B} this Guaranty Is executed at Borrower's
  request and not at the request of Lender; (C) Guarantor has full po'Ner, right and authority to enter lnto this Guaranty; (D) the prov\slons of this
  Guaranty do not conflict 'Mth or result \n a default under any agreement or other lnstrument binding upon Guarantor and do not result (n a vlolatlon of any
  law, regulation, court decree or order applicable to Guarantor; (E) Guarantor has not and 1/-Jill not sell or otherwise dispose of all or substantially all of
  Guarantor's assets without the prior written consent of Lender, and has not and VJ\11 not, other than to funding sources (and/or any agent therefor) of
  Borrower, CarbonLITE Plnnpack, LLC and their respective afflltates and to other secured creditors permitted under the definitive documentation with such
  funding sources or agents therefor, assign, encumber, or hypothecate aH or substantially all of Guarantor's assets or any Interest therein; (F) upon
  Lender's request, Guarantor will provide to Lender financial and credit Information In form acceptable to Lender, and all such financial Information W'hlch
  currently has been, and all future fln.anclal Information which 'Mll be provided to Lender ls and wlll be true and correct In all materlal respects and falrly
  present Guarantor's flnanclal condition as of the dates the financial lnformat\on Is provlded; (G) no materlal adverse change has occurred In Guarantor's
  financlal condition slnce the date of the most recent flnanclal statements provided to Lender and no event has occurred which may materlally adversely
  affect Guarantor's financlal condition: (H) no \ltlgation, claim, investigation, admlnlstratlve proceeding or similar action (Including those for unpaid taxes)
  against Guarantor \s pending or threatened; (I) Lender has made no representation to Guarantor as to the creditworthiness of Borromr; and (J)
  Guarantor has establlshed adequate means of obtaining from B0rro1Ner on a continuing basis 1nformat\on regarding Borrower's financial condition,
   Guarantor agrees to keep adequately Informed from such means of any facts, events, or circumstances which might In any way affect Guarantor's risks
   under this Guaranty, and Guarantor further agrees that, absent a request for Information, Lender shall have no obligation to disclose to Guarantor any
  Information or documents acquired by Lender In the course of its relationship with Borro'Ner.
 GUARANTOR'S FINANCIAL STATEMENTS. Guarantor agrees to furnish Lender with the following;
      Annual Statements. As soon as available, but In no event later than 180 days after the end of each fiscal year, Guarantor's balance sheet and
      Income statement for the year ended, reviewed by a certified publlc accountant satisfactory to Lender.
      Tax Returns. As soon as avallable, but In no event later than thirty (30) days after the appUcable fil!ng date for the tax reporting period ended,
      Guarantor's Federal and other governmental tax returris, prepared by a tax professional satisfactory to Lender.
      Additional Requirements. AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN ONE-HUNDRED lWENTY (120) DAYS AFTER THE END
      OF THE FISCAL YEAR, BORROWER'S SCHEDULE OF DEBTS, ACCOUNTS RECEIVABLE AGING AND LISTING, ACCOUNTS PAYABLE AGING
      AND LISTING, INVENTORY AGING AND LISTING, AND RECONCILIATION OF NET WORTH AND RETAINED EARNINGS FOR THE YEAR
      ENDED.
 All financial reports required to be provided under thls Guaranty shall be prepared !n accordance with GAAP, applled on a consistent basis, and certified by
 Guarantor as being true and correct.
 GUARANTOR'S WAIVERS. Except as prohibited by applicable law, Guarantor waives any right to require Lender to (A) make any presentment,
 protest, demand, or notice of any kind, Including notice of change of any terms of repayment of the Indebtedness, default by Borrower or any other
 guarantor or surety, any action or nonactlon taken by Borrower, Lender, or any other guarantor or surety of Borromr, or the creation of new or addltional
 Indebtedness: (B) proceed against any person, Including Borrower, before proceeding against Guarantor; (C) proceed against any collateral for the
 Indebtedness, Including Borrower's collateral, before proceeding against Guarantor: (D) apply any payments or proceeds received against the
 Indebtedness in any order; (E) give notice of the terms, time, and place of any sale of the collateral pursuant to the Uniform Commercial Code or any
 other law governing such sale: (F) dlsclose any lnfonnation about the Indebtedness, the Borromr, the collateral, or any other guarantor or surety, or
 abo1:,1t any action or nonactlon of Lender; or (G) pursue any remedy or course of action In Lender's pomr whatsoever.
 Guarantor also waives any and all rights or defenses arising by reason of (H} any dlsabUlty or other defense of Borrower, any other guarantor or surety or
 any other person; (I) the cessation from any cause whatsoever, other than payment In full, of the Indebtedness; (J) the appllcat!on of proceeds of the
 Indebtedness by Borromr for purposes other than the purposes understood and Intended by Guarantor and Lender: (K) any act of omission or
 commlss!on by Lender which directly or Indirectly results In or contributes to the discharge of Borro'Ner or any other guarantor or surety, or the
 Indebtedness, or the loss or release of any collateral by operation of law or other'Nise; (L) any statute of limitations In any action under this Guaranty or
 on the Indebtedness; or (M) any modification or change in terms of the Indebtedness, whatsoever, !nclud\ng without lim\tation, the renewal, extension,
 acceleration, or other change In the time payment of the Indebtedness Is due and any change in the Interest rate, and includlng any such modification or
 change In tenns after revocation of this Guaranty on the Indebtedness incurred prior to such revocation.
 Guarantor waives all rights of subrogation, reimbursement, lndemnlflcat\on, and contribution and any other rights and defenses that are or may become
 avallable to Guarantor by reason of CaUfornla Civ\l Code Sections 2787 to 2855, Inclusive.
 Guarantor walves all rights and any defenses arising out of an election of remedies by Lender even though that the election of remedies, such as a
 non-Judlclal foreclosure 'Mth respect to security for a guaranteed obllgatlon, has destroyed Guarantor's rights of subrogation and reimbursement against
 Borrower by operation of Section 580d of the California Code of Civil Procedure or otherwise,
 Guarantor waives all rights and defenses that Guarantor may have because Borrower's obligation Is secured by real property. Thls means among other
  things: (N) Lender may collect from Guarantor without first foreclosing on any real or personal property collateral pledged by Borrower.          (0)   If Lender
  forecloses on any real property collateral pledged by Borrower: (1) the amount of Borrower's obligatlon may be reduced only by the price for which the
  collateral is sold at the foreclosure sale, even If the collateral Is worth more than the sale price. (2) Lender may collect from Guarantor even If Lender, by
  foreclosing on the real property collateral, has destroyed any right Guarantor may have to collect from Borro'Ner. This Is an unconditional and Irrevocable
                                                                               2
                       Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21             Page 61 of 115


Loan Number 2016-431


waiver of any rights an? defenses Guarantor may have because Borrower's obligation Is secured by real property. These rights and defenses Include, but
are not l!mlted to, any rights and defenses based upon Section 580a, 580b, 580d, or 726 of the Code of Clvl\ Procedure,
Guarantor understands and agrees that the foregoing wa!vers are uncondltlonal and Irrevocable waivers of substantive rights and defenses to INhlch
Guarantor might ot~erwlse be entitled under state and federal law. The rights and defenses waived include, without llmitatlon, those provided by Callfornla
laws of suretyshlp and guaranty, antl~deflciency lam, and the Uniform Commercial Code. Guarantor ackno'Nledges that Guarantor has provided these
waivers of rights and defenses 'Nith the Intention that they be fully relied upon by Lender. Guarantor further understands and agrees that thls Guaranty Is a
separate and Independent contract between Guarantor and Lender, given for full and ample consideration, and \s enforceable on Its ovm terms, Untn all of
the Indebtedness is paid In full, Guarantor walves any right to enforce any remedy Guarantor may have against the Borro1N0r or any other guarantor, surety,
or other person, and further, Guarantor waives any right to participate in any collateral for the Indebtedness now or hereafter held by Lender.
Guarantor's Understanding With Respect To Waivers. Guarantor warrants and agrees that each of the waivers set forth above Is made with
Guarantor's full knowledge of Its significance and consequences and that, under the circumstances, the waivers are reasonable and not contrary to public
policy or law, lf any such waiver is determined to be contrary to any appl\cable law or publlc pollcy, such waiver .shall be effective only to the extent
permitted by law or public policy.
Subordination of Borrower's Debts to Guarantor. Guarantor agrees that the Indebtedness, 'Nhether now existing or hereafter created, shall be superior
to any claim that Guarantor may now have or hereafter acquire against Borrower, 'Nhether or not Borro1N0r becomes Insolvent. Guarantor hereby expressly
subordinates any c\alm Guarantor may have against Borrower, upon any account whatsoever, to any claim that Lender may now or hereafter have against
Borrower. In the event of insolvency ahd consequent Uqu\datlon of the assets of Borrov,,,er, through bankruptcy, by an assignment for the benefit of
creditors, by voluntary liquldatlon, or otherwise, the assets of Borrower appllcable to the payment of the cla\ms of both Lender and Guarantor shall be paid
to Lender and shall be first applied by Lender to the Indebtedness. Guarantor does hereby assign to Lender all claims 1/v'h!ch !t may have or acquire
against Borromr or against any asslgnee or trustee ln bankruptcy of Borrower; provided however, that such assignment shall be effective only for the
purpose of assuring to Lender full payment In legal tender of the Indebtedness. If Lender so requests, any notes or credit agreements now or hereafter
evidencing any debts or obl\gatlons of Borrower to Guarantor shall be marked with a legend that the same are subject to this Guaranty and shall be
dellvered to Lender, Guarantor agrees, and Lender Is hereby authorized, In the name of Guarantor, from time to tlme to file financing statements and
continuation statements solely In respect of the Collateral and not In any other assets of the Borrower or any Guarantor,and to execute documents and to
take such other actions as Lender deems necessary or appropriate to perfect preserve and enforce Its rights under this Guaranty.
Miscellaneous Provisions. The following mlscellaneous provisions are a part of this Guaranty:
AMENDMENTS. Thls Guaranty, together with any Related Documents, constitutes the entire understanding and agreement of the parties as to the
matters set forth In th\s Guaranty, No alteration of or amendment to this Guaranty shall be effective unless given In writing and signed by the party or
parties sought to be charged or bound by the alteratlon or amendment.
ATTORNEYS' FEES; EXPENSES. Guarantor agrees to pay upon demand all of Lender's costs and expenses, 1nclud1ng Lender's attorneys' fees and
Lender's legal expenses, Incurred In connection with the enforcement of this Guaranty. Lender may hire or pay someone else to help enforce this
Guaranty, and Guarantor shall pay the costs and expenses of such enforcement. Costs and expenses Include Lender's attorneys' fees and legal expenses
Yv'hether or not there ls a lawsult, lncludlng attorneys' fees and legal expenses for bankruptcy proceedings (Including efforts to modify or vacate any
automatic stay or Injunction), appeals, and any anticipated post-Judgment col\ectlon services. Guarantor also shall pay all court costs and· such addltlonal
fees as may be directed by the court.
CAPTION HEADINGS. Caption headings ln this Guaranty are for convenience purposes only and are not to be used to Interpret or define the provisions of
this Guaranty.
GOVERNING LAW. This Guaranty will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of California without regard to Its conflicts of law provisions.
INTEGRATION. Guarantor further agrees that Guarantor has read and fully understands the terms of this Guaranty; Guarantor has had the opportunity to
be advised by Guarantor's attorney 'Mth respect to this Guaranty; the Guaranty fully reflects Guarantor's Intentions and parol evidence is not required to
Interpret the terms of this Guaranty. Guarantor hereby Indemnifies and holds Lender hahnless from all losses, clalms, damages, and costs (includlng
Lender's attorneys' fees) suffered or incurred by Lender as a result of any breach by Guarantor of the warranties, representations and agreements of this
paragraph.
INTERPRETATION. In all cases '/olhere there Is more than one Borrower or Guarantor, then all words used In this Guaranty in the slngular shall be
deemed to have been used In the plural where the context and constructlon so require; and where there is more than one Borro1N0r named In this Guaranty
or when this Guaranty ls executed by more than one Guarantor, the words "Borrower'' and "Guarantor'' respectively shall mean all and any one or more of
them. The words "Guarantor," "Borrower," and "Lender" Include the heirs, successors, assigns, and transferees of each of them. If a court finds that any
prov1slon of this Guaranty ls not valld or should not be enforced, that fact by Itself w\11 not mean that the rest of this Guaranty will not be val!d or enforced.
Therefore, a court wl!l enforce the rest of the provisions of thls Guaranty even lf a provision of this Guaranty may be found to be lnvalld or unenforceable. lf
any one or more of Borrower or Guarantor are corporations, partnerships, Hmited llablllty companies, or similar entities, It is not necessary for Lender to
Inquire into the powers of Borromr or Guarantor or of the officers, directors, partners, managers, or other agents acting or purporting to act on their behalf,
and any Indebtedness made or created ln reliance upon the professed exercise of such po1N0rs shall be guaranteed under this Guaranty.
MANDATORY FORUM SELECTION AND CONSENT TO PERSONAL JURISDICTION. Any and all disputes arising out of, In connection \>;th, or relating
to this Guaranty, or to the deaUngs between Guarantor and Lender contemplated by this Guaranty, shall be resolved \n a state court of the state of
California. Guarantor consents to the exclusive jurlsdictlon of the state courts of the State of Callfornla for the purpose of resolving such disputes.
Guarantor waives personal servi?e of any and all process, Y-lhlch may be made by any other means permitted by Callfornla law.
NOTICES. Any notice required to be g!ven under this Guaranty shall be given !n wrlting, and, except for revocation notices by Guarantor, shall be effective
when actually dellvered, when actually received by telefacslmlle (unless otherwise required by law), vv'hen deposited with a nationally recognized overnight
courier, or, If mal\ed, when deposited in the United States mall, as first class, certified or registered mail postage prepaid, directed to the addresses sham
near the beginning of this Guaranty. All revocation notices by Guarantor shall be In '#titing and shall be effective upon delivery to Lender as provided in the
section of this Guaranty entitled "DURATION OF GUARANTY." Any party may change Its address for notices under this Guaranty by giving formal written
notice to the other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Guarantor agrees to keep
Lender lnfonned at all times of Guarantor's current address, Unless other'Nise provided or required by law, \f there !s more than one Guarantor, any notice

                                                                              3
                        Case 21-10527-JTD                                   Doc 159-1                          Filed 04/01/21                           Page 62 of 115


loan Number 2016-431


given by Lender to any Guarantor Is deemed to be notice given to all Guarantors.
NO WAIVER BY LENDER. Lender shall not be deemed to have waived any rights under this Guaranty unless such waiver is given In writing and signed
by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any other right. A waiver by
Lender or a provision of this Guaranty shall not prejudice or constitute a waiver or Lender's right otherwise to demand strict compliance with that provision or
any other provision of this Guaranty. No prior waiver by Lender, nor any course or dealing between Lender and Guarantor, shall constitute a waiver of any
of Lender's rights or or any of Guarantor's obligations as to any luture transactions. Whenever the consent of Lender Is required under this Guaranty, the
granting or such consent by Lender in any Instance shall not constitute continuing consent to subsequent instances where such consent Is required and in
all cases such consent may be granted or withheld In the sole discretion of Lender.
SUCCESSORS AND ASSIGNS. Subject to any limi tations stated in this Guaranty on transrer or Guarantor's interest, this Guaranty shall be binding upon
and Inure to the benefit of the parties, their successors and assigns.
Definitions. The rollowing capitalized words and terms shall have the following meanings when used In this Guaranty. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts In lawful money of the United States of America. Words and terms used in the singular shall
Include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise defined in this Guaranty shall have
the meanings attributed to such terms in the Uniform Commercial Code:
BORROWER. The word "Borrower" means Pinnpack Packaging, LLC, a Delaware limited liability company and includes all co-signers and co-makers
signing the Note and all their successors and assigns.
GAAP. The word ''GAAP" means generally accepted accounting principles.
GUARANTOR. The word "Guarantor'' means everyone signing this Guaranty, including without limitation Carbonlite Holdings LLC, a Delaware limited
liability company, and in each case, any signer's successors and assigns.
GUARANTY. The word "Guaranty" means this guaranty from Guarantor to Lender.
INDEBTEDNESS. The word "Indebtedness" means Borrower's indebtedness to Lender as more particularly described in this Guaranty.
LENDER. The word "Lender" means STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, its successors and
assigns.
NOTE. The word "Note" means and includes without limitation all of Borrower's promissory notes and/or credit agreements evidencing Borrower's loan
obligations In favor or Lender, together with all renewals or. extensions of, modifications of, refinancings of, consolidations or and substitutions for
promissory notes or credit agreements.
RELATED DOCUMENTS. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental agreements,
guaranties, security agreements, mortgages, deeds or trust, security deeds, collateral mortgages, and all other Instruments, agreements and documents,
whether now or hereafter existing, executed In connection with the Indebtedness.
EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AN D
DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE MANNER SET FORTH IN
THE SECTION TITLED "DURATION OF GUARANTY" . NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
EFFECTIVE. THIS GUARANTY IS DATED DECEMBER 11, 2017.

GUARANTOR:




     Le

                                     \.HtfPro . V•t. 171, 10016 C091 O•HUSACot11011ll11t11091,2017   Alftlgtt.Ra11w11   •CA J.\APPSU!HD(NG'CFI\LPl'f20FC lR•Z59 PA, 2(M)




                                                                                                          4
                         Case 21-10527-JTD                     Doc 159-1           Filed 04/01/21              Page 63 of 115


Loan Number 2016-431



                                                      COMMERCIAL GUARANTY
Borrower:        Plnnpack Packaging, LLC, a Delaware limited                      Lender:          STATE OF CALIFORNIA,     DEPARTMENT                     OF
                 liability company                                                                 RESOURCES RECYCLING AND RECOVERY
                 1151 Pacific Avenue                                                               LOAN PROGRAM
                 Oxnard, CA 93033                                                                  1001 "I" STREET
                                                                                                   MAIL STOP 9A
                                                                                                   SACRAMENTO, CA 95814
Guarantor:       CarbonLITE Plnnpack, LLC, a Delaware limited
                 liabillty company
                 10250 Constellation Boulevard, #2820
                 Los Angeles 1 CA 90067


  CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
  guarantees full and punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and the perfonnance and dlscharge of all B0rro1Ner's
  obllgatlons under the Note and the Related Documents, This \s a guaranty of payment and performance and not of collectlon, so Lender can enforce this
  Guaranty against Guarantor even "Nhen Lender has not exhausted Lender's remedies against anyone else obllgated to pay the Indebtedness or against any
  collateral securing the Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor will make any payments to Lender or lts order,
  on demand, in legal tender of the United States of America, In same-day funds, without set-off or deduction or counterclalm, and wl\l other'Nise perform
  Borrower's obligations under the Note and Related Documents. Under this Guaranty, Guarantor's llabi!lty Is unlimited and Guarantor's obligations are
  continuing.
  INDEBTE.DNESS. The word "lndebledness 11 as used In this Guaranty means all of the principal amount outstanding from time to tlme and at any one or
  more times, accrued unpaid lnterest thereon and all collection costs and legal expenses related thereto permitted by law, attorneys' fees, arising from any
  and all debts, llab\Ut\es and ob!lgatlons of every nature or form, now existing or hereafter arising or acquired, that Borrolller individually or collectively or
  interchangeably with others, owes or will owe Lender. "Indebtedness" Includes, without !Imitation, loans, advances, debts, overdraft indebtedness, credit
  card indebtedness, lease obligatlons, llabilities and obligations under any interest rate protection agreements or foreign currency exchange agreements or
  commodity price protection agreements, other obligations, and !iabl!ltles of Borrower, and any present or future judgments against Borrower, future
  advances, loans or transactions that renew, extend, modify, refinance, consolidate or substitute these debts, llabllltles and obligations whether: voluntarily or
  lnvoluntarlly incurred; due or to become due by thelr terms or acceleratlon; absolute or contingent; llquldated or unUquldated; determined or undetermined;
  direct or indirect; primary or secondary In nature or arising from a guaranty or surety; secured or unsecured; Joint or several or joint and several; evidenced
  by a negotiable or non~negotiable instrument or writing; originated by Lender or another or others: barred or unenforceable against Borrower for any reason
  'Nhatsoever; for any transactions that may be voidable for any reason (such as Infancy, Insanity, u!tra v!res or otherwise); and originated then reduced or
  extinguished and then afterwards increased or reinstated,
  If Lender presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under au guaranties shall be
  cumulative. This Guaranty shall not (unless specifically provided below to the contrary) affect or Invalidate any such other guaranties, Guarantor's liability
  will be Guarantor's aggregate llabl\ity under the terms of this Guaranty and any such other unterminated guaranties.
  CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
  PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
  HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.        ACCORDINGLY, ANY PAYMENTS MADE ON THE
  INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
  REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE
  FROM TIME TO TIME.
  DURATION OF GUARANTY. This Guaranty will take effect when received by Lender without the necessity of any acceptance by Lender, or any notice to
  Guarantor or to Borrower, and will continue In full force until all the Indebtedness Incurred or contracted before receipt by Lender of any notice of revocation
  shall have been fully and finally paid and satisfied and all of Guarantors other obligations under this Guaranty shall have been performed In full. If
  Guarantor elects to revoke this Guaranty, Guarantor may only do so In 'N!'ltlng. Guarantor's written notice of revocation must be malled to Lender, bY
  certified mall, at Lender's address l\sted above or such other place as Lender may designate in writing. Written revocation of this Guaranty wl11 apply only
  to new Indebtedness created after actual receipt by Lender of Guarantor's 'N!'ltten revocation. For this purpose and without limitation, the term "new
  lndebtedness 10 does not Include the Indebtedness which at the time of notice of revocation ls contingent, unhquldated, undetermined or not due and which
  later becomes absolute, liquidated, determined or due. For thls purpose and without limitation, "new Indebtedness" does not include all or part of the
  Indebtedness that is: Incurred by Borrower prior to revocation; Incurred under a commitment that became binding before revocation: any renewals,
  extensions, substitutions, and modifications of the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before
  and after Guarantor's death or Incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's executor or
  administrator or other legal representative may terminate this Guaranty in the same manner In which Guarantor might have terminated It and 'Mth the same
  effect. Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect the liablllty of Guarantor under this
  Guaranty. A revocation Lender receives from any one or more Guarantors shall not affect the llablllty of any remaining Guarantors under this Guaranty.
  Guarantor's obllgatlons under this Guaranty sha\l be In addition to any of Guarantor's obligations, or any of them, under any other guaranties of the
   Indebtedness or any other person heretofore or hereafter given to Lender unless such other guaranties are modified or revoked In writing; and this
  Guarantor shall not, unless provided In this Guaranty, affect, Invalidate, or supersede any such other guaranty, It Is anticipated that fluctuations may
   occur In the aggregate amount of the Indebtedness covered by this Guaranty, and Guarantor speclflcally acknowledges and agrees that
   reductions In the amount of the Indebtedness, even to zero dollars ($0.00) 1 shall not constitute a termination of this Guaranty. This Guaranty Is
   binding upon Guarantor and Guarantor's heirs, successors and assigns so long as any of the Indebtedness remains unpaid and even though the
   Indebtedness may from time to time be zero dollars ($0.00).
   GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before or after any revocation hereof, without notice or demand
   and without lessening Guarantor's liability under this Guaranty, from time to time; (A) prior to revocation as set forth above, to make one or more
                          Case 21-10527-JTD                     Doc 159-1            Filed 04/01/21              Page 64 of 115


Loan Number 2016-431


  addltlonal secured or unsecured loans to Borrower, to lease equipment or other goods to Borrower, or otherwise to extend additional credit to Borrower;
  (B) lo alter, compromise, renew, extend, accelerate, or otherwise change one or more times the tlme for payment or other terms of the Indebtedness or
  any part of the Indebtedness, lncludlng Increases and decreases of the rate of Interest on the Indebtedness; extensions may be repeated and may be for
  longer than the original loan term; (C) to take and hold security for the payment of this Guaranty or the Indebtedness, and exchange, enforce, waive,
  subordinate, fall or decide not to perfect, and release any such security, 'Nlth or \\'lthout the substitution of new co\latera\: (D) to release, substitute, agree
  not to sue, or deal 'vVlth any one or more of Borrov.1er's sureties, endorsers, or other guarantors on any terms or In any manner Lender may choose; (E) to
  determine how, when and what application of payments and credits shall be made on the Indebtedness; (F) to apply such security and direct the order or
  manner of sale thereof, Including without llmltatlon, any nonjudlc\al sale permitted by the terms of the contro!llng security agreement or deed of trust, as
  Lender In Its discretion may detennlne; (G) to sell, transfer 1 assign or grant participations In all or any part of the Indebtedness; and (H) to assign or
  transfer this Guaranty In whole or in part.
  GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that (A) no representations or agreements
  of any kind have been made to Guarantor W!"lich would Umlt or qual!fy In any way the terms of this Guaranty: (B) this Guaranty ls executed at Borrov.ier's
  request and not at the request of Lender; (C) Guarantor has full power, right and authority to enter lnto this Guaranty; (D) the provisions of thls
  Guaranty do not conflict with or result In a default under any agreement or other Instrument binding upon Guarantor and do not result In a violation of any
  law, regulatlon, court decree or order applicable to Guarantor; (E) Guarantor has not and will not sell or otherwise dispose of all or substantially all of
  Guarantor's assets without the prior written consent of Lender, and has not and 'MIi not, other than to funding sources (and/or any agent thereof) of
  Borrower, CarbonLITE Plnnpack, LLC and their respective affiliates and to other secured creditors permltted under the definitive documentation 'Nlth such
  funding sources or agents therefor, assign, encumber, or hypothecate all or substantially all of Guarantor's assets or any Interest therein; (F) upon
  Lender's request, Guarantqr wlll provlde to Lender financial and credit tnforrnatlon In form acceptable to Lender, and all such financial Information Volhlch
  currently has been, and all future financial Information which \'All be provided to Lender Is and \'All be true and correct In all material respects and fairly
   present Guarantor's flnanclal condit!on as of the dates the flnanclal Information Is provided; (G) no material adverse change has occurred In Guarantor's
  financial cond\tlon since the date of the most recent financial statements provided to Lender and no event has occurred Volh!ch may materially adversely
   affect Guarantor's financial condition; (H) no Utlgatlon, claim, Investigation, administrative proceeding or similar action (!ncludlng those for unpaid taxes)
   against Guarantor Is pending or threatened; (I) Lender has made no representation to Guarantor as to the creditworthiness of Borrower; and (J)
   Guarantor has established adequate means of obtaining from Borrower on a continuing basis Information regarding Borrower's flnanc\al condition.
   Guarantor agrees to keep adequately informed from such means of any facts, events, or circumstances 'Nhlch might In any way affect Guarantor's risks
   under this Guaranty, and Guarantor further agrees that, absent a request for Information, Lender shall have no obllgat!on to disclose to Guarantor any
  Information or documents acquired by Lender ln the course of \ts relatlonshlp 'Nith Borrower.
  GUARANTOR'S FINANCIAL STATEMENTS. Guarantor agrees to furnish Lender 'Mlh the follo'.'Ang:
       Annual Statements. As soon as available, but In no event later than 180 days after the end of each fiscal year, Guarantor's balance sheet and
       Income statement for the year ended, revlev.ied by a certified public accountant satisfactory to Lender.
       Tax Returns. As soon as available, but ln no event later than thirty (30) days after the applicable filing date for the tax reporting period ended,
       Guarantor's Federal and other governmental tax returns, prepared by a tax professional satisfactory to Lender.
       Additional Requirements. AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN ONE-HUNDRED "TWENTY (120) DAYS AFTER THE END
       OF THE FISCAL YEAR, BORROWER'S SCHEDULE OF DEBTS, ACCOUNTS RECEIVABLE AGING AND LISTING, ACCOUNTS PAYABLE AGING
       AND LISTING, INVENTORY AGING AND LISTING, AND RECONCILIATION OF NET WORTH AND RETAINED EARNINGS FOR THE YEAR
       ENDED.
  All financlal reports required to be provided under this Guaranty shall be prepared In accordance wlth GMP, applied on a cons ls tent basis, and certified by
  Guarantor as being true and correct.
  GUARANTOR'S WAIVERS. Except as prohibited by applicable law, Guarantor waives any right to require Lender to (A) make any presentment,
  protest, demand, or notice of any kind, including notice of change of any terms of repayment of the Indebtedness, default by Borrower or any other
  guarantor or surety, any action or nonactlon taken by Borrower. Lender, or any other guarantor or surety of Borrower, or the creation of new or addltlonal
  Indebtedness: (B) proceed against any person, Including Borrower, before proceeding against Guarantor; (C) proceed against any collateral for the
  Indebtedness, Including Borrower's collateral, before proceeding against Guarantor; (D) apply any payments or proceeds recelved against the
  Indebtedness In any order; (E) give notlce of the terms, time, and place of any sale of the collateral pursuant to the Uniform Commercial Code or any
  other law governing such sale; (F) disclose any Information about the Indebtedness, the Borrower, the collateral, or any other guarantor or surety, or
  about any action or nonaction of Lender; or (G) pursue any remedy or course of action In Lender's power whatsoever.
  Guarantor also waives any and all rights or defenses arising by reason of (H) any dlsablllty or other defense of Borromr, any other guarantor or surety or
  any other person; (I) t~e cessation from any cause whatsoever, other than payment In full, of the Indebtedness; (J) the appllcation of proceeds of the
  Indebtedness by Borromr for purposes other than the purposes understood and Intended by Guarantor and Lender; (K) any act of omission or
  commission by Lender which directly or lndlrectly results In or contributes to the discharge of Borrol/ler or any other guarantor or surety, or the
  Indebtedness, or the loss or release of any collateral by operation of \aw or otherwise; (L) any statute of limitations in any action under this Guaranty or
  on the Indebtedness; or (M) any mod\flcatlon or change In terms of the Indebtedness, whatsoever. Including without llmltat!on, the renewal, extension,
  acceleratlon, or other change ln the time payment of the Indebtedness Is due and any change 1n the Interest rate, and Including any such modification or
  change In terms after revocation of this Guaranty on the Indebtedness incurred prior to such revocation.
   Guarantor waives a:11 rights of subrogation, reimbursement, lndemnlflcaUon, and contribution and any other rights and defenses that are or may become
   avallable to Guarantor by reason of California Civil Code Sections 2787 to 2855, Inclusive.
    Guarantor waives all rights and any defenses arising out of an election of remedies by Lender even though that the election of remedies, such as a
    non-Judlclal foreclosure 'Nith respect to security for a guaranteed obllgatlon, has destroyed Guarantor's rights of subrogation and reimbursement against
  • Borromr by operation of Section 580d of the California Code of Civil Procedure or otherNlse.                                              ·
   Guarantor waives all rights and defenses that Guarantor may have because Borrower's obligation Is secured by real property. This means among other
   things: (N) Lender may collect from Guarantor '.'Athout firat foreclosing on any real or peraonal property collateral pledged by Borrower. (0) If Lender
   forecloses on any real property collateral pledged by Borrov,rer: (1) the amount of Borrower's obligation may be reduced only by the price for 'Nhich the
   collateral Is sold at the foreclosure sa!e, even If the collateral Is worth more than the sale price. (2) Lender may collect from Guarantor even If Lender, by
   foreclosing on the real property collateral, has destroyed any right Guarantor may have to collect from Borrower, This ls an uncondltlonal and Irrevocable
                           Case 21-10527-JTD                     Doc 159-1            Filed 04/01/21              Page 65 of 115


Loan Number 2016-431


  waiver of any rights and defenses Guarantor may have because Borromr's obllgatlon ls secured by real property. These rights and defenses Include, but
  are not limited to, any rights and defenses based upon Section 580a, 580b, 580d, or 726 of the Code of Clvll Procedure.
  Guarantor understands and agrees that the foregoing waivers are uncondltional and lrrevocable waivers of substantive rights and defenses to which
  Guarantor might otherwise be entitled under state and federal law. The rights and defenses waived Include, without llmttatlon, those provided by California
  laws of suretyship and guaranty, anti-deficiency laws, and the Unlform Commercial Code. Guarantor ackno"N!edges that Guarantor has provided these
  waivers of rights and defenses with the Intention that they be fully relied upon by Lender. Guarantor further understands and agrees that this Guaranty Is a
  separate and Independent contract between Guarantor and Lender, given for full and ample consideration, and \s enforceable on Its own tenns, Until all of
  the Indebtedness Is paid In full, Guarantor waives any right to enforce any remedy Guarantor may have against the Borrower or any other guarantor, surety,
  or other person, and further, Guarantor waives any right to participate In any collateral for the Indebtedness now or hereafter held by Lender.
  Guarantor's Understanding With Respect To Waivers. Guarantor warrants and agrees that each of the waivers set forth above Is made \.\'Ith
  Guarantor's full knowledge of Its significance and consequences and that, under the circumstances, the waivers are reasonable and not contrary to public
  policy or law. If any such waiver is determined to be contrary to any applicable law or public policy, such waiver shall be effective only to the extent
  permitted by law or public policy.
  Subordination of Borrower's Debts to Guarantor. Guarantor agrees that the Indebtedness, Whether now existing or hereafter created, shall be superior
  to any claim that Guarantor may now have or hereafter acquire against Borrower, whether or not Borrower becomes Insolvent. Guarantor hereby expressly
  subordinates any cla!m Guarantor may have aga\nst Borrower, upon any account v.'hatsoever, to any claim that Lender may now or hereafter have against
  Borrower: In the event of insolvency and consequent llquldatlon of the ass_ets of Borrower, through bankruptcy, by an assignment for the benefit of
  creditors, by voluntary llquldatlon, or otherMse, the assets of Borrower applicable to the payment of the claims of both Lender and Guarantor shall be paid
  to Lender and shal! be first applied by Lender to the Indebtedness, Guarantor does hereby assign to Lender all clalms which It may have or acquire
  against Borromr or against any assignee or trustee In bankruptcy of Borromr; provided however, that such assignment shall be effective only for the
  purpose of assuring to Lender full payment In legal tender of the Indebtedness. If Lender so requests, any notes or credit agreements now or hereafter
  evidencing any debts or obligations of Borrower to Guarantor shall be marked with a legend that the same are subject to this Guaranty and shall be
  delivered to Lender. Guarantor agrees, and Lender Is hereby authorized, In the name of Guarantor, from time to lime to file financing statements and
  cont\nuatlon statements solely In respect of the Collateral and not ln 1n any other assets of the Borromr or any Guarantor and to execute documents and to
  take such other actions as Lender deems necessary or appropriate to perfect, preserve and enforce its rights under this Guaranty.
  Miscellaneous Provisions. The following miscellaneous provisions are a part of this Guaranty:
  AMENDMENTS, This Guaranty, together 'With any Related Documents, constitutes the entire understanding and agreement of the parties as to the
  matters set forth ln this Guaranty. No alterat\on of or amendment to thls Guaranty shall be effective unless given In writing and signed by the party or
  parties sought to be charged or bound by the alteration or amendment.
  ATTORNEYS' FEES; EXPENSES. Guarantor agrees to pay upon demand all of Lender's costs and expenses, Including Lender's attorneys' fees and
  Lender's legal_ expenses, Incurred In connection with the enforcement of this Guaranty. Lender may hire or pay someone else to help enforce this
  Guaranty, and Guarantor shall Pay the costs and expenses of Such enforcement. Ccists and expenses include Lender's attorneys+ fees and legal expenses
  whether or not there Is a lawsuit, Including attorneys' fees and legal expenses for bankruptcy proceedings (Including efforts to modify or vacate any
  automatic stay or Injunction), appeals, and any anticipated post"judgment collect\on services. Guarantor also shall pay all court costs and such additional
  fees as may be directed by the court
  CAPTION HEADINGS. Caption headings in this Guaranty are for convenience purposes only and are not to be used to Interpret or define the provisions of
  th!s Guaranty.
  GOVERNING LAW. This Guaranty will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws
  of the State of California without regard to Its conflicts of law provisions.
  INTEGRATION. Guarantor further agrees that Guarantor has read and fully understands the tenns of this Guaranty; Guarantor has had the opportunity to
  be advised by Guarantor's attorney with respect to this Guaranty; the Guaranty fully reflects Guarantor's Intentions and parol evidence Is not required to
  Interpret the terms of this Guaranty. Guarantor hereby Indemnifies and holds Lender hannless from all losses, clalms, damages, and costs (Including
  Lender's attorneys' fees) suffered or Incurred by Lender as a result of any breach by Guarantor of the warranties, representations and agreements of this
  paragraph.
  INTERPRETATION. In all cases 'Nhere there Is more than one Borromr or Guarantor, then all words used in this Guaranty In the slngular shall be
  deemed to have been used In the plural \-I/here the context and construction so require; and ¥/here there ls more than one Borromr named In this Guaranty
  or when this Guaranty is executed by more than one Guarantor, the words "Borrower'' and "Guarantor'1 respectively shall mean all and any one or more of
  them. The words "Guarantor," "Borrower," and "Lender'1 include the heirs, successors, assigns, and transferees of each of them. If a court finds that any
  provision of this Guaranty ls not val!d or should not be enforced, that fact by ltself will not mean that the rest of this Guaranty Will not be valid or enforced.
  Therefore, a court Will enforce the rest of the provisions of this Guaranty even If a provision of this Guaranty may be found to be Invalid or unenforceable. If
  any one or more of Borrower or Guarantor are corporations, partnerships, limited llablllty companies, or slmllar entitles, It Is not necessary for Lender to
  Inquire into the powers of Borromr or Guarantor or of the officers, d\rectors, partners, managers, or other agents acting or purporting to act on their behalf,
  and any Indebtedness made or created In rellance upon the professed exercise of such powers shall be guaranteed under this Guaranty.
   MANDATORY FORUM SELECTION AND CONSENT TO PERSONAL JURISDICTION, Any and all disputes arising out of, in connection with, or relating
   to this Guaranty, or to the deal!ngs between Guarantor and Lender contemplated by this Guaranty, shall be resolved In a state court of the State of
   California. Guarantor consents to the exclusive Jurisdiction of the state courts of the State of California for the purpose of resolving such disputes.
   Guarantor waives personal service of any and all process, which may be made by any other means permitted by California law.
   NOTICES. Any notice required to be given under this Guaranty shall be given In writing, and, except for revocation notices by Guarantor, shall be effective
   when actually dellvered, when actually received by telefacslmlle (unless otherwise required by law), when deposited with a natlonally recognized overnight
   courier, or, if malled, \-I/hen deposited !n the United States mall, as first class, certified or registered mall postage prepaid, directed to the addresses shoWf'l
   near the beginning of this Guaranty. All revocation notices by Guarantor shall be in writing and shall be effective upon delivery to Lender as provided ln the
   section of this Guaranty entitled "DURATION OF GUARANTY." Any party may change Its address for notices under this Guaranty by giving formal written
   notice to the other parties, specifying that the purpose of the notice Is to change the party's address. For notice purposes, Guarantor agrees to keep
   Lender Informed at all times of Guarantor's current address, Unless otherwise provided or required by law, lf there Is more than one Guarantor, any notice
                          Case 21-10527-JTD                     Doc 159-1            Filed 04/01/21             Page 66 of 115


Loan Number 2016-431


  given by Lender to any Guarantor is deemed to be notice given to all Guarantors.
  NO WAIVER BY LENDER. Lender shall not be deemed lo have waived any rights under this Guaranty unless such waiver is given In writing and signed
  by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any other right. A waiver by
  Lender of a provi sion of this Guaranty shall not prejudice or constitute a waiver of Lender's right otherwi se to demand strict compliance with that provision or
  any other provision of this G uaranty. No prior waiver by l ender, nor any course of dealing between Lender and Guarantor, shall constitute a waiver of any
  of Lender's rights or of any of Guarantor's obligations as lo any future transactions. Whenever the consent of Lender is required under this Guaranty, the
  granting of such consent by Lender In any instance shall not constitute conlinuing consent to subsequent instances where such consent Is required and in
  all cases such consent may be granted or wi thheld in the sole discretion of Lender.
  SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Guaranty on tra nsfer or Guarantor's Interest, this Guaranty shall be binding upon
  and inure to the benefit of the parties, their successors and assigns.
  Definitions . The following capitalized words and terms shall have the following meanings when used in this Guaranty. Unless specifically staled to the
  contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms used In the singular shall
  Include the plural, and the plural sh all include the singular, as the context may require. Words and terms not otherwise defined in this Guaranty shall have
  the meanings attributed to such terms in the Uniform Commercial Code:
  BORROWER. The word "Borrower" means Pinnpack Packaging, LLC, a Delaware limited liability company and includes all co-signers and co-makers
  signing the Note and all their successors and assigns.
  GAAP. The word "GAAP" means generally accepted accounting principles.
  GUARANTOR. The word "Guarantor" means everyone signing this Guaranty, Including without limitation CarbonLITE Pinnpack, LLC, a Delaware limited
  liability company, and in each case, any signer's successors and assigns.
  GUARANTY. The word "Guaranty" means this guaranty from Guarantor to Lender.
  INDEBTEDNESS. The word "Indebtedness" means Borrower's indebtedness to Lender as more particularly described in this Guaranty.
  LENDER. The word "Lender• means STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, Its successors and
  assigns.
  NOTE. The word "Note" means and Includes without limitation all of Borrower's promiss ory notes and/or credit agreements evidencing Borrower' s loan
  obligations in favor of Lender. together with all renewals of, extensions of, modifications of. refinancings of, consolidations of and substitutions for
  promissory notes or credit agreements.
  RELATED DOCUMENTS. The words "Related Documents" mean all promissory notes, credit agreements. loan agreements, environmental agreements,
  guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other insiruments, agreements and documents.
  whether now or hereafter existing, executed in connection with the Indebtedness.

  EACH UNDERSIGNED GUAR AN TOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
  TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND
  DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINU E UNTIL TERMINATED IN THE MANN ER SET FORTH IN
  THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
  EFFECTIVE. THIS GUARANTY IS DATED DECEMBER 11, 2017.

  GUARANTOR:



   CARBONLI                                        RE LIMITED LIABILITY COMPANY
   By: _ _4,,<~~!::::::::~-         .i=...=::~..:=::====~
   Leon Fara
   CarbonLITE Plnnpack,
   llablllty company
                         Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21              Page 67 of 115


Loan Number 2016-431



                                                     COMMERCIAL GUARANTY
Borrower:       Plnnpack Packaging, LLC, a Delaware limited                       Lender:          STATE OF CALIFORNIA,     DEPARTMENT                     OF
                liability company                                                                  RESOURCES RECYCLING AND RECOVERY
                1151 Pacific Avenue                                                                LOAN PROGRAM
                Oxnard, CA 93033                                                                   1001 "I" STREET
                                                                                                   MAIL STOP 9A
                                                                                                   SACRAMENTO, CA 95814
Guarantor:      CarbonLITE Pl Holdings, LLC, a Delaware limited
                liability company
                10250 Constellation Boulevard, #2820
                Los Angeles, CA 90067


 CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
 guarantees full and punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and the performance and discharge of all Borrower's
 obllgations under the Note and the Related Documents. This Is a guaranty of payment and performance and not of collection, so Lender can enforce this
 Guaranty against Guarantor even when Lender has not exhausted Lender's remedies against anyone else obligated to pay the Indebtedness or against any
 collateral securing the Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor will make any payments to Lender or Its order,
 on demand, In legal tender of the United States of America, In same-day funds, without set-off or deduction or counterclaim, and INIII otherwise perfonn
 Borrower's obllgatlons under the Note and Related Documents. Under this Guaranty, Guarantor's \labllity ls unlimited and Guarantor's obligations are
 continuing.
 INDEBTEDNESS. The word "Indebtedness" as used In this Guaranty means all of the principal amount outstanding from time to time and at any one or
 more times, accrued unpaid Interest thereon and all collect\on costs and legal expenses related thereto permitted by law, attorneys' fees, arising from any
 and all debts, !labllities and obllgat!ons of every nature or fonn, now existing or hereafter arising or acquired, that Borro'Ner lndlvldually or collectively or
 Interchangeably 'Nlth others, owes or wlll O'Ne Lender. "Indebtedness" Includes, without llm!tatlon, loans, advances, debts, overdraft Indebtedness, credit
 card Indebtedness, lease obligations, llabllities and obllgatlons under any Interest rate protection agreements or foreign currency exchange agreements or
 commodity price protection agreements, other obligations, and llab\lltles of BorrO'Ner, and any present or future Judgments against Borrower, future
 advances, loans or transactions that renew, extend, mod\fy, refinance, consolidate or substitute these debts, llabllltles and obllgatlons 'Whether: voluntarily or
 Involuntarily Incurred; due or to become due by their terms or acceleration; absolute or contingent; liquidated or unllquldated; determined or undetermined;
 direct or Indirect; primary or secondary In nature or arising from a guaranty or surety; secured or unsecured; Joint or several or Joint and several; evidenced
 by a negotiable or non·negotiable Instrument or IM"itlng; originated by Lender or another or others; barred or unenforceable against BorroYJer for any reason
 whatsoever: for any transactions that may be voidable for any reason (such as Infancy, Insanity, ultra vlres or otherwise); and originated then reduced or
 extinguished and then afteiwards Increased or reinstated.
 If Lender presently holds one or more guaranties, or hereafter receives addltlonal guaranties from Guarantor, Lender's rights under all guaranties shall be
 cumulative. Thls Guaranty shall not (unless specifically provided below to the contrary) affect or inval!date any such other guaranties. Guarantor's Uablllty
 will be Guarantor's aggregate llabl\ity under the terms of th\s Guaranty and any such other unterminated guaranties.
  CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
  PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING DR
  HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.        ACCORDINGLY, ANY PAYMENTS MADE ON THE
  INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
  REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE
  FROM TIME TO TIME.
  DURATION OF GUARANTY. This Guaranty will take effect 'When received by Lender IN!thout the necessity of any acceptance by Lender, or any notice to
  Guarantor or to Borrower, and INIU continue In full force untll all the Indebtedness Incurred or contracted before receipt by Lender of any notice of revocation
  shall have been fully and finally paid and satisfied and all of Guarantors other obligations under this Guaranty shall have been performed In full. If
  Guarantor elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor's IM"ltten notice of revocation must be malled to Lender, by
  certified mail, at Lender's address llsted above or such other place as Lender may designate in wrlt!ng. Written revocation of this Guaranty will apply only
  to new Indebtedness created after actual receipt by Lender of Guarantor's IM"ltten revocation. For th\s purpose and without llmitatlon, the term "new
  lndebtedness'1 does not Include the Indebtedness whlch at the time of notice of revocation !s contlngent 1 unliquldated, undetermined or not due and vVhich
  later becomes absolute, liquidated, detennlned or due. For this purpose and without llm\tation, "new Indebtedness" does not Include all or part of the
  Indebtedness that is: Incurred by Borrov.rer prior to revocation: Incurred under a commitment that became binding before revocation: any renewals,
  extensions, substitutions, and modlflcat\ons of the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before
  and after Guarantor's death or Incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's executor or
  administrator or other legal representative may tennlnate thls Guaranty In the same manner in vVhlch Guarantor might have tennlnated It and 'Nlth the same
  effect. Release of any other guarantor or termlnatlon of any other guaranty of the Indebtedness shall not affect the liability of Guarantor under this
  Guaranty. A revocation Lender receives from any one or more Guarantors shall not affect the llablllty of any remaining Guarantors under this Guaranty.
  Guarantor's obligations under this Guaranty shall be tn addltlon to any of Guarantor's obl\gations, or any of them, under any other guaranties of the
   Indebtedness or any other person heretofore or hereafter given to Lender unless such other guaranties are modified or revoked In ~ting; and this
   Guarantor shall not, unless provided In this Guaranty, affect, Invalidate, or supersede any such other guaranty. lt Is anticipated that fluctuations may
  occur In the aggregate amount of the Indebtedness covered by this Guaranty, and Guarantor specifically acknowledges and agrees that
   reductions In the amount of the Indebtedness, even to zero dollars ($0.00), shall not constitute a ternlinat\on of this Guaranty. This Guaranty ls
   binding upon Guarantor and Guarantor's heirs, successors and assigns so long as any of the Indebtedness remains unpaid and even though the
  Indebtedness may from time to time be zero dollars ($0.00).
  GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before or after any revocation hereof, without notice or demand
  and without lessening Guarantor's liability under this Guaranty, from time to time: (A) prior to revocation as set forth above, to make one or more
                         Case 21-10527-JTD                     Doc 159-1            Filed 04/01/21             Page 68 of 115


Loan Number 2016-431


 addll\onal secured or unsecured loans to Borromr, to lease equipment or other goods to Borromr, or otherwise to extend addltlonal credit to Borrower;
 (B) to alter, compromise, renew, extend, accelerate, or otherwise change one or more tlmes the time for payment or other terms of the Indebtedness or
 any part of the Indebtedness, lncludlng increases and decreases of the rate of interest on the Indebtedness; extensions may be repeated and may be for
 longer than the original loan term; (C) to take and hold security for the payment of this Guaranty or the Indebtedness, and exchange, enforce, waive,
 subordinate, fall or decide not to perfect, and release any such security, with or without the substitution of new collateral; (D) to release, substitute, agree
 not to sue, or dea\ with any one or more of Borrower's sureties, endorsers, or other guarantors on any terms or In any manner Lender may choose; (E) to
 determlne how, when and what appllcatlon of payments and credits shall be made on the Indebtedness; (F) to apply such security and direct the order or
 manner of sale thereof, Including without llmltat\on, any nonjudlclal sale permitted by the terms of the controlling security agreement or deed of trust, as
 Lender In Its discretion may determine; (G) to sell, transfer, asslgn or grant participations In all or any part of the Indebtedness; and (H) to assign or
 transfer this Guaranty In whole or In part.
 GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that {A) no representations or agreements
 of any kind have been made to Guarantor which would llmlt or qualify in any way the terms of this Guaranty; (B) this Guaranty Is executed at Borro'Y'ler's
 request and not at the request of Lender; (C) Guarantor has full power, nght and authonty to enter Into this Guaranty; (D) the provisions of this
 Guaranty do not conflict with or result ln a default under any agreement or other Instrument binding upon Guarantor and do not result ln a vlolatlon of any
 law, regulation, court decree or order applicable to Guarantor; (E) Guarantor has not and will not sell or otherwise dispose of al\ or substantially all of
 Guarantor's assets without the prior written consent of Lender, and has not and l/w'\11 not, other than to funding sources (and/or any agent thereof) of
 Borrower, CarbonLITE Plnnpack, LLC and their respective affillates and to other secured creditors permitted under the definitive documentation with such
 funding sources or agents therefor, asslgn, encumber, or hypothecate all or substantially all of Guarantor's assets or any Interest therein: (F) upon
 Lender's request, Guarantor will provide to Lender financial and credit Information In form acceptable tci Lender, and all such flnanclal information which
 currently has been, and all future financial Information which l/w'\11 be provided to Lender ls and 1/w'\II be true and correct In all material respects and fairly
 present Guarantor's financial condltlon as of the dates the financial Information ts provided: (G) no material adverse change has occurred In Guarantor's
 financial condition since the date of the most recent financial statements provided to Lender and no event has occurred which may materially adversely
 affect Guarantor's financial condition,· (H) no litigation, claim, Investigation, administrative proceeding or similar action (lnclud!ng those for unpaid taxes)
 against Guarantor Is pending or threatened: {I) Lender has made no representation to Guarantor as to the creditworthiness of Borrower; and (J)
  Guarantor has established adequate means of obtalnlng from Borro'NE!r on a continuing basis Information regarding Borro'NBr's flnanclal condition.
 Guarantor agrees to keep adequately Informed from such means of any facts, events, or circumstances v.'h\ch might ln any way affect Guarantor's risks
 under this Guaranty, and Guarantor further agrees that, absent a request for Information, Lender shall have no obligation to disclose to Guarantor any
 Information or documents acquired by Lender in the course of its relationship lllith Borromr.
 GUARANTOR'S FINANCIAL STATEMENTS. Guarantor agrees to furnish Lender with the following:
      Annual Statements. Af. soon as avallable, but in no event later than 180 days after the end of each fiscal year, Guarantor's balance sheet and
      Income statement for the year ended, reviewed by a certified publlc accountant satisfactory to Lender.
      Tax Returns. As soon as available, but In no event later than thirty (30) days after the app\lcable fillng date for the tax reporting period ended,
      Guarantor's Federal and other governmental tax returns, prepared by a tax professional satisfactory t0; Lender.
      Additional Requirements. AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN ONE-HUNDRED 1WENTY (120) DAYS AFTER THE END
      OF THE FISCAL YEAR, BORROWER'S SCHEDULE OF DEBTS, ACCOUNTS RECEIVABLE AGING AND LISTING, ACCOUNTS PAYABLE AGING
      AND LISTING, INVENTORY AGING AND LISTING, AND RECONCILIATION OF NET WORTH AND RETAINED EARNINGS FOR THE YEAR
      ENDED.
 AU financial reports required to be provided under this Guaranty shall be prepared In accordance lllith GAAP, applied on a consistent basis, and certified by
 Guarantor as being true and correct.
 GUARANTOR'S WAIVERS. Except as prohlblled by applicable law, Guarantor waives any right to require Lender to (A) make any presentment,
 protest, demand, or notice of any kind, Including notice of change of any terms of repayment of the Indebtedness, default by Borrower or any other
 guarantor or surety, any action or nonaction taken by Borro'Ner, Lender, or any other guarantor or surety of Borromr, or the creation of new or addltlonal
 Indebtedness: (8) proceed against any person, Including Borrower, before proceeding against Guarantor; {C) proceed against any collateral for the
 Indebtedness, Including Borrower's collateral, before proceeding against Guarantor; {D} apply any payments or proceeds received against the
 Indebtedness In any order; (E) give notice of the terms, time, and place of any sale of the collateral pursuant to the Uniform Commercial Code or any
 other law governing such sale; (F) disclose any Information about the Indebtedness, the Borrower, the collateral, or any other guarantor or surety, or
 about any action or nonactlon of Lender; or (G) pursue any remedy or course of action In Lender's power whatsoever.
 Guarantor also waives any and all rights or defenses arlslng by reason of (H) any disability or other defense of Borrower, any other guarantor or surety or
 any other person; (I) the cessation from any cause whatsoever, other than payment In full, of the Indebtedness; (J) the appllcatlon of proceeds of the
 Indebtedness by Borrower for purposes other than the purposes understood and Intended by Guarantor and Lender; (K) any act of omission or
 commission by Lender which directly or indirectly results In or contributes to the discharge of Borrower or any other guarantor or surety, or the
 Indebtedness, or the loss or release of any collateral by operation of law or otherwise; (L) any statute of l\mltations In any action under thls Guaranty or
 on the Indebtedness; or (M) any modification or change !n terms of the Indebtedness, whatsoever, Including without \Imitation, the renewal, extension,
 acceleration, or other change in the time payment of the Indebtedness !s due and any change in the interest rate, and Including any such modification or
 change In terms after revocation of this Guaranty on the Indebtedness !ncurred prior to such revocation.
  Guarantor waives all rights of subrogation, reimbursement, indemnification, and contribution and any other rights and defenses that are or may become
  avallable to Guarantor by reason of Callforn\a Civil Code Sections 2787 to 2855, Inclusive.
  Guarantor waives all rights and any·defenses arising out of an electlon of remedies by Lender even though that the election of remedies, such as a
  non·jUdlcial foreclosure lllith respect to security for a guaranteed obligation, has destroyed Guarantor's rights of subrogation and reimbursement against
  Borrower by operatlpn of Section 580d of the California Code of Civil Procedure or otherwise.
  Guarantor waives all rights and defenses that Guarantor may have because Borromr's obligation \s secured by real property. This means among other
  things: (N) Lender may collect from Guarantor lllithout first foreclosing on any real or personal property collateral pledged by Borromr. (0) lf Lender
  forecloses on any real property collateral pledged by Borrower: (1} the amount of Borrower's obllgatlon may be reduced only by the price for which the
  collateral ls sold at the foreclosure sale, even lf the collateral ls worth more than the sale price. (2) Lender may collect from Guarantor even if Lender, by
  forecloslng on the real property collateral, has destroyed any right Guarantor may have to collect from Borrower. Thls Is an uncondltlonal and Irrevocable
                         Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21              Page 69 of 115


Loan Number 2016-431


 waiver of any rights and defenses Guarantor may have because Borrower's obligation !s secured by real property. These rights and defenses Include but
 are not limited to, any r!ghts and defenses based upon Section 580a, 580b, 580d, or 726 of the Code of C\vll Procedure.                          '
 Guarantor understands and agrees that the foregoing waivers are unconditlonal and Irrevocable waivers of substantive rights and defenses to which
 Guarantor might otherwise be entltled under state and federal law. The rights and defenses waived Include, without limitation, those provided by Callfomla
 laws of suretyshlp and guaranty, antl~deflciency laws, and the Uniform Commercial Code, Guarantor acknowledges that Guarantor has provided these
 waivers of rights and defenses wUh the Intention that they be fully rel\ed upon by Lender. Guarantor further understands and agrees that this Guaranty Is a
 separate and Independent contract between Guarantor and Lender, given for full and ample consideration, and Is enforceable on its own terms. Until all of
 the Indebtedness Is paid In full, Guarantor waives any right to enforce any remedy Guarantor may have against the Borrower or any other guarantor, surety,
 or other person, and further, Guarantor waives any right to participate \n any collateral for the Indebtedness now or hereafter held by Lender.
 Guarantor's Understanding With ·Respect To Waivers, Guarantor warrants and agrees that each of the waivers set forth above ls made \Ylth
 Guarantor's full knov,.,iedge of Its significance and consequences and that, under the circumstances, the waivers are reasonable and not contrary to publlc
 pollcy or law. If any such waiver Is detennlned to be contrary to any applicable law or public policy, such waiver shall be effective only to the extent
 permitted by law or public policy.
 Subordination of Borrower's Debts to Guarantor. Guarantor agrees that the Indebtedness, whether now existing or hereafter created, shall be superior
 to any c!aim that Guarantor may now have or hereafter acquire against Borrower, whether or not Borrower becomes Insolvent. Guarantor hereby expressly
 subordinates any clalm Guarantor may have against Borrower, upon any account whatsoever, to any claim that Lender may now or hereafter have against
 Borrower. \n the event of insolvency and consequent liquidation of the assets of Borrower, through bankruptcy, by an assignment for the benefit of
 creditors, by voluntary llqu\datlon, or otherNise, the assets of Borrower applicable to the payment of the claims of both Lender and Guarantor shall be paid
 to Lender and shall be first applied by Lender to the Indebtedness. Guarantor does hereby assign to Lender all claims which It may have or acquire
 against Borrower or against any assignee or trustee ln bankruptcy of Borrower: provided however, that such assignment shall be effective only for the
 purpose of assuring lo Lender full payment ln legal tender of the Indebtedness. If Lender so requests, any notes or credit agreements now or hereafter
 evidencing any debts or obllgat\ons of Borrower to Guarantor shall be marked 'Nith a legend that the same are subject to this Guaranty and shall be
 delivered to Lender, Guarantor agrees, and Lender ls hereby authorized, In the name of Guarantor, from time to time to fi\e financlng statements and
 continuation statements solely 1n respect of the Collateral and not In any other assets of the Borromr or any Guarantor and to execute documents and to
 take such other actions as Lender deems necessary or appropriate to perfect, preserve and enforce lts rights under this Guaranty.
 Miscellaneous Provisions. The foll owing miscellaneous provisions are a part of this Guaranty:
 AMENDMENTS. This Guaranty, together 'Nith any Related Documents, constitutes the entire understanding and agreement of the parties as to the
 matters set forth In this Guaranty. No alteration of or amendment to this Guaranty shall be effective unless given In writing and signed by the party or
 parties sought to be charged or bound by the alteration or amendment.
 ATTORNEYS' FEES; EXPENSES. Guarantor agrees to pay upon demand all of Lender's costs and expenses, lncludlng Lender's attorneys' fees and
 Lender's legal expenses, Incurred In connection with the enforcement of this Guaranty. Lender may hire or pay someone else to help enforce this
 Guaranty, and Guarantor shall pay the costs and expenses of such enforcement. Costs and expenses Include Lender's attorneys' fees and legal expenses
 whether or not there is a lamult, including attorneys' fees and legal expenses for bankruptcy proceedings (!ncludlng efforts to modify or vacate any
 automatic stay or Injunction), appeals, and any anticipated post-Judgment col\ectlon services. Guarantor also shall pay all court costs and such additional
 fees as may be directed by the court.
 CAPTION HEADINGS. Caption headings !n this Guaranty are for convenience purposes only and are not to be used to Interpret or define the provisions of
 this Guaranty.
 GOVERNING LAW. This Guaranty will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws
 of the State of California without regard to its conflicts of law provisions.
 INTEGRATION. Guarantor further agrees that Guarantor has read and fully understands the terms of this Guaranty; Guarantor has had the opportunity to
 be advised by Guarantor's attorney wfth respect to this Guaranty; the Guaranty fully reflects Guarantor's Intentions and paro1 evidence Is not required to
 interpret the terms of thls Guaranty. Guarantor hereby lndemnlfles and holds Lender harmless from all losses, claims, damages, and costs (Including
 Lender's attorneys' fees) suffered or Incurred by Lender as a result of any breach by Guarantor of the warranties, representations and agreements of this
 paragraph,
 INTERPRETATION. \n all cases where there Is more than one Borrower or Guarantor, then all words used tn this Guaranty In the slngular shall be
 deemed to have been used In the plural Vlhere the context and construction so require: and where there Is more than one Borromr named In this Guaranty
 or when this Guaranty Is executed by more than one Guarantor, the words "Borrower'' and 11 Guarantor'' respectlvely shall mean all and any one or more of
 them. The words "Guarantor, 11 "Borrower," and "Lender'' Include the heirs, successors, assigns, and transferees of each of them. If a court finds that any
 provision of this Guaranty Is not val!d or should not be enforced, that fact by itself wlll not mean that the rest of this Guaranty 1/1111 not be valid or enforced.
 Therefore, a court wlll enforce the rest of the provlsions of this Guaranty even If a provision of this Guaranty may be found to be invalid or unenforceable, If
 any one or more of Borrower or Guarantor are corporations, partnerships, llmlted 11abHity companies, or similar entitles, it ls not necessary for Lender to
 inquire Into the powers of Borrower or Guarantor or of the officers, directors, partners, managers, or other agents acting or purporting to act on their behalf,
 and any Indebtedness made or created In reliance upon the professed exercise of such powers shaU be guaranteed under this Guaranty.
 MANDATORY FORUM SELECTION AND CONSENT TO PERSONAL JURISDICTION. Any and all disputes arising out of, In connection with, or relating
 to this Guaranty, or to the dealings between Guarantor and Lender contemplated by this Guaranty, shall be resolved In a state court of the State of
 Callfornla. Guarantor consents to the exclus\ve Jurisdiction of the state courts of the State of Callfornla for the purpose of resolving such disputes.
 Uuarantor wa1ves--p-ers-ona1-s·ervlce- of any-and-all -process,-whlch-may- be-made by-any_ other-means_per:mltte.d..by_Cal.lfornla !aw.. ____ -~-- -----··· ·
  NOTICES. Any notice required to be given under thls Guaranty shall be given In INritlng, and, except for revocation notices by Guarantor, shall be effective
  when actually dellvered, when actually received by telefacsimile (unless otherwise required by law), when deposited with a nationally recognized overnight
  courier, or, lf malled, 'Nhen deposited In the United States mall, as first class, certified or registered mall postage prepaid, directed to the addresses shO'Ml
  near the beginning of this Guaranty. All revocation notices by Guarantor shall be In 'Nl'itlng and shaU be effective upon delivery to Lender as provided ln the
  section of this Guaranty entitled "DURATION OF GUARANTY." Any party may change Its address for notices under this Guaranty by giving fomial written
  notice to the other parties, speclfylng that the purpose of the notice Is to change the party's address. For notice purposes, Guarantor agrees to keep
  Lender informed at all times of Guarantor's current address. Unless otherwise provided or required by law, If there Is more than one Guarantor, any notice
                         Case 21-10527-JTD                    Doc 159-1           Filed 04/01/21              Page 70 of 115


Loan Number 2016-431


 given by Lender to any Guarantor is deemed to be notice given to all Guarantors.
 NO WAIVER BY LENDER. Lender shall not be deemed to have waived any rights under this Guaranty unless such waiver Is given In writing and signed
 by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any other right. A waiver by
 Lender of a provision of this Guaranty shall not prejudice or constitute a waiver of Lender's right otherwise to demand strict compliance with that provision or
 any other provision of this Guaranty. No prior waiver by Lender, nor any course of dealing between Lender and Guarantor, shall constitute a waiver of any
 of Lender's rights or of any of Guarantor's obligati ons as to any future transactions. Whenever the consent of Lender is required under this Guaranty, the
 granting of such consent by Lender in any Instance shall not constitute continuing consent to subsequent instances where such consent Is required and in
 all cases such consent may be granted or withheld In the sole discretion of Lender.
 SUCCESSORS AND ASSIGNS. Subject to any limi tations stated in this Guaranty on transfer of Guarantor's interest, this Guaranty shall be binding upon
 and inure to the benefit of the parties. their successors and assigns.
 Definitions. The following capitalized words and terms shall have the following meanings When used in this Guaranty. Unless specifically stated to the
 contrary, all references to dollar amounts shall mean amounts In lawful money of the United States of America. Words and terms used In the singular shall
 include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise defined in this Guaranty shall have
 the meanings attributed to such lerms In the Uniform Commercial Code:
 BORROWER. The word "Borrower'' means Pinnpack Packaging, LLC, a Delaware limited liability company and includes all co-signers and co-makers
 signing the Note and all their SL1ccessors and assigns.
 GAAP. The word "GAAP" means generally accepted accounting principles.
 GUARANTOR. The word "Guarantor" means everyone signing this Guaranty , including without limitation CarbonLITE Pl Holdings, LLC, a Delaware
 limited liability company, and in each case, any signer's successors and assigns.
 GUARANTY. The word "Guaranty" means this guaranty from Guarantor to Lender.
 INDEBTEDNESS. The word "Indebtedness" means Borrower's indebtedness to Lender as more particularly described in this Guaranty.
 LENDER. The word "Lender" means STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, its successors and
 assigns.
 NOTE. The word "Note· means and includes without limitation all of Borrower's promissory notes and/or credit agreements evidencing Borrower's loan
 obligations in favor of Lender, together with all renewals of, extensions of. modifications of. refinancings of, consolidations of and substitutions for
 promissory notes or credit agreements.
 RELATED DOCUMENTS. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental agreements.
 guaranties, security agreements, mortgages, deeds of tru st. security deeds, collateral mortgages, and all other Instruments, agreements and documents,
 whether now or herea fter existing. executed In connection with the Indebtedness.

 EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
 TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND
 DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE MANNER SET FORTH IN
 THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
 EFFECTIVE. THIS GUARANTY IS DATED DECEMBER 11, 2017.

 GUARANTOR:
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 71 of 115




             EXHIBIT B
                           Case 21-10527-JTD                   Doc 159-1             Filed 04/01/21            Page 72 of 115

Loan Number: 2018-450


                                                   BUSINESS LOAN AGREEMENT
 Borrower:        Pinnpack Packaging, LLC, a Delaware limited                        Lender:        STATE     OF   CALIFORNIA, DEPARTMENT                    OF
                  liability company                                                                 RESOURCES RECYCLING AND RECOVERY
                  1151 Pacific Avenue                                                               LOAN PROGRAM
                  Oxnard, CA 93033                                                                  1001 "I" STREET
                                                                                                    MAILSTOP9A
                                                                                                    SACRAMENTO CA 95814

   THIS BUSINESS LOAN AGREEMENT dated June 1, 2020, Is made and executed betwoon Pinnpack Packaging, LLC, a Delaware limited llablllty
   company ("Borrowe(') and STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY ("Lender") on the following
   terms and conditions. Borrower has received prior commercial loans from Lender or has applied to Lender for a commercial loan or loans or
   other financial accommodations, Including those which may be described on any exhibit or schedule attached to this Agreement. Borrower
   understands and agrees that: (A) in granting, renewing, or extending any Loan, Lender is relying upon Borrower's representations,
   warranties, and agreements as set forth In this Agreement; (B) the granting, renewing, or extending of any Loan by lender at all times shall be
   subject to Lender's sole judgment and discretion; and (C) all such Loans shall be and remain subject to the terms and conditions of this
   Agreement.
   TERM. This Agreement shall be effective as of June 1, 2020, and shall continue in full force and effect until such time as all of Borrower's Loans in favor of
   Lender have been paid in full, including principal, interest, costs, expenses, attorneys' fees, and other fees and charges, or until June 1, 2030.
   CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obligation to make the initial Advance and each subsequent Advance under this Agreement
   shall be subject to the fulfillment to Lender's satisfaction of all of the conditions set forth in this Agreement and in the Related Documents.
        Loan Documents. Borrov.er shall provide to Lender the following documents for the Loan: (1) the Note; (2) Security Agreements granting to
        Lender security interests in the Collateral; (3) financing statements specifically describing the Collateral and all other documents perfecting Lender's
        Security Interests; (4) evidence of insurance as required below; (5) guaranties; (6) together VoAth all such Related Documents as Lender may
        require for the Loan; all in form and substance satisfactory to Lender and Lender's counsel.
        Borrower's Authorization. Borrower shall have provided in form and substance satisfactory to Lender property certified resolutions, duly authorizing
        the execution and delivery of this Agreement, the Note and the Related Documents. In addition, Borrower shall have provided such other resolutions,
        authorizations, documents and instruments as Lender or its counsel, may require.
        Payment of Fees and Expenses. Borrov.er shall have paid to Lender all fees, charges, and other expenses 'Mlich are then due and payable as
        specified in this Agreement or any Related Document.
        Representations and Warranties. The representations and warranties set forth in this Agreement, in the Related Documents, and in any document
        or certificate delivered to Lender under this Agreement are true and correct
        No Event of Default. There shall not exist at the time of any Advance a condition which 'M>Uld constitute an Event of Default under this Agreement or
        under any Related Document.
   REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as of the date of this Agreement, as of the date of each
   disbursement of loan proceeds, as of the date of any renewal, extension or modification of any Loan, and at all times any Indebtedness exists:
        Organization. Borrower is a limited liability company which is, and at all times shall be, duly organized, validly existing, and in good standing under
        and by virtue of the law.s of the State of Delaware. Borrower is duly authorized to transact business in all other states in which BorroVYer is doing
        business, having obtained all necessary filings, governmental licenses and approvals for each state in 'Mlich Borrower is doing business. Specifically,
        Borrower is, and at all times shall be, duly qualified as a foreign limited liability company in all states in Wlich the failure to so qualify would have a
        material adverse effect on its business or financial condition. Borrower has the full power and authority to own its properties and to transact the
        business in which it is presently engaged or presently proposes to engage. Borrower maintains an office at 1151 Pacific Avenue, Oxnard, CA
        93033. Unless Borrower has designated otherwise in Y-Jl'iting, the principal office is the office at which Borrower keeps its books and records including
        its records concerning the Collateral. Borrower v,..;11 notify Lender prior to any change in the location of Borrov.er's state of organization or any change
        in Borrov.er's name. Borrower shall do all things necessary to preserve and to keep in full force and effect its existence, rights and privileges, and
        shall comply with all regulations, rules, ordinances, statutes, orders and decrees of any governmental or quasi-governmental authority or court
        ~pplicable to Borrov.er and Borro......er's business activities.
        Assumed Business Names. Borrower has filed or recorded all documents or filings required by law relating to all assumed business names used by
        Borrower. Excluding the name of Borrower, the folloWng is a complete list of all assumed business names under 'Mlich Borrov-.er does business:
        None.
        Authorization. Borrov,.,er's execution, delivery, and performance of this Agreement and all the Related Documents have been duly authorized by all
        necessary action by Borrov.er and do not conflict VoAth, result in a violation of, or constitute a default under (1) any provision of (a) Borrov,.,er's
        articles of organization or membership agreements, or (b) any agreement or other instrument binding upon Borrov-.er or (2) any law,
        governmental regulation, court decree, or order applicable to Borrower or to Borrower's properties.
        Financial Information. Each of Borro'v\ler's financial statements supplied to Lender truly and completely disclosed Borrower's financial condition as of
        the date of the statement, and there has been no material adverse change in Borrower's financial condition subsequent to the date of the most recent
        financial statement supplied to Lender. Borrov.er has no material contingent obligations except as disclosed in such financial statements.
        Legal Effect. This Agreement constitutes, and ariy instrument or agreement Borrower is required to give under this Agreement when delivered will
        constitute legal, valid, and binding obligations of Borrower enforceable against Borrower in accordance v.fth their respective terms.
        Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's financial statements or in Y-Jl'iting to Lender and as
        accepted by Lender, and except for property tax liens for taxes not presently due and payable and other Permitted Liens, Borrower 01M1s and has good
        title to all of Borrower's properties free and clear of all Security Interests, and has not executed any security documents or financing statements relating
        to such properties. All of Borrower's properties are titled in Borrower's legal name, and Borrower has not used or filed a financing statement under

                                                                                 1
                          Case 21-10527-JTD                     Doc 159-1             Filed 04/01/21             Page 73 of 115

Loan Number: 2018-450


       any other name for at least the last five (5) years.
       Hazardous Substances.        Except as disclosed to and acknowledged by Lender in wifing, Borrower represents and warrants that:               (1)   During the
       period of Borro...ver's ov.nership of the Collateral, there has been no use, generation, manufacture, storage, treatment, disposal, release or threatened
       release of any Hazardous Substance by any person on, under, about or from any of the Collateral. (2) Borrower has no knowledge of, or reason to
       believe that there has been (a) any breach or violation of any Environmental Laws; (b) any use, generation, mam.Jfacture, storage, treatment,
       disposal, release or threatened release of any Hazardous Substance on, under, about or from the Collateral by any prior olMlers or occupants of any of
       the Collateral; or (c) any actual or threatened litigation or claims of any kind by any person relating to such matters. (3) Neither Borrov.er nor any
       tenant, contractor, agent or other authorized user of any of the Collateral shall use, generate, manufacture, store, treat, dispose of or release any
       Hazardous Substance on, under, about or from any of the Collateral; and any such activity shall be conducted in compliance with all applicable federal,
       state, and local laws, regulations, and ordinances, including without limitation all Environmental Law.;. Borrov.er authorizes Lender and its agents to
       enter upon the Collateral to make such inspections and tests as Lender may deem appropriate to determine compliance of the Collateral \\1th this
       section of the Agreement. Any inspections or tests made by Lender shall be at Borrov.ier's expense and for Lender's purposes only and shall not be
       construed to create any responsibility or liability on the part of Lender to Borrov.er or to any other person. The representations and warranties
       contained herein are based on Borrov.er's due diligence in investigating the Collateral for hazardous waste and Hazardous Substances. Borrov.ier
       hereby (1) releases and waives any future claims against Lender for indemnity or contribution in the event Borrov.ier becomes liable for cleanup or
       other costs under any such laws, and (2) agrees to indemnify, defend, and hold harmless Lender against any and all claims, losses, liabilfties,
       damages, penalties, and expenses Wich Lender may directly or indirectly sustain or suffer resulting from a breach of this-section of the Agreement or
       as a consequence of any use, generation, manufacture, storage, disposal, release or threatened releas·e of a hazardous waste or substance on the
       GoUateral. The provisions of this section of the Agreement, including the obligation to indemnify and defend, shall survive the payment of the
       Indebtedness and the termination, expiration or satisfaction of this Agreement and shall not be affected by Lender's acquisition of any interest in any of
       the Collateral, Wetherby foreclosure or othel"Mse.
       Litigation and Claims. No litigation, claim, investigation, administrative proceeding or similar action (including those for unpaid taxes) against
       Borrower is pending or threatened, and no other event has occurred whic~ may materially adversely affect Borrov.ier's financial condition or properties,
       other than litigation, claims, or other events, if any, that have been disclosed to and acknowledged by Lender in w-iting.
       Taxes. To the best of Borrov.er's knowledge, all of Borrov.-er's tax returns and reports that are or were required to be filed, have been filed, and all
       taxes, assessments and other governmental charges have been paid in full, except those presently being or to be contested by Borrov.er in good faith
       in the ordinary course of business and for v.'hich adequate reserves have been provided.
       Lien Priority. Unless othel"Mse previously disclosed to Lender in 'M"ffing, Borroy..,er has not entered into or granted any Security Agreements, or
       permitted the filing or attachment of any Security Interests on or affecting any of the Collateral directly or indirectly securing repayment of Borrower's
       Loan and Note, that \Wuld be prior or that may in any way be superior to Lender's Security Interests and rights in and to such Collateral.
       Binding Effect. This Agreement, the Note, all Security Agreements (if any), and all Related Docume.nts are binding upon the signers thereof, as well
       as upon their successors, representatives and assigns, and are legally enforceable in accordance \\1th their respective terms.
   AFFIRMATIVE COVENANTS. Borro'Ner covenants and agrees with Lender that, so long as this Agreement remains in effect, Borrov.er will:
       Notices of Claims and Litigation. Promptly inform Lender in w-iting of (1) all material adverse changes in Borrower's financial condition, and (2)
       all existing and all threatened litigation, claims, investigations, administrative proceedings or similar actions affecting Borroy..,er or any Guarantor v.'hich
       could materially affect the financial condition of Borrov.ier or the financial condition of any Guarantor.
       Financial Records. Maintain its books and records in accordance \\1th GAAP, applied on a consistent basis, and permit Lender to examine and audit
       Borrov.ier's books and records at all reasonable times.
       Financial Statements.      Furnish Lender v,..;th the folfoWng:
            Annual Statements. As soon as available, but in no event later than 180 days after the end of each fiscal year, Borro...ver's balance sheet and
            income statement for the year ended, reviev.ed by a certified public accountant satisfactory to Lender.
            Tax Returns. As .soon as available,· but jn no event later than thirty (30) days after the applicable filing date for the tax reporting period ended,
            Borrov.er's Federal and other governmental tax returns, prepared by a tax professional satisfactory to Lender.
             Additional Requirements. AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN ONE-HUNDRED lWENTY (120) DAYS AFTER THE
             END OF THE FISCAL YEAR, BORROWER"S SCHEDULE OF DEBTS, ACCOUNTS RECEIVABLE AGING AND LISTING. ACCOUNTS
             PAYABLE AGING AND LISTING, INVENTORY AGING AND LISTING. AND RECONCILIATION OF NET WORTH AND RETAINED EARNINGS
             FOR THE YEAR ENDED.
       All financial reports required to be provided under this Agreement' shall be prepared in accordance with GAPP, applied on a consistent basis, and
       certified by Borrower as being true and correct.
       Additional Information. Funiish su::h additional information and statements, as Lender may request from time to time.
       Insurance. Maintain fire and other risk insurance, public liability insurance,_ and such other insurance as Lender ITlay require v,,ith respect to
       Borrov.ier's properties and operations, in form, amOunts, coverages and with insurance companies acceptable to Lender. Borrov.er, upon request of
       Lender, will deliver to Le'nder from time to time the policies or certificates of insurance in form satisfactory to Lender, including stipulations that
       coverages will not be cancelled or diminished Wthout at least thirty (30) days prior w-itten notice to Lender. Each insurance p"olicy also shall include
       an endorsement providing that coverage in favor of Lender v.111 not be impaired in any way by any act, omission or default of Bol"r'ov.er or any other
       person. In connection \\1th all policies covering assets in v.'hich Lender holds or is offered a security interest for the Loans, Borrov.-er v.111 provide
       Lenderv.,;th such lender's loss payable or other endorsements as Lender may require.
        Insurance Reports. Furnish to Lender, upon request of Lender, reports on each existing insurance poJicy sho'Mng such information as Lender may
        reasonably request, including v.,;thout limitation the follov.iing: (1) the name of the insurer; (2) the risks insured; (3) the amount of the policy;
        (4) the properties insured; (5) the then current property values on the basis of v.hich insurance has been obtained, and the manner of determining
        those values; and (6) the expiration date of the policy. In addition, upon request of Lender (hov.ever not more often than annually), Borrov.er v.111
        have an independent appraiser satisfactory to Lender determine, as applicable, the actual caSh value or replacement cost of any Collateral. The cost
        of such appraisal shall be paid by Borrov.ier.
                                                                                  2
                         Case 21-10527-JTD                     Doc 159-1            Filed 04/01/21              Page 74 of 115

Loan Number: 2018-450


       Guaranties. Prior to disbursement of any Loan proceeds, furnish executed guaranties of the Loans in favor of Lender, executed by the guarantors
       named below, on Lender's forms, and in the amounts and under the conditions set forth in those gu.aranties.


                      Names of Guarantors                               Amounts
                      CarbonLITE Pinnpack, LLC, a Delaware                Unlimited
                      limited liability company

                      CarbonLITE Pl Holdings, LLC, a Delaware Unlimited
                      limited liability company
                      Carbonllte Holdings LLC, a Delaware                 Unlimited
                      limited liability company

      SUBORDINATION. Prior to disbursement of any Loan proceeds, deliVer to Lender a subordinat!on agreement on Lender's forms, executed by
      Borrower's creditor named below, subordinating all of Borrov.er's indebtedness to such creditor, or such lesser amount as may be agreed to by
      Lender in Vvfiting, and any security interests in collateral securing that indebtedness to the Loans and security interests of Lender.

                           Name of Creditor                           Total Amount of Debt

                           Carbonlite Holdings LLC, a                 $10,994,303
                           Delaware limited liability company
      Other Agreements. Comply with all terms and conditions of all other agreements, v.tlether now or hereafter existing, between Borrower and any
      other party and notify Lender immediately in v.,riting of any default in connection with any other such agreements.
      Loan Proceeds. Use all Loan proceeds solely for the following specific purposes: a) $75,000.00 for the purchase of a chiller; and b)
      $925,000.00 for the installation of a chiller plant, Including leasehold Improvements and related costs, Including without limitation
      foundation construction, electrical work, and the installation of chilled water piping, gas piping, and controls.
      Taxes, Charges and Liens. Pay and discharge v.tien due all of its indebtedness and obligations, including Wthout limitation all assessments,
      taxes, governmental charges, levies and liens, of every kind and nature, imposed upon Borro\o\ler or its properties, income, or profits, prior to the
      date on which penalties 'NOuld attach, and all lawful claims that, if unpaid, might become a lien or charge upon any of Borrower's properties,
      income, or profits. Provided ho\o\lever, Borrov-.er will not be required to pay and discharge any such assessment, tax, charge, levy, Hen or claim so
      long as (1) the legality of the same shall be contested in good faith by appropriate proceedings, and (2) BorrovVer shall have established on
      Borrower's books ad.equate reserves with respect to such contested assessment, tax, charge, levy, rien, or claim in accordance Wth GAAP.
      Performance. Perform and comply, in a timely manner, with a.II terms, conditions, and provisions set forth in this Agreement, in the Related
      Documents, and in all other instruments and agreements betv.een BorrovVer and Lender. Borrov-.er shall notify Lender immediately in v.fiting of
      any default in connection Wth any agreement.
      Operations. Maintain executive and management personnel with substantially the same qualifications and experience as the present executive
      and management personnel; provide witten notice to Lender of any change in executive and management personnel; conduct its business affairs
      in a reasonable and prudent manner.
      Environmental Studies. Promptly conduct and complete, at BorrovVer's expense, all such investigations, studies, samplings and testings as may
      be requested by Lender or any governmental authority relative to any substance, or any waste or by-product of any substance defined as toxic or a
      hazardous substance under applicable federal, state, or local law, rule, regulation, order or directive, at or affecting any property or any facility
      ov...n~d, leased or used by Borrower.
      Compliance with Governmental Requirements. Comply with all law.;, ordinances, and regulations, now or hereafter in effect, of all
      governmental authorities applicable to the conduct of BorrovVer's properties, businesses and operations, and to the use or occupancy of the
      Collateral, including 'Mthout limitation, the Americans With Disabilities Act. Borrower may contest in good faith any such law, ordinance, or
      regulation and 'Mthhold compliance during any proceeding, including appropriate appeals, so long as Borrov.er has notified Lender in v.riting prior
      to doing so and so long as, in Lehder's sole opinion, Lender's interests in the Collateral are not jeopardized. Lender may require Borrov-.er to post
      adequate security or a surety bond, reasonably satisfactory to Lender, to protect Lender's interest.
      Inspection. 'Permit employees or agents of Lender at any reasonable ti~ to inspect any and all Collateral"for the Loan or Loans and Borrov-.er's
      other properties and to examine or audit Borrower's books, accounts, and records and to make copies and memoranda of BorrovVer's books,
      accounts, and records. lf Borrower now or at any time hereafter maintains any records (including v.1thout limitation computer generated records
      and computer software programs for the generation of such records) in the possession of a third party, Borrower, upon request of Lender, shall
      notify such party to permit Lender free access to such records at all reasonable times and to provide Lender 'Mth copies of any records it may
      request, all at Borrov.er's expense.
      Environmental Compliance and Reports. Borrov-.er shall comply in all respects v.1th any and all Environmental Laws; not cause or permit to
      exist, as a result of an intentional or unintentional action or omission on Borrov-.er's part or on the part of any third party, on property ov...ned and/or
     occupied by Borrov.er, any environmental activity where damage may result to the environment unless Such environmental activity is pursuant to
     and in compliance v.1th the conditions of a permit issued by the appropriate federal, state or local governmental authorities; shall furnish to Lender
     promptly and in any event within thirty (30) days after receipt thereof a copy of any notice, summons, lien, citation, directive, letter or other
     communication from any governmental agency or instrumentality concerning any intentional or unintentional action or omission on BorrovVer's part
     in connection vith any environmental activity whether or not there is damage to the environment and/or other natural resources.
     Additional Assurances. Make, execute and deliver to Lender such promissory notes, mortgages, deeds of trust, security agreements,
     assignments, financing statements, instruments, documents and other agreements as Lender or its attorneys may reasonably request to evidence
     and secure the Loans and to perfect all Security Interests.

                                                                               3
                           Case 21-10527-JTD                   Doc 159-1            Filed 04/01/21            Page 75 of 115

Loan Number: 2018-450

   LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's interest in the Collateral or if Borrower
   fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Borrov-.er's failure to discharge or pay 'Mlen
   due any amounts Borrower is required to discharge or pay under this Agreement or any Related Documents, Lender on Borrower's behalf may {but shall
   not be obligated to) take any action that Lender deems appropriate, including but not limited to discharging or paying all taxes, liens, security interests,
   encumbrances and other claims, at any time levied or placed on any Collateral and paying all costs for insuring, maintaining and preserving any
   Collateral. All such expenditures incurred or paid by Lender for such purposes v,,i[I then bear interest at the rate charged under the Note from the date
   incurred or paid by Lender to the date of repayment by Borrov.er. All such expenses will become a part of the Indebtedness and, at Lender's option, v.All
   (A) be payable on demand; (8) be added to the balance of the Note and be apportioned among and be payable v.1th any installment payments to
   become due during either (1) the term of any applicable insurance policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
   payment which v.AII be due and payable at the Note's maturity.
   NEGATIVE COVENANTS. Borrov.er covenants and agrees v,,ith Lender that while this Agreement is in effect, Borrower shall not, without the prior
   written consent of Lender:
        Disposition and Liens. (1) Sell all or substantially all of Borrower's assets or assign, pledge, mortgage, grant a security interest in, or encumber
        any of Borro-..ver's assets (except as allowed as Permitted Liens), or (2) sell with recourse any of Borrowers accounts, except to Lender.
        Continuity of Operations. (1) Engage in any business activities substantially different than those in which Borrower is presently engaged, (2)
        cease operations, liquidate, merge, transfer, acquire or consolidate Wth any other entity, change its name, dissolve or transfer or sell Collateral out
        of the ordinary course of business, or (3) make any distribution v,,ith respect to any capital account, whether by reduction of capital or otherVvise,
        other than with respect to dividends and distributions payable in cash or equity to its direct or indirect equity holders.
        Loans, Acquisitions and Guaranties. (1) Loan, invest in or advance money or assets to any other person, enterprise or entity, other than to its
        direct or indirect equity holders and other than as may be permitted under the terms of definitive documentation entered into v.1th any funding
        sources (and/or any agent thereof) of Borrov.er, Carbonlite Pinnpack, LLC and their respective affiliates, (2) purchase, create or acquire any
        interest in any other enterprise or entity, or (3) incur any obligation as surety or guarantor other than in the ordinary course of business or any
        obligations owing from time to time to any funding sources (and/or any agent thereof) of Borrower, Carbonlite Pinnpack, LLC and their respective
        affiliates.
        Agreements. Enter into any agreement containing any provisions v.ihich wuuld be violated or breached by the performance of Borrov.er's
        obligations under this Agreement or in connection herewith.
   CESSATION OF ADVANCES. Jf Lender has made any commitment to make any Loan to Borrov.er, whether under this Agreement or under any other
   agreement, Lender shall have no obligation to make Loan Advances or to disburse Loan proceeds if: (A) Borro'Aer or any Guarantor is in default
   under the terms of this Agreement or any of the Related Documents or any other agreement that Borrower or any Guarantor: has with Lender; (B)
   Borrower or any Guarantor dies, becomes incompetent or becomes insolvent, files a petition in bankruptcy or similar proceedings, or is adjudged a
   bankrupt; (C) there occurs a material adverse change in Borro1Aer's financial condition, in the financial condition of any Guarantor, or in the value of
   any Collateral securing any Loan; or (D) any Guarantor seeks, claims or otherVvise attempts to limit, modify or revoke such Guarantor's guaranty of
   the Loan or any other Joan with Lender.
   RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff in all Borrower's accounts with Lender (whether
   checking, savings, or some other account). This includes all accounts Borrov.er holds jointly with someone else and all accounts Borrower may open in
   the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for v.ihich setoff would be prohibited by law. Borrov.er
   authorizes Lender, to the extent permitted by applicable law, to charge or setoff all sums owing on the Indebtedness against any and all such accounts.
   DEFAULT. Each of the folloWng shall constitute an Event of Default under this Agreement:
        Payment Default.     Borrower fails to make any payment when due under the Loan.
        Other Defaults. Borrower fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreement or in any
        of the Related Documents or to comply with or to peliorm any term, obligation, covenant or condition contained in any other agreement betv.een
        Lender and Borrower.
        False Statements. Any warranty, representation or statement made or furnished to Lender by Borro......er or on Borrower's behalf under this
        Agreement or the Related Documents is false or misleading in any material respect, either now or at the time made or furnished or becomes false
        or misleading at any time thereafter.
        Insolvency. The dissolution of Borrower (regardless of v.ihether election to continue is made), the withdrawal of HPC Industries LLC as a member
        of Carbonlite Holdings LLC, the withdra'NBI of CarbonLite Holdings LLC as the member of CarbonLITE Pl Holdings, LLC, the withdra'NBl of
        CarbonLITE Pl Holdings, LLC as the member of CarbonLITE Pinpack, LLC, the withdrawal of CarbonUTE Pinnpack, LLC as a member of
        Borrower, any other termination of Borrower's existence as a going business, the insolvency of Borrower, the appointment of a receiver for any part
        of Borrower's property, any assignment for the benefit of creditors, any type of creditor workout, or the commencement of any proceeding under
        any bankruptcy or insolvency laws by or against Borrower.

        Defective Collateralizatlon. This Agreement or any of the Related Documents ceases to be in full force and effect (including failure of any
        collateral document to create a valid and perfected security interest or lien) at any time and for any reason.
        Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, v.ihether by judicial proceeding, self-help,
        repossession or any other method, by any creditor .of Borrower or by any governmental agency against any collateral securing the Loan. This
        includes a garnishment of any of Borrower's accounts, including deposit accounts, v.Ath Lender. Hov.ever, this Event of Default shall not apply if
        there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of ~he creditor or forfeiture proceed_ing
        and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender mornes or a surety bond for the creditor
        or folieiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate reserve or bond for the dispute.
        Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or any Guarantor
        revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
        Right to Cure.    If any default, other than a default on Indebtedness, is curable and if Borrower or Grantor, as the case may be, has not been given

                                                                                4
                            Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21              Page 76 of 115

Loan Number: 2018-450


        a notice of a similar default 'Mthin the preceding twelve (12) months, it may be cured if Borro.......ar or Granter, as the case may be, after Lender
        sends written notice to Borrower or Granter, as the case may be, demanding cure of such default: (1) cure the default 'Mthin fifteen (15) days; or
        (2) if the cure requires more than fifteen (15) days, immediately initiate steps which Lender deems in Lender's sole discretion to be sufficient to
        cure the default and thereafter continue and complete all reasonable and necessary steps sufficient to produce compliance as soon as reasonably
        practical.
   EFFECT OF AN EVENT OF DEFAULT. If any Event of Default shall occur,. except v.here otherwse provided in this Agreement or the Related
   Documents, all commitments and obligations of Lender under this Agreement or the Related Documents or any other agreement immediately will
   terminate (including any obfigation to make further Loan Advances or disbursements), and, at Lender's option, all Indebtedness immediately will become
   due and payable, all 'Mthout notice of any kind to Borro.......er, except that in the case of an Event of Default of the type described in the "Insolvency"
   subsection above, such acceleration shall be automatic and not optional. In addition, Lender shall have all the rights and remedies provided in the
   Related Documents or availa.ble at law, in equity, or other'W'ise. Except as may be prohibite.d by applicable law, all of Lender's rights and remedies shall
   be cumulative and may be exercised sirgularty or concurrently. Election by Lender to pursue any remedy shall not exclude pursuit of any other remedy,
   and an election to make expenditures or to take action to perform an obligation of Borrov.,er or of any Grantor shall not affect Lender's right to declare a
   default and to exercise its rights and remedies.
   ADDITIONAL PR.OVISIONS EXHIBIT. An exhibit, titled "ADDITIONAL PROVISIONS EXHIBIT", is attached-to this Agreement and by this reference is
   made a part of this Agreement just as if all the provisions, terms and conditions of the Exhibit had been fully set forth in this Agreement
   WORKERS' COMPENSATION INSURANCE. Borrower agrees to maintain, and provide proof of, Workers' Compensation Insurance during the term of
   this loan.
   MISCELLANEOUS PROVISIONS.             The folbwing miscellaneous provisions are a part of this Agreement
        Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties as to
        the matters set forth in this Agreement No alteration of or amendment to this Agreement shall be effective unless given in writing and signed by
        the party or parties sought to be charged or bound by the alteration or amendment.
        Attorneys' Fees; Expenses. Borrower agrees to pay upon demand all of Lender's costs and expenses, including Lender's attorneys' fees and
        Lender's legal expenses, incurred in connection with the enforcement of this Agreement. Lender may hire or pay someone else to help enforce
        this Agreement, and Borrov-.er shall pay the costs and expenses of such enforcement. Costs and expenses include Lender's attorneys' fees and
        legal expenses v-klether or not there is a lawsuit, including attorneys' fees and legal expenses for bankruptcy proceedings {including efforts to
        modify or vacate any automatic stay or injunction), appeals, and any anticipated post-Judgment collection services. Borrower also shall pay all
        court costs and such additional fees as may be directed by the court.
       Caption Headings. c·aption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
       pro\/lsions of this Agreement · ·                     ·
       Consent to Loan Participation. Borro.......er agrees and consents to Lender's sale or transfer, whether now or later, of one or more participation
       interests in the Loan to one or more purchasers, 'M'lether related or unrelated to Lender. Lender may provide, without any limitation whatsoever, to
       any one or more purchasers, or potential purchasers, any information or knowledge Lender may have abollt Borrower or about any other matter
       relating to the Loan, and Borrower hereby waives any rights to privacy Borrower may have with respect to such matters. Borrower additionally
       waives any and all notices of sale of participation interests, as well as all notices of any repurchase of such participation interests. Borro.......er also
       agrees that the purchasers of any such participation interests will be considered as the absolute owners of such interests in the Loan and 'MIi have
       all the rights granted under the participation agreement or agreements governing the sale of such participation interests. Borro.......er further waives
       all rights of offset or counterclaim that it may have now or later against Lender or against any purchaser of such a participation interest and
       unconditionally agrees that either Lender or such purchaser may enforce Borrower's obligation under the Loan irrespective of the failure or
       insolvency of any holder of any interest in the Loan. Borro1Ner further agrees that the purchaser of any such participation interests may enforce its
       interests irrespective of any personal claims or defenses that Borrower may have· against Lender.
       Governing Law. This Agreement will be governed by federal law applicable to Lender and, to the extent not preempted by federal law,
       the laws of the State of California without regard to Its conflicts of law provisions. This Agreement has been accepted by Lender In the
       State,of California.
        No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing and
       signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any other right. A
       waiver.by Lender of a provision of this Agreement shall not prejudice or constitute a vrc1iver of Lender's right other'W'ise to demand strict compliance
       with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of dealing bet.......een Lender and Borrov.er,
       or between Lender and any Grantor, shall constitute a waiver' of any of Lender's rights or of any of Borro.......er's or any Grantor's obligations as to any
       future transactions. Wt-enever the consent of Lender is required under this Agreement, the granting of such consent by Lender in any instance
       s.hall not constitute continuing consent to subsequent instances where such consent is required and in all cases such consent may be granted or
       withheld in the sole discretion of Lender.
       Notices. Arr,/ notice required to be given under this Agreement shall be given in writing, and shall be effective 'M'len actually delivered, when
       actually received by telefacsimile (unless othervvise required by law), 'M'len deposited with a nationally recognized overnight courier, or, if mailed,
       when deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses sho\Nrl near the
       beginning of this Agreement. Any party may change its address for notices under this Agreement by giving formal written notice to the other
       parti.es, specifying that the purpose of the notice is to change the party's address. For notice purposes, Borrower agrees to keep Lender informed
       at all times of Borrov.er's current address. Unless othervvise provided or required by law, if there is more than one Borrower, any notice given by
       Lender to any Borrov.er is deemed to be notice given to all Borrowers.
       Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or unenforceable as to any
       circumstance, that findirg shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feasible, the
       offending provision shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so modified,
       it shall be considered deleted from this Agreement. Unless otherwse required by law, the illegality, invalidity, or unenforceability of any provision
       of this Agreement shall not affect the legality, validity or enforceability of any other provision of this Agreement.


                                                                                 5
                           Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21             Page 77 of 115

Loan Number: 2018-450

        Successors and Assigns. All covenants and agreements by or on behalf of Borrower contained in this Agreement or any Related Documents
        shall bind Borrov.er's successors and assigns and shall inure to the benefit of Lender and its successors and assigns. Borrower shall not,
        however, have the right to assign Borrower's rights under this Agreement or any interest therein, without the prior written consent of Lender.
        Survival of Representations and Warranties.              Borrower understands and agrees that in making the Loan, Lender is relying on all
        representations, warranties, and covenants made by Borrov.er in this Agreement or in any certificate or other instrument delivered by Borrower to
        Lender under this Agreement or the Related Documents. Borrov.er further agrees that regardless of any investigation made by Lender, all such
        representations, 1Narranties and covenants will survive the making of the Loan and delivery to Lender of the Related Documents, shall be
        continuing in nature, and shall remain in full force and effect until such time as Borrov-.er's Indebtedness shall be paid in full, or until this Agreement
        shall be terminated in the manner provided above, whichever is the last to occur.
        Time is of the Essence. Time is of the essence in the performance of this Agreement.
   DEFINITIONS. The following capitalized oords and terms shall have the following meanings when used in this Agreement. Unless specifically stated
   to the contrary, all references to. dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms used in the
   singular shall include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise defined in this
   Agreement shall have the meanings attributed to such terms in the Uniform Commercial Code. Accounting words and terms not otherwise defined in
   this Agreement shall have the meanings assigned to them in accordance with generally accepted accounting principles as in effect on the date of thls
   Agreement:
        Advance-. The v.,ord "Advance" means a disbursement of Loan funds made, or to be made, to Borrower or on Borrower's behalf on a line of credit
        or multiple advance basis under the terms and conditions of this Agreement.
        Agreement. The \o\lQrd "Agreement" means this Business Loan Agreement, as this Business Loan Agreement may be amended or modified from
        time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time to time.
        Borrower. The wurd "Borrower" means Pinnpack Packaging, LLC, a Dela1Nare limited liability company and includes all co-signers and co-makers
        signing the Note and all their successors and assigns.
        Collateral. The mrd "Collateral" has the meaning set forth in the Commercial Security Agreement of even date herewith.
        Environmental Laws. The words "Environmental La'NS" mean any and all state, federal and local statutes, regulations and ordinances relating to
        the protection of human health or the environment, including IMthout limitation the Comprehensive Environmental Response, Compensation, and
        Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and Reauthorization Act of 1986, Pub.
        L. No. 99-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource Conservation and Recovery
        Act, 42 U.S.C. Section 6901, et seq., or other applicable state or federal la'Mi, rules, or regulations adopted pursuant thereto.
        Event of Default. The 1NOrds "Event of Default" mean any Of the events of default set forth in this Agreement in the default section of this
        Agreement.
        GAAP. The word "GAAP" means generally accepted accounting principles.
        Grantor. The word "Grantor" means each and all of the persons or entities granting a Security Interest in any Collateral for the Loan, including
        vVithout limitation all Borrowers granting such a Security Interest.
        Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Loan.
        Guaranty. The mrd "Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the Note.
        Hazardous Substances. The mrds "Hazardous Substances" mean materials that, because of their quantity, concentration or physical, chemical
        or infectious characteristics, may cause or pose a present or p"otential hazard to human health or the environment when improperly used, treated,
        storeid; disposed of, generated, manufactured, transported or otherv,,.;se handled. The mrds "Hazardous Substances" are used in their very
        broadest sense and indude 'Mthout limitation any and all hazardous or toxic substances, materials or waste as defined by or listed under the
        Environmental La'Mi. The term "Hazardous Substances" also includes, ,...,;thout limitation, petroleum and petroleum by-products or any fraction
        thereof and asbestos.
        Indebtedness. The mrd "Indebtedness" means the indebtedness evidenced by the Note or Related Documents, including all principal and
        interest together ,...,;th all· other indebtedness and costs and expenses for which Borrower is responsible under this Agreement or under any of the
        Related Documents,
        Lender. The mrd "Lender" means STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, its successors
        and assigns.
        Loan. The word "Loan" means any and all loans and financial accommodations from Lender to Borrower whether now or hereafter existing, and
        ho~yer evidenced, including without limitation those loans and financial accommodations described herein or described on any exhibit or
        s~hedule attached to this Agreement from time to time.
        Note. The word "Note" nleans the Note dated June 1, 2020 and executed by Pinnpack Packaging, LLC, a Dela1Nare limited liability company in
        the principal amount of $1,000,000.00, together vVith all renewals of, extensions of, modifications of, refinancings of, consolidations of, and
        substitutions for the note or credit agreement:
        Permitted Liens. The v..ords "Permitted Liens" mean (1) liens and security interests secllring Indebtedness ov.ed by Borrower to Lender; (2)
        lie_ns for taxes, assessments, or similar charges either not .yet due or being contested in good faith; (3) liens of materialmen, mechanics,
        warehousemen, or carriers, or other like liens arising in the ordinary course Of business and securing obligations which are not yet delinquent; (4)
        purchase money liens or purchase money security interests upon or in any property acquired or held by Borro.....er in the ordinary ~our~~ of
        business; (5) liens and security interests wflich, as of the date of this Agreement, have been disclosed to and approved by the Lender 1n v.t'Ttlng;
        (6). those liens and security interests .which .in th~ aggregate constitute; an immaterial a.nd insignifi_cant monetary .amount with respect to the net
        vallle of Borrower's assets; and (7) those liens and security interests in assets other than the Collateral in favor of funding sources (and/or any
        agent thereof) of Borrower, CarbonLITE Pinn pack, LLS: and their respective affiliates.
        Related Documents.         The 1NOrds "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental

                                                                                  6
                             Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21             Page 78 of 115

Loan Number: 2018-450


         agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
         agreements and documents , whether now or hereafter existing, executed in connection with the Loan.
         Security Agreement. The words "Security Agreement" mean and include without limitation any agreements , promises, covenants , arrangements,
         understandings or other agreements, whether created by law, contract, or otherwise, evidencing, governing, representing , or creating a Security
         Interest.
         Security Interest. The words "Security Interest" mean, wi thout limitation, any and all types of collateral security, present and future, whether in
         the form of a lien, charge, encumbrance , mortgage, deed of trust, security deed, assignment, pledge, crop pledge, chattel mortgage, collateral
         chattel mortgage, chattel trust, factor's lien, equipment trust, conditiona l sale, trust receipt, lien or title retention contract, lease or cons ignment
         intended as a security device, or any other security or lien interest whatsoever whether created by law, contract, or otherwise.



   BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES
   TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED June 1, 2020.

   BORROWER:
   PINNPACK PACKAGING, LLC , a Delaware limited liability company

   By:



         By:
         Name:
         Title:



   LENDER:
   STATE OF CALIFOR.,N~ bE~           RTMENT OF RESOURCES RECYCLING AND RECOVERY

   By:            ~Cl/VIAr!P1
         Autho~         gner   =                    '




                                                                                  7
            Case 21-10527-JTD          Doc 159-1       Filed 04/01/21     Page 79 of 115

                            ADDITIONAL PROVISIONS EXHIBIT
                                 Pinn pack Packaging, LLC,
                                a Delaware limited liability company
                                         LOAN #2018-450

Usury Savings Clause. Nothing contained in the Note or any other Loan Document shall be
deemed to require the payment of interest or other charges by Borrower in excess of the amount
Lender may lawfully charge under the applicable usury laws. In the event Lender shall collect
monies which are deemed to constitute interest which would increase the effective interest rate to a
rate in excess of that permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the legal rate, shall, upon such determination, at the option of Lender, be
returned to Borrower or credited against the principal balance of any obligation secured hereby then
outstanding.

Nondiscrimination.
               (a)     Borrower agrees that until the Note has been paid in full Borrower shall not
       unlawfully discriminate against any employee or applicant for employment because of race,
       religion, color, national origin, ancestry, physical handicap, medical condition, marital status,
       age (over 40) or gender. Borrower shall insure that the evaluation and treatment of its
       employees and applicants for employment are free of such discrimination. Borrower shall
       comply with the provision of the Fair Employment and Housing Act (Government Code,
       Section 12900, et seq.) and the applicable regulations promulgated thereunder (California
       Code ofReb>ulations, Title 2, Section 7285, et seq.). The applicable regulations of the Fair
       Employment and Housing Commission implementing Government Code, Section 12990, set
       forth in Chapter 5 of Division 4 of the Title 2 of the California Code. of Regulations are
       incorporated into the Loan Agreement by reference and made a part hereof as if set forth in
       full and Borrower shall give written notice of its obligations under this clause to labor
       organizations with which it has a collective bargaining or other agreement.

               (b)      Borrower shall include the nondiscrimination and compliance provisions of
       this clause in all subcontracts to perform work/procure equipment win connection with the
       transactions contemplated by this Agreement and the Related Documents.

               (c)   Borrower, by signing the Agreement swears under penalty of perjury that no
       more than one final unappealable finding of contempt of court by federal court has been
       issued against Borrower within the immediately preceding two-year period because of
       Borrower's failure to comply with an order of a federal court which orders Borrower to
       comply with an order of the National Labor Relations Board.

               (d)   Borrower's signature affixed hereon will constitute a certification under
       penalty of perjury under the laws of the State of California that Borrower has, unless
       exempted, complied with the nondiscrimination program requirements of Government Code
       Section 12990 and Title 2, California Code of Regulations, Section 8103.

Indemnification. Borrower agrees to protect, indemnify, defend with counsel chosen by Lender
and save harmless Lender, the State of California, and its and their officers, agents and employees
from any and all claims, demands, damages, costs, expenses or liabilities arising out of or related to
the claims, demands, damages, costs and expenses of and by any and all contractors, subcontractors,
materialmen, laborers and any other Person furnishing or supplying work, services, materials or
                                                   I
           Case 21-10527-JTD         Doc 159-1        Filed 04/01/21    Page 80 of 115

supplies in connection with Borrower's business and the performance of this Loan Agreement, or
arising out of the acquisition, development, operation or maintenance of Collateral by Borrower, and
from all claims and losses accruing or resulting to any Person who may be injured or damaged in
connection with the performance of this Loan Agreement by Borrower or in connection with the
operations of Borrower's business.

Counterparts. This Agreement and any Related Document may be executed in two or more
counterparts, each of which shall be deemed an original, but an of which together shall constitute
one and the same instrument. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart. A signature on this Agreement or on any
Related Document that is delivered by facsi.mile or in PDF format by electronic mail shall have the
same effect as an original signature.

Program Requirements.
      l.      Borrower agrees to annually use an additional 1,000 tons of postconsumer plastic
      consisting of PET in its manufacturing process.

       2.      Submission of annual diversion and tonnage information. Borrower will provide an
       annual report including information to support materials (postconsumer plastic consisting of
       PET) being diverted from California non-hazardous landfills. Borrower shall maintain
       documentations verifying the tons diverted as a result of the loan (receipts, invoices, bill of
       lading, contracts, etc.) and submit that documentation as requested by Lender.

       3.      Borrower will submit to an annual site audit which will be conducted to reconfirm
       collateral, compliance of the diversion and tonnage information, any other loan covenants,
       review of the financial status of the business, insurance policies, payment of applicable taxes
       and any items deemed necessary by Lender.

       4.      If purchasing a product that is in one of the 11 State Agency Buy Recycled
       Campaign (SABRC) categories, Borrower agrees to purchase a recycled-content product, if
       available and if fitness and quality are equal to that of a non-recycled content product.

       5.      "The Department may make low interest loans to local governing bodies and private
       interest entities within a Recycling Market Development Zone." [Public Resource Code
       42023.1, Section (c)(6)]. "An applicant's project must be located within the boundaries ofa
       Recycling Market Development Zone. In the case of mobile operations, the primary business
       location for the project must be located within the boundaries of a RMDZ." [California Code
       ofRegulations, Title 14, Section 17932].

Other Terms.
      1.      Change in Ownership: Despite anything to the contrary in any Related Document, no
      change in direct or indirect ownership of thirty percent (30%) or more of Borrower's voting
      stock or limited liability company membership interests may be made without Lender's prior
      written consent. Lender may require a shareholder or member directly or indirectly owning
      thirty percent (30%) or more of the voting stock or limited liability company membership
      interests of Borrower to provide a Guaranty and, on an annual basis, furnish Lender with a
      personal financial statement and federal income tax return.


                                                  2
          Case 21-10527-JTD           Doc 159-1       Filed 04/01/21     Page 81 of 115

       2.      Purchase Money First Priority Security Interest. Lender will be advancing funds to
       Borrower under Lender's loan number 2018-450 for the purchase of the Collateral by
       disbursing funds directly to the applicable vendor or reimbursing Borrower for payment
       previously made to such vendor, thereby enabling Borrower to acquire the Collateral.
       Fu1ther, Lender will be filing a UCC Financing Statement to perfect its security interest in
       the Collateral. Lender is considering its security interest in the Collateral, when perfected, to
       be a purchase money first priority security interest.


Borrower acknowledges having read all the provisions of this Additional Provisions Exhibit
and agrees to its terms.

BORROWER:

PINNPACK PACKAGING, LLC, a Delaware limited liability company

By:    Carbonlite Pinnpack, LLC
       its Mana~
               ging M . ber        ~
      By:                                             -c::::::::
      Name: Leon Fara
      Title: Chief Executive Officer




                                                  3
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 82 of 115
                            Case 21-10527-JTD                     Doc 159-1            Filed 04/01/21              Page 83 of 115

Loan Number: 2018-450


                                                               PROMISSORY NOTE
 Borrower:         Pinnpack Packaging, LLC, a Delaware limited                         Lender:         STATE     OF   CALIFORNIA, DEPARTMENT                     OF
                   liability company                                                                   RESOURCES RECYCLING AND RECOVERY
                   1151 Pacific Avenue                                                                 LOAN PROGRAM
                   Oxnard, CA 93033                                                                    1001 "I" STREET
                                                                                                       MAIL STOP 9A
                                                                                                       SACRAMENTO, CA 95814

   Principal Amount:            $1,000,000.00                                                                                Date of Note:         June 1, 2020
   PROMISE TO PAY. Pinn pack Packaging, LLC, a Delaware limited liability company ("Borrower'') promises to pay to STATE OF CALIFORNIA,
   DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY ("Lender"), or order, in lawful money of the United States of America, the
   principal amount of One Million & 00/100 Dollars ($1,000,000.00), together with interest on the unpaid principal balance from June 8, 2020,
   until paid in full.
   PAYMENT. Borrower will pay this loan in accordance with the following payment schedule, which calculates interest on the unpaid princlpaJ
   balances as described in the "INTEREST CALCULATION METHOD" paragraph using the Interest rates described In this paragraph: 6
   monthly consecutive Interest payments, beginning July 1, 2020, with interest calculated on the unpaid principal balances using an interest
   rate of 4.000%; 113 monthly consecutive principal and Interest payments of $10,558.34 each, beginning January 1, 2021, with interest
   calculated on the unpaid principal balances using an interest rate of 4.000%; and one principal and Interest payment of $10,557.84 on June
   1, 2030, with interest calculated on the unpaid principal balances using an Interest rate of 4.000Yo. This estimated final payment is based on
   the assumption that all payments will be made exactly as scheduled; the actual final payment will be for' all principal and accrued Interest not
   yet paid, together with any other unpaid amounts under this Note. Unless otherwise agreed or required by applicable law, payments will be
   applied first to any accrued unpaid interestj then to principal; then to any unpaid collection costs; and then to any late charges. Borrower
   will pay Lender at Lender's address shown above or at such other place as Lender may designate In writing.
   INTEREST CALCULATION METHOD. Interest on this Note is computed on a 30/360 basis; that Is, with the exception of odd days before the
   first full payment cycle, monthly Interest Is calculated by applying the ratio of the interest rate over a year of 360 days, multiplied by the
   outstanding principal balance, multiplied by a month of 30 days. Interest for the odd days before the first full month ls calculated on the
   basis of the actual days and a 360-day year. All Interest payable under this Note is computed using this method.
   PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges are earned fully as of the date of the Joan and will not be subject
   to refund upon early payment (whether: voluntary or as a result of default), except as othel"Wse required by law. Except for the foregoing, Borrower
   may pay without penalty all or a portion of the amount 01Ned earlier than it is due. Early payments ,,..,.;11 no_t, unless agreed to by Lender in w-iting, relieve
   Borrower of Borro1Ner's obligation to continue to make payments under the payment schedule. Rather, early payments will reduce the principal balance
   due and may result in Borrower's making fewer payments. BorroVYer agrees not to send Lender payments marked "paid in full", "without recourse", or
   similar language. If Borro1Ner sends such a payment, Lender may accept it without losing any of Lender's rights under this Note, and Borrower v,..;rr
   remain obligated to pay any further amount owed to Lender. All written communications concerning disputed amounts, including any check or
   other payment Instrument that Indicates that the payment constitutes "payment In full" of the amount owed or that is tendered with other
   conditions or limitations or as full satisfaction of a disputed amount must be malled or delivered to: STATE OF CALIFORNIA, DEPARTMENT
   OF RESOURCES RECYCLING AND RECOVERY; LOAN PROGRAM; 1001 "I" STREET; MAIL STOP 9A; SACRAMENTO, CA 95814.
   LATE CHARGE. If a payment is 1O days or more late, Borrov.,,er will be charged 6.000% of the unpaid portion of the regularly scheduled payment.
   INTEREST AFTER DEFAULT. Upon default, the interest rate on this Note shall, rf permitted under applicable law, immediately increase by adding an
   additional 2.000 percentage point margin ("Default Rate Margin"). The Default Rate Margin shall also apply to each succeeding interest rate change
   that 'M>Uld have applied had there been no default. After maturity, or after this Note 'M>uld have matured had there been no default, the Default Rate
   Margin v,..;11 continue to apply to the final interest rate described in this Note.
   DEFAULT. Each of the fol!ov,..;ng shall constitute an event of default ("Event of Default") under this Note:
        Payment Default       Borrov.,,er fails to make any payment when due under this Note.
        Other Defaults. Borrower fails to comply \-\1th or to perform any other term, obligation, covenant or condition contained in this Note or in any of the
        related documents or to comply with or to perform any term, obligation, covenant or condition contained in any other agreement between Lender
        and Borrower.
        False Statements. Any warranty, representation or statement made or furnished to Lender by Borro1Ner or on BorroVYer's behalf under this Note
        or the related documents is false or misleading in any material respect, either now or at the time made or furnished or becomes false or misleading
        at any time thereafter.
        Insolvency. The dissolution of Borrower (regardle5:s of VY'hether election to continue is. made), the withdrawal of HPC Industries LLC as a member
        of Carbonlite Holdings LLC, the W'ithdrawal of Carbonlite Holdings LLC as the member of CarbonL1TE Pl Holdings, LLC, the W'ithdrawal of
        CarbonLITE Pl Holdings, LLC as the member of CarbonLITE Pinnpack, LLC, the W'ithdrawal of CarbonLITE Pinnpack, LLC as a member of
        Borrower, any other termination of Borrower's existence as a going business, the insolvency of Borrov.,,er, the appointment of a receiver for any part
        of BorroVYer's ·property, any assignment for the benefit of creditors, any type of creditor \M)rkout, or the commencement of any proceeding under
        any bankruptcy or insolvency laws by or against Borrower.

        Creditor or .Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings. VY'hethe:r .by judicial proceeding, self-help,
        repossession or any other method, by any creditor of BorroVYer or by any governmental agency against any collateral securing the loan. This
        includes a garnishment of any of BorroVYer's accounts, including deposit accounts, W:th Lender. Hov.,,ever, this Event of pefault shall not apply if
        there is a good faith dispute by Borro...ver as to the validity or reasonableness of the claim which is the basis of the creditor or forfeiture procee_ding
        and if Borrower gives Lender vvritfen notice of the creditor or forfeiture proceeding and deposits W:th Lender monies or a surety bond for the creditor
        or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate reserve or bond for the dispute.

                                                                                   1




                                                                                          -·---------
                            Case 21-10527-JTD                                                 Doc 159-1                                Filed 04/01/21                                 Page 84 of 115

Loan Number: 2018-450


          Events Affecting Guarantor. Any of the preceding events occurs \.\1th respect to any Guarantor of any of the Indebtedness or any Guarantor
          revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
          Cure Provisions. If any default, other than a default in payment, is curable and if Borrower has not been given a notice of a breach of the same
          provision of this Note within the preceding t\l\elve (12) months, it may be cured if Borrower, after Lender sends 'M"itlen notice to Borrower
          demanding cure of such default: (1) cures the default within fifteen (15) days; or (2) if the cure requires more than fifteen (15) days,
          immediately initiates steps which Lender deems in Lender's sole discretion to be sufficient to cure the default and thereafter continues and
          completes all reasonable and necessary ste ps sufficient to produce comi)liance as soon as reasonably practical.
   LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal balance under this Note and all accrued unpaid interest immediately
   due, and then Borro\l\er will pay that amount.
   ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect this Note if Borro\l\er does not pay. Borro\l\er will pay Lender
   that amount. This includes, subject to any limits under applicable law, Lender's attorneys' fees and Lender's legal expenses, whether or not there is a
   lawsuit, including attorneys' fees, expenses for bankruptcy proceedings (including efforts to modify or vacate any automatic stay or injunction), and
   appeals. Borrower also will pay any court costs , in addition to all other sums provided by law.
   GOVERNING LAW. This Note will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws
   of the State of California without regard to its conflicts of law provisions. This Note has been accepted by Lender in the State of California.
   RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setoff in all Borrower's accounts with Lender (whether
   checking, savings, or some other account). This includes all accounts Borro\l\er holds jointly with someone else and all accounts Borro\l\er may open in
   the future. · However, this does not include any IRA or Keogh accounts , or any trust accounts for which setoff would be prohibited by law. Borrower
   authorizes Lender. to the extent permitted by applicable law, to charge or setoff all sums owi ng on the indebtedness against any and all such accounts.
   COLLATERAL. Borrower acknov.lledges this Note is secured by assets described in a Commercial Security Agreement dated June 1, 2020.
   SUCCESSOR INTERESTS. The terms of this Note shall be bi nding upon Borrower, and upon Borrower's heirs, personal representatives, successors
   and assigns, and shall inure to the benefit of Lender and its successors and assigns.
   GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will not affect the rest of the Note. Lender may delay or forgo enforcing
   any of its rights or remedies under this Note without losing them. Borrower and any other person who signs, guarantees or endorses this Note. to the
   extent allowed by law, waive any applicable statute of limitations, presentment, demand for payment, and notice of dishonor. Upon any change in the
   terms of this Note, and unless otherwise expressly stated in IM"iting, no party who signs this Note, whether as maker, guarantor, accommodation maker
   or endorse~. shall be released from liability. All such parties agree that Lender may renew or extend (repeatedly and for any length of time) this loan or
   release any party or guarantor or collateral; or impair, fail to rea lize upon or perfect Lender's securil'J interest in the collateral; and take any other action
   deemed necessary by Lender without the consent of or notice to anyone. All such parties also agree that Lender may modify this loan without the
   consent of or notice to anyone other than the party with whom the modification is made. The obligations under this Note are joint and several.
   PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE.                                                                                                                    BORROWER AGREES TO
   T HET~RMSOFTHENOT~
   BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.



   BORROWER:
   PINNPACK PACKAGING, LLC, a Delaware limited liability company

   By:



         · By:
           Name:
           Title:



                                         l.Hl'I A o , VII. 17 . 1. 10.015   Copr, O•H USA C.01por-11l lon 199 7. 2017,   .. II R,Qh(s Rnorvod   - CA   J .\APPSILENOINGICF&LPt.1020 .FC TR- 259   PR -2 111.0




                                                                                                                              2
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 85 of 115
                            Case 21-10527-JTD                     Doc 159-1             Filed 04/01/21             Page 86 of 115

Loan Number: 2018-450


                                            COMMERCIAL SECURITY AGREEMENT
 Grantor:         Pinnpack Packaging, LLC, a Delaware limited                          Lender:         STATE      OF  CALIFORNIA, DEPARTMENT                     OF
                  liability company                                                                    RESOURCES RECYCLING AND RECOVERY
                  1151 Pacific Avenue                                                                  LOAN PROGRAM
                  Oxnard, CA 93033                                                                     1001 "I'' STREET
                                                                                                       MAILSTOP9A
                                                                                                       SACRAMENTO, CA 95814

   THIS COMMERCIAL SECURITY AGREEMENT dated June 1, 2020, Is made and executed between Pinn pack Packaging, LLC, a Delaware limited
   liability company ("Grantor") and STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY ("Lendo~').
   GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender a security Interest In the Collateral to secure the
   Indebtedness and agrees that Lender shall have the rights stated in this Agreement with respect to the Collateral, in addition to all other rights
   which Lender may have by law.
   COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means the following described property, whether now owned or hereafter
   acquired, whether now existing or hereafter arising, and wherever located, in which Grantor is giving to Lender a security interest for the payment of the
   Indebtedness and performance of all other obligations under the Note and this Agreement:
        Specific assets described as a Carrier Chiller, New Chiller Plant, and Scissor Lift/Crane and Hoist, as more particularly described in Exhibit
        A attached hereto and made a part hereof.
   In addition, the 'NOrd "Collaterar' also includes all the following, whether now ov..rned or hereafter acquired, whether now existing or hereafter arising, and
   wherever located:
        (A) AU accessions, attachments, accessories, tools, parts, supplies, change orders, replacements of and additions to any of the collateral described
        herein, whether added now or later.
        (B) All accounts., general intangibles, instruments, rents, monies, payments, and all other rights, arising out of a sale, lease, consignment or other
        disposition of any of the property described in this Collateral section.
        (C) All proceeds (including insurance proceeds) from the sale, destruction, loss, or other disposition of any of the property described in this Collateral
        section, and sums due from a third party who has damaged or destroyed the Collateral or from that party's insurer, whether due to judgment,
        settlement or other process.                             ·                                                                  ·
        (D) All records and data relating to any of the property described in this Collateral section, whether in the form of a 'M'itirig, photograph, microfilm,
        microfiche, or electronic media, together with all of Grantor's right, title, and interest in and to all computer software required to utrnze, create, maintain,
        and process any such records or data on electronic media.
   Some or all of the Collateral may be located on the follo'Mng described real estate:
         1151 and 1351 Pacific Avenue, Oxnard, CA 93033 (the record owner of the real property Is Duris Corporation, a California corporation; 1966
         Seasons Street; Simi Valley, CA 93065).
   RIGHT OF SETOFF. To the extent pennitted by applicable law, Lender reserves a right of setoff in all Grantor's accounts 'Mth Lender (v.,t,ether checking,
   savings, or some other account). This includes all accounts Grantor holds jointly with someone else and all accounts Granter may open in the future.
   However, this does not include any IRA or Keogh accounts, or any trust accounts for v.,t,ich setoff would be prohibited by law. Grantor authorizes Lender,
   to the extent permitted by applicable law, to charge or setoff all sums o'v\ling on the Indebtedness against any and all such accounts.
   GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With respect to the Collateral, Grantor represents
   and promises to Lender that:
        Perfection of Security Interest. Grantor agrees to take whatever actions are requested by Lender to perfect and continue Lender's security interest
        in the Collateral.· Upon request of Lender, Granter WII deliver to Lender any and all of the documents evidencing or constituting the Collateral, and
        Granter Y-lill note Lender's interest upon any and all chattel paper and instruments constituting Collateral if not delivered to Lender for possession by
        Lender. This Is a continuing Security Agreement and will continue In effect even though all or any part of the Indebtedness is paid In full
        and even though for a period of time Grantor may not be indebted to Lender.
        Notices to Lender. Grantor Wll promptly notify Lender in writing at Lender's address shov..rn above (or such other addresses as Lender may
        designate from time to time) prior to any (1) change in Grantor's name; (2) change in Grantor's assumed business name(s); (3) change in the
        management or in the members or managers of the limited liability company Grantor; (4) change in the authorized signer(s); (5) change in
        Grantor's princip81 office address; (6) change in Grantor's state of organization; (7) conversion of Grantor to a new or different type of business
        entity; or (8) change in any other aspect of Granter that directly or indirectly relates to any agreements between Grantor and Lender. No change in
        Grantor's name or state of organization 'v\lill take effect until after Lender has received notice.
        No Violation. The execution and delivery of this Agreement 'v\lill not violate any law or agreement governing Grantor or to which Grantor is a party,
        and its membership agreement does not prohibit any term or condition of this Agreement.
        Enforceability of Collateral. To the extent the Collateral consists of accounts, chattel paper, or general intangibles, as defined by the Uniform
        Commercial Code, the Collateral is enforceable in accordance Yolith its terms, is genuine, and fully comprtes Yolith all applicable laws and regulations
        concerning form, content and manner of preparation and execution, and all persons appearing to be obligated on the Collateral have authority and
        capacity to contract and are in fact obligated as they appear to be on the Collateral. There shall be no setoffs or counterclaims against any of the
        Collateral, and no agreement shall have been made under which any deductions or discounts may be claimed concerning the Collateral except those
        disclosed to Lender in wiling.
        Location of the Collateral. Except in the ordinary course of Grantor's business, Grantor agrees to keep the Collateral at Grantor's address shooo
        above or at such other locations as are acceptable to Lender. Upon Lender's request, Grantor will deliver to Lender in form satisfactory to Lender a

                                                                                   1
                           Case 21-10527-JTD                       Doc 159-1              Filed 04/01/21               Page 87 of 115

Loan Number: 2018-450

      schedule of real properties and Collateral locations relating to Grantor's operations, including without limitation the folloWng: (1) all real property
      Grantor OW1S or is purchasing; (2) all real property Granter is renting or leasing; (3) all storage facilities Granter owns, rents, leases, or uses;
      and (4) all other properties Vvhere Collateral is or may be located.
      Removal of the Collateral. Except in the ordinary course of Grantor's business, Granter shall not remove the Collateral from its existing location
      v.ithout Lender's prior written cons_ent. To the extent that the Collateral consists of vehicles, or ott,er titled property, Granter shall not take or permit
      any action which muld require application for certificates of title for the vehicles outside the State of Delaware, without Lender's prior written consent.
      Grantor shall, whenever requested, advise Lender of the exact location of the Collateral.
      Transactions Involving Collateral. Except for inventory sold or accounts COiiected in the ordinary course of Granto'r's business, or as otherwise
      provided for in this Agreement, Grantor shall not sell, offer to sell, or otherwise transfer or dispose of the Collateral. Grantor shall not pledge,
      mortgage, encumber or otherwise permit the Collateral to be subject to any fien, security interest encumbrance, or charge, other than the securi1y
      interest provided for in this Agreement, Wthout the prior written consent of Lender. This includes security interests even if junior in right to the security
      interests granted under this Agreement. Unless waived by Lender, all proceeds from any disposition of the Collateral (for whatever reason) shall be
      held in trust for Lender and shall not be commingled with any other funds; provided ho-wever, this requirement shall not constitute consent by Lender to
      any sale or other disposition. Upon receipt, Grantor shall immediately deliver any such proceeds to Lender.
      Title. Grantor represents and warrants to Lender that Grantor holds good and marketable title to the Collateral, free and clear of all liens and
      encumbrances except for the ~en of this Agreement. No financing statement covering any of the Collateral is on file in any public office other than
      those which reflect the security interest created by this Agreement or to which Lender has specifically consented. Grantor shall defend Lender's rights
      in the Collateral against the claims and demands of all other persons.
      Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause others to keep and maintain, the Collateral in good order, repair and
      condition at all times while this Agreement remains in effect. Grantor further agrees to pay when due all claims for work done on: or services rendered
      or material furnished in connection with the Collateral so that no lien or encumbrance may ever attach to or be filed against the Collateral.
      Inspection of Collateral. Lender and Lender's designated representatives and agents shall have the right at all reasonable times to examine and
      inspect the Collateral wherever located.
      Taxes, Assessments and Liens. Grantor will pay when due all taxes, assessments and liens upon the Collateral, its use or operation, upon this
      Agreement, -upon any promissory note or notes evidencing the Indebtedness, or upon any .of the other Related Documents. Grantor may withhold any
      such payment or may elect to contest any fien if Grantor is in good faith conducting an appropriate proceeding to contest the obligation to pay and so
      long as Lender's interest in the Collateral is not jeopardized in Lender's sole opinion. If the Collateral is subjected to a lien which is not discharged
      within fifteen (15) days, Grantor shall deposit with Lender cash, a sufficient corporate surety bond or other security satisfactory to Lender in an amount
      adequate to provide for the discharge of the lien plus any interest, costs, reasonable attorneys' fees or other charges that could accrue as a result of
      foreclosure or sale of the COiiaterai. In any contest Grantor shall defend itself and Lender and shall satisfy any final adverse judgment before
      enforcement against the Collateral. Grantor shall name Lender as an additional obligee under any surety bond furnished in the contest proceedings.
      G_rantor furth.er agrees to furnish _Lender with evidence that such taxes, assessments, and. governmental and other charges have been paid in full and
      in a timely m"anner. Grantor may withhold an"y such payment or may elect to contest any lien if Grantor is in good faith conducting an appropriate
      proceeding to contest the obligati?n to pay and so long as Lender's interest in the Collateral is not jeopardized.
      Compliance with Governmental Requirements. Grantor shall comply promptly with all laws, ordinances, rules and regulations of all governmental
      authorities, now or hereafter in effect, applicable to the ownership, production, disposition, or use of the Collateral, including all laws or regulations
      relating to the undue erosion of highly-erodible land or relating to the conversion of -wetlands for the production of an agricultural product or commodity.
      Grantor may contest in good faith any such law, ordinance or regulation and withhold compliance during any proceeding, including appropriate
      appeals, so long as Lender's interest in the Collateral, in Lender's opinion, is not jeopardized.
      Hazardous Substances. Grantor represents and warrants that the Collateral never has been, and never will be so long as this Agreement remains a
      lien on the Collateral, used in violation of any Environmental L8ws or for the generation, manufacture, storage, transportation, treatment, disposal,
      release or threatened release of any Hazardous Substance. The representations and warranties contained herein are based on Grantor's due
      diligence in investigating· the Collateral for Hazardous Substances. Grantor hereby (1) releases and waives any future claims against Lender for
      indemnity or contribution in the event Grantor becomes liable for cleanup or other costs under any Environmental Laws, and (2) agrees to indemnify,
      defend, and hold harmless Lender against any and all claims and losses resulting from a breach of this provision of this Agreement. This obligation to
      indemnify and defend shall survive the payment of the Indebtedness and the satisfaction of this Agreement.
      Maintenance of Casualty Insurance. Grantor shall procure and maintain all risks insurance, including without limitation fire, theft and liability
      coverage together with. such other insurance as Lender may reqllire Wth respect to the Collateral, in form, amounts, coverages and basis r!;lasonably
      acceptable to Lender and issued by a company or companies reasonably acceptable to· Lender. Grantor, upon request of Lender, will deliver to
      Lender from time to time the policies or certificates of .insurance in form satisfactory to Lender, including stipulations that coverages WII not be
      cancelled or diminished 1/oAthout at least thirty (30) days' prior ......,..itten notice to Lender and not including any disclaimer of the insurer's liability for failure
      to give such a notice. Each insurance policy also shall include an endorsement providing that coverage in favor of Lender will not be impaired in any
      way by any act, omission or default of Grantor or any other person. ln connection with all policies covering assets in which Lender holds or is offered
      a security interest, Grantor will provide Lender v-.;th such loss payable or other endorsements as Lender may require. If Grantor at any time fails to
      obtain or maintain any insurance as required under this Agreement, Lender may (but shall not"be obligated to) obtain such insurance as Lender deems
      appropriate, including if Lender s_o chooses "single interest insurance," Wlich wi"II cover only Lender's interest in the Collateral.
      Application of Insurance Proceeds. Grantor shall promptly notify Lender of any loss or damage to the Collateral, whether or not such casualty or
      loss is covered by insurance., Lender may make proof of loss if Grantor fails to do so within fifteen (15) days of the casualty. All proceeds of any
      insurance on the Collateral, including accrued proceeds thereon, shall be held by Lender as part of the Collateral. If Lender consents to repair or
      replacement of the damaged or destroyed Collateral, Lender shall, upon satisfactory proof of expenditure, pay or reimburse Grantor from the proceeds
      for .the reasonable cost of repair or restoration. If Lender does not consent to repair or replacement of the Collateral, Lender shall retain a sufficient
      amount of the proceeds to pay all of the Indebtedness, and shall pay the balance to Grantor. Any proceeds Wlich have not been disbursed within six
      (6) months after their receipt and which Grantor has not committed to the repair or restoration of the Collateral shall be used to prepay the
      Indebtedness.
      Insurance- Reports. Grantor, upon request of Lender, shall furnish to Lender reports on each existing policy of insurance shovving such information

                                                                                     2
                            Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21             Page 88 of 115

Loan Number: 2018-450

        as Lender may reasonably request including the following: (1) the name of the insurer; (2) the risks insured; (3) the amount of the policy; (4)
        the property insured; (5) the then current value on the basis of which insurance has been obtained and the manner of determining that value; and
        (6) the expiration date of the policy. In addition, Grantor shall upon request by Lender (hov-.ever not more often than annually) have an independent
        appraiser satisfactory to Lender determine, as appttcable, the cash value or replacement cost of the Collateral.
        Financing Statements. Granter authorizes Lender to file a UCC financing statement, or alternatively, a copy of this Agreement to perfect Lender's
        security interest solely in respect of the Collateral and not in any other assets of the Grantor. At Lender's request, Grantor additionally agrees to sign
        afl other documents that are necessary to perfect, protect, and continue Lender's·security interest in the Property. · Grantor will pay all filing fees, title
        transfer fees, and other fees and costs involved unless prohibited by law or unless Lender is required by law to pay such fees and costs. Grantor
        irrevocably appoints Lender to execute documents necessary to transfer title if there is a default. Lender may file a copy of this Agreement as a
        financing statement.
   GRANTOR'S RIGHT TO POSSESSlON. Until default, Grantor may have possessipn of the tarigible personal property and beneficial use of all the
   Collateral and may use .it in any lawful manner.not inconsistent with this Agreement or the Related Documents, provided that Grantor's right to possession
   and beneficial use shall not apply to any Collateral vdlere possession of the Collateral by Lender is required by law to perfect Lender's security interest in
   such Collateral. lf Lender at any ti!Tle has possession of any Collateral, whether before or after an Event of Default, Lender shall be deemed to have
   exercised reasonable care in the custody and preservation of the Collateral if Lender takes such action for that purpose as Grantor shall request or as
   Lender, in Lender's sole discretion, shall deem appropriate under the circumstances, but failure to honor any request by Grantor shall not of itself be
   deemed to be a failure to exercise reasonable care. Lender shall not be required to take any steps necessary to preserve any rights in the Collateral
   against prior parties, nor to protect, preserve or maintain any security interest given to secure the Indebtedness.
   LENDER'S EXPENDITURES. If any action or pfoqeeding is commenced that would materially affect Lender's interest in the Collateral or if Grantor fails to
   comply "With any provision of this Agreement" or anY Related Documents, including but not limited to Grantor's failure to discharge or pay when due any
   amounts Grantor is required to discharge or pay under this Agreement or any Related Documents, Lender on Grantor's behalf may (but shall not be
   obligated to) take any action that Lender deems appropriate, including but not limited to discharging or paying all taxes, liens, security interests,
   encumbrances and other claims, at any time levied or placed on the Collateral and paying all costs for insuring, maintaining and preserving the Collateral.
   All such expenditures incurred or paid by Lender for such purposes will then bear interest at the rate charged under the Note from the date incurred or paid
   by Lender to the date of repayment by Grantor. All such expenses will become a part of the Indebtedness and, at Lender's option, will (A) be payable on
   demand; (8) be added to the balance of the Note and be apportioned among and be payable with any installment payments to become due during either
   (1) the term of any applicable insurance policy; or (2) the remaining term of the Note; or (C) be treated as a balloon payment which will be due and
   payable at the Note's maturity. The Agreement also v.-ill secure payment of these amounts. Such right shall be in addition to all other rights and remedies
   to which Lender may be entitled upon Default.
   DEFAULT.     Each of the follo'Mng shall constitute an Event of Default under this Agreement:
        Payment Default.     Grantor fails to make any payment when due under the· Indebtedness.
        Other Defaults. Grantor fails to comply Wth or to perform any other term, obligation, covenant or condition contained in this Agreement or in any of
        the Related Documents or to comply with or to pelform any tenn, obligation, covenant or condition contained in any other agreement betv.<een Lender
        and Grantor.
        False Statements. Any warranty, representation or statement made or furnished to Lender by Grantor or on Grantor's behalf under this Agreement
        or the Related Documents is false or misleading in any material respect, either now or at the time made or furnished or becomes false or misleading at
        any ti me thereafter.
        Defective Col lateralization. This Agreement or any of the Related Documents ceases to be in full force and effect (including failure of any collateral
        document to create a valid and perfected security interest or lien) at any time and for any reason.
        Insolvency. The dissolution of Borrower (regardless of whether election to continue is made), the v.-ithdrawal of HPC Industries LLC as a member
        of Carbonlite .Holdings LLC, the v.-ithdrawal of Carbonlite Holdings LLC as the member of CarbonLITE Pl Holdings, LLC, the withdrawal of
        CarbonLITE Pl Holdings, LLC as the member of CarbonLITE Pinnpack, LLC, the withdra1Nal of CarbonLITE Pinnpack, LLC as a member of
        Borrower, any other termination of Borro1Ner's existence as a going business, the insolvency of Borrower, the appointment of a receiver for any part
        of Borrov-.er's property, any assignment for the benefit of creditors, any type of creditor workout, or the commencement of any proceeding under
        any bankruptcy or insolvency lalNS by or against Borrower.

        Creditor or Forfeiture Proceedings. Commencement of foreclosure or folfeiture proceedings, whether by judicial proceeding, self-help,
        repossession or any other method, by any creditor of Grantor or by any governmental agency against any collateral securing the Indebtedness.
        This includes a garnishment of any of Grantor's accounts, including deposit accounts, with Lender. However, this Event of Default shall not apply
        if there is a good faith dispute by Grantor as to the validity or reasonableness of the claim vdlich is the basis of the creditor or folfeiture proceeding
        and if Grantor gives Lender v.ritten notice of the creditor or forfeiture proceeding and deposits 'Mth Lender monies or a surety bond for the creditor
        or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate reserve or bond for the dispute.

        Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or any Guarantor
        revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
        Cure Provisions. If any default, other than a default in payment, is curable and if Grantor has not been given a notice of a breach of the same
        provision of this Agreement ......;thin the preceding tv-.elve (12) months, it may be cured if Grantor, after Lender sends v.ritten notice to Grantor
        demanding cure of such default: (1) cures the default within fifteen (15) days~ or (2) if the cure requires more than fifteen (15) days, immediately
        initiates steps which Lender deems in Lender's sole discretion to be sufficient to cure the default and thereafter continues and completes all reasonable
        and necessary steps sufficient to produce compliance as soon as reasonably practical.
   RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Agreement, at any time thereafter, Lender shall have all the rights of a
   secured party under the Delamre Unifonn Commercial Code. ln addition and without limitation, Lender may exercise any one or more of the following
   rights and remedies:
         Accelerate Indebtedness. Lender may declare the entire Indebtedness, including any prepayment penalty which Grantor oould be required to pay,
                                                                                  3




                                                ----- ----- --------·-------
                          Case 21-10527-JTD                   Doc 159-1            Filed 04/01/21            Page 89 of 115

Loan Number: 2018-450

       immediately due and payable, 'Mthout notice of any kind to Grantor.
       Assemble Collateral. Lender may require Grantor to deliver to Lender all or any portion of the Collateral and any and all certificates of title and other
       documents relating to the Collateral. Lender may require Grantor to assemble the Collateral and make it available to Lender at a place to be
       designated by Lender. Lender also shall have full po'Ner to enter upon the property of Granter to take possession of and remove the Collateral. If the
       Collateral contains other goods not covered by this Agreement at the time of repossession, Granter agrees Lender may take such other goods,
       provided that Lender makes reasonable efforts to return them to Granter after repossession.
       Sell the Collateral. Lender shall have full pov.er to sell, lease, transfer, or otherwise deal with the Collateral or proceeds thereof in Lender's own
       name or that of Grantor. Lender may sell the Collateral at public auction or private sale. Unless the Collateral threatens to decline speedily in value
       or is of a type customarily sold on a recognized market, Lender 'MIi give Grantor, and other persons as required by law, reasonable notice of the time
       and place of any public sale, or the time after which any private sale or any .other disposition of the Collateral is to be made. Hov.ever, no notice need
       be provided to any person who, after Event of Default occurs, enters into and authenticates an agreement v.iaiving that person's right to notification of
       sale. The requirements of reasonable notice shall be met if such notice is given at least ten (10) days before the time of the sale or disposition. All
       expenses relating to the disposition of the Collateral, including v.Athout limitation the expenses of retaking, holding, insuring, preparing for sale and
       selling the Collateral, shall become a part of the Indebtedness secured by this Agreement and shall be payable on demand, with interest at the Note
       rate from date of expenditure until repaid.
       Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Collateral, 'Mth the pov.er to
       protect and preserve the Collateral, to operate the Collateral preceding foreclosure or sale, and to collect the rents from the Collateral and apply the
       proceeds, over and above the cost of the receivership, against the Indebtedness. The receiver may serve 'Mthout bond if permitted by law. Lender's
       right to the appointment of a receiver shall exist whether or not the apparent value of the Collateral exceeds the Indebtedness by a substantial amount.
       Employment by Lender shall not disqualify a person from serving as a receiver.
       Collect Revenues 1 Apply Accounts. Lender, either itself or through a receiver, may collect the payments, rents, income, and revenues from the
       Collateral. Lender may at any time in Lender's discretion transfer any Collateral into Lender's OIM'I name or that of Lender's nominee and receive the
       payments, rents, income, and revenues therefrom and hold the same as security for the Indebtedness or apply it to payment of the Indebtedness in
       such order of preference as Lender may determine. Insofar as the Collateral consists of accounts, general intangibles, insurance policies,
       instruments, chattel paper, choses in action, or similar property, Lender may demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose,
       or realize on the Collateral as Lender may determine, whether or not Indebtedness or Collateral is then due. For these purposes, Lender may, on
       behalf of and in the name of Grantor, receive, open and dispose of mail addressed to Grantor; change any address to which mail and payments are to
       be sent; and endorse notes, checks, drafts, money orders, documents of title, instruments and items pertaining to payment, shipment, or storage of
       any Collateral. To facilitate collection, Lender may notify account debtors and obligors on any Collateral to make payments directly to Lender.
       Obtain Deficiency. If Lender chooses to sell any or all of the Collateral, Lender may obtain a judgment against Grantor for any deficiency remaining
       on the Indebtedness due to Lender after application of all amounts received from the exercise of the rights provided in this Agreement. Grantor shall
       be liable for a deficiency even if the transaction described in this subsection is a sale of accounts or chattel paper.
       Other Rights and Remedies. Lender shall have a11·the rights and remedies of a secured creditor under the provisions of the Uniform Commercial
       Code, as may be amended from time to time. ln addition, Lender shall have and may exercise any or all other rights and remedies it may have
       available at law, in equity, or otherwise.
       Election of Remedies. Except as may be prohibited by applicable law, all of Lender's rights and remedies, v.tlether evidenced by this Agreement,
       the Related Documents, or by any other v.rriting, shall be cumulative and may be exercised singularly or concurrently. Election by Lender to pursue
       any remedy shall not exclude pursuit of any other remedy, and an election to make expenditures or to take action to perform an obligation of Grantor
       under this Agreement, after Grantor's failure to perform, shall not affect Lender's right to declare a default and exercise its remedies.
   MISCELLANEOUS PROVISIONS. The follo,...,.;ng miscellaneous provisions are a part of this Agreement:
       Amendments. This Agreement, together ,...,.;th any Related Documents, constitutes the entire understanding and agreement of the parties as to the
       matters set forth in this Agreement. No alteration of or amendment to this Agreement shall be effective unless given in v.rriting and signed by the party
       or parties sought to be charged or bound by the alteration or amendment.
       Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's reasonable attorneys' fees
       and Lender's legal expenses, incurred in connection 'Mth the enforcement of this Agreement. Lender may hire or pay someone else to help enforce
       this Agreement, and Grantor shall pay the costs and expenses of such enforcement. Costs and expenses include Lender's reasonable attorneys' fees
       and legal expenses v.tlether or not there is a law.suit, including reasonable attorneys' fees and legal expenses for bankruptcy proceedings (including
       efforts to modify or vacate any automatic stay or injunction), appeals, and any anticipated post-judgment collection services. Lender may also recover
       from Grantor all court, alternative dispute resolution or other collection costs (including, 'Mthout limitation, fees and charges of collection agencies)
       actually incurred by Lender.
       Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
       provisions of this Agreement.
       Governing Law. This Agreement will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the
       laws of the State of California without regard to Its conflicts of law provisions. This Agreement has been accepted by Lender in the State
       of California.
       Preference Payments. Any monies Lender pays because of an asserted preference claim in Grantor's bankruptcy ,...,.;11 become a part of the
       Indebtedness and, at Lender's option, shall be payable by Grantor as provided in this Agreement.
       No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such v.iaiver is given in 'Miting and signed
       by Lender. No delay or omission on the part of Lender in exercising any right shall opera_te as a v.iaiver of such right.or any other right. A v.iaiver by
       Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to demand strict compliance ,...,.;th that
       provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of dealing bet\-wen Lender and Grantor, shall constitute
       a waiver of any of Lender's rights or of any of Grantor's obligations as to any future transactions. Whenever the consent of Lender is required under
       this Agreement, the granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent instances 'Mlere such

                                                                               4
                                Case 21-10527-JTD                     Doc 159-1             Filed 04/01/21       Page 90 of 115

    Loan Number: 2018-450


           consent is required and in all cases such consent may be granted or 'Nithheld in the sole discretion of Lender.
           Notices. Any notice required to be given under this Agreement shall be given in writing, and shall be effective 'Nhen actually delivered, when actually
           received by telefacsimile (unless othel"'Mse required by law), when deposited v-Ath a nationally recognized overnight courier, or, if mailed, when
           deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses shown near the beginning of
           this Agreement. Any party may change its address for notices under this Agreement by giving formal ~tten notice to the other parties, specifying that
           the purpose of the notice is to change the party's address. For notice purposes, Grantor agrees to keep Lender informed at all times of Grantor's
           current address. Unless otherwise provided or required by law, if there is more than one Grantor, any notice given by Lender to any Grantor is
           deemed to be notice given to all Grantors.
           Power of Attorney. Grantor hereby appoints Lender as Grantor's irrevocable attorney-in-fact for the purpose of executing any documents necessary
           to perfect, amend, or to continue the security interest granted in this Agreement or to demand termination of filings of other secured parties. Lender
           may at any time, and without further authorization from Grantor, file a carbon, photographic or other reproduction of any financing statement or of this
           Agreement for use as a financing statement. Grantor 'MIi reimburse Lender for all expenses for the perfection and the continuation of the perfection of
           Lender's security interest in the Collateral.
           Waiver of 90-0bligor's Rights. If more than one person is obligated for the Indebtedness, Grantor irrevocably waives, disclaims and relinquishes all
           claims against such other person v.flich Grantor has or would otheivvise have by virtue of payment of the Indebtedness or any part therof, specifically
           including but not limited to all rights of indemnity, contribution or exoneration.
           Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or unenforceable as to any circumstance,
           that finding shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feasible, the offending provision
           shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so modified, it shall be considered
           deleted from this Agreement Unless othel"Mse required by law, the illegality, invalidity, or unenforceability of any provision of this Agreement shall not
            affect the legality, validity or enforceability of any other provision of this Agreement.
            Successors and Assigns. Subject to any limitations stated in this Agreement on transfer.of Grantor's interest, this Agreement shall be binding upon
            and inure to the benefit of the parties, their successors and assigns. If ownership of the Collateral becomes vested in a person other than Grantor,
            Lender, 'Mthout notice to Grantor, may deal v.'ith Grantor's successors v.,;th reference to this Agreement and the Indebtedness by way of forbearance or
            extension INithout releasing Grantorfrom the obligations of this Agreement or liability under the Indebtedness.
            Survival of Representations and Warranties. All representations, warranties, and agreements made by Grantor in this Agreement shall survive the
            execution and delivery of this Agreement, shall be continuing in nature, and shall remain in full force and effect until such time as Grantor's
            Indebtedness shall be paid in full.
            Time is of the Essence. Time is of the essence in the performance of this Agreement.
       DEFINITIONS. The follov.,;ng capitalized mrds and terms shall have the follov.,;ng meai1ings when used in this Agreement. Unless specifically stated to
       the contrary, all references to dollar amounts shall mean amounts in 1av..ful money of the United States of America. Words and terms used in the singular
       shall include the plural, and the plural shall include the singular, as the context may require. Words and terms not other'Mse defined in this Agreement
       shall have the meanings attributed to such terms in the Uniform Commercial Code:                                                ·
            Agreement. The word "Agreement" means this Commercial Security Agreement, as this Commercial Security Agreement may be amended or
            modified from time to time, together 'Mth all exhibits and schedules attached to this Commercial Security Agreement from time to time.
            Borrower. The word "Borrower" means Pinnpack Packaging, LLC, a Delaware limited liability company and includes all co-signers and co-makers
            signing the Note and all their successors and assigns.
            Collateral. The mrd "Collateral" means all of Grantor's right, title and interest in and to all the Collateral as described in the Collateral Description
            section of this Agreement.
            Default. The mrd "Default" means the Default set forth in this Agreement in the section titled "Default".
            Environmental Laws. The words "Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances relating to the
            protection of human health or the environment, including without limitation the Comprehensive Environmental Response, Compensation, and Liability
            Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA''), the Superfund Amendments and Reauthorization Act of 1986, Pub. L. No.
            99-499 ("SARA"), the· Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource Conservation and Recovery Act, 42
            U.S.C. Section 6901, et seq., or other applicable state or federal laws, rules, or regulations adopted pursuant thereto.
            Event of Default. The v..ords "Event of Default" mean any of the events of default set forth in this Agreement in the default section of this Agreement.
            Grantor. The word "Grantor" means Pinnpack Packaging, LLC, a Oelaoore limited liabi1rty company.
            Guarantor.    The V.Ord "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Indebtedness.
            Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including INithout limitation a guaranty of all or part of the Note.
            Hazardous Substances. The mrds "Hazardous Substances" mean materials that, because of their quantity, concentration or physical, chemical or
            infectious characteristics, may cause or pose a present or potential hazard to human health or the environment when improperly used, treated, stored,
            disposed of, generated, manufactured, transported or otherlNise handled. The words "Hazardous Substances" are used in their very broadest sense
            and include without limitation any and all hazardous or toxic substances, materials or ooste as defined by or listed under the Environmental Laws.
            The term "Hazardous Substances'' also includes, without limitation, petroleum and petroleum by-products or any fraction thereof and asbestos.
            Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the Note or Related Documents, including all principal and interest
            together-v.'ith all other indebtedness and costs and expenses for which Grantor is responsible under this Agreement or under any of the Related
            Documents.
            Lender. The 1MJrd "lender" means STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, its successors and
            assigns.
            Note. The v,,ord "Note" means the Note d.ited June 1, 2020 and executed by Pinnpack Packaging, LLC, a Delaware limited liability company in the

                                                                                        5




-------------------- -----··--"··-~·-----·---------~-- ..
                             Case 21-10527-JTD                                        Doc 159-1                               Filed 04/01/21                               Page 91 of 115

Loan Number: 2018-450


         principa l amount of $1,000,000.00 , together with all renewals of, extensions of, modifications of, refinancings of, consolidations of, and substitutions for
         the note or credit agreement.
         Owner. The word "Owner" means Pinnpack Packaging, LLC, a Delaware limited liability company. The words "Owne r" and "Borrower" are used
         interchangeably.
         Property. The word "Property" means all of Grantor's right, title and interest in and to all the Property as described in the "Collateral Description"
         section of this Agreement.
         Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loa n agreements , environmental agreements ,
         guaranties, security agreements , mortgages, deeds of trust, security deeds , collateral mortgages, and all other instruments, agreements and
         documents, whether now or hereafter existing, executed in connection with the Indebtedness.




   GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
   TERMS. THIS AGREEMENT IS DATED JUNE 1, 2020.

   GRANTOR:
   PINN PACK PACKAGING, LLC , a Delaware limited liability company

   By:



         By:
         Name:
         Titler:



   LENDER:
   STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY



   By    Aotho,J,o#            ~    J {(/Yl4Y}
                                         LnorAo, Var. 17. 1.10.0IS Cop1 . O•M USA CofP")ratlon 1997. 2017.   A.II Ri ghts Rasorvod.   • OE/CA J;\APPS\LENOI NC \C F~LR.16'0.FC TR·259   P::1·2 (~




                                                                                                                     6
                    Case 21-10527-JTD     Doc 159-1      Filed 04/01/21   Page 92 of 115

       Pinnpack Packaging, LLC
       RMOZ Loan No. 2018--4SO



                                                 EXHIBIT A


       Carrier Chiller

       New Chiller Plant, as described in the attached West Coast Air Conditioning Quote #WC-38193
      · dated August 30, 2018; including any change   ordNs
       Scissor Lift/Crane and Hoist




·--------------------------------
                            Case 21-10527-JTD             Doc 159-1          Filed 04/01/21           Page 93 of 115




                                                                               WEST COAST AIR CONDITIONING

                                                                                       56t~A Kinetic Drive .• Oxnard, CA 9.303·0
                                                                                         .(805) 485-1410 • l'AX(805) 981-7189
                                                                                  W\Yw.westc:oast~nir.com • STATE LIC. #710984
             ··August30;2018·--····-·-····-··

              Pinnpack Packaging Inc.
              Fidel Cardenas
              1151 PacificAve
              Oxnard CA, 93033


              Project: Installation ofNew Chiller Plant - Consolidation Project
              Locations: 1365 Pacific Avenue, Oxnard, California 93033                                       Quolll#WC-38193

              Fidel,

              West Coast Air Conditioning Is pleased to present the following proposal:
              Installation of (N) Chiller plant including - CHW piping, Oas piping, Controls, Site work (concrete pads) setting of (N)
              equipment and all work specified per mechanical and electrlcal plans dated 9/8/17 by Consulting West is included as
              turn key (any work not shown on plans Is NJC)

              Electrical:


               Bid per Electrical plans dated 09/08/2017 for Electrical, Division 26 with the following qualifications:

               •   Includes safe off for demo
               •   Includes disconnection and removal of existing gear, equipment disconnects, including conduit and wire
                   remov11l back to source.(existing conduit can be reused for new locations Ifcode compliant, per specs)
                   Any .removed material not being turned over to iho owner or reused is to be disposed of in dumpsters
               •   Includes utility primary conduit, pull box, utility pads and vaults and secondary conduits/cable trench per
                   VE effort by WCAC (tie in to existing utility vault/manhole to be by others, typically covered in utility company,
                   All utility cabling, transformer, switch and capacitor to be by others
                   lncludes saw cutting, removal, haul off and repair of concrete for underground work
                   Includes all required trenching, backfill, concrete encasement and compaction for underground work
                   All trenching included is assumed to be in dirt; in the event of conditions being present that were not
                   anticipated, such as rock, cobble, b·ash, tmidentified objects, toxic waste, debris, etc., we reserve the
                   right to increase the price ofthe project accordingly (200k Add to orlglnal 2.3mil
                   proposal)
                   Includes complete new gear package per plans with associated grounding and feeders
               •   Includes concrete housekeeping pads for new switchboards and distribution boards
               • Feed.ers to be aluminum and in cable tray where indicated on plans
               •   Equipment teeders sized based on equipment schedules
               • . Includes relocation of existing 75kVA transformer

               www.westcoast-air.com                                                                                      Page I of5
                                                             SJ3ID@Westcoast-Air.com




- - - - - - - - - - - - - - - · ----------··
        Case 21-10527-JTD                   Doc 159-1         Filed 04/01/21           Page 94 of 115

                                                                                                                 .,,.
 Pinnpack                                                                         Quote#WC-38193
 August 30, 2018

  •. Includes connection to HVAC equipment per plans                                              __;Initial
      Includes installation ofVFD's and chiller control panel (VFD's and control panel provided by others)
  • Includes conduit only for HVAC controls (controls and wiring to be by others)
  • I.ncludes equipment connections per plans
      Where indicated "Within/Part of Control Panel" for disconnect requirements, it is assumed these are
      integral to the equipment/supplied with the equipment, and not included
      Includes cord drops and receptacles per plans
     Includes coring as required
     Includes seismic bracing
     Includes man lift as required
     Includes new grounding per plans
     Excludes any incoming or gas utility piping (none shown as required on plans)

Plumbing, Chilled Water Piplnir and equipment:

Chilled Water piping and equipment shown on M sheets, M-1-1.0 Thru M-D I and Sheet M-4A Revised 09/08120 l 7

   Includes all CHW piping
   Structural steel bracing ( exterior only)
   Compressed air piping,
   Vacuum pipe
   Domestic water pipe
   Valves
   Fittings
   Clevis hangers
   Unlstrut Supports
   Pumps
   New Carrier chiller (included)
   Pump accessories
   Expansion tmik
   Air separator
   Make-up water and accessories
   Flush and clean system
   Gas line (interior only)
   Boiler venting (Dual wall venting)

Existing Eq,.Ipment to be relocated Includes:
  • (1) CH-I     to be relocated per the plans
Sbeet Metal/ Insulation/ Accessories/ Other:
    Insulation
    Man lifts
    Water Treatment-Chemical only, will be added        and tested upon start-up of (N) chiller
    Regular Wage I Normal Working hours /Tax

                                                                                                    __:Initial


www.westcoast~air.com                                                                               Pagel of5
                                                 Sean@Westcoast-Air.com
            Case 21-10527-JTD              Doc 159-1         Filed 04/01/21         Page 95 of 115




Pinnpack                                                                  Quote #WC -38193
August 30, 2018



Controls:

 Weareproposing·a·Johnsoneontrols·Faci!ity Explorcr·(FX)controisinstallatitm;-'fhe·FX-line of····
 DDC controls are native BACnet controllers, non-proprietary, and supported by both controls and
 mechanical contractors. This line of controls is not connected with any territory or specific
 contractor following the installation, and ultimately allows the building to be serviced from inany
 avenues available.

 The intent of the installation is to provide a centralized control system accessible by staff for
 early detection of problems, monitoring, trending, daily operation, weekly scheduling and
 holiday scheduling. The system will control the new chiller plant including three chillers, two
 chilled water pumps and spare points for one future chilled water pump.        ..,.,~~ ,..--
   ··~--==,; ~
 Our controls team wi.11 install all the associated controls, wiring and sensors for an operational
 system. Following the installation and programming ofihe components, we will calibrate and
 commission to verify proper operation. The job will be completed with custom graphics and
 customertraining to familiarize the staff with unique features and benefits that will assist them
 with navigation of the system.

• Provide and install(!) NEMA4 Johnson Controls panel enclosure

• Provide and install one(!) UL Assembled Johnson Controls backplate with:
       o FX-&O supervisor
       o PCG controller and associated 1/0
       o Pump & chiller HOA switches

• Provide and install one {I) OSA combination temperature/
humidity sensor

• Provide and install two (2) CHWP current transducers

• Provide and install two (2) CHWP flow switches

• Provide and install one(!) makeup water low pressure switch

• Provide and install four (4) CHW temperature well sensors

• Provide and install one (1) CHW loop differential pressure transducer

• Provide and install one(!) Belimo 2" CHW loop bypass valve

• Provide and install three (3) Belimo 6" chiller isolation valves


                                                                                                      ~-:Initial



www.westcoast-air.com                                                                                 Page 3 of5
                                            Sean@Westcoast-Air.com
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 96 of 115
                                  Case 21-10527-JTD                             Doc 159-1                 Filed 04/01/21                     Page 97 of 115




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS

 A. NAME      & PHONE OF CONTACT AT FILER (optional)
 Karyn Gardner (916) 445-2148                                                                                                                       Delaware Department of State
 B. E-MAIL CONTACT AT FILER (optional)
                                                                                                                                                         U.C.C. Filing Section
 karyn.gardner@calrecycle.ca.gov                                                                                                                      Filed: 04:13 PM 06/l S/2020
 C. SEND ACKNOWLEDGMENT TO:                     (Name and Address)                                                                               U.C.C. Initial Filing ~ o: 2020 41S9317


     'cALRECYCLE
                                                                                                     i                                              Service Request No: 2020S702013

       1001 "I" STREET
       MAILSTOP9A
     ~ACRAMENTO, CA 95814                                                                            _J
                                                                                                                          THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1.   DEBTOR'S         NAME: Provide only Qilll Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 1b. leave all of item 1 blank, check hereDand provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

      1a. ORGANIZATION'S NAME
       Pinnpack Packaging, LLC
OR
      1b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX



1c. MAILING ADDRESS                                                                         CITY                                                  STATE     IPOSTAL CODE                    COUNTRY
 1151 Pacific Avenue                                                                         Oxnard                                                CA         93033                           USA

2.   DEBTOR'S NAME:              Provide only Q!ll! Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 2b, leave all of item 2 blank, check hereD     and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

      2a. ORGANIZATION'S NAME


OR
      2b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX


2c. MAILING ADDRESS                                                                         CITY                                                  STATE     IPOSTAL CODE                    COUNTRY



3.   SECURED PARTY'S       NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or 3b)
      3a. ORGANIZATION'S NAME
       STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY
OR
      3b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX


3c. MAILING ADDRESS                                                                         CITY                                                  STATE     IPOSTAL CODE                    COUNTRY
 1001 "I" STREET, MAIL STOP 9A                                                               SACRAMENTO                                            CA         95814                           USA




4. COLLATERAL: This financing statement covers the ~!lowing collateral:



 Specific assets described as a Carrier Chiller, New Chiller Plant, and Scissor Lift/Crane and Hoist, as more particularly
 described in Exhibit A attached hereto and made a part hereof, whether any of the foregoing is now owned or hereafter
 acquired; all accessions, change orders, additions, replacements, and substitutions relating to any of the foregoing, all records
 of any kind relating to the foregoing, and all proceeds relating to any of the foregoing (including insurance, general intangibles,
 and other account proceeds.)




5. Check Qnly_ if applicable and check Qnly_ one box: Collateral is   D held in a Trust (see UCC1Ad, item 17 and Instructions) D being administered by a Decedent's Personal Representative
6a. Check 2rnl£ if applicable and check mm,: one box:                                                                                     6b. Check ~ if applicable and check oo]¥ one box:

     D    Public-Finance Transaction          D    Manufactured-Home Transaction            D    A Debtor is a Transmitting Utility            D    t>,iricultural Lien   D Non-UCC Filing
7. ALTERNATIVE DESIGNATION (if applicable):            D     Lessee/Lessor           D    Consignee/Consignor            D    Seller/Buyer          D    Bailee/Bailor      D Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:



FILING OFFICE COPY -               UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)                                                            D+H
                                                                                                                                                  1320 SW Broadway, Suite 100, Portland, OR
                                                                                                                                                  97201-3411
                                  Case 21-10527-JTD                      Doc 159-1            Filed 04/01/21                 Page 98 of 115




UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

9. NAME OF FIRST DEBTOR: Same as line 1a or 1b on Financing Statement; if line 1b was left blank
   because Individual Debtor name did not fit, check here   D
       9a. ORGANIZATION'S NAME




OR
       9b. INDIVIDUAL'S SURNAME



           FIRST PERSONAL NAME



           ADDITIONAL NAME(S)/INITIAL(S)                                                      I SUFFIX

                                                                                                                   THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME: Provide (10a or 10b) only one additional Debtor name or Debtor name that did not fit in line 1b or 2b of the Financing Statement (Form UCC1) (use exact, full name;
    do not omit, modify, or abbreviate any part of the Debtor's name) and enter the mailing address in line 10c

       10a. ORGANIZATION'S NAME


OR
       10b. INDIVIDUAL'S SURNAME


            INDIVIDUAL'S FIRST PERSONAL NAME



            INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                     SUFFIX



10c. MAILING ADDRESS                                                                                                             I STATE    IPOSTAL CODE                   COUNTRY
                                                                                 ICITY


11.   D ADDITIONAL SECURED PARTY'S NAME                         QC   D   ASSIGNOR SECURED PARTY'S NAME:                  ProvideonlyQ!l!l.name (11aor 11b)
       11a. ORGANIZATION'S NAME


OR
       11b. INDIVIDUAL'S SURNAME                                                  FIRST PERSONAL NAME                             ADDITIONAL NAME(S)/INITIAL(S)            SUFFIX



11c. MAILING ADDRESS                                                              CITY                                            STATE     IPOSTAL CODE                   COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (COiiaterai):




13. Dhis FINANCING STATEMENT is 1o be filed [for record] (or recorded) in the     14. This FINANCING STATEMENT:
      REAL ESTATE RECORDS (if applicable)
                                                                                     D covers timber to be cut D covers as-extracted collateral       ~ is filed as a   fixture filing
15. Name and address of a RECORD OWNER of real estate described in item 16       16. Description of real estate:
      (if Debtor does not have a record interest):




17. MISCELLANEOUS:


                                                                                                                                   D+H
FILING OFFICE COPY -               UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad} (Rev. 04/20/11}                                  1320 SW Broadway, Suite 100, Portland, OR
                                                                                                                                   97201-3411
               Case 21-10527-JTD   Doc 159-1     Filed 04/01/21    Page 99 of 115
Pinnpack Packaging, LLC
RMOZ Loan No. 2018-450



                                          EXHIBIT A


Carrier Chiller

New Chiller Plant, as described in the attached West Coast Air Conditioning Quote #WC~38193
datedAugost30;2018; including any change orders

Scissor Lift/Crane and Hoist
              Case 21-10527-JTD              Doc 159-1         Filed 04/01/21          Page 100 of 115




                                                                 WEST COAST AIR CONDITIONING

                                                                          561-A Kinetic DL'ive • Oxnard, CA 93030
                                                                           {80S)48.S-1410 • FA.,'\;'.{805)981-7189
                                                                     www.westcoasl~air.com • STATE LIC. #710984
August 30, 2018

Pinnpack Paclcaging In(:.
Fidel Cardenas
11 S1 Pacific Ave
Oxnard CA. 93033


Project: Installation of New Chiller Plant - Consolidation Project
Locations: 1365 Pacific Avenue, Oxnard, California 93033                                       Quote #WC - 38193

Fidel,

West Coast Air Conditioning is pleased to present the following proposal:
Installation of (N) Chiller plant including - CHW piping, Gas piping, Controls, Site work (concrete pads) setting of (N)
equipment and all work specified per mechanical and electrical plans dated 9/8/17 by Consulting West is included as
turn key (any work not shown on plans is NIC)

Electrical:


 Bid per Electrical plans dated 09/08/2017 for Electrical, Division 26 with the following qualifications:

 • Includes safe off for demo
 • Includes disconnection and removal of existing gear, equipment disconnects, including conduit and wire
    removal back to source (existing conduit can be reused for new locations ifcode compliant, per specs)
 • Any removed material not being turned over to the owner or reused is to be disposed of in dumpsters
 • Includes utility primary conduit, pull box, utility pads and vaults and secondary conduits/cable trench per
    VE effort by WCAC (tie in to existing utility vault/manhole to be by others, typically covered in utility company,
 • All utility cabling,transformer, switch and capacitor to be by others
 • Includes saw cutting, removal, haul off and repair of concrete for underground work
 • Includes all required trenching, backfill, concrete encasement and compaction for undergrnund work
 • All trenching included is assumed to be in dirt; in the event of conditions being present that were not
    anticipated, such as rock, cobble, trash, unidentified objects, toxic waste, debris, etc., we reserve the
    right to increase the price of the project accordingly (200k Add to original 2.3mil
     proposal)
 • Includes complete new gear package per plans with associated grounding and feeders
 • Includes concrete housekeeping pads for new switchboards and distribution boards
 • Feeders to be aluminum and in cable tray where indicated on plans
 • Equipment feeders sized based on equipment schedules
 • . lncludes relocation of existing 75kV A transfonner

 ':E!J.2{, westcoast-ai r.com                                                                               Page 1 of 5
                                               Sean@JYe~tcoast-Air.com
            Case 21-10527-JTD            Doc 159-1           Filed 04/01/21        Page 101 of 115                                  \




 Pinnpack                                                                      Quote #WC-38193
 August 30, 2018

    •   Includes connection to HVAC equipment per plans                                              _:Initial
    •    Includes installation ofVFD's and chiller control panel (VFD's and control panel provided by others)
    •   Includes conduit only for HVAC controls (controls and wiring to be by others)
    •   Includes equipment connections per plans
    •   Where indicated "Within!Part of Control Panel" for disconnect requirements, it is assumed these are
        integral to the equipment/supplied with the equipment, and not included
    •   Includes cord drops and receptacles per plans
    •   Includes coring as required
    •   Includes seismic bracing
    •   Includes man lift as required
    •   Includes new grounding per plans
    •   Excludes any incoming or gas utility piping (none shown as required on plans)

Plumbing, Chilled Water Piping and equipment:

Chilled Water piping and equipment shown on M sheets, M-l-1.0 Thru M-Dl and Sheet M-4A Revised 09/08/2017

• Includes all CHW piping
• Structural steel bracing (exterior only)
• Compressed air piping,
• Vacuum pipe
  Domestic water pipe
• Valves
• Fittings
• Clevis hangers
• Unistrut Supports
• Pumps
• New Carrier chiller (included)
• Pump accessories
• Expansion tank
• Air separator
• Make-up water and accessories
• Flush and clean system
• Gas line (interior only)
• Boiler venting {Dual wall venting)

Existing Equipment to be relocated Includes:
 • (1) CH- I to be relocated per the plans

Sheet Metal/ Insulation/ Accessories/ Other:
  • (nsulation
  ~ Man lifts
 • Water Treatment - Chemical only, will be added and tested upon start-up of (N) chiller
  • Regular Wage/ Normal working hours/ Tax
                                                                                                              __:Initial

www.westcoast-air.com                                                                                         Page 2 of5
                                             Sean@Westcoast-Air.com


               - - -·-"·---- ·- -·- ·- ·----           _..    .   .. -   .•.   ---·--   ··   ·- - - · -   -   - - - · ·-· -- --~·
              Case 21-10527-JTD                  Doc 159-1           Filed 04/01/21            Page 102 of 115



Pinnpack                                                                             Quote#WC-38193
August 30, 2018



Controls:

 We·are proposing a Johnson Controls FacilityExplorer(FX)controls installation, The FX tine of·
 DOC controls are native BACnet controllers, non-proprietary, and supported by both controls and
 mechanical contractors. This line of controls is not connected with any territory or specific
 contractor following the installation, and ultimately allows the building to be serviced from many
 avenues available.

 The intent of the installation is to provide a centralized control system accessible by staff for
 early detection of problems, monitoring, trending, daily operation, weekly scheduling and
 holiday scheduling. The system will control the new chiller plant including three chillers, two
 chilled water pumps and spare points for one future chilled water pump.        ,;;.,."'.,...,,,,.,=·· .,.,,...-

 Our controls team will install all the associated controls, wiring and sensors for an operational
 system. Following the installation and programming of the components, we will calibrate and
 commission to verify proper operation. The job will be completed with custom graphics and
 customer training to familiarize the staff with unique features and benefits that will assist them
 with navigation of the system.

• Provide and install ( I) NEMA4 Johnson Controls panel enclosure

• Provide and install one (1) UL Assembled Johnson Controls backplate with:
       o FX-80 supervisor
       o PCG controller and associated 1/0
       o Pump & chiller HOA switches

• Provide and install one (1) OSA combination temperature/
humidity sensor

• Provide and install two (2) CHWP current transducers

• Provide and install two (2) CHWP flow switches

• Provide and install one (I) makeup water low pressure switch

• Provide and install four (4) CHW temperature well sensors

• Provide and install one (I) CHW loop differential pressure transducer

• Provide and install one (I) Belimo 2" CHW loop bypass valve

• Provide and install three (3) Belimo 6" chiller isolation valves


                                                                                                                       :Initial



 www.westcoast-air.com                                                                                             Page 3 ofS
                                                   Sean@Westcoast-Air.com
Case 21-10527-JTD   Doc 159-1   Filed 04/01/21   Page 103 of 115
                              Case 21-10527-JTD                   Doc 159-1             Filed 04/01/21            Page 104 of 115

       Loan Number 2018-450



                                                           COMMERCIAL GUARANTY
     Borrower:        Plnnpack Packaging, LLC, a Delaware limited                       Lender:          STATE      OF   CALIFORNIA, DEPARTMENT                   OF
                      liability company                                                                  RESOURCES RECYCLING AND RECOVERY
                      1151 Pacific Avenue                                                                LOAN PROGRAM
                      Oxnard, CA 93033                                                                   1001 "I'' STREET
                                                                                                         MAILSTOP9A
                                                                                                         SACRAMENTO, CA 95814
     Guarantor:       Carbonlite Holdings LLC, a Delaware limited
                      llablllty company
                      10250 Constellation Boulevard, #2820
                      Los Angeles, CA 90067



      CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
      guarantees full and punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and the performance and discharge of all Borrov.er's
      obligations 1:1n.der the Note and the Related Documents. This is a guaranty of payment and performance and not of collection, so Lender can enforce this
      Guaranty against Guarantor even when Lender has not exhausted Lender's remedies against anyone else obligated to pay the Indebtedness or against any
      collateral securing the Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor v,,;11 make any payments to Lender or i1s order,
      on demand, in legal tender of the United States of America, in same-day funds, v.rithout set-off or deduction or counterclaim, and v.ril! otherVoAse perform
      Borro\Ao'er's obligations under the Note and Related Documents. Under this Guaranty, Guarantor's liabiHty is unlimited and Guarantor's obligations are
      continuing.
      INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the principal amount outstanding from time to time and at any one or
      more times, accrued unpaid interest thereon and all collection costs and legal expenses related thereto permitted by law, attorneys' fees, arising from any
      and all debts, liabilities and obligations of every nature or form, now existing or hereafter arising or acquired, that Borro\Ao'er individually or collectlVely or
      interchangeably Vvith others, O\Ao'eS or v.rill ov,,,e Lender. "Indebtedness" includes, VoAthout limitation, loans, advances, debts, overdraft indebtedness, credit
      card indebtedness, lease obligations, liabilities and obligations under any interest rate protection agreements or foreign currency exchange agreements or
      commodity price protection agreements, other obligations, and liabilities of Borrov,,,er, and any present or future judgments against Borrov,,,er, future
      advances, loans or transactions that renew, extend, modify, refinance,- consolidate or substitute these debts, liabrnties and obligations whether: voluntarily or
      involuntarily incurred; due or to become due by their terms or acceleration; absolute or contingent; liquidated or unliquidated; determined or undetermined;
      direct or indirect; primary or secondary in nature or arising from a guaranty or surety; secured or unsecured; joint or several or joint and several; evidenced
      by a negotiable or non-negotiable instrument or 'Miting; originated by Lender or another or others; barred or unenforceable against Borrov,,,er for any reason
      whatsoever; for any transactions that may be voidable for any reason (such as infancy, insanity, ultra vi~es or otherwise); and originated then reduced or
      extinguished and then afterwards increased or reinstated.
      lf Lender presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under all guaranties shall be
      cumulative. This Guaranty shall not (unless specifically provided below to the contrary) affect or invalidate any such other guaranties. Guarantor's liability
      will be Guarantor's aggregate liability under the terms of this Guaranty and any such other unterminated guaranties.
      CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY' UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
      PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
      HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.        ACCORDINGLY. ANY PAYMENTS MADE ON THE
      INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
      REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE
      FROM TIME TO TIME.
      DURATION OF GUARANTY. This Guaranty will take effect when received by Lender without the necessity cf any acceptance by Lender, or any notice to
      Guarantor or to Borrower, and will continue in full force until all the Indebtedness incurred or contracted before receipt by Lender of any notice of revocation
      shall have been fully and finally paid and satisfied and all of Guarantor's other obligations under this Guaranty shall have been performed in full. If
      Guarantor elects to revoke this Guaranty, Guarantor may only do so in v,.,riting. Guarantor's written notice of revocation must be mailed to Lender, by
      certified mail, at Lender's address listed above or such other place as Lender may designate in writing. Written revocation of this Guaranty will apply only
      to new Indebtedness created after actual receipt by Lender of Guarantor's v.ritten revocation. For this purpose and v.ithout limitation, the term "new
      Indebtedness" does not include the Indebtedness which at the time of notice of revocation is contingent, unliquidated, undetermined or not due and which
      later becomes absolute, liquidated, determined or due. For this purpose and without limitation, "new Indebtedness" does not include all or part of the
      Indebtedness that is: incurred by Borrower prior to revocation; incurred under a commitment that became binding before revocation; any renewals,
      extensions, substitutions, and modifications of the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before
      and after Guarantor's death or incapacity, regardless of Lender's actual notice" of Guarantor's death. Subject to the foregoing, Guarantor's executor or
      administraio'r or other legal representative may terminate this Guaranty in the same manner in which Guarantor might have terminated it and 'Mlh the sarre
      effect. Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect the liability of Guarantor under this
      Guaranty. A revocation Lender receives from any one or more Guarantors shall not affect the liability of any remaining Guarantors under this Guaranty.
      Guarantor's obligations under this Guaranty shall be in addition to any of Guarantor's obligations, or any of them, under any other guaranties of the
      Indebtedness or any other person heretofore or hereafter given to Lender unless such other guaranties are modified or revoked in 'Miting: and this
      Guarantor shall not, unless provided in this Guaranty, affect, invalidate, or supersede any such other guaranty. It Is anticipated that fluctuations may
      occur In the aggregate amount of ·the Indebtedness covered by this Guaranty, and Guarantor specifically acknowledges and agrees that
      reductions In the amoun.t of the Indebtedness, even to zero dollars {$0.00), shall not constitute a termination of this Guaranty. This Guaranty is
      binding upon Guarantor and Guarai1tor's heirs; successors and assigns so long as any of the Indebtedness remains unpaid and even though the
      Indebtedness may from time to time be zero dollars {$0.00).
      GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before or after any revocation hereof, without notice or demand

                                                                                    1




-------------------·------·~-·-··-·-----~----
                         Case 21-10527-JTD                    Doc 159-1              Filed 04/01/21           Page 105 of 115

 loan Number 2018-450


 and without lessening Guarantor's liability under this Guaranty, from time to time: (A)                 prior to revocation as set forth above, to make one or more
 additional secured or unsecured loans to Borro'v\o'er, to lease equipment or other goods to Borro.....er, or otherwise to extend additional credit to Borrower;
 (B) to alter, compromise, renew, extend, accelerate, or otherwise change one or more times the time for payment or other terms of the Indebtedness or
 any part of the Indebtedness, including increases and decreases of the rate of interest on the Indebtedness; extensions may be repeated and may be for
 longer than the original loan term; (C) to take and held security for the payment of this Guaranty or the Indebtedness, and exchange, enforce, waive,
 subordinate, fail or decide not to perfect, and release any such security, v.iith or v.iithout the substitution of new collateral; (0) to release, substitute, agree
 not to sue, or deal·with any one or more of Borro>Ner's sureties, endorsers, or other guarantors on any terms or in any manner Lender may choose; (E) to
 determine how, when and what application of payments and credits shall be made on the Indebtedness; (F) to apply such security and direct the order or
 manner of sale thereof, including without limitation, any nonjudicial sale permitted by the terms of the controlling- security agreement or deed of trust, as
 Lender in its discretion may determine; (G) to sell, transfer, assign or grant participations in all or any part of the Indebtedness; and (H) to assign or
 transfer this Guaranty in whole or in part.                                                                                        ,                ·
  GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that (A) no representations or agreements
  of any kind have been niade to Guarantor Wlich muld limit or qualify in any way the terms of this Guaranty; (B) this Guaranty is executed at Borrower',s
  request and not at the request of Lender; (C) Guarantor has full pov..er, right and authority to enter into this Guaranty; (D) the provisions of this
  Guaranty do not conflict 'Mth or result in a default under any agreement or other instrument binding upon Guarantor and do not result in a violation of any
  law, regulation, court decree or order applicable to Guarantor; (E) ~uarantor has not and will not sell or other'Nise dispose of all or substantially all of
  Guarantor's assets without the prior witten consent of Lender, and has not and will not, other than to funding sources (and/or any agent therefor) of
  Borrower, CarbonLITE Pinnpack, LLC _and their respectiVe affiliates and to other secured creditors permitted under the definitive documentation with such
  funding sources or agents therefor, assign, encumber, or hypothecate all or SL!bsta.ntially all of Guarantor's assets or any interest therein; (F) upon
  Lender's request, Guarantor will provide to Lender financial and credit information in fom, acceptable to Lender, and all such financial information Wlich
  currently has been, and all future financial information which will be provided to Lender is and will be true and correct in all material respects and fairly
  present Guarantor's financial condition as of the dates the financial information is provided; (G) no material adverse change has occurred in Guarantor's
  financial condition since the date of the most recent financial statements provided to Lender and no event has occurred Wlich may materially adversely
  affect Guarantor's financial·condition; (H) no litigation, claim, investigation, administrative proceeding or similar action (including those for unpaid taxes)
  against Guarantor is pending or threatened; (I) Lender has made no representation to Guarantor as to the creditworthiness of Borrower; and (J)
  Guarantor has established adequate means of obtaining from Borrower on a continuing basis infomiation regarding Borrower's financial condition.
  Guarantor agrees t6 keep:·adequately informed from such means of any facts, events, or circumstances Wlich might in any way· affect Guarantor's risks
,:under this Guaranty, and Guarantor further agrees that, absent a request for infomiation, Lender shall have no obligation to disclose to Guarantor any
  informatlon or documents acquired by Lender in the course of its relationship v.iith Borrower.
 GUARANTOR'S FINANCIAL STATEMENTS. Guarantor agrees to furnish Lender with the following:
     · Annual Statements. As soon as available, but in no event later than 180 days after the end of each fiscal year, Guarantor's balance sheet and
       income statement for the year ended, reviewed by a certified public accountant satisfactory to Lender.
      Tax ·Returns. fts soon as available, but in. no event. later than .thirty (30) days after the al)p:icable filing date for the tax reporting period ended,
      Guarantor's Federal and other governmental tax returns, prepared by a tax professional satisfactory to Lender.
        Addltlooal Requirements. AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN ONE-HUNDRED TWENTY (120) DAYS AFTER THE END
        OF THE FISCAL YEAR·. BORROWER'S SCHEDULE OF DEBTS, ACCOUNTS RECEIVABLE AGING AND LISTING, ACCOUNTS PAYABLE AGING
        AND LISTING, INVENTORY AGING AND LISTING, AND RECONCILIATION OF NET WORTH AND RETAINED EARNINGS FOR THE YEAR
        ENDED.
 All financial reports.required to be pro,vided under this Guaranty shall be prepared in accordance with GMP, applied on a consistent basis, and certified by
 Guarantor as being true and corr~ct ..
 GUARANTOR'S WAIVE~S. Except as prohibited by applicable law, Guarantor waives any right to require Lender to (A) make any presentment,
 protest, demand, or notice of any kind, including notice of change of any terms of. repayment of the lndebted_ness, default by Borrov.er or any other
 guarantor or surety, -any action or nonaction taken by Borrower, Lender, or any other guarantor or surety of Borrov.er, or the creation of new or additional
 Indebtedness; (B) proceed against any person, including Borrower, before proceeding against Guarantor; (C) proceed against any collateral for the
 Indebtedness, including Borrower's collateral,. before proceeding against Guarantor: (D) apply any payments or proceeds received against the
 Indebtedness in any order; (E) give notice of the terms, time, .and place of any sale of the collateral pursuant to the Uniform Commercial Code or any
 othe[ law governing such sale; (F) disclose any information about the Indebtedness, the Borroy,.er, the collateral, or any other guarantor or surety, or
 about any action or nonaction of Lender; or (G) pursue any remedy or course of action in Lender's pov.er whatsoever.
 Gua:-antor also waives any and all rig_hts or defenses arising by reasori of (H) any disability or other defense of Borrower, any other guarantor or surety or
 any other person; (I) the cessation from any cause whatsoever, other than payment in full, of the Indebtedness; (J) the application of proceeds of the
 lndebtedneSs by Borrower for purposes other than the purposes understood and intended· by Guarantor and Lender; (K) any act of omission or
 commission by Lender which directly or indirectly results in or contributes· to the discharge of Borrov.er or any other guarantor or surety, or the
 Indebtedness, or the loss or release Of any collateral by operation of law or other'Nise; (L) any statute of fimitations in any action under this Guaranty or
 on ttie Indebtedness; or (M) anY modification or change in terms of the Indebtedness, 'M1atsoeVer, including Wthout limitation, the renewal, extension,
 acceleration, or other change in the tirhe payment of the Indebtedness is due and any change in the interest rate, and including any such modification or
 chaiige in termS after revocation of this Guaranty on the Indebtedness incurred prior to such revocation.
 Guarantor waives all rfghts of subrogation, reimbursement, indemnification, aild contribution and.any other rights and defenses that are or may become
 available to Guarantor by reason of Cal,ifornia Civil Code Sections 2787 to 2855, inclusive.
 Guarantor waives all rights and any 'de'fenses arising ·out of an election of remedies by Lender even though that the election of remedies, such as a
 non:-judicia.l .foreclosur~ Vv'ith respect to security for a guaranteed obligation, ·has destroyed quarantor's rights of subrogation and reimbursement against
 Borrov.er by operation of Section 580d of the California Code of Civil Procedure or other'Nise.
 Guarantor waives all rights. _and defenses that Guarantor may have because Borro'M::!r's obligation is secured by real property. This means among other
 things: (N) Lender may collect from Guarantor without first foreclosing ori any real or personal property collateral pledged by Borrov.er. (0) If Lender
 forecloses on any real property collateral pledged by Borro'M::!r: (1) the amount of Borrower's obligation may be reduced only by the price for Wlich the
 collateral is sold at the foreclosure sale, even if the collateral is mrth more than the sale price. (2) Lender may collect from Guarantor even if Lender, by
                                                                                 2
                       Case 21-10527-JTD                    Doc 159-1              Filed 04/01/21           Page 106 of 115

Loan Number 2018-450


foreclosing on the real property collateral, has destroyed any right Guarantor may have to collect from Borro'NE!r. This is an unconditional and irrevocable
waiver of any rlghts and defenses Guarantor may have because Borroy,er's obligation is secured by real property. These rights and defenses include, but
are not limited to, any rights and defenses based upon Section 580a, 580b, 580d, or 726 of the Code of Civil Procedure.
Guarantor understands and agrees that the foregoing waivers are unconditional and irrevocable waivers of substantive rights and defenses to which
Guarantor might otherwise be entitled under state and federal law. The rights and defenses waived include, without limitation, those provided by California
laws of suretyship and guaranty, anti-deficiency laws, and the Uniform Commercial Code. Guarantor acknowledges that Guarantor has provided these
waivers of rights and defenses with the .intention that they be fully relied· upon ·by Lend.er. Gua"rantor further understands and agrees that this Guaranty is a
separate and independent contract between Guarantor and Lender, given for full and amPle consideration, and is enforceable on its own terms. Until all of
the Indebtedness .is paid in full, Guarantor waives any right to enforce any remedy Guarantor may have against the Borrower or any other guarantor, surety,
or oth~r per$on; and further, Guarantor.waives any right to participate in any collateral for the Indebtedness .now or hereafter held by Lender.
Guarantor'.s Understanding With Respect To Waivers. Guilrantor warrantS and agr~e5 that each of the waivers set forth above is made with
Guarantp(s full knowledge of its significarce and consequences and that, under the circumstances, the waiVers are reasonable and not contrary to public
poJicy or law _If any such waiver is determined to be contrary to any applicable Jaw or public policy, such waiver shall be effective only to the extent
permitted by law or Public policy.
Subordination of Borrower's Debts to Guarantor. Guarantor agrees that the Indebtedness, whether now existing or hereafter created, shall be superior
to any ~laim that Guarantor may now h_ave or hereafter acquire against .~orro......er, whether or not Borro......er becomes insolvent. Guarantor hereby expressly
subordinates any claim Guar.antor may have against Borroy.,.,er, upon a:ny account wt,atsoever, to any claim that Lender may now or hereafter have against
Borrower. In the ·event of insolvency and consequent liquidation of the assets of Borro.....er, through bankruptcy, by an assignment for the benefit of
creditors, by voluntary liquidation, or otherwise, the assets of Borrower applicable to the payment of the claims of both Lender and Guarantor shall be paid
to Lender and shall be first applied by Lender to the Indebtedness. Guarantor does hereby assign to Lender all claims which it may have or acquire
against Borrov.er or against any assignee or trustee in bankruptcy of Borrower; provided however, that such assignment shalt be effective only for the
purpose of assuring to Lender full payment in legal tender of the Indebtedness. If Lender so requests, any notes or credit agreements now or hereafter
evidencing any debts or obligations of Borro......er to Guarantor shall be· marked with a legend that the same are subject to this Guaranty and shall be
delivered to Lender. Guarantor agrees, and Lender is hereby authorized, in the name of Guarantor, from time to time to file financing statements and
continuation statements solely in respect of the Collateral and not in any other assets of the Borrower or any Guarantor,and to execute documents and to
take such other actions as Lender deems necessary or appropriate to perfect preserve and enforce its rights under this Guaranty.
Miscellaneous Provisions.       The follov'Jing miscellaneous provisions are a part of this Guaranty:
AMENDMENTS. This Guaranty, together with any Related Documents, constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Guaranty. No alteration of or amendment to this Guaranty shall be effective unless given in v.riting and signed by the party or
parties sought to be charged or bound by the alteration or amendment.
ATIORNEYS' FEES; EXPENSES. Guarantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's attorneys' fees and
Lender's legal expenses, incurred in connection v'Jith the enforcement of this Guaranty. Lender may hire or pay someone else to help enforce this
Guaranty, and Guarantor shall pay the costs and expenses of such enforcement. Costs and expenses include Lender's attorneys' fees and legal expenses
whether or not there is a lawsuit, inclliding attorneys' fees and legal expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), appeals, and any anticipated post-judgment collection services. Guarantor also shall pay all court costs and such additional
fees as may be directed by the court.
CAPTION HEADINGS. Caption headings in this Guaranty are for convenience purposes only and are not to be used to interpret or define the provisions of
this Guaranty.
GOVERNING LAW. This Guaranty will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of California without regard to Its conflicts of laiw provisions.
INT.EGRATION. Guarantor further agrees that Guarantor has read and fully understands the terms of this Guaranty; Guarantor has had the opportunity to
be advised by Guarantor's attorney v,,;th .respect to this Guaranty; the Guaranty fully reflects Guarantor's intentions and parol evidence is not required to
interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds Lender harmless from all losses, claims, damages, and costs (including
Lender's attorneys' fees) suffered or incurred by Lender as a result of any breach by Guarantor of the warranties, representations and agreements of this
paragraph.
INTERPRETATION. In all cases where there is more than one Borrower or Guarantor, then all words used in this Guaranty in the singular shall be
deemed to have been used in the plural where the context and construction so require; and where there is more than one Borrower named in this Guaranty
or when this Guaranty is executed by more than one Guarantor, the words "Borrov.er" and "Guarantor" respectively shall mean all and any one or more of
them. The words "Guarantor," "Borrower," and "Lender" include the heirs, successors, assigns, and transferees of each of them. If a court finds that any
provision of this Guaranty is not valid br should not be enforced, that fact by itself will not mean that the rest of this Guaranty v\111 not be valid or enforced.
Therefore, a court will enforce the rest of the provisions of this Guaranty even if a provision of this Guaranty may be found to be invalid or unenforceable. If
any one or more of Borrower or Guarantor are corporations, partnerships, limited liability companies, or similar "entities, it is not necessary for Lender to
inquire into the powers of Borroy.,.,er or Guarantor or of the officers, directors, partners, managers, or other agents acting or purporting to act on their behalf,
and any indebtedness made or created in reliance upon the professed exercise of such po.....ers shall be guaranteed under this Guaranty.
MANDATORY FORUM SELECTION AND CONSENT TO PERSONAL JURISDICTION. Any and all disputes arising out of, in connection with, or relating
to this Guaranty, or to the dealings between Guarantor and Lender contemplated by this Guaranty, shall be resolved in a state court of the State of
California. Guarantor consents to the exclusive jurisdiction of the state courts of the State of California for the purpose of resolving such disputes.
Guarantor waives personal service of any and all process, which may be made by any other means permitted by California law.
NOTICES. Any notice required to be given under this Guaranty shall be given ln writing, and, except for revocation notices by Guarantor, shall be effective
when actually delivered, when actually received by telefacsimile (unless otherwise required by law), when deposited with a nationally recognized overnight
courier, or, if mailed, when deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses_ shown
near the beginning of this Guaranty. All revocation notices by Guarantor shall be in v.riting and shall be effective upon delivery to Lender as provided in the
section of this Guaranty entitled "DURATION OF GUARANTY." Any party may change its address for notices under this Guaranty by giving formal written
notice to the other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Guarantor agrees to keep

                                                                               3
                       Case 21-10527-JTD                                           Doc 159-1                             Filed 04/01/21                                Page 107 of 115

Loan Number 2018-450


Lende r informed at all times of Guarantor's current address. Unless otherwise provided or required by law, if there is more than one Guarantor, any notice
given by Lender to any Guara ntor is deemed to be notice given to all Guarantors.
NO WAIVER BY LENDER. Lender shall not be deemed to have wa ived any rights under this Guaranty un less such waiver is given in writing and signed
by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any other right. A waiver by
Lender of a provision of this Guara nty shall not prejudice or constitute a waiver of Lender's right otherwise to demand strict compliance with that provision or
any other provision of this Guaranty. No prior waiver by Lender, nor any course of dealing between Lender and Guarantor, shall constitute a wa iver of any
of Lender's rights or of any of Guarantor's obligations as to any future tra nsactions . Whenever the consent of Lender is required under this Guaranty, the
granting of such consent by Lender in any instance shall not constitute continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withhe ld in the sole discretion of Lender.
SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Guaranty on transfer of Guarantor's interest, this Guaranty shall be binding upon
and inure to the benefit of the parties, their successors and assigns.
Definitions. The following capitalized words and terms shall have the following meanings when used in this Gua ranty. Unless specifically stated to the
co ntrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms used in the singular shall
include the plura l, and the plural shall include the singular, as the context may require. Words and terms not otherwise defined in this Guaranty shall have
the meanings attributed to such terms in the Uniform Commercial Code:
BORROWER. The word "Borrower" means Pinnpack Packaging, LLC, a Delaware limited liabi lity company and includes all co-signers and co-makers
signing the Note and al l the ir successors and assigns.
GAAP.    The word·"GAAP" means generally accepted accounting principles.
GUARANTOR. The wo rd "Guarantor" means everyo ne signing this Guaranty, including without limitation Carbonlite Holdings LLC, a Delaware limited
liability co mpany, and in each case, any signer's successors and assigns.
GUARANTY.       The word "Guaranty" means this guaranty from Guarantor to Lender.
INDEBTEDNESS. The word "Indebtedness" means Borrower's indebtedness to Lender as more particularly described in this Guaranty.
LENDER. The word "Lende r" means STATE OF CALIFO RNIA, DEPARTMENT OF RESOURCES RECYCLING AN D RECOVERY, its successors and
assigns .
NOTE. The word "Note" means and includes "'4thout limitation all of Borrower's promissory notes and/or credit agreements evidencing Borrower's loan
obligations in favor of Lender, together "'4th all renewals of, extensions of, modifica tions of, refinancings of, corn;olidations of and substitutions for
promissory notes or credit agreements.
RELATED DOCUMENTS. The words "Related Documents" mean all promissory notes, credit agreeme nts, loan agreements, environmenta l agreements,
guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages , and all other instruments , agreements and documents,
whether now or hereafter existing, executed in connection "'4th the Indebtedness.
EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND
DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE MANNER SET FORTH IN
THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
EFFECTIVE. THIS GUARANTY IS DATED JUNE 1, 2020.

GUARANTOR:


                                                                            TED LIABILITY COMPANY

By:
Name:          Le
Title:

                                     L• u rRo , Ver, 17 , 1.10.01 5   Cop, . O+H VSA Corporal .on 1997, 2017.   Al Rights ReH rv• d.   • CA J:\APPS\I.ENDI NGICFtLPLIE20.FC TR·259 Pfl•2 (""




                                                                                                                     4
                         Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21            Page 108 of 115

Loan Number 2018-450



                                                      COMMERCIAL GUARANTY
Borrower:        Plnnpack Packaging,       LLC, a Delaware limited                  Lender:         STATE     OF   CALIFORNIA, DEPARTMENT                   OF
                 liability company                                                                  RESOURCES RECYCLING AND RECOVERY
                 1151 Pacific Avenue                                                                LOAN PROGRAM
                 Oxnard, CA 93033                                                                   1001 "I" STREET
                                                                                                    MAIL STOP 9A
                                                                                                    SACRAMENTO, CA 95814
Guarantor:       CarbonLITE Pinnpack, LLC, a Delaware limited
                 liability company
                 10250 Constellation Boulevard, #2820
                 Los Angeles, CA 90067



  CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
  gu~ra~tees full and punctual payment and satisfaction of the Indebtedness of Borro-..ver to Lender, and the performance and discharge of all Borrower's
  obl1gatrons un_der the Note and the Related Documents. This is a guaranty of payment and performance and not of collection, so Lender can enforce this
  Guaranty against Guarantor even when Lender has not exhausted Lender's remedies against anyone else obligated to pay the Indebtedness or against any
  collateral securing the Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor 'MIi make any payments to Lender or its order,
  on demand, in legal tender of the United States of America, in same-day funds, 'Mthout set-off or deduction or counterclaim, and 'MIi other'Mse perform
  Borrower's obligations under the Note and Related Documents. Under this Guaranty, Guarantor's liability is unlimited and Guarantor's obligations are
  continuing.
  INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the principal amount outstanding from time to time and at any one or
  more times, accrued unpaid interest thereon and all collection costs and legal expenses related thereto permitted by law, attorneys' fees, arising from any
  and all debts, liabilities and obligations of every nature or form, now existing or hereafter arising or acquired, that Borrower individually or collectively or
  interchangeably with others, oms or 'Nill om Lender. "Indebtedness" includes, without limitation, loans, advances, debts, overdraft indebtedness, credit
  card indebtedness, lease obligations, liabilities and obligations under any interest rate protection agreements or foreign currency exchange agreements or
  commodity price protection agreements, other obligations, and liabilities of Borromr, and any present or future judgments against Borrov.er, future
  advances, loans or transactions that renew, extend, modify, refinance, conso:idate or substitute these debts, liabilities and obligations whether: voluntarily or
  lnvoluntari)y incurred; due or to become due by their terms or acceleration; absolute or contingent; liquidated or unliquidated; determined or undetermined;
  direct or indirect; primary or secondary in nature or arising from a guaranty or surety; secured or unsecured; joint or several or joint and several; evidenced
  by a negotiable or non-negotiable instrument or writing; originated by Lender or another or others; barred or unenforceable against Borrov.er for any reason
  whatsoever; for any transactions that may be voidable for any reason (such as infarx:;y, insanity, ultra vires or other\rViSe); and originated then reduced or
  extinguished and then afterwards increased or reinstated.
  If Lender presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under all guaranties shall be
  cumulative. This Guaranty shall not (unless specifically provided below to the contrary) affect or invalidate any such other guaranties. Guarantor's liability
  will be Guarantor's aggregate liability under the terms of this Guaranty and any such other unterminated guaranties.
  CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY' UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
  PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
  HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.                                         ACCORDINGLY, ANY PAYMENTS MADE ON THE
  INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
  REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE
  FROM TIME TO TIME.
  DURATION OF GUARANTY. This Guaranty will take effect when received by Lender 'Nithout the necessity of any acceptance by Lender, or any notice to
  Guarantor or to Borrov.er, and 'Nill continue in full force until all the Indebtedness incurred or contracted before receipt by Lender of any notice of revocation
  shall have been fully and finally paid and satisfied and all of Guarantor's other obligations under this Guaranty shall have been performed in full. If
  Guarantor elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor's written notice of revocation must be mailed to Lender, by
  certified mail, at Lender's address listed above or such other place as Lender may designate in writing. Written revocation of this Guaranty v.rn apply only
  to new Indebtedness created after actual receipt by Lender of Guarantor's written revocation. For this purpose and v.Athout limitation, the term "new
  Indebtedness" does not include the Indebtedness which at the time of notice of revocation is contingent, unliquidated, undetermined or not due and which
  later becomes absolute, liquidated, determined or due. For this purpose and 'Nithout limitation, "new Indebtedness" does not include all or part of the
  Indebtedness that is: incurred by Borromr prior to revocation; incurred under a commitment that became binding before revocation; any renewals,
  extensions, substitutions, and modifications of the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before
  and after Guarantor's death or incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's executor or
  administrator or other legal representative may terminate this Guaranty in the same manner in which Guarantor might have terminated it and 'Nith the same
  effect. Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect the liability of Guarantor under this
  Guaranty. A revocation Lender receives from any one or more Guarantors shall not affect the liability of any remaining Guarantors under this Guaranty.
  Guarantor's obligations under this Guaranty shall be in addition to any of Guarantor's obligations, or any of them, under any other guaranties of the
  Indebtedness or any other person heretofore or hereafter given to Lender unless such other guaranties are modified or revoked in writing; and this
  Guarantor shall not, unless provided in this Guaranty, affect, invalidate, or supersede any such other guaranty. It Is anticipated that fluctuations may
  occur in the aggregate amount of the Indebtedness covered by this Guaranty, arid Guarantor specifically acknowledges and agrees that
  reductions in the amount of the Indebtedness, even to zero dollars ($0.00), shall not constitute a termination· ·of this Guaranty. This Guaranty ls
  binding upon Guarantor and Guarantor's heirs, successors and assigns so long as any of the Indebtedness remains unpaid and even though the
  Indebtedness may from time to time be zero dollars ($0.00).
  GUARANTOR'S AUTHORIZATION TO LENDER. Guar~ntor authorizes Lender, either before or after any revocation hereof, without notice or demand

                                                                                1
                              Case 21-10527-JTD                   Doc 159-1             Filed 04/01/21            Page 109 of 115

    Loan Number 2018-450


      and without lessening Guarantor's liability under this Guaranty, from time to time: (A) prior to revocation as set forth above, to make one or more
      additional secured or unsecured Joans to Borrower, to lease equipment or other goods to Borrov-.er, or otherMse to extend additional credit to Borrower;
      (8) to alter, compromise, renew, extend, accelerate, or otherwise change one or more times the time for payment or other terms of the Indebtedness or
      any part of the Indebtedness, including increases and decreases of the rate of interest on the Indebtedness; extensions may be repeated and may be for
      longer than the original loan term; (C) to take and hold security for the payment of this Guaranty or the Indebtedness, and exchange, enforce, waive,
      subordinate, fail or decide not to perfect, and release any such security, v.;th or v.;thout the substitution of new collateral; (D) to release, substitute, agree
      not to sue, or deal v.;th any one or more of Borrov,.,er's sureties, endorsers, or other guarantors on any terms or in any manner Lender may choose; (E) to
      determine how, when and what application of payments and credits shall be made on the Indebtedness; (F) to apply such security and direct the order or
      manner of sale thereof, including without limitation, any nonjudicial sale permitted by the terms of the controlling security agreement or deed of trust, as
      Lender in its discretion may determine;· (G) to sell, transfer, assign or grant participations in all or any part of the Indebtedness; and (H) to assign or
      transfer this Guaranty in whole or in part.
      GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that (A) no representations or agreements
      of any kind have been made to Guarantor 'Mlich muld limit or qualify in-any INBY the terms of this Guaranty; (B) this Guaranty is executed at Borrower's
      request and not at the request of Lender; (C) Guarantor has full po¥.er, right and authority· to enter into this Guaranty; (D) the provisions of this
      Guaranty do not conflict with or result in a default under any agreement or other instrument binding upon Guarantor and do- not result in a violation of any
      law, regulation, court decree or order applicable to Guarantor; (E) Guarantor has not and v,..;11 not sell or othervlise dispose of all or substantially all of
      Guarantor's assets without the prior written consent of Lender, and has not and \Nill not, other than to funding sources (and/or any agent thereof) of
      Borrower, CarbonLITE Pinnpack, LLC and their respective affiliates and to other secured creditors permitted under the definitive documentation with such
      funding sources or agents therefor, assign, encumber, or hypothecate all or substantially all of Guarantor's assets or any interest therein; (F) upon
      Lender's request,. Guarantor will provide to Lender financial and credit information in form acceptable to Lender, and all such fihancial information wflich
      currently has been, and all future financial infom,ation which will be provided to Lender is and \Nill be true and correct in all material respects and fairly
      present Guarantor's financial condition as of the dates the financial information is provided; (G) no material adverse change has occurred in Guarantor's
      financial condition since the date of the most recent financial statements provided to Lender and no event has occurred which may materially adversely
      affect Guarantor's financial condition; (H) no litigation, claim, investigation, administrative proceeding or similar action (including those for unpaid taxes)
      against Guarantor is pending or threatened; (1) Lender has made no representation to Guarantor as to the creditworthiness of Borrower; and (J)
      Guarantor has established adequate means of obtaining from Borrower on a continuing basis information regarding Borrov,.,er's financial condition.
      Guarantor agrees to keep adequately informed from such means of any facts, events, or circumstances 1M1ich might in any way affect Guarantor's risks
      under this Guaranty, and Guarantor further agrees that, absent a request for information, Lender shall have no obligation to disclose to Guarantor any
      information or documents acquired by Lender in the course of its relationship 'v'Jith Barrov.er.
      GUARANTOR'S FINANCIAL STATEMENTS. Guarantor agrees to furnish Lender with the follolNing:
           Annual Statements. As soon as available, but in no event later than 180 days after the end of each fiscal year, Guarantor's balance sheet and
           income statement for the year erided, reviev.ed by a certified public accountant satisfactory to Lender.
           Tax Returns. fts sqon as available, but in no event later than thirty (30) days after the applicable filing date for the tax reporting period ended,
           Guarantor's Federal and other governmental tax returns, prepared by a tax professional satisfactory to Lender.
             Additional Requirements. AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN ONE-HUNDRED lWENTY (120) DAYS AFTER THE END
             OF THE FISCAL YEAR, BORROWER'S SCHEDULE OF DEBTS, ACCOUNTS RECEIVABLE AGING AND LISTING, ACCOUNTS PAYABLE AGING
             AND LISTING, INVENTORY AGING AND LISTING, AND RECONCILIATION OF NET WORTH AND RETAINED EARNINGS FOR THE YEAR
             ENDED.
      All financial reports required to be provided under this Guaranty shall be prepared in accordance 'Mth GAAP, applied on a consistent basis, and certified by
      Guarantor as being true and correct
      GUARANTOR'S WArvERS. Except as prohibited by applicable law, Guarantor waives any right to require Lender to (A) make any presentment,
      protest, demand, or notice of any kind, including notice of change of any terms of repayment of the Indebtedness, default by Borrov,.,er or any other
      guarantor or surety, any action or nonaction taken by Borrower, Lender, or any other guarantor or surety of Borrower, or the creation of new or additional
      Indebtedness; (8) proceed against any person, including Borrower, before proceeding against Guarantor; (C) proceed against any collateral for the
      Indebtedness, including Borrov,.,er's collateral, before proceeding against Guarantor; (D) apply any payments or proceeds received against the
      Indebtedness in any order; (E) give notice of the terms, time, and place of any sale of the collateral pursuant to the Uniform Commercial Code or any
      other law governing such sale; (F) disclose any information about the Indebtedness, the Borrower, the collateral, or any other guarantor or surety, or
      about any action or nonaction of Lender; or (G) pursue any remedy or course of action in Lender's pov,.,er whatsoever.
      Guarantor also waives aiiy and all rights or defenses arising by reason of (H) any disability or other defense of Borrov,.,er, any other guarantor or surety or
      any other person; (I) the cessation from any cause whatsoever, other than payment in full, of the Indebtedness; (J) the application of proceeds of the
      Indebtedness by Borro¥.er for purposes other than the purposes understood and intended by Guarantor and Lender; (K) any act of omission or
      commission by Lender which directly or indirectly results iri or contributes to the discharge of Borrov,.,er or any other guarantor or surety, or the
      Indebtedness, or the loss or release of.any collateral by operation of law or other.vise; (L) any statute of limitations in any action under this Guaranty or
      on the Indebtedness; or (M) any modification or change irt tem,s of the Indebtedness, whatsoever, including INithout limitation, the renewal, extension,
      acceleration, or other change in the time payment of the Indebtedness is due and any change in the interest rate, and including any such modification or
      change in terms after revocation of this Guaranty on the Indebtedness incurred prior to such revocation.
      Guarantor waives all rights of subrogation, reimbursement, indemnification, and contribution and any other rights and defenses that are or may become
      available to Guarantor by reason of California Civil Code Sections 2787 to 2855, inclusive.
      Guarantor waives all rights and any defenses arising out of an election of remedies by Lender even though that the election of remedies, such as a
      non-judicial foreclosure INith respect to security for a guaranteed obligation, has destroyed Guarantor's rights of subrogation and reimbursement against
      Borrov,.,er by operation of Section 580d of the California Code of Civil Procedure or other.vise.
      Guarantor waives all rights and defenses that Guarantor may have because Borrov.er's ob~gation is secured by real property. This means among other
      things: (N) Lender may collect from Guarantor without first foreclosing an any real or personal property collateral pledged by Borro¥.er. (0) If Lender
      forecloses on any real property collateral pledged by Borrower: (1) the amount of Borrov.er's obligation may be reduced only by the price for v.Alich the
      collateral is sold at the foreclosure sale, even if the collateral is mrth more than the sale price. (2) Lender may collect from Guarantor even if Lender, by
                                                                                    2




-----------------------··---~---------·"'"-·~-~·--~ ---------
                             Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21            Page 110 of 115

   Loan Number 2018-450


     foreclosing on the real property collateral, has destroyed any right Guarantor may have to collect from Borrov.er.      This is an unconditional and irrevocable
     waiver of any rights and defenses Guarantor may have because Borrov.-er's obligation is secured by real property. These rights and defenses include, but
     are not limited to, any rights and defenses based upon Section     580a, 580b, 580d, or 726 of the Code of Civil Procedure.
     Guarantor understands and agrees that the foregoing waivers are unconditional and irrevocable waivers of substantive rights and defenses to which
     Guarantor might otherv.-ise be entitled under state and federal law. The rights and defenses waived include, without limitation, those provided by California
     lam of suretyship and guaranty, anti-deficiency laws, and the Uniform Commercial Code. Guarantor acknowledges that Guarantor has provided these
     waivers of rights and defenses 'with the intention that they be fully relied upon by Lender. Guarantor further understands and agrees that this Guaranty is a
     separate and independent contract betv.een Guarantor and Lender, given for full and ample consideration, and is enforceable on its own terms. Until all of
     the Indebtedness is paid in full, Guarantor waives any right.to enforce any remedy Guarantor may have against the Borrower or any other guarantor, surety,
     or other person, and further, Guarantor waives any right to participate in any collateral for the Indebtedness nqw or hereafter held by Lender.
     Guarantor's Understanding With Respect To Waivers. Guarantor -.varrants and agrees that each of the waivers set forth above is made 'Mth
     Guarantor's full knowledge of its significance and consequences and that, under the circumstances, the mivers are reasonable and not contrary to public
     policy or law. If any such miver is detennlned to be contrary to any applicable law or public policy, such miver shall be effective only to the extent
     permitted by law or public policy.
     Subordination of Borrower's Debts to Guarantor. Guarantor agrees that the Indebtedness, whether now existing or hereafter created, shall be superior
     to any claim that Guarantor may now have or hereafter acquire against Borrower, whether or not Borrower becomes insolvent. Guarantor hereby expressly
     subordinates any claim Guarantor may have against Borrower, upon any account ......tlatsoever, to any claim that Lender may now or hereafter have against
     Borrower. In the event of insolvency and consequent liquidation of the assets of Borrower, through bankruptcy, by an assignment for the benefit of
     creditors, by voluntary liquidation, or othel"'Mse, the assets of Borrower applicable to the payment of the claims of both Lender and Guarantor shall be paid
     to Lender and shall be first applied by Lender to the Indebtedness. Guarantor does hereby assign to Lender all claims which it may have or acquire
     against Borrower or against any assignee or trustee in bankruptcy of Borrower; provided however, that such assignment shall be effective only for the
     purpose of assuring to Lender full payment in legal tender of the Indebtedness. If Lender so requests, any notes or credit agreements now or hereafter
     evidencing any debts or obligations of Borrower to Guarantor shall be marked \-\1th a legend that the same are subject to this Guaranty and shall be
     delivered to Lender. Guarantor agrees, and Lender is hereby authorized, in the name of Guarantor, from time to time to file financing statements and
     continuation statements solely in respect of the Collateral and not in in any other assets of the Borrower or any Guarantor and to execute documents and to
     take such other actions as Lender deems necessary or appropriate to perfect, preserve and enforce its rights under this Guaranty.
     Miscellaneous Provisions. The follo'Mng miscellaneous provisions are a part of this Guaranty:
     AMENDMENTS. This Guaranty, together 'Mth any Related Documents, constitutes the entire understanding and agreement of the parties as to the
     matters set forth in this Guaranty. No alteration of or amendment to this Guaranty shall be effective unless given in witlng and signed by the party or
     parties sought to be charged or bound by the alteration or amendment.
     ATTORNEYS' FEES; EXPENSES. Guarantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's attorneys' fees and
     Lender's legal expenses, incurred in connection 'Mth the enforcement of this Guaranty. Lender may hire or pay someone else to help enforce this
     Guaranty, and Guarantor shall pay the ·costs and expenses Of such enforcement Costs and expenses include Lender's attorneys' fees and legal expenses
     whether or not there is a lawsuit, including attorneys' fees and legal expenses for bankruptcy proceedings (including efforts to modify or vacate any
     automatic stay or injunction), appeals, and any anticipated post-judgment collection services. Guarantor also shall pay all court costs and such additional
     fees as may be directed by the court.
     CAPTION HEADINGS. Caption headings in this Guaranty are fer convenience purposes only and are not to be used to interpret or define the provisions of
     this Guaranty.
     GOVERNING LAW. This Guaranty will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws
     of the State of California without regard to Its conflicts of law provisions.
     INTEGRATION. Guarantor further agrees that Guarantor has read and fully understands the terms of this Guaranty; Guarantor has had the opportunity to
     be advised by Guarantor's attorney v.tth respect to this Guaranty; the Guaranty fully reflects Guarantor's intentions and parol evidence is not required to
     interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds Lender harmless from all losses, claims, damages, and costs (including
     Lender's attorneys' fees) suffered or incurred by Lender as a result of any breach by Guarantor of the warranties, representations and agreements of this
     paragraph.
     INTERPRETATION. In all cases v.here there is more than one Borrower or Guarantor, then an words used in this Guaranty in the singular shall be
     deemed to have been used in the plural where the context and construction so require; and where there is more than one Borrower named in this Guaranty
     or 'M"len this Guaranty is executed by more than one Guarantor, the words "Borrower" and "Guarantor" respectively shall mean all and any one or more of
     them. The words "Guarantor," "Borrower," and "Lender'' include the heirs, successors, assigns, and transferees of each of them. If a court finds that any
     provision of this Guaranty is not valid or should not be enforced, that fact by itself 'MIi not mean that the rest of this Guaranty 'MIi not be valid or enforced.
     Therefore, a court will enforce the rest of the provisions of this Guaranty even if a provision of this Guaranty may be found to be invaUd or unenforceable. If
     any·one or more of Borrower or Guarantor are corporations, partnerships, limited liability companies, or similar entities, it is not necessary for Lender to
     inquire into the powers of Borrower or Guarantor or of the officers, directors, partners, managers, or other agents acting or purporting to act on their behalf,
     and any indebtedness made or created in reliance upon the professed exercise of such powers shall be.guaranteed under this Guaranty.
     MANDATORY FORUM SELECTION AND CONSENT TO PERSONAL JURISDICTION. Any and all disputes arising out of, in connection Wth, or relating
     to this Guaranty, or to the dealings between Guarantor and Lender contemplated by this Guaranty, shall be resolved in a state court of the State of
     California. Guarantor consents to the exclusive jurisdiction of the state courts of the State of California for the purpose of resolving such disputes.
     Guarantor ".Wives personal service of any and all process, which may be made by any other means permitted by California law.
     NOTICES. Any notice required to be given under this Guaranty shall be given in witing, and, except for revocation notices by Guarantor, shall be effective
     when actually delivered, when actually received by telefacsimile (unless otherv.,;se required by law), when deposited Wth a nationally recognized overnight
     courier, or, if mailed, when deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the a~dresses shown
     near the beginning of this Guaranty. All revocation notices by Guarantor shall be in witing and shall be effective upor:i delivery to Lender as provided in the
     section of this Guaranty entitled "DURATION OF GUARANTY." Any party may change its address for notices under this Guaranty by giving formal witten
     notice to the other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Guarantor agrees to keep

                                                                                   3




--------------~-------------
                         Case 21-10527-JTD                                          Doc 159-1                           Filed 04/01/21                                  Page 111 of 115

Loan Number 2018-450


  Lender informed at a II times of Guarantor's current address. Unless otherwise pro•,ided or required by law, if there is more than one Guarantor, any notice
  give n by Lender to any Guarantor is deemed to be notice given to all Guarantors.
  NO WAIVER BY LENDER. Lende r shall not be deemed to have waived any rights under this Guaranty unless such wa iver is given in 'v\fiting and signed
  by Lender. No delay or omission on the part of Lende r in exercising any right shall ope rate as a waiver of such right or any other right. A waiver by
  Lender of a provision of this Guaranty shall not prejudice or constitute a waiver of Lender's right otherwise to demand strict compliance with that provision or
  any other provision of this Gua ra nty. No prior waiver by Lender, nor any course of dealing betv..een Lender and Gua rantor, shall constitute a waiver of any
  of Lender's rights or of any of Guarantor's obligations as to any future transactions. Whenever the consent of Lender is required under this Guaranty, the
  granting of such co nsent by Lender in any instance shall not constitute co ntinuing consent to subsequent instances where such consent is required and in
  all cases such consent may be granted or withhe ld in the sole discretion of Lender.
  SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Guaranty on transfer of Guarantor's interest, this Guaranty sha ll be binding upon
  and inure to the benefit of the parties, their successors and assigns.
  Definitions. The following capitalized words and terms sha ll have the following meanings when used in this Guaranty. Unless specifically stated to the
  contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America . Words and terms used in the singular sha ll
  include the plural, and the plura l sha ll include the singular, as the context may require. Words and terms not otherwise defined in this Guaranty sha ll have
  the meanings attributed to such terms in the Uniform Comme rcial Code :                      ·
  BORROWER. The word "Borrov..er" means Pinnpack Packaging, LLC, a Delaware limited liability company and includes all co-signers and co-makers
  signing the Note and all their successors and assigns.
  GAAP. The word "GMP" means general'y accepted accounting principles.
  GUARANTOR. The wo rd "Guarantor" means everyone signing this Guaranty, including without limitation CarbonLITE Pinnpack, LLC , a D':llaware limited
  liability company, and in each case, any signer's successors and assigns.
  GUARANTY. The word "Guaranty" means this gua ranty from Guarantor to Lender.
  INDEBTEDNESS. The word "Indebtedness" means Borrov..er's indebtedness to Lender as more particularly described in this Guaranty.
  LENDER. The word "Lender" means STATE OF CALI FORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, its successors and
  assigns.
  NOTE. The word "Note" means and includes wi thout limitation all of Borrov..er's promissory notes and/or credit agreements evidencing Borrov..er's l0an
  obligations in favor of Lender; together with all renewals of, extensions of, modifications of, refinancings .cf, consolidations of and substitutions for
  promissory notes or credit agreements.
  RELATED DOCUMENTS. The words "Related Documents" mean all promissory notes, credit agreements, loa n agreements, environmental agreements,
  guaranties , security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments, agreements and documents,
  whether now or hereafter existing, executed in connection with the Indebted ness.

  EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
  TERMS. ,N ADDITION, EACH GW\RANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND
  DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE Gl)ARANTY WILL CONTINUE UNTIL TERMINATED IN THE MANNER SET FORTH IN
  THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
  EFFECTIVE. THIS GU .I \RANTY IS DATED JUNE 1, 2020.

  GUARANTOR:



  CARBONLITE PINN A                                                               D LIABILITY COMPANY
  By:
  Name :
  Title:

                                       La:.111R o. Y11 17 .1. 10015   COPf , 0• H USACorpou,tlon1997,Xl 17   AII Rights Ronrv1d.   · CA J:V.Pf>S\l l:NDING\CF~LPL.I E20. iC   TR-259   PR-2( 1111




                                                                                                                  4
                        Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21            Page 112 of 115

Loan Number 2018-450



                                                      COMMERCIAL GUARANTY
Borrower:       Plnnpack Packaging, LLC,          a   Delaware limited            Lender:          STATE     OF   CALIFORNIA, DEPARTMENT                   OF
                liability company                                                                  RESOURCES RECYCLING AND RECOVERY
                1151 Pacific Avenue                                                                LOAN PROGRAM
                Oxnard, CA 93033                                                                   1001 "I" STREET
                                                                                                   MAILSTOP9A
                                                                                                   SACRAMENTO, CA 95814
Guarantor:      CarbonLITE Pl Holdings, LLC, a Delaware limited
                liability company
                10250 Constellation Boulevard, #2820
                Los Angeles, CA 90067



 CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable consideration, Guarantor absolutely and unconditionally
 guarantees full and punctual payment and satisfaction of the Indebtedness of Borrov.er to Lender, and the performance and discharge of all Borrower's
 obligations under the Note and the Related Documents. This is a guaranty of payment and performance and not of collection, so Lender can enforce this
 Guaranty against Guarantor even when Lender has not exhausted Lender's remedies against anyone else obligated to pay the Indebtedness or against any
 collateral securing the Indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor will make any payments to Lender or its order,
 on demand, in legal tender of the United States of America, in same-day funds, without set-off or deduction or counterclaim, and v.iill otherwise perform
 Borrower's obligations under the Note and Related Documents. Under this Guaranty, Guarantor's liability is unlimited and Guarantor's obligations are
 continuing.
 INDEBTEDNESS. The word "Indebtedness" as used in this .Guaranty means all of the principal amount outstanding from time to time and at any one or
 more times, accrued unpaid interest thereon and all collection costs and legal expenses related thereto permitted by law, attorneys' fees, arising from any
 and all debts, liabilities and obligations of every nature or form, now existing or hereafter arising or acquired, that Borrower individually or collectively or
 interchangeably v,Ath others, owes or 1/oAII owe Lender. "Indebtedness" includes, without limitation, loans, advances, debts, overdraft indebtedness, credit
 card indebtedness, lease obligations. liabilities and obligations under any interest rate protection agreements or foreign currency exchange agreements or
 commodity price protection agreements, other obligations, and liabilities of Borrower, and any present or future judgments against Borro¥Jer, future
 advances, loans or transactions that renew, extend, modify, refinance, consolidate or substitute these debts, liabilities and obligations whether: voluntarily or
 involuntarily incurred; due or to become due by their terms or acceleration; absolute or contingent; ·liquidated or unliquidated; determined or undetermined;
 direct or indirect; primary or seCOf!dary in nature or arising from a guaranty or surety; secured or unsecured; joint or several or joint and several; evidenced
 by a negotiable or non-negotiable instrument or writing; originated by Lender or another or others;·barred or unenforceable against Borrower for any reason
 whatsoever, for'any transactions that may be voidable for any reason (such as infancy, insanity, ultra vires or otherwise); and originated then reduced or
 extinguished and then afterwards increased or reinstated.
 If Lender presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor, Lender's rights under all guaranties shall be
 cumulative. This Guaranty shall not (unless specifically provided below to the contrary) affect or invalidate any such other guaranties. Guarantor's liability
 will be Guarantor's aggregate liability under the terms of this Guaranty and any such other unterminated guaranties.
 CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR AGREES TO GUARANTEE THE FULL AND
 PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR
 HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.        ACCORDINGLY, ANY PAYMENTS MADE ON THE
 INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY
 REMAINING AND SUCCEEDING INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE
 FROM TIME TO TIME.
 DURATION OF GUARANTY. This Guaranty will take effect when received by Lender without the necessity of any acceptance by Lender, or any notice to
 Guarantor or to Borrower, and will continue in full force until all the Indebtedness incurred or contracted before receipt by Lender of any notice of revocation
 shall have been fully and finally paid and satisfied and all of Guarantor's other obligations under this Guaranty shall have been performed in full. If
 Guarantor elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor's written notice of revocation must be mailed to Lender, by
 certified mail, at Lender's address listed above or such other place as Lender may designate in writing. Written revocation.of this Guaranty 'MIi apply only
 to new Indebtedness created after actual receipt by Lender of Guarantor's written revocation. For this purpose and Wthout limitation, the term "new
 Indebtedness" does not include the Indebtedness which at the time of notice of revocation is contingent, unliquidated, undetermined or not due and which
 later becomes absolute, liquidated, determined or due. For this purpose and v.ithout limitation, "new Indebtedness" does not include all or part of the
 Indebtedness that is: incurred by Borro¥Jer prior. to revocation; incurred· under a commitment that became binding before revocation; any renewals,
 extensions, substitutions, and modifications of the Indebtedness. This Guaranty shall bind Guarantor's estate as to the Indebtedness created both before
 and after Guarantor's death or incapacity, regardless of Lender's actual notice of Guarantor's death. Subject to the foregoing, Guarantor's executor or
 administrator or other legal representative may terminate this Guaranty in the same manner in which .Guarantor might have terminated it and v-Ath the sarre
 effect. Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect the liability of Guarantor under this
 Guaranty. A revocation Lender receives from any one or more Guarantors shall not affect the liability of any remaining Guarantors under this Guaranty.
 Guarantor's obligations under this Guaranty shall be in addition to any of Guarantor's obligations, or any of them, under any other guaranties of the
 Indebtedness or any other person heretofore or hereafter given to Lender unless such other guaranties are modified or revoked in writing; and this
 Guarantor shall not, unless provided in this Guaranty, affect, invalidate, or supersede any such other guaranty. It Is anticipated that fluctuations may
 occur In the aggregate amount of the Indebtedness covered by this Guaranty, and Guarantor specifically acknowledges and agrees that
 reductions In the amount of the Indebtedness, even to zero dollars ($0.00), shall not constitute a termination of this Guaranty. Thts Guaranty Is
 binding Upon Guarantor and Guarantor's heirs, successors and assigns so long as any of the Indebtedness remains unpaid and even though the
 Indebtedness may from time to time be zero dollars ($0.00).
 GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before or after any revocation hereof, without notice or demand

                                                                              1
                        Case 21-10527-JTD                    Doc 159-1            Filed 04/01/21            Page 113 of 115

Loan Number 2018-450


 and without lessening Guarantor's liability under this Guaranty, from time to time: (A)               prior to revocation as set forth above, to make one or more
 additional secured or unsecured Joans to Borrov.er, to lease equipment or other goods to Borrov.er, or othef\Mse to extend additional credit to Borrov,,oer;
 (B) to alter, compromise, renew, extend, accelerate, or otheflNise change one or more times the time for payment or other terms of the Indebtedness a-
 any part of the Indebtedness, including increases and decreases of the rate of interest on the Indebtedness; extensions may be repeated and may be for
 longer than the original loan term; (C) to take and hold security for the payment of this Guaranty or the Indebtedness, and exchange, enforce, waive,
 subordinate, fail or decide not to perfect, and release any such security, with or without the substitution of new collateral; (D) to release, substitute, agree
 not to sue, or deal Vvith any one or more of Borrov,,,er's sureties, endorsers, or other guarantors on any terms or in any manner Lender may choose; (E) to
 determine how, when and what application of payments and credits shall be made on the Indebtedness; (F) to apply such security and direct the order or
 manner of sale thereof, including Vvithout limitation, any nonjudicial sale permitted by the terms of the controlling security agreement or deed of trust, as
 Lender in its discretion may determine; (G) to sell, transfer, assign or grant participations in all or any part of the Indebtedness; and (H) to assign or
 transfer this Guaranty in whole or in part.
 GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that (A) no representations or agreements
 of any kind have been made to Guarant.or v.flich would limit or qualffy in any way the terms of this Guaranty; (8) this Guaranty is executed at Borrower's
 request and not at the request of Li~mder, (C) Guarantor has full po¥.er, right and authority to enter into this Guaranty; (D) the provisions of this
 Guaranty do not conflict 'Mth or result in a default under any agreement or other instrument binding upon Guarantor and do not result in a violation of any
 law, regulation, court decree or orde_r applicable to Guarantor; (E) Guarantor has not and I/viii not sell or otherwise dispose of all or substantially all of
 Guarantor's assets Vvithout the prior v.iritten consent of Lender, and has not and 'MIi not, other than to funding sources (and/or any agent thereof) of
 Borrowe.r, CarbonLITE- Pinnpack, LLC and their respective affiliates and to other secured creditors permitted under the definitive documentation with such
 funding sources or agents therefor, assign, encumber, or hypothecate all or substantially all of Guarantor's assets or any interest therein; (F) upon
 Lender's request, Guarantor will provide to Lender financial and .credit information in form acceptable to Lender, and all such financial information 'M"lich
 currently has been, and all future financial information which I/viii be provided to Lender is and I/viii be true and correct in all material respects and fairly
 present Guarantor's financial condition as of the dates the financial information is provided; (G) no material adverse change has occurred in Guarantor's
 financial condition since the date of the most recent financial statements provided to Lender and no event has occurred wtiich may materially adversely
 affect Guarantor's financial condition; (H) no litigation, claim, investigation, administrative proceeding or similar action (including those for unpaid taxes)
 against Guarantor is pending or threatened; (I) Lender has made no representation to Guarantor as to the creditworthiness of Borrower; and (J)
 Guarantor has established adequate means of obtaining from Borrower on a continuing basis Information regarding Borrower's financial condition.
 Guarantor agrees to keep adequately informed ·trom such means of any facts, events, or circumstances v.ihich might in any way affect Guarantor's risks
 under this Guaranty, and Guarantor further agrees that, absent a request for information, Lender shall have no obligation to disclose to Guarantor any
 information or documents acquired by Lender in the course of its relationship Vvith Borrov-.er.
 GUARANTOR'S FINANCIAL STATEMENTS. Guarantor agrees to furnish Lender with the following:
      Annual Statements. As soon as available, but in no event later than 180 days after the end of each fiscal year, Guarantor's balance sheet and
      income statement for the year ended, revie¥.ed by a certified public accountant satisfactory to Lender.
      Tax Returns. As soon as available, but in no event later than thirty (30) days after the appLicable fifing date for the tax reporting period ended,
      Guarantor's Federal and other governmental tax returns, prepared by. a tax professional satisfactory to Lender.
      Additional Requirements. AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN ONE-HUNDRED lWENTY (120) DAYS AFTER THE END
      OF THE FISCAL YEAR. BORROWER'S SCHEDULE OF DEBTS, ACCOUNTS RECEIVABLE AGING AND LISTING, ACCOUNTS PAYABLE AGING
      AND LISTING, INVENTORY AGING AND LISTING, AND RECONCILIATION OF NET WORTH AND RETAINED EARNINGS FOR THE YEAR
      ENDED.
 All financial reports required to be provided under this Guaranty shall be prepared in accordance Vvith GAAP, applied on a consistent basis, and certified by
 Guarantor as being true and correct.
 GUARANTOR'S WAIVERS.. Except as prohibited by applicable law, Guarantor waives any right to require Lender to (A) make any presentment,
 protest, demand, or notice of any kind, including notice. of change of any terms of repayment of the Indebtedness, default by Borrower or any other
 guarantor or surety, any action or nonaction taken by Borrov.er, Lender, or any other guarantor or surety of Borrower, or the creation of new or additional
 Indebtedness; (B) proceed against any person, including Borrower, before proceeding against Guarantor; (C) . proceed against any collateral for the
 Indebtedness, including Borrower's collateral, before proceeding against Guarantor; (D) apply any payments or proceeds received against the
 Indebtedness in any order; (E) give notice of the terms, time, and place of any sale of the.collateral pursuant to the Uniform Commercial Code or any
 other law governing such sale; (F) disclose any information about the Indebtedness, the Borrower, the collateral, or any other guarantor or surety, or
 about any action or nonaction of Lender; or (G) pursue any remedy or course of action in Lender's power whatsoever.
 Guarantor also waives any and all rights or defenses arising by reason of (H) any dlsability or other defense of Borrower', any other guarantor or surety or
 any other person; (1) the cessation from any cause whatsoever, other than payment in full, of the Indebtedness; (J) the application of proceeds of the
 Indebtedness by Borrov,.,er for purposes other than the purposes understood and intended by Guarantor and Lender; (K) any act of omission or
 commi'ssion by Lender which directly or indirectly results in or contributes to the discharge Of Borrower or any other guarantor or surety, or the
 Indebtedness, or the loss or release bf any collateral by operation of law or otherwise; (L) any statute of Rmitations in any action under this Guaranty or
 on the Indebtedness; or (M) any modification or change in terms of the Indebtedness, v.ihatsoever, including without limitation, the renewal, extension,
 acceleration, or ether change in the time payment of the Indebtedness is due and any change in the interest rate, and including any such modification or
 change in terms aftei- revocation of this Guaranty bn the Indebtedness incurred prior to such revocation.
 Guarantor wa·ives 811 rights of subro"Q8tion, reimbursement, indemnification, and contribution and any other rights and defenses that are or may become
 available tq.Guararitor by reason of California Civil Code Sections 2787 to 2855, incl_u.sive.
 Guarantor waives ·au rights and any defenses arising out of an election of remedies by Lender even though that the election of remedies, such as a
 non-judicial foreclosure Vvith respect to security for a guaranteed cbRgation, has destroyed Guarantor's- rights of subrogation and reimbursement against
 Borrower by operatio~ of Section 580d of the California Code of Civil Procedure or otherwise.
 Guarantor waives all rights and defenses that Guarantor may have because Borrower's obligation is secured by real.property. This means among other
 things: (N) Lender may collect from Guarantor without first foreclosing on any real. or personal property colla.teral pledged by Borrov-.er. (0) If Lender
 forecloses on any real property collateral pledg.ed by Borrower: (1) the amount of Borrower's obligation may be reduced only by the price for v.ihich the
 collateral is sold at the foreclosure sale, even if the collateral is worth more than the sale price. (2) Lender may collect from Guarantor even if Lender, by
                                                                              2
                        Case 21-10527-JTD                    Doc 159-1             Filed 04/01/21            Page 114 of 115

Loan Number 2018-450


 foreclosing on the real property collateral, has destroyed any right Guarantor may have to collect from Borrov..er. This is an unconditional and irrevocable
 waiver of any rights and defenses Guarantor may have because Borrov-.er's obligation is secured by real property. These rights and defenses include, but
 are not limited to, any rights and defenses based upon Section 580a, 580b, 580d, or 726 of the Code of Civil Procedure.
 Guarantor understands and agrees that the foregoing waivers are unconditional and irrevocable waivers of substantive rights and defenses to which
 Guarantor might otherwise be entitled under state and federal law. The rights and defenses waived include, without limitation, those provided by California
 laws of suretyship and guaranty, anti-deficiency laws, and the Uniform Commercial Code. Guarantor acknowledges that Guarantor has provided these
 waivers of rights and defenses with the intentiori that they be fully relied upon. by Lender. Guarantor further understands and .:1grees that this Guaranty is a
 separate and independent contract between Guarantor and Lender, given for full and ample consideration, and is enforceable on its own terms. Until all of
 the Indebtedness is paid in full, G·uarantor waives any right to enforce any remedy Guarantor may have against the Borrov,,er or any other guarantor, surety,
 or other person, and further, Guarantor waives any right to participate in any collateral for the ll'ldebte"dn~ss now or hereafter held by Lender.
 Guarantor's Understanding With Respect To Waivers. Guarantor warrants and agrees that each of the waivers set forth above is made 'With
 Guarantor's full knowledge of its significance and consequences and that, under the Circumstances, the waivers are reasonable and not contrary to public
 policy or law. If any such waiver is determined to be ·contrary to any applicable law or pUblic policy, such waiver shall be effective only to the extent
 permitted by law or public policy.
 Subordination of Borrower's Debts·to Guarantor. Guarantor agrees that the Indebtedness, whether now existing or hereafter created, shall be superior
 to any claim that Guarantor may now have or hereafter acquire against Borrower, whether or not Borrower becomes insolvent. Guarantor hereby expressly
 subordinates any claim Guarantor may have against Borrov,..er, upon any account \Mlatsoever, to any claim that Lender may now or hereafter have against
 Borrower. In the event of inso_lvency and consequ_ent lfquidation_of the assets of Borrower, through bankruptcy, by an assignment for the benefit of
 creditors, by voluntary liquidation, or otherwise, the .assets of Borroy.,er applicable to the payment of the claims of both Lender and Guarantor shall be paid
 to Lender and shall be first applied by Lender to the Indebtedness. Guarantor does hereby assign to Lender all _claims which it may have or acquire
 against Borrower or against any assignee or trustee in bankruptcy of Borrov,,.er; provided however, that such assignment shall be effective only for the
 purpose of assuring to Lender full payment in legal tender of the Indebtedness. If Lender so requests, any notes or credit agreements now or hereafter
 evidencing any debts or obligations of Borrower to Guarantor shall be marked v,,;th a legend that the same are subject to this Guaranty and shall be
 delivered to Lender. Guarantor agrees, and Lender is hereby authorized, in the name of Guarantor, from time to time to file finandng statements and
 continuation statement$ solely in respect of the Collateral and not in any other assets of the Borrower or any Guarantor and to execute documents and to
 take such other actions as Lender deems necessary or appropriate to perfect, preserve and enforce its rights under this Guaranty.
 Miscellaneous Provisions.      The following miscellaneous provisions are a part of this Guaranty:
 AMENDMENTS. This Guaranty, together with any Related Documents, constitutes the entire understanding and agreement of the parties as to the
 matters set forth in this Guaranty. No alteration of or amendment to this Guaranty shalt be effective unless given in writing and signed by the party or
 parties sought to be charged or bound by the alteration or amendment.
 ATTORNEYS' FEES; EXPENSES. Guarantor agrees to pay upon demand all of Lender's costs and expenses, including Lender's attorneys' fees and
 Lender's legal expenses, incurred in connection v,,;th the enforcement of this Guaranty. lender may hire or pay someone else to help enforce this
 Guaranty, and Guarantor shall pay the costs and expenses of such enforcement. Costs and expenses include Lender's attorneys' fees and legal expenses
 whether or not there is a lawsuit, including attorneys' fees and legal expenses for bankruptcy proceedings (including efforts to modify or vacate any
 automatic stay or injunction), appeals, and any anticipated post-judgment collection services.· Guarantor also shall pay all court costs and such additional
 fees as may be directed by the court.
 CAPTION HEADINGS. Caption headings in this Guaranty are for convenience purposes only .and are not to be used to interpret or define the provisions of
 this Guaranty.
 GOVERNING LAW. This Guaranty will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the laws
 of the State of California without regard to Its conflicts of law provisions.
 INTEGRATION. Guarantor further agrees that Guarantor has read and fully understands the terms of this Guaranty; Guarantor has had the opportunity to
 be advised by Guarantor's attorney with respect to this Guaranty; the Guaranty fully reflects Guarantor's intentions and parol evidence is not required to
 interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds Lender harmless from all losses, claims, damages, and costs (including
 Lender's attorneys' fees) suffered or incurred by Lender as a result of any breach by Guarantor of the warranties, representations and agreements of this
 paragraph.
 INTERPRETATION. In all cases \Mlere there is more than one Borrower or Guarantor, then all mrds used in this Guaranty in the singular shall be
 deemed to have been used in the plural where the context and construction so require; and where there is more than one Borrov,..er named in this Guaranty
 or Vvtlen this Guaranty is executed by more than one Guarantor, the words "Borrower'' and "Guarantor" respectively shall mean all and any one or more of
 them. The \.Wrds "Guarantor," "Borrower," and "Lender'' include the heirs, successors, assigns, and transferees of each of them. If a court finds that any
 provision of this Guaranty is not valid o·r should not be enforced, that fact by itself WII not mean that the rest of this Guaranty WII not be valid or enforced.
 Therefore, a court 'v'.111 enforce the rest of the provisions of this Guaranty even if a provision of this Guaranty may be found to be invalid or unenforceable. If
 any one or more of Borrower or Guarantor are corporations, partnerships, limited liability companies, or similar entities, it is not necessary for Lender to
 inquire into the powers of Borrower or Guarantor or of the officers, directors, partners, managers, or other agents acting or purporting to act on their behalf,
 and any indebtedness made or created in reliance upon the professed exercise of such powers shall be guaranteed under this Guaranty.
 MANDATORY FORUM SELECTION AND CONSENT TO PERSONAL JURISDICTION. Any and all disputes arising out of, in connection v,,;th, or relating
 to this Guaranty, or to the dealings between Guarantor and Lender contemplated by this Guaranty, shall be resolved in a state court of the State of
 California. Guarantor consents to the exclusive jurisdiction of the state courts of the State of California for the purpose of resolving such disputes.
 Guarantor ,...,.,aives perso~al service of any and all process, which may be made by any other means permitted by California law.
 NOTICES. Any notice required to be given under this Guaranty shall be given in writing, and, except for revocation notices by Guarantor, shall be effective
 when actually delivered, 'When actually received by telefacsimile (unless otherv.1se required by law), when deposited With a nationally recognized overnight
 courier, or, if mailed, when deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses shown
 near the beginning of this Guaranty. All revocation notices by Guarantor shall be in .....,.Hing and shall be effective upon delivery to Lender as provided in the
 section of this Guaranty entitled "DURATION OF GUARANTY." Any party may change its address for notices under this Guaranty by giving formal v,,iritten
 notice to the other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Guarantor agrees to keep

                                                                               3




                                      ------------ -----------------------
                        Case 21-10527-JTD                                       Doc 159-1                             Filed 04/01/21                             Page 115 of 115

Loan Number 2018-450


 Lende r informed at all times of Guarantor's curre nt address. Unless otherwise provided or required by law. if there is more than one Gua rantor , any notice
 given by Lender to any Guarantor is deeme d to be notice given to all Guarantors .
 NO WAIVER BY LENDER. Lender shall not be deemed to have waived any rights under this Guaranty unless such waiver is given in writing and signed
 by Lender. No delay or omission on the part of Lender in exercising any right shall ope rate as a waiver of such right or any other right. A waiver by
 Lende r of a provision of this Guaranty shall not prejudice or constitute a waiver of Lender's right otherwise to demand strict compliance wi th that provision or
 any other provision of this Guaranty. No prior waiver by Lender, nor any course of dealing between Lender and Guarantor, shall constitute a waiver of any
 of Lender's rights or of any of Guarantor's obligations as to any future transactions. Whenever the consent of Lender is required under this Guaranty, the
 granting of such consent by Lender in any instance sha ll not constitute continuing consent to subsequent instances where such consent is required and in
 all cases such conse nt may be granted or withheld in the sole discretion of Lende r.
 SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Guaranty on transfer of Guarantor's interest, this Guaranty shall be binding upon
 and inure to the benefit of the parties , their successors and assigns.
 Definitions. The followi ng capitalized words and terms shall have the following meanings when used in this Guaranty. Unless specifically stated to the
 co ntrary, all references to dollar amounts sha ll mean amounts in la wful money of the United States of America. Words and terms used in the singular shall
 include the plura l, and the plural shall include the singular, as the context may requi re. Words and terms not otherwise defined in this Guaranty shall have
 the meanings attributed to such terms in the Uniform Commercial Code:                               ·
 BORROWER. The word "Borro\Mer" means Pinnpack Packaging, LLC, a Delawa re limited liability company and includes a ll co-signers and co-makers
 signing the Note and all their successors and assigns .
 GAAP. The word "GAAP" means generally accepted acco unting principles.
 GUARANTOR. The word "Guarantor" means everyone signing this Guaranty, including without limitation CarbonLITE Pl Holdings, LLC , a Delaware
 limited liabi lity company, and in each case, any signer's successors and assigns.
 GUARANTY. The word "Guaranty" means this gua ranty from Guarantor to Lende r.
 INDEBTEDNESS. The wo rd "Indebtedness" means Borro\Mer's indebtedness to Lender as more particularly described in this Guaranty.
 LENDER. The word "Lende r" means STATE OF CALIFORNIA, DEPARTMENT OF RESOURCES RECYCLING AND RECOVERY, its successors and
 assigns.
 NOTE. The word "N ote" means and includes without limitation all of Borro\Mer's promissory notes and/or credit agreements evidencing Borrower's loan
 obli gations in favor of Lender, together with all renewals of, extensions of, modifications of, refinancings of, consolidations of and substitutions for
 promissory notes or credit agreeme nts.
 RELATED DOCUMENTS. The words "Related Documents" mean all promissory notes, credit agreements, loa n agreements, environmental agreements,
 guaranties, security agreements, mortgages , deeds of trust, security deeds, collateral mortgages, and all .other instruments , agreements and documents,
 whether now or hereafter existing, executed in connection with the Indebtedness.

 EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
 TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND
 DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE MANNER SET FORTH IN
 THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
 EFFECTIVE. THIS GUARANTY IS DATED JUNE 1, 2020.

 GUARANTOR:




 By:

       By:
       Name
       Title:



                                       Luo,Ao, \/Of, 17 .1.10.015 Cop,. O+ H USA Corpor , tion 19117, 2017,   All ~ON• RHeNld.   - CA   J:\AFPS\LENDINGICnLPL\£20.FC TR-259 P1t-2 (t-'




                                                                                                                  4
